Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2, dated as of April 7, 2011 (this “Amendment”), among Energy
Future Competitive Holdings Company, a Texas corporation (“US Holdings”), Texas
Competitive Electric Holdings Company LLC, a Delaware limited liability company
(“TCEH” or the “Borrower”), the undersigned Lenders (as defined below) to the
Credit Agreement referred to below, the undersigned Credit Parties, Citibank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
and as collateral agent (in such capacity, the “Collateral Agent”), and
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC, Goldman Sachs Credit Partners L.P. and Morgan Stanley
Senior Funding, Inc., (collectively, in such capacity, the “Amendment
Arrangers”), as joint lead arrangers and joint bookrunners for this Amendment
and the transactions contemplated hereby. Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided to those terms in the Credit Agreement (as amended
hereby).

WHEREAS, Holdings, the Borrower, the lending institutions from time to time
parties to the Credit Agreement (each a “Lender” and, collectively, the
“Lenders”), the Administrative Agent, the Collateral Agent, Citibank, N.A., as
Swingline Lender, Revolving Letter of Credit Issuer and Deposit Letter of Credit
Issuer, Goldman Sachs Credit Partners L.P., as Posting Agent, Posting
Syndication Agent and Posting Documentation Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent and Revolving Letter of Credit Issuer, Citigroup Global
Markets Inc., J.P. Morgan Securities Inc., Goldman Sachs Credit Partners L.P.,
Lehman Brothers Inc., Morgan Stanley Senior Funding, Inc. and Credit Suisse
Securities (USA) LLC, as Joint Lead Arrangers and Bookrunners, Goldman Sachs
Credit Partners L.P., as Posting Lead Arranger and Sole Bookrunner, Credit
Suisse, Goldman Sachs Credit Partners L.P., Lehman Commercial Paper Inc. and
Morgan Stanley Senior Funding, Inc., as Co-Documentation Agents, and J. Aron &
Company, as Posting Calculation Agent, are parties to the Credit Agreement,
dated as of October 10, 2007, as amended by Amendment No. 1 thereto, dated as of
August 7, 2009 (the “Credit Agreement”);

WHEREAS, the parties hereto wish to enter into certain amendments, supplements
or other modifications to the Credit Agreement and the other Credit Documents as
provided herein, subject to the terms and conditions set forth below;

WHEREAS, the Borrower wishes to appoint the Amendment Arrangers as joint lead
arrangers and joint bookrunners for this Amendment and the transactions
contemplated hereby;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1 Term Loan Maturity Date Extension. Subject to the terms and conditions
set forth in this Amendment, as of the 2011 Term/Deposit L/C Extension Effective
Date (as defined below):

(a) each Submitting Term Loan Lender (as defined below): (x) irrevocably



--------------------------------------------------------------------------------

offers for exchange into 2017 Term Loans an amount of the Original Initial Term
Loans and/or Delayed Draw Term Loans held by such Lender in an amount equal to
the respective amounts set forth with respect to such Original Initial Term
Loans and/or Delayed Draw Term Loans on such Submitting Term Loan Lender’s
signature page hereto, (y) agrees that the amount of its Original Term Loans
will, to the extent of its 2017 Term Loan Exchanged Amount (as defined below),
be set forth in Schedule I hereto under the heading “2017 Term Loan Amount” and
such Loans will be exchanged and reclassified to become 2017 Term Loans pursuant
to the provisions of Section 2.15(a)(i) of the Credit Agreement (as amended by
this Amendment) and (z) agrees that the remainder (if any) of its Original Term
Loans will, after giving effect to its 2011 Term Loan Prepayment Amount (as
defined below), remain outstanding as 2014 Term Loans in the amount set forth in
Schedule I hereto under the heading “2014 Term Loan Amount”, on the same terms
as in existence prior to the 2011 Term/Deposit L/C Extension Effective Date
(other than those terms that are amended pursuant to Section 4 hereunder) (the
actions described in this clause (a) being referred to herein as the “2011 Term
Loan Extension”);

(b) the Original Term Loans of each 2014 Term Loan Lender that is not party
hereto shall, after giving effect to its 2011 Term Loan Prepayment Amount,
remain outstanding as 2014 Term Loans in the amount set forth in Schedule I
hereto under the heading “2014 Term Loan Amount”, on the same terms as in
existence prior to 2011 Term/Deposit L/C Extension Effective Date (other than
those terms that are amended pursuant to Section 4 hereunder);

(c) it is agreed that this Amendment shall be deemed to be an “Extension
Amendment”, the 2011 Term/Deposit L/C Extension Effective Date shall be deemed
to be the Extension Date related to this Amendment, the 2014 Term Loans shall be
deemed to be the “Existing Term Loan Class” from which the 2017 Term Loans were
extended, the 2017 Term Loans shall be deemed to be “Extended Term Loans”, the
2017 Term Loan Facility shall be deemed to be an “Extended Term Loan Facility”
and the 2017 Term Loan Lenders shall be deemed to be “Extending Lenders”, in
each case under and as defined in the Credit Agreement (as amended by this
Amendment); and

(d) As used herein, “2017 Term Loan Exchanged Amount” shall mean, with respect
to any Lender that submits to the Administrative Agent a signature page to this
Amendment offering to exchange all or a portion of such Lender’s Original Term
Loans to 2017 Term Loans at or prior to the Extension Deadline (as defined
below) (each such Lender, a “Submitting Term Loan Lender”, and the principal
amount of such Term Loans submitted for exchange by such Lender as set forth on
its signature page to this Amendment, the “Submitted Term Loan Amount” of such
Lender), an amount equal to the Submitted Term Loan Amount of such Lender less
the aggregate principal amount of such Lender’s Term Loans prepaid as
contemplated by Section 8(a)(iii) hereof (the amount of each such prepayment
made to each Lender of Term Loans, whether or not a 2017 Term Loan Lender, such
Lender’s “2011 Term Loan Prepayment Amount”), rounded upward or downward to the
nearest whole $0.01 in a manner as the Administrative Agent and the Borrower
shall reasonably agree.

(e) On and after the date of delivery of a signature page by any Submitting

 

-2-



--------------------------------------------------------------------------------

Term Loan Lender until the 2011 Term/Deposit L/C Extension Effective Date, Term
Loans comprising the Submitted Term Loan Amount of each Lender shall continue to
be subject to the offer to exchange made on the date of such signature page’s
delivery, notwithstanding any later transfer and/or assignment of all or a
portion of such Submitted Term Loan Amount to another Transferee prior to the
2011 Term/Deposit L/C Extension Effective Date.

Section 2 Deposit L/C Loan Maturity Date Extension. Subject to the terms and
conditions set forth in this Amendment, as of the 2011 Term/Deposit L/C
Extension Effective Date:

(a) each Submitting Deposit L/C Loan Lender (as defined below): (x) irrevocably
offers for exchange into 2017 Deposit L/C Loans an amount of the Original
Deposit L/C Loans held by such Lender in an amount equal to the amount set forth
with respect to such Original Deposit L/C Loans on such Submitting Deposit L/C
Loan Lender’s signature page hereto, (y) agrees that the amount of its Original
Deposit L/C Loans will, to the extent of its 2017 Deposit L/C Loan Exchanged
Amount (as defined below), be set forth in Schedule I hereto under the heading
“2017 Deposit L/C Loan Amount” and such Loans will be exchanged and reclassified
to become 2017 Deposit L/C Loans pursuant to the provisions of
Section 2.15(a)(iii) of the Credit Agreement (as amended by this Amendment) and
(z) agrees that the remainder (if any) of its Original Deposit L/C Loans will,
after giving effect to its 2011 Deposit L/C Loan Prepayment Amount (as defined
below), remain outstanding as 2014 Deposit L/C Loans in the amount set forth in
Schedule I hereto under the heading “2014 Deposit L/C Loan Amount”, on the same
terms as in existence prior to the 2011 Term/Deposit L/C Extension Effective
Date (other than those terms that are amended pursuant to Section 4 hereunder)
(the actions described in this clause (a) being referred to herein as the “2011
Deposit L/C Loan Extension”);

(b) the Original Deposit L/C Loans of each 2014 Deposit L/C Loan Lender that is
not party hereto shall, after giving effect to its 2011 Deposit L/C Loan
Prepayment Amount, remain outstanding as 2014 Deposit L/C Loans in the amount
set forth in Schedule I hereto under the heading “2014 Deposit L/C Loan Amount”,
on the same terms as in existence prior to 2011 Term/Deposit L/C Extension
Effective Date (other than those terms that are amended pursuant to Section 4
hereunder);

(c) it is agreed that this Amendment shall be deemed to be an “Extension
Amendment”, the 2011 Term/Deposit L/C Extension Effective Date shall be deemed
to be the Extension Date related to this Amendment, the 2014 Deposit L/C Loans
shall be deemed to be the “Existing Deposit L/C Loan Class” from which the 2017
Deposit L/C Loans were extended, the 2017 Deposit L/C Loans shall be deemed to
be “Extended Deposit L/C Loans”, the 2017 Deposit L/C Loan Facility shall be
deemed to be an “Extended Deposit L/C Loan Facility” and the 2017 Deposit L/C
Loan Lenders shall be deemed to be “Extending Lenders”, in each case under and
as defined in the Credit Agreement (as amended by this Amendment); and

(d) As used herein, “2017 Deposit L/C Loan Exchanged Amount” shall mean, with
respect to any Lender that submits to the Administrative Agent a signature page
to this Amendment offering to exchange all or a portion of such Lender’s
Original Deposit L/C

 

-3-



--------------------------------------------------------------------------------

Loans to 2017 Deposit L/C Loans at or prior to the Extension Deadline (each such
Lender, a “Submitting Deposit L/C Loan Lender”, and the principal amount of such
Deposit L/C Loans submitted for exchange by such Lender as set forth on its
signature page to this Amendment, the “Submitted Deposit L/C Loan Amount” of
such Lender), an amount equal to the Submitted Deposit L/C Loan Amount of such
Lender less the aggregate principal amount of such Lender’s Deposit L/C Loans
prepaid as contemplated by Section 8(a)(iii) hereof (the amount of each such
prepayment made to each Lender of Deposit L/C Loans, whether or not a 2017
Deposit L/C Loan Lender, such Lender’s “2011 Deposit L/C Loan Prepayment
Amount”), rounded upward or downward to the nearest whole $0.01 in a manner as
the Administrative Agent and the Borrower shall reasonably agree.

(e) On and after the date of delivery of a signature page by any Submitting
Deposit L/C Loan Lender until the 2011 Term/Deposit L/C Extension Effective
Date, Deposit L/C Loans comprising the Submitted Deposit L/C Loan Amount of each
Lender shall continue to be subject to the offer to exchange made on the date of
such signature page’s delivery, notwithstanding any later transfer and/or
assignment of all or a portion of such Submitted Deposit L/C Loan Amount to
another Transferee prior to the 2011 Term/Deposit L/C Extension Effective Date.

Section 3 Revolving Credit Commitment Maturity Date Extension. Subject to the
terms and conditions set forth in this Amendment, as of the 2011 Revolving
Credit Commitment Extension Effective Date (as defined below):

(a) each Submitting Revolving Credit Lender (as defined below): (x) irrevocably
offers for exchange into a 2016 Revolving Credit Commitment an amount of the
Original Revolving Credit Commitment held by such Lender in an amount equal to
the amount set forth with respect to such Original Revolving Credit Commitment
on such Submitting Revolving Credit Lender’s signature page hereto, (y) agrees
that the amount of its Revolving Credit Loans and Original Revolving Credit
Commitment will, to the extent of its 2016 Revolving Credit Commitment Exchanged
Amount (as defined below), be set forth in Schedule I hereto under the heading
“2016 Revolving Credit Commitment” and such Loans and Commitment will be
exchanged and reclassified to become 2016 Revolving Credit Loans and a 2016
Revolving Credit Commitment, respectively, pursuant to the provisions of
Sections 2.15(a)(ii) and 4.2 of the Credit Agreement (as amended by this
Amendment) and (z) agrees that the remainder (if any) of its Revolving Credit
Loans and Original Revolving Credit Commitment will, after giving effect to its
2011 Revolving Credit Commitment Termination Amount (as defined below) (to the
extent applicable to such Lender), remain outstanding as 2013 Revolving Credit
Loans and a 2013 Revolving Credit Commitment, respectively, in the amounts set
forth in Schedule I hereto under the heading “2013 Revolving Credit Commitment”,
on the same terms as in existence prior to the 2011 Revolving Credit Commitment
Extension Effective Date (other than those terms that are amended pursuant to
Section 4 hereunder) (the actions described in this clause (a) being referred to
herein as the “2011 Revolving Credit Extension”);

(b) the Revolving Credit Loans and Original Revolving Credit Commitment of each
2013 Revolving Credit Lender that is not party hereto shall, after giving

 

-4-



--------------------------------------------------------------------------------

effect to its 2011 Revolving Credit Commitment Termination Amount (to the extent
applicable to such Lender), remain outstanding as 2013 Revolving Credit Loans
and a 2013 Revolving Credit Commitment, respectively, in the amounts set forth
in Schedule I hereto under the heading “2013 Revolving Credit Commitment”, on
the same terms as in existence prior to the 2011 Revolving Credit Commitment
Extension Effective Date (other than those terms that are amended pursuant to
Section 4 hereunder);

(c) it is agreed that this Amendment shall be deemed to be an “Extension
Amendment”, the 2011 Revolving Credit Commitment Extension Effective Date shall
be deemed to be the Extension Date related to this Amendment, the Original
Revolving Credit Commitments shall be deemed to be “Existing Revolving Credit
Commitments”, the related Revolving Credit Loans under the Original Revolving
Credit Commitments shall be deemed to be “Existing Revolving Credit Loans”, the
2016 Revolving Credit Commitments shall be deemed to be “Extended Revolving
Commitments”, the 2016 Revolving Credit Loans shall be deemed to be “Extended
Revolving Credit Loans”, the 2016 Revolving Credit Facility shall be deemed to
be an “Extended Revolving Credit Facility” and the 2016 Revolving Credit Lenders
shall be deemed to be “Extending Lenders”, in each case under and as defined in
the Credit Agreement (as amended by this Amendment); and

(d) As used herein, “2016 Revolving Credit Commitment Exchanged Amount” shall
mean, with respect to any Lender that submits to the Administrative Agent a
signature page to this Amendment offering to exchange all or a portion of such
Lender’s Original Revolving Credit Commitment to a 2016 Revolving Credit
Commitment at or prior to the Extension Deadline (each such Lender, a
“Submitting Revolving Credit Lender”, and the amount of such Revolving Credit
Commitment submitted for exchange by such Lender as set forth on its signature
page to this Amendment, the “Submitted Revolving Credit Commitment Amount” of
such Lender), an amount equal to the Submitted Revolving Credit Commitment
Amount of such Lender less, to the extent applicable to such Lender, the
aggregate amount of such Lender’s Revolving Credit Commitment reduction and
termination on or about the 2011 Revolving Credit Commitment Extension Effective
Date (the amount of each such reduction and termination made to each Revolving
Credit Lender (to the extent applicable to such Lender), whether or not a 2016
Revolving Credit Lender, such Lender’s “2011 Revolving Credit Commitment
Termination Amount”), rounded upward or downward to the nearest whole $0.01 in a
manner as the Administrative Agent and the Borrower shall reasonably agree.

(e) On and after the date of delivery of a signature page by any Submitting
Revolving Credit Lender until the 2011 Revolving Credit Commitment Extension
Effective Date, Revolving Credit Commitments comprising the Submitted Revolving
Credit Commitment Amount of each Lender shall continue to be subject to the
offer to exchange made on the date of such signature page’s delivery,
notwithstanding any later transfer and/or assignment of all or a portion of such
Submitted Revolving Credit Commitment Amount to another Transferee prior to the
2011 Revolving Credit Commitment Extension Effective Date.

 

-5-



--------------------------------------------------------------------------------

Section 4 Amendments.

(a) The Credit Agreement is, effective as of the Amendment No. 2 Effective Date,
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto, except that any Schedule or Exhibit to the Credit
Agreement not amended pursuant to the terms of this Amendment or otherwise
included as part of said Annex I shall remain in effect without any amendment or
other modification thereto. Said Annex I has been blacklined to show all changes
from the Credit Agreement as it was in effect prior to the effectiveness of the
First Amendment dated as of August 7, 2009 thereto (the “First Amendment”), it
being agreed that, by virtue of this Amendment upon the effectiveness hereof,
any amendments or other modifications to the Credit Agreement provided for in
the First Amendment that are not reflected in said Annex I shall cease to be in
effect or, as the case may be, shall be modified to be as set forth in said
Annex I.

(b) The Credit Agreement is, effective as of the Amendment No. 2 Effective Date,
hereby further amended by (i) (A) adding Schedule 1.1(h), Schedule 1.1(i) and
Schedule 2.5 thereto, (B) restating each of Exhibit J, Exhibit K-2-A, Exhibit
K-2-B and Exhibit R thereto, (C) replacing Exhibit K-1 thereto with Exhibit
K-1-A and Exhibit K-1-B and (D) replacing Exhibit K-3 thereto with Exhibit K-3-A
and Exhibit K-3-B, in each case in the forms attached hereto and (ii) removing
Exhibit K-2-C thereto.

(c) The Security Agreement is, effective as of the Amendment No. 2 Effective
Date, hereby amended by replacing the phrase “on a pari passu basis with the
First Lien Obligations” contained in Section 8.18 thereof with “on a basis not
senior to the Obligations (as such term is defined in the Credit Agreement)”.

(d) Each Lender hereby authorizes the Collateral Agent to, at any time on or
after Amendment No. 2 Effective Date, subject to obtaining the consent of the
Second Priority Instructing Group (as defined in the Second Lien Intercreditor
Agreement), enter into an amendment to the Second Lien Intercreditor Agreement
by replacing the phrase “on a pari passu basis (but without regard to control of
remedies) with the Credit Agreement Obligations” contained in the definition of
“Additional Senior Debt” therein with “on a basis that is senior to the Second
Priority Debt Obligations but not senior to the Credit Agreement Obligations”.

Section 5 Acknowledgements and Consents.

(a) As of the Amendment No. 2 Effective Date, each Lender acknowledges and
agrees with the Credit Parties that: (i) the terms pursuant to which all
extensions of credit made by (A) the Borrower to Parent from and after the
Closing Date under the Existing P&I Note and the Existing SG&A Note, and
(B) Parent to Borrower from and after the Closing Date under the Downstream
Note, each of which is attached as Annex II hereto, in each case comply with the
Credit Agreement, including, without limitation and to the extent applicable,
the “arm’s length basis” requirement set forth in the last paragraph of
Section 10.6 of the Credit Agreement and (ii) no Default or Event of Default has
occurred under the Credit Agreement as a result of, or in any way relating to,
or arising from, any extension of credit by (A)

 

-6-



--------------------------------------------------------------------------------

the Borrower to Parent under the Existing P&I Note or the Existing SG&A Note or
(B) by the Parent to Borrower under the Downstream Note, in each case to the
extent made upon the terms of such notes.

(b) As of the Amendment No. 2 Effective Date, each Lender acknowledges and
agrees with the Credit Parties that: (i) the calculations made by the Borrower
under the Credit Agreement of its Excess Cash Flow for each of the fiscal years
ended 2008, 2009 and 2010, each of which is set forth in Annex III hereto, are
true, complete and accurate and comply and are in accordance, in all respects,
with the requirements of the Credit Agreement, and (ii) no Excess Cash Flow is
or was required to be applied by the Borrower after the end of any such fiscal
years to prepay the Term Loans (as defined in the Credit Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date) pursuant to
Section 5.2(c) (or any other section) of the Credit Agreement.

(c) As used herein, the following terms shall have the meanings given to them,
below:

“Downstream Note” shall mean that certain Promissory Note, effective as of
February 22, 2010, among Borrower, as maker, and Parent, as in effect on the
Amendment No. 2 Effective Date.

“Existing P&I Note” shall mean that certain Promissory Note, effective as of
October 10, 2007, as revised on May 1, 2009, among Parent, as maker, US
Holdings, as guarantor, Energy Future Intermediate Holdings Company, LLC, as
guarantor, and the Borrower, as in effect immediately prior to the Amendment
No. 2 Effective Date.

“Existing SG&A Note” shall mean that certain Promissory Note, effective as of
October 10, 2007, between Parent, as maker, and the Borrower, as in effect
immediately prior to the Amendment No. 2 Effective Date.

(d) As of the Amendment No. 2 Effective Date, each Lender acknowledges and
agrees with the Credit Parties that the time period required by the Borrower to
require Lenders to respond to the Extension Request delivered by the Borrower on
April 1, 2011 shall be reduced to seven Business Days from ten Business Days.

(e) As of the Amendment No. 2 Effective Date, each Lender consents to the Lehman
Revolving Credit Commitment Transactions and agrees that, notwithstanding
anything to the contrary set forth in the Credit Agreement, such Lehman
Revolving Credit Commitment Transactions shall be deemed to be permitted by the
Credit Agreement. “Lehman Revolving Credit Commitment Transactions” shall mean
the prepayment by the Borrower of the Revolving Credit Loans outstanding under
the Revolving Credit Commitment held by Lehman Commercial Paper Inc. as of the
Amendment No. 2 Effective Date, which Revolving Credit Loans and Revolving
Credit Commitment shall have been assigned to third parties (including the
Parent) immediately prior to such prepayment, and the subsequent reduction and
termination of such Revolving Credit Commitment (including any portion of such
Revolving Credit Commitment then held by the Parent, if any), which actions
shall occur immediately prior to the occurrence of the 2011 Revolving Credit
Commitment Extension Effective Date.

 

-7-



--------------------------------------------------------------------------------

Section 6 Representations and Warranties, No Default. The Borrower represents
and warrants to the Lenders as of the Amendment No. 2 Effective Date, as of the
2011 Term/Deposit L/C Extension Effective Date and as of the 2011 Revolving
Credit Commitment Extension Effective Date:

(a) The execution and delivery of this Amendment by the Credit Parties has been
duly authorized.

(b) The execution, delivery and performance by the Credit Parties of this
Amendment will not (a) contravene any applicable provision of any material
Applicable Law (including material Environmental Laws), (b) result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of US Holdings,
the Borrower or any Restricted Subsidiary (other than Liens created under the
Credit Documents or Liens subject to the Intercreditor Agreement) pursuant to
the terms of any material indenture (including the Existing Notes Indentures),
loan agreement, lease agreement, mortgage, deed of trust or other material
agreement or instrument to which US Holdings, the Borrower or any Restricted
Subsidiary is a party or by which it or any of its property or assets is bound
other than any such breach, default or Lien that could not reasonably be
expected to result in a Material Adverse Effect, or (c) violate any provision of
the Organizational Documents of US Holdings, the Borrower or any Restricted
Subsidiary.

(c) The representations and warranties set forth in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as if made on the Amendment No. 2 Effective Date, on the 2011
Term/Deposit L/C Extension Effective Date and on the 2011 Revolving Credit
Commitment Extension Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

(d) At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

Section 7 Conditions to Effectiveness of Amendment.

(a) This Amendment, including the amendments set forth in Section 4 and the
acknowledgements, consents and agreements set forth in Section 5, shall become
effective on the date (the “Amendment No. 2 Effective Date”) on which each of
the following conditions are satisfied or waived by the applicable party;
provided that (x) Sections 1 and 2 of this Amendment shall not become operative
until each of the conditions set forth in Section 8 of this Amendment have been
satisfied or waived by the applicable party and (y) Section 3 of this Amendment
shall not become operative until each of the conditions set forth in Section 9
of this Amendment have been satisfied or waived by the applicable party:

(i) the Administrative Agent shall have received executed signature pages to
this Amendment from the Required Lenders, Holdings, the Borrower, each other
Credit

 

-8-



--------------------------------------------------------------------------------

Party that is party to a Credit Document, Citibank, N.A., in its capacity as
Administrative Agent, Collateral Agent, Swingline Lender, Revolving Letter of
Credit Issuer and Deposit Letter of Credit Issuer and JPMorgan Chase Bank, N.A.,
in its capacity as Revolving Letter of Credit Issuer;

(ii) payment by the Borrower to the Administrative Agent, for the account of
each Lender (other than any Defaulting Lender and any Posting Lender) that has
returned an executed signature page to this Amendment to the Administrative
Agent at or prior to 12:00 p.m., New York City time on April 7, 2011 (the
“Consent Deadline”) consenting to the amendments set forth in Section 4 and the
acknowledgements and consents set forth in Section 5, an amendment fee (the
“Amendment Fee”) in an amount equal in the case of Term Loans, Deposit L/C Loans
and Revolving Credit Commitments, 0.50% of the sum of aggregate principal amount
of the Term Loans, Deposit L/C Loans and the Revolving Credit Commitment of such
Lender outstanding or in effect, as applicable, as of the Consent Deadline (it
being understood that the Borrower shall have no liability to pay the Amendment
Fee if the Amendment No. 2 Effective Date does not occur);

(iii) the Borrower shall have received from Parent repayment of $770,000,000 of
the Parent Loan previously made under the Existing SG&A Note;

(iv) the Administrative Agent shall have received from Borrower a certificate of
an Authorized Officer of the Borrower to the effect that representations and
warranties set forth in Section 6 hereof are true and correct on and as of the
Amendment No. 2 Effective Date;

(v) the Administrative Agent shall have received a copy of the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
board of directors, other managers or general partner of each Credit Party (or a
duly authorized committee thereof) authorizing the execution, delivery and
performance of this Amendment and the performance of the Credit Agreement and
the other Credit Documents, in each case as modified by this Amendment,
certified as of the Amendment No. 2 Effective Date by an Authorized Officer of
each Credit Party as being in full force and effect without modification or
amendment; and

(vi) payment by the Borrower of the reasonable costs and expenses of the
Administrative Agent in connection with this Amendment (including the reasonable
fees, disbursements and other charges of Milbank, Tweed, Hadley & McCloy LLP as
counsel to the Administrative Agent).

(b) The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date promptly after the occurrence thereof.

Section 8 Conditions to Effectiveness of 2011 Term Loan Extension and 2011
Deposit L/C Loan Extension.

(a) The provisions of Sections 1 and 2 shall become operative on the date (the
“2011 Term/Deposit L/C Extension Effective Date”) on which each of the following

 

-9-



--------------------------------------------------------------------------------

conditions are satisfied or waived by the applicable party; provided that if all
such conditions are not satisfied or waived on or prior to the date which is
ninety (90) days after the Amendment No. 2 Effective Date, the provisions of
Sections 1 and 2 shall terminate and not become operative (provided that Annex I
hereto and the schedules and exhibits modified by Section 4(b) hereof shall be
modified to reflect the non-occurrence of the 2011 Term Loan Extension and the
2011 Deposit L/C Loan Extension, or may be modified to make ministerial changes
to reflect the completion of the 2011 Term Loan Extension and the 2011 Deposit
L/C Loan Extension, in each case, in a manner as reasonably agreed between the
Borrower and the Administrative Agent):

(i) the Amendment No. 2 Effective Date shall have occurred or shall occur
substantially simultaneously with the 2011 Term/Deposit L/C Extension Effective
Date;

(ii) the Borrower shall have issued Permitted Other Notes issued pursuant to
Section 10.1(y)(i) of the Credit Agreement on terms and conditions acceptable to
the Borrower in an aggregate principal amount of (and yielded gross cash
proceeds of) not less than $1,875,000,000 or such lesser amount as the Borrower
may determine in its sole discretion (the “Senior Notes Proceeds”), the terms of
which Permitted Other Notes shall not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the 2017 Term Loan
Maturity Date;

(iii) the Senior Notes Proceeds or other cash of the Borrower shall have been
paid to or otherwise deposited with the Administrative Agent for the purpose of
paying the principal of (A) Term Loans, on a pro rata basis, in an aggregate
principal amount of no less than $770,065,320 (including amortization payments
made on March 31, 2011 in an aggregate amount equal to $51,337,688) and
(B) Deposit L/C Loans, on a pro rata basis, in an aggregate principal amount of
no less than $187,500,000, provided that such prepayment shall be deemed to have
occurred following the Amendment No. 2 Effective Date but immediately prior to
the 2011 Term/Deposit L/C Extension Effective Date;

(iv) payment by the Borrower to the Administrative Agent, for the account of
each Lender that has returned an executed signature page to this Amendment to
the Administrative Agent at or prior to 12:00 p.m., New York City time on
April 12, 2011 (the “Extension Deadline”) agreeing to exchange an amount of its
Original Initial Term Loans, Delayed Draw Term Loans and/or Original Deposit L/C
Loans, an extension fee (the “Extension Fee”) in an amount equal to 3.50% of the
sum of aggregate principal amount of the 2017 Term Loan Exchanged Amount and
2017 Deposit L/C Loan Exchanged Amount of such Lender (it being understood that
the Borrower shall have no liability to pay the Extension Fee if the 2011
Term/Deposit L/C Extension Effective Date does not occur);

(v) the Administrative Agent shall have received from Borrower a certificate of
an Authorized Officer of the Borrower to the effect that representations and
warranties set forth in Section 6 hereof are true and correct on and as of the
2011 Term/Deposit L/C Extension Effective Date;

(vi) the Administrative Agent shall have received (A) a copy of the resolutions,

 

-10-



--------------------------------------------------------------------------------

in form and substance reasonably satisfactory to the Administrative Agent, of
the board of directors, other managers or general partner of each Credit Party
(or a duly authorized committee thereof) authorizing the execution, delivery and
performance of this Amendment and the performance of the Credit Agreement and
the other Credit Documents, in each case as modified by this Amendment,
certified as of the 2011 Term/Deposit L/C Extension Effective Date by an
Authorized Officer of each Credit Party as being in full force and effect
without modification or amendment and (B) good standing certificates for each
Credit Party for each jurisdiction in which such Credit Party is organized;

(vii) the Administrative Agent shall have received from Vinson & Elkins LLP and
Simpson Thacher & Bartlett LLP, counsel to the Borrower, executed legal opinions
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent; and

(viii) to the extent not previously paid pursuant to Section 7(a)(vi), payment
by the Borrower of the reasonable costs and expenses of the Administrative Agent
in connection with this Amendment (including the reasonable fees, disbursements
and other charges of Milbank, Tweed, Hadley & McCloy LLP as counsel to the
Administrative Agent).

(b) The Administrative Agent shall notify the Borrower and the Lenders of the
2011 Term/Deposit L/C Extension Effective Date promptly after the occurrence
thereof, and shall deliver to the Borrower and the Lenders a completed copy of
Schedule I to this Amendment reflecting the 2014 Term Loan Amount of each 2014
Term Loan Lender, 2014 Deposit L/C Loan Amount of each 2014 Deposit L/C Loan
Lender, 2017 Term Loan Amount of each 2017 Term Loan Lender and 2017 Deposit L/C
Loan Amount of each 2017 Deposit L/C Loan Lender, in each case after giving
effect to the 2011 Term/Deposit L/C Extension Effective Date.

Section 9 Conditions to Effectiveness of 2011 Revolving Credit Extension.

(a) The provisions of Section 3 shall become operative on the date (the “2011
Revolving Credit Commitment Extension Effective Date”) on which each of the
following conditions are satisfied or waived by the applicable party; provided
that if all such conditions are not satisfied or waived on or prior to the date
which is ninety (90) days after the Amendment No. 2 Effective Date, the
provisions of Section 3 shall terminate and not become operative (provided that
Annex I hereto and the schedules and exhibits modified by Section 4(b) hereof
shall be modified to reflect the non-occurrence of the 2011 Revolving Credit
Extension, or may be modified to make ministerial changes to reflect the
completion of the 2011 Revolving Credit Extension, in each case, in a manner as
reasonably agreed between the Borrower and the Administrative Agent):

(i) the Amendment No. 2 Effective Date shall have occurred or shall occur
substantially simultaneously with the 2011 Term/Deposit L/C Extension Effective
Date;

 

-11-



--------------------------------------------------------------------------------

(ii) the 2011 Term/Deposit L/C Extension Effective Date shall have occurred or
shall occur substantially simultaneously with the 2011 Revolving Credit
Commitment Extension Effective Date;

(iii) the Administrative Agent shall have received from Borrower a certificate
of an Authorized Officer of the Borrower to the effect that representations and
warranties set forth in Section 6 hereof are true and correct on and as of the
2011 Revolving Credit Commitment Extension Effective Date;

(iv) the Administrative Agent shall have received (A) a copy of the resolutions,
in form and substance reasonably satisfactory to the Administrative Agent, of
the board of directors, other managers or general partner of each Credit Party
(or a duly authorized committee thereof) authorizing the execution, delivery and
performance of this Amendment and the performance of the Credit Agreement and
the other Credit Documents, in each case as modified by this Amendment,
certified as of the 2011 Revolving Credit Commitment Extension Effective Date by
an Authorized Officer of each Credit Party as being in full force and effect
without modification or amendment and (B) good standing certificates for each
Credit Party for each jurisdiction in which such Credit Party is organized;

(v) the Administrative Agent shall have received from Vinson & Elkins LLP and
Simpson Thacher & Bartlett LLP, counsel to the Borrower, executed legal opinions
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent; and

(vi) to the extent not previously paid pursuant to Sections 7(a)(vi) or
8(a)(viii), payment by the Borrower of the reasonable costs and expenses of the
Administrative Agent in connection with this Amendment (including the reasonable
fees, disbursements and other charges of Milbank, Tweed, Hadley & McCloy LLP as
counsel to the Administrative Agent).

(b) The Administrative Agent shall notify the Borrower and the Lenders of the
2011 Revolving Credit Commitment Extension Effective Date promptly after the
occurrence thereof, and shall deliver to the Borrower and the Lenders a
completed copy of Schedule I to this Amendment reflecting the 2013 Revolving
Credit Commitment of each 2013 Revolving Credit Lender and 2016 Revolving Credit
Commitment of each 2016 Revolving Credit Lender, in each case after giving
effect to the 2011 Revolving Credit Commitment Extension Effective Date.

Section 10 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.

Section 11 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

-12-



--------------------------------------------------------------------------------

Section 12 Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 13 Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement or, as the case may be, the Guarantee.

Section 14 Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation, or
jurisdiction or as applied to any person.

Section 15 Successors. The terms of this Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

Section 16 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
other Secured Parties under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Credit
Document, and each Credit Party acknowledges and agrees that each of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each and every term, condition, obligation,
covenant and agreement contained in the Credit Agreement or any other Credit
Document is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect. Each Credit Party reaffirms its obligations under the
Credit Documents to which it is party and the validity of the Liens granted by
it pursuant to the Security Documents. From and after the effective date of this
Amendment, all references to the Credit Agreement in any Credit Document shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment. In entering into this Amendment, each Lender has undertaken its
own analysis and has not relied on any other Lender in making its decision to
enter into this Amendment.

Section 17 Joint Lead Arrangers and Joint Bookrunners. The Borrower hereby
appoints the Amendment Arrangers to act, and such parties hereby agree to act,
as joint lead arrangers and joint bookrunners for this Amendment and the
transactions contemplated hereby, and each will perform the duties customarily
associated with such roles. The Borrower hereby agrees that the appointment of
the Amendment Arrangers hereunder and any activities by them in connection with
this Amendment and the transactions contemplated hereby are subject to the
indemnification provisions under Section 13.5(d) of the Credit Agreement and
such provisions are incorporated by reference herein, mutatis mutandis.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY By:  

/s/ Anthony Horton

  Name: Anthony Horton   Title: Treasurer TEXAS COMPETITIVE ELECTRIC HOLDINGS
COMPANY LLC, as the Borrower By:  

/s/ Anthony Horton

  Name: Anthony Horton   Title: Treasurer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

BIG BROWN 3 POWER COMPANY LLC

BIG BROWN LIGNITE COMPANY LLC

BIG BROWN POWER COMPANY LLC

COLLIN POWER COMPANY LLC

DECORDOVA POWER COMPANY LLC

GENERATION MT COMPANY LLC

GENERATION SVC COMPANY

LAKE CREEK 3 POWER COMPANY LLC

LUMINANT BIG BROWN MINING COMPANY LLC

LUMINANT ENERGY COMPANY LLC

LUMINANT ENERGY SERVICES COMPANY

LUMINANT ENERGY TRADING (CALIFORNIA) COMPANY

LUMINANT ET SERVICES COMPANY

LUMINANT GENERATION COMPANY LLC

LUMINANT HOLDING COMPANY LLC

LUMINANT MINERAL DEVELOPMENT COMPANY LLC

LUMINANT MINING COMPANY LLC

LUMINANT MINING SERVICES COMPANY

LUMINANT POWER SERVICES COMPANY

  

LUMINANT RENEWABLES COMPANY LLC

MARTIN LAKE 4 POWER COMPANY LLC

MONTICELLO 4 POWER COMPANY LLC

MORGAN CREEK 7 POWER COMPANY LLC NCA RESOURCES

DEVELOPMENT COMPANY LLC

OAK GROVE MANAGEMENT COMPANY LLC

OAK GROVE MINING COMPANY LLC

OAK GROVE POWER COMPANY LLC

SANDOW POWER COMPANY LLC

TCEH FINANCE, INC.

TRADINGHOUSE 3 & 4 POWER COMPANY LLC

TRADINGHOUSE POWER COMPANY LLC

TXU ENERGY RETAIL COMPANY LLC

TXU ENERGY SOLUTIONS COMPANY LLC

TXU RETAIL SERVICES COMPANY

TXU SEM COMPANY

TXU SESCO COMPANY LLC

TXU SESCO ENERGY SERVICES COMPANY

VALLEY NG POWER COMPANY LLC

VALLEY POWER COMPANY LLC

 

By:  

/s/ Anthony Horton

  Name: Anthony Horton   Title: Treasurer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swingline Lender,
Revolving Letter of Credit Issuer and Deposit Letter of Credit Issuer By:  

/s/ Kirkwood Roland

  Name: Kirkwood Roland   Title: Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Revolving Letter of Credit Issuer By:  

/s/ Robert Traband

  Name: Robert Traband   Title: Managing Director

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and Joint Bookrunner By:  

/s/ Kirkwood Roland

  Name: Kirkwood Roland   Title: Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner By:  

/s/ Lawrence S. Landry

  Name: Lawrence S. Landry   Title: Managing Director

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead Arranger and Joint Bookrunner
By:  

/s/ Gavin H. Wolfe

  Name: Gavin H. Wolfe   Title: Vice Chairman

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger and Joint Bookrunner
By:  

/s/ Anna Ostrovsky

  Name: Anna Ostrovsky   Title: Authorized Signatory

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING INC., as Joint Lead Arranger and Joint Bookrunner
By:  

/s/ William Graham

  Name: William Graham   Title: Authorized Signatory

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Signature Page to Amendment No. 2

The undersigned evidences its consent to the amendments and acknowledgements
reflected in this Amendment.

 

Institution Contact information:   Name of Institution:   Contact Person:
                      

 

  , Phone: (        )              -                        as a Posting Lender,
  Email:                                                  By:  

 

    Name:       Title:       If two signatures are required:     By:  

 

    Name:       Title:    

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Extension Election and Signature Page to Amendment No. 2

The undersigned evidences its consent to the amendments and acknowledgements
reflected in this Amendment and hereby agrees to exchange an amount of its
Original Initial Term Loans, Delayed Draw Term Loans, Original Deposit L/C Loans
and/or Original Revolving Credit Commitment, as the case may be, not to exceed
the applicable amount set forth below into 2017 Term Loans, 2017 Deposit L/C
Loans and/or 2016 Revolving Credit Commitments, as the case may be, in
accordance with this Amendment and with Section 2.1(a)(iii),
Section 2.1(b)(iii), Section 2.1(c)(iii) or Section 2.1(d)(iii), as applicable,
of the Credit Agreement on the 2011 Term/Deposit L/C Extension Effective Date
and/or the 2011 Revolving Credit Commitment Extension Effective Date, as the
case may be (it being understood that if the undersigned does not indicate below
its desire to exchange all or a portion of its Original Term Loans, Delayed Draw
Term Loans, Original Deposit L/C Loans or Original Revolving Credit Commitment,
the undersigned does not hereby agree to an exchange of such Original Term
Loans, Delayed Draw Term Loans, Original Deposit L/C Loans or Original Revolving
Credit Commitment, as the case may be):

Indicate either A, B, or C for all applicable Class of Loans

 

Class

  

A.

Consent Only

  

B.

Consent and Exchange All

  

C.

Consent and Exchange a Portion

Original Initial

B-1 Term Loans

   ¨   

¨       

  Exchange all Original Initial B-1 Term Loans   

¨       

  Exchange $                     principal amount of Original Initial B-1 Term
Loans

Original Initial

B-2 Term Loans

   ¨   

¨       

  Exchange all Original Initial B-2 Term Loans   

¨       

  Exchange $                     principal amount of Original Initial B-2 Term
Loans

Original Initial

B-3 Term Loans

   ¨   

¨       

  Exchange all Original Initial B-3 Term Loans   

¨       

  Exchange $                     principal amount of Original Initial B-3 Term
Loans

Delayed Draw

Term Loans

   ¨   

¨       

  Exchange all Delayed Draw Term Loans   

¨       

  Exchange $                     principal amount of Delayed Draw Term Loans

Original Deposit

L/C Loans

   ¨   

¨       

  Exchange all Original Deposit L/C Loans   

¨       

  Exchange $                     amount of Original Deposit L/C Loans

Original Revolving

Credit Commitment

   ¨   

¨       

  Exchange all Original Revolving Credit Commitment   

¨       

  Exchange $                     amount of Original Revolving Credit Commitment

 

Institution Contact information:   Name of Institution:   Contact Person:
                      

 

  , Phone: (        )              -                        as a Lender,  
Email:                                                  By:  

 

    Name:       Title:       If two signatures are required:     By:  

 

    Name:       Title:    

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

SCHEDULE I

2014 Term Loan Amounts, 2017 Term Loan Amounts, 2014 Deposit L/C Loan Amounts,

2017 Deposit L/C Loan Amounts, 2013 Revolving Credit Commitments and 2016

Revolving Credit Commitments

[To be provided upon the occurrence of the 2011 Term/Deposit L/C Extension
Effective Date

and the 2011 Revolving Credit Commitment Extension Date (as applicable).]

Schedule I to Amendment No. 2



--------------------------------------------------------------------------------

Annex I

Credit Agreement

[See Attached]

Annex I to Amendment No. 2



--------------------------------------------------------------------------------

Published CUSIP No: EXECUTION COPYANNEX I

Revolving Credit Loans: 90210EAB2; Deposit L/C Loans: 90210EAC0

Delayed Draw Term Loan: 90210EAD8; Initial Tranche B-1 Term Loan: 90210EAE6

Initial Tranche B-2 Term Loan: 90210EAF3; Initial Tranche B-3 Term Loan:
90210EAG1

Posting Advances: CTB026AH9

 

 

 

$24,500,000,000

CREDIT AGREEMENT

Dated as of October 10, 2007

among

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY,

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent, Swingline Lender,

Revolving Letter of Credit Issuer and

Deposit Letter of Credit Issuer,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Posting Agent, Posting Syndication Agent and Posting Documentation Agent,

J. ARON & COMPANY,

as Posting Calculation Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent and Revolving Letter of Credit Issuer,

CREDIT SUISSE,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

LEHMAN COMMERCIAL PAPER INC. and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Documentation Agents,

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES INC.,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

LEHMAN BROTHERS INC.,

MORGAN STANLEY SENIOR FUNDING, INC. and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and Bookrunners,

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Posting Lead Arranger and Bookrunner

Cahill Gordon & Reindel LLP 80 Pine Street New York, New York 10005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1.    Definitions      3   

1.1.

   Defined Terms      3   

1.2.

   Other Interpretive Provisions      7491   

1.3.

   Accounting Terms      7492   

1.4.

   Rounding      7592   

1.5.

   References to Agreements, Laws, Etc.      7592   

1.6.

   Times of Day      7592   

1.7.

   Timing of Payment of Performance      7592   

1.8.

   Currency Equivalents Generally      7592   

1.9.

   Classification of Loans, Posting Advances and Borrowings      7592   

1.10.

   Hedging Agreements      7593   

1.11

   Amendment No. 2      93    SECTION 2.    Amount and Terms of Credit      7693
  

2.1.

   Commitments      7693   

2.2.

   Minimum Amount of Each Borrowing; Maximum Number of Borrowings      78101   

2.3.

   Notice of Borrowing; Determination of Class of Loans      79101   

2.4.

   Disbursement of Funds      80103   

2.5.

   Repayment of Loans; Evidence of Debt      81104   

2.6.

   Conversions and Continuations      82106   

2.7.

   Pro Rata Borrowings      83107   

2.8.

   Interest      84107   

2.9.

   Interest Periods      85109   

2.10.

   Increased Costs, Illegality, Etc.      86110   

2.11.

   Compensation      88112   

2.12.

   Change of Lending Office      88112   

2.13.

   Notice of Certain Costs      88112   

2.14.

   Incremental Facilities      88112   

2.15.

   Extensions of Term Loans and Revolving Credit Loans and Revolving Credit
Commitments      116   

2.16.

   Defaulting Lenders      121   

2.17.

   Permitted Debt Exchanges      122    SECTION 3.    Letters of Credit     
91124   

3.1.

   Issuance of Letters of Credit      91124   

3.2.

   Letter of Credit Requests      92126   

3.3.

   Revolving Letter of Credit Participations      93126   

3.4.

   Agreement to Repay Letter of Credit Drawings      94128   

3.5.

   Increased Costs      96130   

3.6.

   New or Successor Letter of Credit Issuer      96130   

3.7.

   Role of Letter of Credit Issuer      97131   

3.8.

   Cash Collateral      98132   

 

-i-



--------------------------------------------------------------------------------

          Page  

3.9.

   Deposit L/C Loan Collateral Account      99133   

3.10.

   Existing Letters of Credit      99134   

3.11.

   Applicability of ISP and UCP      100134   

3.12.

   Conflict with Issuer Documents      100134   

3.13.

   Letters of Credit Issued for Others      100134    SECTION 4.    Fees;
Commitments      100134   

4.1.

   Fees      100134   

4.2.

   Voluntary Reduction of Revolving Credit Commitments; Delayed Draw Term Loan
Commitments; and Revolving Letter of Credit Commitments      101136   

4.3.

   Mandatory Termination of Commitments      102138    SECTION 5.    Payments   
  103138   

5.1.

   Voluntary Prepayments      103138   

5.2.

   Mandatory Prepayments      104140   

5.3.

   Method and Place of Payment      107145   

5.4.

   Net Payments      107146   

5.5.

   Computations of Interest and Fees      110149   

5.6.

   Limit on Rate of Interest      111149    SECTION 6.    Conditions Precedent
to Initial Borrowing      112150   

6.1.

   Credit Documents      112150   

6.2.

   Collateral      112150   

6.3.

   Legal Opinions      114152   

6.4.

   Refinancing      114152   

6.5.

   Equity Investments      114152   

6.6.

   Closing Certificates      114152   

6.7.

   Authorization of Proceedings of Each Credit Party      114152   

6.8.

   Fees      114153   

6.9.

   Representations and Warranties      114153   

6.10.

   Acquisition Agreement      115153   

6.11.

   Solvency Certificate      115153   

6.12.

   Merger      115153   

6.13.

   Pro Forma Financial Statements      115153   

6.14.

   Patriot Act      115153   

6.15.

   Insurance      115153    SECTION 7.    Conditions Precedent to All Credit
Events      115153   

7.1.

   No Default; Representations and Warranties      115153   

7.2.

   Notice of Borrowing      116154   

 

-ii-



--------------------------------------------------------------------------------

          Page   SECTION 8.    Representations, Warranties and Agreements     
116154   

8.1.

   Corporate Status; Compliance with Laws      116154   

8.2.

   Corporate Power and Authority      117155   

8.3.

   No Violation      117155   

8.4.

   Litigation      117155   

8.5.

   Margin Regulations      117155   

8.6.

   Governmental Approvals      117155   

8.7.

   Investment Company Act      118156   

8.8.

   True and Complete Disclosure      118156   

8.9.

   Financial Condition; Financial Statements      118156   

8.10.

   Tax Matters      118156   

8.11.

   Compliance with ERISA      119157   

8.12.

   Subsidiaries      119157   

8.13.

   Intellectual Property      119158   

8.14.

   Environmental Laws      120158   

8.15.

   Properties      120158   

8.16.

   Solvency      120158    SECTION 9.    Affirmative Covenants      120159   

9.1.

   Information Covenants      121159   

9.2.

   Books, Records and Inspections      124162   

9.3.

   Maintenance of Insurance      124162   

9.4.

   Payment of Taxes      125162   

9.5.

   Consolidated Corporate Franchises      125163   

9.6.

   Compliance with Statutes, Regulations, Etc.      125163   

9.7.

   ERISA      125163   

9.8.

   Maintenance of Properties      126164   

9.9.

   Transactions with Affiliates      126164   

9.10.

   End of Fiscal Years; Fiscal Quarters      127165   

9.11.

   Additional Guarantors and Grantors      128165   

9.12.

   Pledge of Additional Stock and Evidence of Indebtedness      128166   

9.13.

   Use of Proceeds      128166   

9.14.

   Further Assurances      128166   

9.15.

   Changes in Business      130168   

9.16.

   Independent Review of New Build Program      130    SECTION 10.    Negative
Covenants      130168   

10.1.

   Limitation on Indebtedness      131168   

10.2.

   Limitation on Liens      137176   

10.3.

   Limitation on Fundamental Changes      141181   

10.4.

   Limitation on Sale of Assets      142182   

10.5.

   Limitation on Investments      145185   

10.6.

   Limitation on Dividends      150189   

10.7.

   Limitations on Debt Payments and Amendments      155196   

10.8.

   Limitations on Sale Leasebacks      156197   

10.9.

   Consolidated Secured Debt to Consolidated EBITDA Ratio      156197   

10.10.

   Incorporation of Certain Covenants of Permitted Other Loans      198   

 

-iii-



--------------------------------------------------------------------------------

          Page   SECTION 11.    Events of Default      157198   

11.1.

   Payments      157198   

11.2.

   Representations, Etc.      157199   

11.3.

   Covenants      157199   

11.4.

   Default Under Other Agreements      157199   

11.5.

   Bankruptcy, Etc.      158199   

11.6.

   ERISA      158200   

11.7.

   Guarantee      159200   

11.8.

   Pledge Agreement      159200   

11.9.

   Security Agreement      159200   

11.10.

   Mortgages      159201   

11.11.

   Judgments      159201   

11.12.

   Hedging Agreements      159201   

11.13.

   Change of Control      159201   

11.14.

   Application of Proceeds      160202   

11.15.

   Right to Cure      160202    SECTION 12.    The Agents      161203   

12.1.

   Appointment      161203   

12.2.

   Delegation of Duties      162204   

12.3.

   Exculpatory Provisions      162204   

12.4.

   Reliance by Agents      164205   

12.5.

   Notice of Default      164206   

12.6.

   Non-Reliance on Administrative Agent, the Posting Agent, Collateral Agent and
Other Lenders      165206   

12.7.

   Indemnification      165207   

12.8.

   Agents in its Individual Capacities      166208   

12.9.

   Successor Agents      166208   

12.10.

   Withholding Tax      168209   

12.11.

   Trust Indenture Act      168209   

12.12.

   Intercreditor Agreement      168210   

12.13.

   Security Documents and Guarantee      168210    SECTION 13.    Miscellaneous
     169210   

13.1.

   Amendments, Waivers and Releases      169210   

13.2.

   Notices      174216   

13.3.

   No Waiver; Cumulative Remedies      175216   

13.4.

   Survival of Representations and Warranties      175216   

13.5.

   Payment of Expenses; Indemnification      175216   

13.6.

   Successors and Assigns; Participations and Assignments      176218   

13.7.

   Replacements of Lenders under Certain Circumstances      181223   

13.8.

   Adjustments; Set-off      181223   

13.9.

   Counterparts      182224   

13.10.

   Severability      182224   

13.11.

   INTEGRATION      182224   

 

-iv-



--------------------------------------------------------------------------------

          Page  

13.12.

   GOVERNING LAW      183224   

13.13.

   Submission to Jurisdiction; Waivers      183225   

13.14.

   Acknowledgments      183225   

13.15.

   WAIVERS OF JURY TRIAL      184226   

13.16.

   Confidentiality      184226   

13.17.

   Direct Website Communications      185227   

13.18.

   USA PATRIOT Act      186228   

13.19.

   Payments Set Aside      187228   

13.20.

   Separateness      187229    SECTION 14.    Posting Facility      187229   

14.1.

   [Reserved]      187229   

14.2.

   Computation of MTM Exposure      187229   

14.3.

   Computation of Posting Advance Amounts or Posting Repayment Amounts     
188230   

14.4.

   Posting Advances Amounts      189231   

14.5.

   Posting Repayment Amounts by the Borrower      190232   

14.6.

   Payment Instructions; Netting and/or Settlement Agreements      190232   

14.7.

   Deemed Transactions      190232   

14.8.

   Evidence of Indebtedness      191233   

14.9.

   Termination and Reduction of Posting Commitments      192233   

14.10.

   Pro Rata Treatment      192234   

14.11.

   Trading Acknowledgment      192234   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES       Schedule 1.1(a)    Commitments of Lenders    Schedule 1.1(b)   
Existing Letters of Credit    Schedule 1.1(c)    Mortgaged Properties   
Schedule 1.1(d)    Excluded Subsidiaries    Schedule 1.1(e)    Deemed
Transactions    Schedule 1.1(f)    Existing Credit Facilities    Schedule 1.1(g)
   Non-Oncor Undertakings    Schedule 1.1(h)    P&I Note    Schedule 1.1(i)   
SG&A Note    Schedule 2.5    Repayment Amounts    Schedule 8.4    Litigation   
Schedule 8.12    Subsidiaries    Schedule 8.15    Property Matters    Schedule
9.9    Closing Date Affiliate Transactions    Schedule 10.1    Closing Date
Indebtedness    Schedule 10.2    Closing Date Liens    Schedule 10.4   
Scheduled Dispositions    Schedule 10.5    Closing Date Investments    Schedule
13.2    Notice Addresses   

EXHIBITS   Exhibit A   Form of Borrowing Request Exhibit B   Form of Guarantee
Exhibit C   Form of Mortgage (Real Property) Exhibit D   Form of Perfection
Certificate Exhibit E   Form of Amended and Restated Pledge Agreement Exhibit F
  Form of Amended and Restated Security Agreement Exhibit G   Form of Letter of
Credit Request Exhibit H-1   Form of Legal Opinion of Simpson Thacher & Bartlett
LLP Exhibit H-2   Form of Legal Opinion of Vinson & Elkins LLP Exhibit H-3  
Form of Legal Opinion of Hunton & Williams LLP Exhibit H-4   Form of Legal
Opinion of Covington & Burling LLP Exhibit I   Form of Credit Party Closing
Certificate Exhibit J   Form of Assignment and Acceptance Exhibit K-1-A   Form
of Promissory Note (2013 Revolving Credit Loans) Exhibit K-1-B   Form of
Promissory Note (2016 Revolving Credit Loans and Swingline Loans) Exhibit K-2-A
  Form of Promissory Note (Initial Tranche B-12014 Term Loans) Exhibit K-2-B  
Form of Promissory Note (Initial Tranche B-22017 Term Loans) Exhibit K-2-C3-A  
Form of Promissory Note (Initial Tranche B-3 Term2014 Deposit L/C Loans) Exhibit
K-3-B   Form of Promissory Note (Delayed Draw Term Loans)Exhibit K-4 Form of
Promissory Note (2017 Deposit L/C Loans) Exhibit L   Form of Incremental
Amendment Exhibit M   Form of Amended and Restated Intercreditor Agreement
Exhibit N   Form of Goldman Posting Facility Guaranty Exhibit O   Disclaimer for
Mark-to-Market Calculations Exhibit P   Form of Daily Notice Exhibit Q   Form of
Non-U.S. Lender Certification Exhibit R   Form of Second Lien Intercreditor
Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 10, 2007, among ENERGY FUTURE COMPETITIVE
HOLDINGS COMPANY, a Texas corporation (“US Holdings”; as hereinafter further
defined), TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware limited
liability company (“TCEH” or the “Borrower”), the lending institutions from time
to time parties hereto (each a “Lender” and, collectively, the “Lenders”),
CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swingline Lender,
Revolving Letter of Credit Issuer and Deposit Letter of Credit Issuer, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Posting Agent, Posting Syndication Agent and
Posting Documentation Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent and
Revolving Letter of Credit Issuer, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN
SECURITIES INC., GOLDMAN SACHS CREDIT PARTNERS L.P., LEHMAN BROTHERS INC.,
MORGAN STANLEY SENIOR FUNDING, INC. and CREDIT SUISSE SECURITIES (USA) LLC, as
Joint Lead Arrangers and Bookrunners, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Posting Lead Arranger and Sole Bookrunner, CREDIT SUISSE, GOLDMAN SACHS CREDIT
PARTNERS L.P., LEHMAN COMMERCIAL PAPER INC. and MORGAN STANLEY SENIOR FUNDING,
INC., as Co--Documentation Agents, and J. ARON & COMPANY, as Posting Calculation
Agent.

RECITALS:

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended, supplemented
or otherwise modified from time to time in accordance therewith, the
“Acquisition Agreement”), dated as of February 25, 2007, by and among the
Parent, Holdings and Merger Sub, Merger Sub will merge with and into the Parent
(the “Merger”), with the Parent surviving the Merger as a Wholly Owned
Subsidiary of Holdings;

WHEREAS, to fund, in part, the Merger Funds, it is intended that the Sponsors
and certain other investors (collectively, the “Initial Investors”) will
directly or indirectly make cash equity contributions (the “Equity
Contribution”) to Holdings and/or a direct or indirect parent thereof in
exchange for Stock (which cash will be contributed to Merger Sub in exchange for
common stock of Merger Sub) in an aggregate amount equal to, when combined with
the fair market value of the Stock of management and existing shareholders of
the Parent rolled over or invested in connection with the Transactions, at least
15% (the “Minimum Equity Amount”) of the total sources (including the Existing
Notes, the Existing Parent Notes and the Existing Oncor Notes, but excluding any
transition bonds) required to consummate the Merger (the “Merger
Consideration”), to redeem, refinance or repay certain existing indebtedness or
repurchase receivables of the Parent and its Subsidiaries, including the Repaid
Indebtedness (the “Refinancing”), and to pay fees, premiums and expenses
incurred in connection with the Transactions (such fees, premiums and expenses,
together with the Merger Consideration and the Refinancing payment, the “Merger
Funds”);

WHEREAS, in order to fund, in part, the Merger Funds, (a) the Borrower will
borrow on the Closing Date $6,750,000,000 in aggregate principal amount of
senior unsecured interim loans (the “Borrower Senior Interim Loans”) under the
Borrower Senior Interim Loan Agreement and (b) the Parent will borrow on the
Closing Date $4,500,000,000 in aggregate principal amount of senior unsecured
interim loans (the “Parent Senior Interim Loans”) under the Parent Senior
Interim Loan Agreement;

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders extend credit to the Borrower in the form of (a) $16,450,000,000 in
aggregate principal amount of Original Initial Term Loans to be borrowed on the
Closing Date (the “Initial Term Loan Facility”), (b) up to



--------------------------------------------------------------------------------

$4,100,000,000 in aggregate principal amount of Delayed Draw Term Loan
Commitments (as defined in this Agreement as in effect immediately prior to the
Amendment No. 2 Effective Date) to be made available to the Borrower on the
Closing Date and at any time and from time to time prior to the Delayed Draw
Term Loan Commitment Termination Date (the “Delayed Draw Term Loan Facility”as
defined in this Agreement as in effect immediately prior to the Amendment No. 2
Effective Date) with approximately $2,150,000,000 of such amount to be borrowed
on the Closing Date, (c) $1,250,000,000 in aggregate principal amount of Deposit
L/C Loans to be borrowed on the Closing Date (the “Deposit L/C Loan Facility”)
and (d) up to $2,700,000,000 in aggregate principal amount of Revolving Credit
Commitments to be made available to the Borrower at any time and from time to
time prior to the Revolving Credit Termination Date (the “Revolving Credit
Facility”);

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders extend credit to the Borrower in the form of a revolving credit
facility, the aggregate principal amount of which is capped by the MTM Exposure
(the “Posting Facility”);

WHEREAS, the proceeds of (a) the Initial Term Loans (as defined in this
Agreement as in effect immediately prior to the Amendment No. 2 Effective Date)
less $400,000,000 and (b) up to $250,000,000 of Revolving Credit Loans will be
used by the Borrower, together with (i) the net proceeds of the Borrower Senior
Interim Loans and (ii) cash on hand at the Borrower, to provide to the Parent a
portion of the Merger Funds. Up to $400,000,000 of proceeds of the Initial Term
Loans (as defined in this Agreement as in effect immediately prior to the
Amendment No. 2 Effective Date) will be used by the Borrower for general
corporate purposes. The proceeds of the Delayed Draw Term Loans will be used by
the Borrower on and after the Closing Date for the purpose of funding the
construction, engineering, design, improvement, testing, start-up, retesting,
operation, repair, maintenance and development costs and other Capital
Expenditures (including Environmental CapEx), interest during construction and
related fees and expenses in connection with the construction of Oak Grove Unit
1, Oak Grove Unit 2 and Sandow Unit 5 and environmental upgrades to the
Borrower’s and its Subsidiaries’ existing power generation facilities
(collectively, the “New Build Program”). The proceeds of Revolving Credit Loans
and Swingline Loans will be used by the Borrower on or after the Closing Date
for working capital requirements and other general corporate purposes (including
the financing of any acquisitions permitted hereunder and the provision of
collateral support in respect of Commodity Hedging Agreements, including for the
avoidance of any doubt, any speculative Commodity Hedging Agreements). The
proceeds of the Deposit L/C Loans shall be deposited into the Deposit L/C Loan
Collateral Account for the purpose of cash collateralizing the Borrower’s
obligations to the Deposit Letter of Credit Issuer in respect of Deposit Letters
of Credit. The Letters of Credit will be used by the Borrower for general
corporate purposes (including the provision of collateral support in respect of
Commodity Hedging Agreements, including, for the avoidance of any doubt,
speculative Commodity Hedging Agreements). The proceeds of the Posting Advances
will be used by the Borrower (a) to fund margin payments on over-the-counter
natural gas fixed for floating swap transactions between the Borrower and the
Restricted Subsidiaries, on the one hand, and various counterparties, on the
other, (b) to fund margin payments on NYMEX futures and swap positions
maintained by the Borrower and the Restricted Subsidiaries and (c) for other
general corporate purposes of the Borrower and its Subsidiaries (provided that
such funds will be applied first to fund margin on Dealer Swaps to the extent
such transactions are outstanding and any margin is due thereon and second for
any of such other purposes); and

WHEREAS, the Lenders and Letter of Credit Issuers are willing to make available
to the Borrower such loans and facilities upon the terms and subject to the
conditions set forth herein;

 

-2-



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires:

“2011 Deposit L/C Loan Prepayment Amount” shall have the meaning set forth in
Amendment No. 2.

“2011 Revolving Credit Commitment Termination Amount” shall have the meaning set
forth in Amendment No. 2.

“2011 Revolving Credit Commitment Extension Effective Date” shall have the
meaning set forth in Amendment No. 2.

“2011 Term/Deposit L/C Extension Effective Date” shall have the meaning set
forth in Amendment No. 2.

“2011 Term Loan Prepayment Amount” shall have the meaning set forth in Amendment
No. 2.

“2013 Revolving Credit Commitment” shall mean (a) prior to the 2011 Revolving
Credit Commitment Extension Effective Date, with respect to each Original
Revolving Credit Lender, its Original Revolving Credit Commitment and
(b) (i) with respect to each Original Revolving Credit Lender on the 2011
Revolving Credit Commitment Extension Effective Date that does not execute a
signature page to Amendment No. 2 indicating that an amount of such Lender’s
Original Revolving Credit Commitment is to be extended and reclassified, the
amount of the Original Revolving Credit Commitment of such Original Revolving
Credit Lender, as adjusted to give effect to its 2011 Revolving Credit
Commitment Termination Amount, to the extent applicable to such Lender (which
shall be set forth on Schedule I to Amendment No. 2 under the heading “2013
Revolving Credit Commitment”), which Commitment shall terminate on the 2013
Revolving Credit Maturity Date, as such 2013 Revolving Credit Commitment may be
reduced from time to time pursuant to the terms hereof, (ii) with respect to
each Original Revolving Credit Lender on the 2011 Revolving Credit Commitment
Extension Effective Date that executes a signature page to Amendment No. 2
indicating that only a portion of such Lender’s Original Revolving Credit
Commitment is to be extended and reclassified, the portion of such Lender’s
Original Revolving Credit Commitment that is not being extended and
reclassified, as adjusted to give effect to its 2011 Revolving Credit Commitment
Termination Amount, to the extent applicable to such Lender (which shall be set
forth on Schedule I to Amendment No. 2 under the heading “2013 Revolving Credit
Commitment”), which Commitment shall terminate on the 2013 Revolving Credit
Maturity Date, as such 2013 Revolving Credit Commitment may be reduced from time
to time pursuant to the terms hereof and (iii) in the case of any Lender that
receives an assignment of any portion of a 2013 Revolving Credit Commitment that
was held by a 2013 Revolving Credit Lender on the 2011 Revolving Credit
Commitment Extension Effective Date, the amount specified as such Lender’s “2013
Revolving Credit Commitment” in the Assignment and Acceptance pursuant to which
such Lender assumed a portion of the Total 2013 Revolving Credit Commitment, as
such Revolving

 

-3-



--------------------------------------------------------------------------------

Credit Commitment may be reduced from time to time pursuant to the terms hereof.
As of the Amendment No. 2 Effective Date, the aggregate amount of 2013 Revolving
Credit Commitments outstanding is $2,700,000,000. As of the 2011 Revolving
Credit Commitment Extension Effective Date, after giving effect to all 2011
Revolving Credit Commitment Termination Amounts, if any, the aggregate amount of
2013 Revolving Credit Commitments outstanding is $670,566,000.00.

“2013 Revolving Credit Facility” shall mean the revolving credit facility
represented by the 2013 Revolving Credit Commitments.

“2013 Revolving Credit Lender” shall mean (a) prior to the 2011 Revolving Credit
Commitment Extension Effective Date, each Original Revolving Credit Lender,
(b) as of the 2011 Revolving Credit Commitment Extension Effective Date,
(x) each Original Revolving Credit Lender on the 2011 Revolving Credit
Commitment Extension Effective Date that does not execute a signature page to
Amendment No. 2 indicating that an amount of such Lender’s Original Revolving
Credit Commitment is to be extended and reclassified pursuant to Amendment No. 2
and (y) each Original Revolving Credit Lender on the 2011 Revolving Credit
Commitment Extension Effective Date that executes a signature page to Amendment
No. 2 indicating that only a portion of such Lender’s Original Revolving Credit
Commitment is to be extended and reclassified, but only with respect to any
Original Revolving Credit Commitment of such Lender (or a portion thereof) that
has not been reclassified and extended pursuant to Amendment No. 2, and in the
case of both clauses (x) and (y), whose name and the aggregate principal amount
of its Original Revolving Credit Commitment not so extended and reclassified,
after giving effect to its 2011 Revolving Credit Commitment Termination Amount,
to the extent applicable to such Lender, are set forth on Schedule I to
Amendment No. 2 under the heading “2013 Revolving Credit Commitment” and
(c) after the 2011 Revolving Credit Commitment Extension Effective Date, each
Lender that holds a 2013 Revolving Credit Commitment.

“2013 Revolving Credit Loan” shall mean Revolving Credit Loans made by any 2013
Revolving Credit Lender pursuant to its 2013 Revolving Credit Commitment.

“2013 Revolving Credit Maturity Date” shall mean October 10, 2013; provided that
if such date is not a Business Day, the “2013 Revolving Credit Maturity Date”
will be the next succeeding Business Day.

“2013 Revolving Credit Termination Date” shall mean the earlier to occur of
(a) the 2013 Revolving Credit Maturity Date and (b) the date on which the 2013
Revolving Credit Commitments shall have terminated.

“2013 Revolving Letter of Credit Fee” shall have the meaning provided in Section
4.1(c)(i).

“2014 Deposit L/C Loan” shall mean an Original Deposit L/C Loan the maturity of
which is the 2014 Deposit L/C Loan Maturity Date. The aggregate principal amount
of 2014 Deposit L/C Loans outstanding as of the Amendment No. 2 Effective Date
is $1,250,000,000.00. The aggregate principal amount of 2014 Deposit L/C Loans
outstanding as of the 2011 Term/Deposit L/C Extension Effective Date, after
giving effect to all 2011 Deposit L/C Loan Prepayment Amounts, is
$42,500,000.00.

“2014 Deposit L/C Loan Facility” shall mean the facility providing for the 2014
Deposit L/C Loans.

 

-4-



--------------------------------------------------------------------------------

“2014 Deposit L/C Loan Lender” shall mean (a) prior to the 2011 Term/Deposit L/C
Extension Effective Date, each Lender of Original Deposit L/C Loans, (b) as of
the 2011 Term/Deposit L/C Extension Effective Date, (x) each Lender of Original
Deposit L/C Loans on the 2011 Term/Deposit L/C Extension Effective Date that
does not execute a signature page to Amendment No. 2 indicating that an amount
of such Lender’s Original Deposit L/C Loans are to be extended and reclassified
pursuant to Amendment No. 2 and (y) each Lender of Original Deposit L/C Loans on
the 2011 Term/Deposit L/C Extension Effective Date that executes a signature
page to Amendment No. 2 indicating that only a portion of such Lender’s Original
Deposit L/C Loans is to be extended and reclassified, but only with respect to
any Original Deposit L/C Loans of such Lender (or a portion thereof) that have
not been extended and reclassified pursuant to Amendment No. 2, and in the case
of both clauses (x) and (y), whose name and the aggregate principal amount of
its Original Deposit L/C Loans not so extended and reclassified, after giving
effect to its 2011 Deposit L/C Loan Prepayment Amount, are set forth on Schedule
I to Amendment No. 2 under the heading “2014 Deposit L/C Loan Amount” and
(c) after the 2011 Term/Deposit L/C Extension Effective Date, each Lender that
holds a 2014 Deposit L/C Loan.

“2014 Deposit L/C Loan Maturity Date” shall mean October 10, 2014; provided that
if such date is not a Business Day, the “2014 Deposit L/C Loan Maturity Date”
will be the next succeeding Business Day.

“2014 Term Loan” shall mean an Original Term Loan the maturity of which is the
2014 Term Loan Maturity Date. The aggregate principal amount of 2014 Term Loans
outstanding as of the Amendment No. 2 Effective Date is $19,898,048,755.83. The
aggregate principal amount of 2014 Term Loans outstanding as of the 2011
Term/Deposit L/C Extension Effective Date, after giving effect to all 2011 Term
Loan Prepayment Amounts, is $3,777,437,191.69.

“2014 Term Loan Facility” shall mean the facility providing for the 2014 Term
Loans.

“2014 Term Loan Lender” shall mean (a) prior to the 2011 Term/Deposit L/C
Extension Effective Date, each Lender of Original Term Loans, (b) as of the 2011
Term/Deposit L/C Extension Effective Date, (x) each Lender of Original Term
Loans on the 2011 Term/Deposit L/C Extension Effective Date that does not
execute a signature page to Amendment No. 2 indicating that an amount of such
Lender’s Original Term Loans are to be extended and reclassified pursuant to
Amendment No. 2 and (y) each Lender of Original Term Loans on the 2011
Term/Deposit L/C Extension Effective Date that executes a signature page to
Amendment No. 2 indicating that only a portion of such Lender’s Original Term
Loans is to be extended and reclassified, but only with respect to any Original
Term Loans of such Lender (or a portion thereof) that have not been extended and
reclassified pursuant to Amendment No. 2, and in the case of both clauses
(x) and (y), whose name and the aggregate principal amount of its Original Term
Loans not so extended and reclassified, after giving effect to its 2011 Term
Loan Prepayment Amount, are set forth on Schedule I to Amendment No. 2 under the
heading “2014 Term Loan Amount” and (c) after the 2011 Term/Deposit L/C
Extension Effective Date, each Lender that holds a 2014 Term Loan.

“2014 Term Loan Maturity Date” shall mean October 10, 2014; provided that if
such date is not a Business Day, the “2014 Term Loan Maturity Date” will be the
next succeeding Business Day.

“2014 Term Loan Repayment Amount” shall mean an Unmodified 2014 Term Loan
Repayment Amount or a Modified 2014 Term Loan Repayment Amount.

“2014 Term Loan Repayment Date” shall mean an Unmodified 2014 Term Loan
Repayment Date or a Modified 2014 Term Loan Repayment Date.

 

-5-



--------------------------------------------------------------------------------

“2015 Notes” shall mean, collectively, the Borrower’s and the Co-Issuer’s 10.25%
Senior Notes due 2015 and Borrower’s and the Co-Issuer’s 10.25% Senior Notes due
2015, Series B, and any notes issued to exchange or refinance such notes after
the Amendment No. 2 Effective Date the scheduled final maturities of which are
no earlier than the scheduled final maturity of such exchanged or refinanced
notes.

“2016 Notes” shall mean the Borrower’s and the Co-Issuer’s 10.50%/11.25% Senior
Toggle Notes due 2016 and any notes issued to exchange or refinance such notes
after the Amendment No. 2 Effective Date the scheduled final maturities of which
are no earlier than the scheduled final maturity of such exchanged or refinanced
notes.

“2016 Revolving Credit Commitment” shall mean, (a) with respect to each Original
Revolving Credit Lender on the 2011 Revolving Credit Commitment Extension
Effective Date that executes a signature page to Amendment No. 2 indicating that
all of such Lender’s Original Revolving Credit Commitment is to be extended and
reclassified, the amount of the Original Revolving Credit Commitment of such
Original Revolving Credit Lender, as adjusted to give effect to its 2011
Revolving Credit Commitment Termination Amount, to the extent applicable to such
Lender (which shall be set forth on Schedule I to Amendment No. 2 under the
heading “2016 Revolving Credit Commitment”), which Commitment shall terminate on
the 2016 Revolving Credit Maturity Date, as such 2016 Revolving Credit
Commitment may be reduced from time to time pursuant to the terms hereof,
(b) with respect to each Original Revolving Credit Lender on the 2011 Revolving
Credit Commitment Extension Effective Date that executes a signature page to
Amendment No. 2 indicating that only a portion of such Lender’s Original
Revolving Credit Commitment is to be extended and reclassified, the portion of
such Lender’s Original Revolving Credit Commitment that is being extended and
reclassified, as adjusted to give effect to its 2011 Revolving Credit Commitment
Termination Amount, to the extent applicable to such Lender (which shall be set
forth on Schedule I to Amendment No. 2 under the heading “2016 Revolving Credit
Commitment”), which Commitment shall terminate on the 2016 Revolving Credit
Maturity Date, as such 2016 Revolving Credit Commitment may be reduced from time
to time pursuant to the terms hereof, (c) in the case of any Lender that
receives an assignment of any portion of a 2016 Revolving Credit Commitment that
was held by a 2016 Revolving Credit Lender on the 2011 Revolving Credit
Commitment Extension Effective Date, the amount specified as such Lender’s “2016
Revolving Credit Commitment” in the Assignment and Acceptance pursuant to which
such Lender assumed a portion of the Total 2016 Revolving Credit Commitment, as
such Revolving Credit Commitment may be reduced from time to time pursuant to
the terms hereof and (d) in the case of any 2016 Revolving Credit Lender that
increases its 2016 Revolving Credit Commitment or becomes an Incremental
Revolving Commitment Increase Lender, in each case pursuant to Section 2.14, the
amount specified in the applicable Incremental Amendment, as such 2016 Revolving
Credit Commitment may be reduced from time to time pursuant to the terms hereof.
As of the 2011 Revolving Credit Commitment Extension Effective Date, after
giving effect to all 2011 Revolving Credit Commitment Termination Amounts, if
any, the aggregate amount of 2016 Revolving Credit Commitments outstanding is
$1,383,610,800.00.

“2016 Revolving Credit Commitment Percentage” shall mean at any time, for each
2016 Revolving Credit Lender, the percentage obtained by dividing (a) such
Lender’s 2016 Revolving Credit Commitment at such time by (b) the amount of the
Total 2016 Revolving Credit Commitment at such time; provided that at any time
when the Total 2016 Revolving Credit Commitment shall have been terminated, each
2016 Revolving Credit Lender’s 2016 Revolving Credit Commitment Percentage shall
be the percentage obtained by dividing (a) such Lender’s 2016 Revolving Credit
Exposure at such time by (b) the 2016 Revolving Credit Exposure of all 2016
Revolving Credit Lenders at such time.

“2016 Revolving Credit Exposure” shall mean, with respect to any 2016 Revolving
Credit Lender at any time, the sum of (a) the aggregate principal amount of 2016
Revolving Credit Loans of

 

-6-



--------------------------------------------------------------------------------

such 2016 Revolving Credit Lender then-outstanding, (b) such 2016 Revolving
Credit Lender’s Revolving Letter of Credit Exposure at such time in respect of
such Lender’s 2016 Revolving Credit Commitments and (c) such 2016 Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of all outstanding Swingline Loans.

“2016 Revolving Credit Facility” shall mean the revolving credit facility
represented by the 2016 Revolving Credit Commitments.

“2016 Revolving Credit Lender” shall mean (a) as of the 2011 Revolving Credit
Commitment Extension Effective Date, (x) each Original Revolving Credit Lender
on the 2011 Revolving Credit Commitment Extension Effective Date that executes a
signature page to Amendment No. 2 indicating that all of such Lender’s Original
Revolving Credit Commitment is to be extended and reclassified pursuant to
Amendment No. 2 and (y) each Original Revolving Credit Lender on the 2011
Revolving Credit Commitment Extension Effective Date that executes a signature
page to Amendment No. 2 indicating that only a portion of such Lender’s Original
Revolving Credit Commitment is to be extended and reclassified, but only with
respect to any Original Revolving Credit Commitment of such Lender (or a portion
thereof) that has been reclassified and extended pursuant to Amendment No. 2,
and in the case of both clauses (x) and (y), whose name and the aggregate
principal amount of its Original Revolving Credit Commitment so extended and
reclassified, after giving effect to its 2011 Revolving Credit Commitment
Termination Amount, to the extent applicable to such Lender, are set forth on
Schedule I to Amendment No. 2 under the heading “2016 Revolving Credit
Commitment” and (b) after the 2011 Revolving Credit Commitment Extension
Effective Date, each Lender that holds a 2016 Revolving Credit Commitment.

“2016 Revolving Credit Loan” shall mean Revolving Credit Loans made by any 2016
Revolving Credit Lender pursuant to its 2016 Revolving Credit Commitment.

“2016 Revolving Credit Maturity Date” shall mean October 10, 2016; provided that
if such date is not a Business Day, the “2016 Revolving Credit Maturity Date”
will be the next succeeding Business Day; provided, further, that, if (a) on
August 1, 2015, (x) more than $500,000,000 in aggregate principal amount of the
2015 Notes (other than 2015 Notes held by Parent, its Subsidiaries or any of
their respective controlled Affiliates as of March 31, 2011 to the extent held
as of such date of determination) remain outstanding with a final maturity date
that is earlier than 91 days after October 10, 2017 and (y) the Consolidated
Total Debt to Consolidated EBITDA Ratio for the most recent Test Period is
greater than 6.0 to 1.0, then the 2016 Revolving Credit Maturity Date shall be
August 2, 2015 or (b) if the 2016 Revolving Credit Maturity Date was not changed
as a result of clause (a) hereof and, on August 1, 2016, (x) more than
$150,000,000 in aggregate principal amount of the 2016 Notes (other than 2016
Notes held by Parent, its Subsidiaries or any of their respective controlled
Affiliates as of March 31, 2011 to the extent held as of such date of
determination) remain outstanding with a final maturity date that is earlier
than 91 days after October 10, 2017 and (y) the Consolidated Total Debt to
Consolidated EBITDA Ratio for the most recent Test Period is greater than 6.0 to
1.0, then the 2016 Revolving Credit Maturity Date shall be August 2, 2016.

“2016 Revolving Credit Termination Date” shall mean the earlier to occur of
(a) the 2016 Revolving Credit Maturity Date and (b) the date on which the 2016
Revolving Credit Commitments shall have terminated.

“2016 Revolving Letter of Credit Fee” shall have the meaning provided in Section
4.1(c)(ii).

 

-7-



--------------------------------------------------------------------------------

“2017 Deposit L/C Loan” shall mean an Original Deposit L/C Loan the maturity of
which has been extended on the 2011 Term/Deposit L/C Extension Effective Date to
the 2017 Deposit L/C Loan Maturity Date pursuant to Amendment No. 2. The
aggregate principal amount of 2017 Deposit L/C Loans outstanding as of the 2011
Term/Deposit L/C Extension Effective Date, after giving effect to all 2011
Deposit L/C Loan Prepayment Amounts, is $1,020,000,000.00.

“2017 Deposit L/C Loan Facility” shall mean the facility providing for the 2017
Deposit L/C Loans.

“2017 Deposit L/C Loan Lender” shall mean, (a) as of the 2011 Term/Deposit L/C
Extension Effective Date, (x) each Lender of Original Deposit L/C Loans on the
2011 Term/Deposit L/C Extension Effective Date that executes a signature page to
Amendment No. 2 indicating that all of such Lender’s Original Deposit L/C Loans
are to be extended and reclassified pursuant to Amendment No. 2 and (y) each
Lender of Original Deposit L/C Loans on the 2011 Term/Deposit L/C Extension
Effective Date that executes a signature page to Amendment No. 2 indicating that
only a portion of such Lender’s Original Deposit L/C Loans is to be extended and
reclassified, but only with respect to any Original Deposit L/C Loans of such
Lender (or a portion thereof) that have been extended and reclassified pursuant
to Amendment No. 2, and in the case of both clauses (x) and (y), whose name and
the aggregate principal amount of its Original Deposit L/C Loans so extended and
reclassified, after giving effect to its 2011 Deposit L/C Loan Prepayment
Amount, are set forth on Schedule I to Amendment No. 2 under the heading “2017
Deposit L/C Loan Amount” and (c) after the 2011 Term/Deposit L/C Extension
Effective Date, each Lender that holds a 2017 Deposit L/C Loan.

“2017 Deposit L/C Loan Maturity Date” shall mean October 10, 2017; provided
that, if such date is not a Business Day, the “2017 Deposit L/C Loan Maturity
Date” will be the next succeeding Business Day; provided, further, that, if
(a) on August 1, 2015, (x) more than $500,000,000 in aggregate principal amount
of the 2015 Notes (other than 2015 Notes held by Parent, its Subsidiaries or any
of their respective controlled Affiliates as of March 31, 2011 to the extent
held as of such date of determination) remain outstanding with a final maturity
date that is earlier than 91 days after October 10, 2017 and (y) the
Consolidated Total Debt to Consolidated EBITDA Ratio for the most recent Test
Period is greater than 6.0 to 1.0, then the 2017 Deposit L/C Loan Maturity Date
shall be August 2, 2015 or (b) if the 2017 Deposit L/C Loan Maturity Date was
not changed as a result of clause (a) hereof and, on August 1, 2016, (x) more
than $150,000,000 in aggregate principal amount of the 2016 Notes (other than
2016 Notes held by Parent, its Subsidiaries or any of their respective
controlled Affiliates as of March 31, 2011 to the extent held as of such date of
determination) remain outstanding with a final maturity date that is earlier
than 91 days after October 10, 2017 and (y) the Consolidated Total Debt to
Consolidated EBITDA Ratio for the most recent Test Period is greater than 6.0 to
1.0, then the 2017 Deposit L/C Loan Maturity Date shall be August 2, 2016.

“2017 Term Loan” shall mean an Original Term Loan the maturity of which has been
extended on the 2011 Term/Deposit L/C Extension Effective Date to the 2017 Term
Loan Maturity Date pursuant to Amendment No. 2. The aggregate principal amount
of 2017 Term Loans outstanding as of the 2011 Term/Deposit L/C Extension
Effective Date, after giving effect to all 2011 Term Loan Prepayment Amounts, is
$15,401,883,932.14.

“2017 Term Loan Facility” shall mean the facility providing for the 2017 Term
Loans.

“2017 Term Loan Lender” shall mean, (a) as of the 2011 Term/Deposit L/C
Extension Effective Date, (x) each Lender of Original Term Loans on the 2011
Term/Deposit L/C Extension Effective Date that executes a signature page to
Amendment No. 2 indicating that all of such Lender’s Original Term

 

-8-



--------------------------------------------------------------------------------

Loans are to be extended and reclassified pursuant to Amendment No. 2 and
(y) each Lender of Original Term Loans on the 2011 Term/Deposit L/C Extension
Effective Date that executes a signature page to Amendment No. 2 indicating that
only a portion of such Lender’s Original Term Loans is to be extended and
reclassified, but only with respect to any Original Term Loans of such Lender
(or a portion thereof) that have been extended and reclassified pursuant to
Amendment No. 2, and in the case of both clauses (x) and (y), whose name and the
aggregate principal amount of its Original Term Loans so extended and
reclassified, after giving effect to its 2011 Term Loan Prepayment Amount, are
set forth on Schedule I to Amendment No. 2 under the heading “2017 Term Loan
Amount” and (b) after the 2011 Term/Deposit L/C Extension Effective Date, each
Lender that holds a 2017 Term Loan.

“2017 Term Loan Maturity Date” shall mean October 10, 2017; provided that if
such date is not a Business Day, the “2017 Term Loan Maturity Date” will be the
next succeeding Business Day; provided, further, that, if (a) on August 1, 2015,
(x) more than $500,000,000 in aggregate principal amount of the 2015 Notes
(other than 2015 Notes held by Parent, its Subsidiaries or any of their
respective controlled Affiliates as of March 31, 2011 to the extent held as of
such date of determination) remain outstanding with a final maturity date that
is earlier than 91 days after October 10, 2017 and (y) the Consolidated Total
Debt to Consolidated EBITDA Ratio for the most recent Test Period is greater
than 6.0 to 1.0, then the 2017 Term Loan Maturity Date shall be August 2, 2015
or (b) if the 2017 Term Loan Maturity Date was not changed as a result of clause
(a) hereof and, on August 1, 2016, (x) more than $150,000,000 in aggregate
principal amount of the 2016 Notes (other than 2016 Notes held by Parent, its
Subsidiaries or any of their respective controlled Affiliates as of March 31,
2011 to the extent held as of such date of determination) remain outstanding
with a final maturity date that is earlier than 91 days after October 10, 2017
and (y) the Consolidated Total Debt to Consolidated EBITDA Ratio for the most
recent Test Period is greater than 6.0 to 1.0, then the 2017 Term Loan Maturity
Date shall be August 2, 2016.

“2017 Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(b).

“2017 Term Loan Repayment Date” shall have the meaning provided in Section
2.5(b).

“ABR” shall mean for any day a fluctuating rate per annum equal to the
highergreatest of (a) the Federal Funds Effective Rate plus 1/2 of 1% and,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate” and (c) the LIBOR Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%; provided that, for the
avoidance of doubt, for purposes of calculating the LIBOR Rate pursuant to
clause (c), the LIBOR Rate for any day shall be based on the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on such day by reference to the British Bankers' Association LIBOR Rate (the
“Relevant LIBOR Rate”) for deposits in Dollars (as published by Reuters or any
other commonly available source providing quotations of the Relevant LIBOR Rate
as designated by the Administrative Agent) for a period equal to one-month. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
If the Administrative Agent is unable to ascertain the Federal Funds Effective
Rate due to its inability to obtain sufficient quotations in accordance with the
definition thereof, after notice is provided to the Borrower, the ABR shall be
determined without regard to clause (a) above until the circumstances giving
rise to such inability no longer exist. Any change in the ABR due to a change in
such rate announced by the Administrative Agent or in the Federal Funds
Effective Rate shall take effect at the opening of business on the day specified
in the public announcement of such change or on the effective date of such
change in the Federal Funds Effective Rate or the Relevant LIBOR Rate, as
applicable.

 

-9-



--------------------------------------------------------------------------------

“ABR Loan” shall mean each Loan bearing interest based on the ABR and, in any
event, shall include all Swingline Loans.

“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of a Prepayment Event.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in a manner not inconsistent with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

“Acquisition Agreement” shall have the meaning provided in the recitals to this
Agreement.

“Actual MTM Exposure” shall have the meaning provided in Section 14.2(b).

“Additional Lender” shall have the meaning provided in mean, at any time, any
Person (other than any such Person that is a Lender at such time) that agrees to
provide any portion of an Incremental Term Loans, Incremental Deposit L/C Loans,
Incremental Revolving Commitment Increases or Incremental Posting Facilities
pursuant to an Incremental Amendment in accordance with Section 2.14(f).

“Adjusted Available Delayed Draw Term LoanTotal Extended Revolving Credit
Commitment” shall mean, at any time the Available Delayed Draw Term Loan
Commitment less the Available Delayed Draw Term Loan Commitments, with respect
to any Extension Series of Extended Revolving Credit Commitments (other than the
2016 Revolving Credit Commitments), the Total Extended Revolving Credit
Commitment for such Extension Series (other than the 2016 Revolving Credit
Commitments) less the aggregate Extended Revolving Credit Commitments (other
than the 2016 Revolving Credit Commitments) of all Defaulting Lenders in such
Extension Series.

“Adjusted Total New Revolving Credit Commitment” shall mean at any time, with
respect to any tranche of New Revolving Credit Commitments, the Total New
Revolving Credit Commitment for such tranche less the aggregate New Revolving
Credit Commitments of all Defaulting Lenders in such tranche.

“Adjusted Total Posting Commitment” shall mean at any time the Total Posting
Commitment less the aggregate Posting Commitments of all Defaulting Lenders.

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

-10-



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Citibank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent pursuant to Section 12.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. The terms
“controlling” and “controlled” shall have meanings correlative thereto.

“Agent Parties” shall have the meaning provided in Section 13.17(d).

“Agents” shall mean the Administrative Agent, the Posting Agent, the Collateral
Agent, the Syndication Agent, the Posting Syndication Agent, each Joint Lead
Arranger and Bookrunner, the Posting Lead Arranger and Bookrunner, the
Co-Documentation Agents, the Posting Documentation Agent and the Posting
Calculation Agent.

“Aggregate Posting Advances Outstanding” shall mean, on any date of
determination, an amount equal to the aggregate principal amount of all then
-outstanding Posting Advances made by all Lenders.

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

“Agreement” shall mean this Credit Agreement.

“Alternate First Lien Collateral” shall have the meaning provided in Section
10.2(a).

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
August 7, 2009.

“Amendment No. 1 Effective Date” shall mean the date that all conditions
precedent contained in Section 3 of Amendment No. 1 have been satisfied, which
date was August 7, 2009.

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement, dated as of
April 7, 2011.

“Amendment No. 2 Effective Date” shall mean the date that all conditions
precedent contained in Section 7(a) of Amendment No. 2 have been satisfied.

“Amendment Transactions” shall mean the following transactions contemplated by
Amendment No. 2: (a) the entering into of Amendment No. 2, (b) the entering into
of the Senior Secured Notes Indenture and funding of Senior Secured Notes,
(c) the extension of the maturity dates and re-pricing of certain Term Loans,
Deposit L/C Loans and Revolving Credit Loans and related Revolving Credit
Commitments outstanding under this Agreement and (d) the payment of Amendment
Transaction Expenses.

 

-11-



--------------------------------------------------------------------------------

“Amendment Transaction Expenses” shall mean any fees or expenses incurred or
paid by Parent, Holdings, US Holdings the Borrower, any of their Subsidiaries or
any of their Affiliates in connection with the Amendment Transactions and the
transactions contemplated thereby and hereby, including any amendment, consent
or extension fees in connection with Amendment No. 2.

“Applicable ABR Margin” shall mean, at any date:

(a) during the period prior to the Amendment No. 2 Effective Date, with respect
to each ABR Loan that is an Original Initial Term Loan, Delayed Draw Term Loan,
Original Deposit L/C Loan, Revolving Credit Loan or a Swingline Loan, the
applicable percentage per annum set forth below based upon the Status in effect
on such date:per annum set forth below based upon the Status in effect on such
date:

 

Status

   Applicable ABR Margin for:        Original Initial
Term Loans     Delayed Draw
Term Loans     Original Deposit
L/C Loans     Revolving Credit
and Swingline
Loans  

Level I Status

     2.50 %      2.50 %      2.50 %      2.50 % 

Level II Status

     2.25 %      2.25 %      2.25 %      2.25 % 

Level III Status

     2.00 %      2.00 %      2.00 %      2.00 % 

(b) during the period from and including the Amendment No. 2 Effective Date,
with respect to each ABR Loan that is a 2014 Term Loan, a 2014 Deposit L/C Loan
or a 2013 Revolving Credit Loan, the applicable percentage per annum set forth
below based upon the Status in effect on such date:

 

Status

   Applicable ABR Margin for:        2014 Term
Loans     2014 Deposit
L/C Loans     2013 Revolving
Credit
Loans and, prior
to the 2011
Revolving Credit
Commitment
Extension
Effective Date,
the Swingline
Loans  

Level I Status

     2.50 %      2.50 %      2.50 % 

Level II Status

     2.25 %      2.25 %      2.25 % 

Level III Status

     2.00 %      2.00 %      2.00 % 

(c) during the period from and including the 2011 Revolving Credit Commitment
Extension Effective Date, with respect to each ABR Loan that is either a 2016
Revolving Credit Loan or Swingline Loan and during the period from and including
the 2011 Term/Deposit L/C Extension Effective Date, with respect to each ABR
Loan that is either a 2017 Term Loan or 2017 Deposit L/C Loan, the applicable
percentage per annum set forth below based upon the Status in effect on such
date:

 

Status

   Applicable ABR Margin for:        2017 Term
Loans     2017 Deposit
L/C Loans     2016 Revolving
Credit Loans
and Swingline
Loans  

Level I Status

     3.50 %      3.50 %      3.50 % 

Level II Status

     3.25 %      3.25 %      3.25 % 

Level III Status

     3.00 %      3.00 %      3.00 % 

 

#4812-2844-92899582-0297

-12-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Closing Date to but excluding the Initial Financial Statements
Delivery Date.

“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount equal to (a) the sum, without duplication, of:

(i) 50% of Cumulative Consolidated Net Income of the Borrower and the Restricted
Subsidiaries for the period from the first day of the first fiscal quarter
commencing after the Closing Date until the last day of the then most recent
fiscal quarter or fiscal year, as applicable, for which Section 9.1 Financials
have been delivered;

(ii) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital or deemed reduction in the amount of such
Investment, the aggregate JV Distribution Amount received by the Borrower or any
Restricted Subsidiary during the period from and including the Business Day
immediately following the Closing Date through and including the Applicable
Amount Reference Time;

(iii) to the extent not (A) already included in the calculation of Consolidated
Net Income or (B) already reflected as a return of capital or deemed reduction
in the amount of any such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Applicable Amount Reference Time in respect of loans
made by the Borrower or any Restricted Subsidiary to such Minority Investments
or Unrestricted Subsidiaries;

(iv) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (B) already
reflected as a return of capital or deemed reduction in the amount of such
Investment or (C) applied to prepay the Term Loans in accordance with
Section 5.2(a)(i), the aggregate amount of all Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any Minority Investments or in
any Unrestricted Subsidiary during the period from and including the Business
Day immediately following the Closing Date through and including the Applicable
Amount Reference Time; and

(v) other than for purposes of Section 10.6(c), the aggregate amount of Retained
Declined Proceeds (other than those used pursuant to Section 10.6(q)) retained
by the Borrower during the period from and including the Business Day
immediately following the Closing Date through and including the Applicable
Amount Reference Time;

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 10.5(g)(ii)(y),
10.5(h)(iii), 10.5(i)(y), 10.5(v)(y) or 10.5(ff)(y) following the Closing Date
and prior to the Applicable Amount Reference Time;

 

#4812-2844-92899582-0297

-13-



--------------------------------------------------------------------------------

(ii) the aggregate amount of dividends pursuant to Section 10.6(c)(z) or
Section 10.6(r)(iii)(z) following the Closing Date and prior to the Applicable
Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances made pursuant to Section 10.7(a)(i)(B)(II)(3) following the Closing
Date and prior to the Applicable Amount Reference Time.

Notwithstanding the foregoing, in making any calculation or other determination
under this Agreement involving the Applicable Amount, if the Applicable Amount
at such time is less than zero, then the Applicable Amount shall be deemed to be
zero for purposes of such calculation or determination.

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication, (a) the amount
of any capital contributions (other than the Equity Contribution, or any Cure
Amount or the proceeds of any Equity Offering used to repay Term Loans pursuant
to Section 5.1(b)) made in cash to, or any proceeds of an equity issuance
received by the Borrower during the period from and including the Business Day
immediately following the Closing Date through and including the Applicable
Equity Amount Reference Time, including proceeds from the issuance of Stock or
Stock Equivalents of the Parent or any direct or indirect parent of the Parent
(to the extent the proceeds of any such issuance are contributed to the
Borrower), but excluding all proceeds from the issuance of Disqualified Stock

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 10.5(g)(ii)(x),
10.5(h)(ii), 10.5(i)(x), 10.5(v)(x) or 10.5(ff)(x) following the Closing Date
and prior to the Applicable Equity Amount Reference Time;

(ii) the aggregate amount of dividends pursuant to Section 10.6(c)(y) or
Section 10.6(r)(iii)(y) following the Closing Date and prior to the Applicable
Equity Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances pursuant to Section 10.7(a)(i)(B)(II)(2) following the Closing Date
and prior to the Applicable Equity Amount Reference Time.

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority
(including the PUCT and ERCOT), in each case applicable to or binding on such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject. Applicable Laws shall also include commitments,
undertakings and stipulations (a) relating to Oncor and its Subsidiaries as set
forth in the Joint Report and Application of Oncor Electric Delivery Company and
Texas Energy Future Holdings Limited Partnership Pursuant to Public Utility
Regulatory Act 14.101 before the PUCT, to the extent such commitments,
undertakings and stipulations are embodied in a final order issued by the PUCT
and (b) relating to Credit Parties and their Affiliates other than Oncor and its
Subsidiaries as set forth on Schedule 1.1(g) hereto.

 

#4812-2844-92899582-0297

-14-



--------------------------------------------------------------------------------

“Applicable LIBOR Margin” shall mean at any date:

(a) during the period prior to the Amendment No. 2 Effective Date, with respect
to each LIBOR Loan that is an Original Initial Term Loan, Delayed Draw Term
Loan, Original Deposit L/C Loan or Revolving Credit Loan, the applicable
percentage per annum set forth below based upon the Status in effect on such
date:per annum set forth below based upon the Status in effect on such date:

 

Status

   Applicable LIBOR Margin for:
       Original Initial
Term Loans     Delayed Draw
Term Loans     Original Deposit
L/C Loans     Revolving Credit
Loans  

Level I Status

     3.50 %      3.50 %      3.50 %      3.50 % 

Level II Status

     3.25 %      3.25 %      3.25 %      3.25 % 

Level III Status

     3.00 %      3.00 %      3.00 %      3.00 % 

(b) during the period from and including the Amendment No. 2 Effective Date,
with respect to each LIBOR Loan that is a 2014 Term Loan, a 2014 Deposit L/C
Loan or a 2013 Revolving Credit Loan, the applicable percentage per annum set
forth below based upon the Status in effect on such date:

 

Status

   Applicable LIBOR Margin for:        2014 Term
Loans     2014 Deposit
L/C Loans     2013  Revolving
Credit
Loans  

Level I Status

     3.50 %      3.50 %      3.50 % 

Level II Status

     3.25 %      3.25 %      3.25 % 

Level III Status

     3.00 %      3.00 %      3.00 % 

(c) during the period from and including the 2011 Revolving Credit Commitment
Extension Effective Date, with respect to each LIBOR Loan that is a 2016
Revolving Credit Loan and during the period from and including the 2011
Term/Deposit L/C Extension Effective Date, with respect to each LIBOR Loan that
is either a 2017 Term Loan or 2017 Deposit L/C Loan, the applicable percentage
per annum set forth below based upon the Status in effect on such date:

 

Status

   Applicable LIBOR Margin for:        2017 Term
Loans     2017 Deposit
L/C Loans     2016  Revolving
Credit
Loans  

Level I Status

     4.50 %      4.50 %      4.50 % 

Level II Status

     4.25 %      4.25 %      4.25 % 

Level III Status

     4.00 %      4.00 %      4.00 % 

Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Closing Date to but excluding the Initial Financial Statements
Delivery Date.

“Applicable Posting Facility Amount” shall mean, at any date, the greater of
(a) $820,000,000 and (b) the Aggregate Posting Advances Outstanding.

 

#4812-2844-92899582-0297

-15-



--------------------------------------------------------------------------------

“Applicable Premium” shall mean, as of any date upon which a prepayment is
payable pursuant to Section 5.1(b) or Section 5.2(a)(i)(B), the present value at
such date, computed using a discount rate equal to the Treasury Rate plus 50
basis points, of all interest that would accrue (assuming the Borrower had
selected consecutive three-month Interest Periods) on the applicable Repaid
Tranche B-3 Loans or PE Repaid Tranche B-3 Loans, as applicable, from such date
to the date which is three years following the Closing Date, computed using the
LIBOR Rate for an Interest Period of three months plus the Applicable LIBOR
Margin in effect on such date.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Borrower and the Restricted Subsidiaries not in
the ordinary course of business (including any Disposition of any Stock or Stock
Equivalents of any Subsidiary of the Borrower owned by the Borrower or any
Restricted Subsidiary). Notwithstanding the foregoing, the term “Asset Sale
Prepayment Event” shall not include any transaction permitted by Section 10.4
(other than transactions permitted by Section 10.4(b), Section 10.4(g), the
first proviso to Section 10.4(i), Section 10.4(j), Section 10.4(m),
Section 10.4(q), Section 10.4(r), Section 10.4(s) and Section 10.4(t), which
shall constitute Asset Sale Prepayment Events).

“Assignment and Acceptance” shall mean (a) an assignment and acceptance
substantially in the form of Exhibit J, or such other form as may be approved by
the Administrative Agent and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a).

“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, the
Assistant Treasurer, with respect to certain limited liability companies or
partnerships that do not have officers, any manager, managing member or general
partner thereof, any other senior officer of US Holdings, the Borrower or any
other Credit Party designated as such in writing to the Administrative Agent by
US Holdings, the Borrower or any other Credit Party, as applicable, and, with
respect to any document (other than the solvency certificate) delivered on the
Closing Date, the Secretary or the Assistant Secretary of any Credit Party. Any
document delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of US
Holdings, the Borrower or any other Credit Party and such Authorized Officer
shall be conclusively presumed to have acted on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

“Available Delayed Draw Term Loan Commitment” shall mean, as of any date, an
amount equal to the excess, if any, of (a) the amount of the Total Delayed Draw
Term Loan Commitment over (b) the sum of the aggregate principal amount of all
Delayed Draw Term Loans made hereunder.

“Available Revolving Commitment” shall mean, as of any date, an amount equal to
the excess, if any, of (a) the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans (but not Swingline Loans) then -outstanding and (ii) the aggregate
Revolving Letters of Credit Outstanding at such time.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

#4812-2844-92899582-0297

-16-



--------------------------------------------------------------------------------

“Baseload Assets” shall mean (a) any Initial Baseload Assets and (b) any other
assets comprising an electric generating facility or unit acquired, constructed
or redesignated as such, in each such case after the Closing Date that is
certified by an Authorized Officer of the Borrower to be a baseload asset.

“benefited Lender” shall have the meaning provided in Section 13.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Senior Documents” shall mean either (a) the Borrower Senior Exchange
Notes Documents or (b) the Borrower Senior Interim Loan Documents, as the case
may be.

“Borrower Senior Exchange Notes” shall mean senior unsecured exchange notes due
2015 and 2016 to be issued in connection with the refinancing of the Borrower
Senior Interim Loans or the exchange of the Borrower Senior Term Loans under the
Borrower Senior Exchange Notes Indenture, in aggregate principal amount of up to
$6,750,000,000 (less the amount of any Borrower Senior Interim Loans or Borrower
Senior Term Loans that remain outstanding after the issuance of the Borrower
Senior Exchange Notes), together with interest (including any PIK Interest
Amount), fees and all other amounts payable in connection therewith.

“Borrower Senior Exchange Notes Documents” shall mean the Borrower Senior
Exchange Notes Indenture and other credit documents referred to therein.

“Borrower Senior Exchange Notes Indenture” shall mean the indenture to be
entered into in connection with the refinancing of the Borrower Senior Interim
Loans or the exchange of the Borrower Senior Term Loans, among U.S. Holdings,
the Borrower, the Co-Issuer, the guarantors party thereto and a trustee,
pursuant to which the Borrower Senior Exchange Notes shall be issued.

“Borrower Senior Facility” shall mean either (a) the Borrower Senior Exchange
Notes, (b) the Borrower Senior Interim Loans or (c) the Borrower Senior Term
Loans, as the case may be.

“Borrower Senior Interim Loan Agreement” shall mean the senior unsecured interim
loan agreement, dated as of the date hereofClosing Date by and among U.S.
Holdings, the Borrower, the Co-Issuer, the lenders from time to time parties
thereto, Morgan Stanley Senior Funding, Inc., as administrative agent, Goldman
Sachs Credit Partners L.P., as syndication agent, and Goldman Sachs Credit
Partners L.P., Morgan Stanley Senior Funding, Inc., Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, JP Morgan Securities Inc., and Lehman
Brothers Inc., as joint lead arrangers and bookrunners.

“Borrower Senior Interim Loan Documents” shall mean the Borrower Senior Interim
Loan Agreement and the other credit documents referred to therein.

“Borrower Senior Interim Loans” shall have the meaning provided in the recitals
to this Agreement.

“Borrower Senior Term Loans” shall mean the “Senior Term Loans”, as defined in
the Borrower Senior Interim Loan Agreement.

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Class and Type
of Loan on a given date (or

 

#4812-2844-92899582-0297

-17-



--------------------------------------------------------------------------------

resulting from conversions on a given date) having, a single Maturity Date and
in the case of LIBOR Loans, the same Interest Period (provided that ABR Loans
incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of LIBOR Loans) and (c) the incurrence of a Posting Advance on any
Posting Advance Date.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan or a Posting Advance, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan or a
Posting Advance, or (c) any other dealings pursuant to this Agreement in respect
of any such LIBOR Loan or a Posting Advance, such day shall be a day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

“Calculation Agent Determination” shall have the meaning set forth in the
Commodity Definitions.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower.

“Capital Lease” shall mean, as applied to the Borrower and the Restricted
Subsidiaries, any lease of any property (whether real, personal or mixed) by the
Borrower or any Restricted Subsidiary as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of the Borrower; provided that any leases that were not capital leases when
entered into but are recharacterized as capital leases due to a change in
accounting rules after the Closing Date shall for all purposes of this agreement
not be treated as Capital Leases.

“Capitalized Lease Obligations” shall mean, as applied to the Borrower and the
Restricted Subsidiaries at the time any determination is to be made, the amount
of the liability in respect of a Capital Lease that would at such time be
required to be capitalized and reflected as a liability on the balance sheet
(excluding the footnotes thereto) of the Borrower in accordance with GAAP, and
the Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such Capital Lease prior to the first date upon which
such Capital Lease may be prepaid by the lessee without payment of a penalty;
provided that any obligations existing on the Closing Date (i) that were not
required to be included on the balance sheet of the Borrower as capital lease
obligations and (ii) thatwhen incurred but are subsequently recharacterized as
capital lease obligations due to a change in accounting treatmentrules after the
Closing Date shall for all purposes of this Agreement not be treated as
Capitalized Lease Obligations.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP are or are required to be reflected as capitalized
costs on the consolidated balance sheet of the Borrower.

“Cash Collateral” shall have the meaning provided in Section 3.8(c).

 

#4812-2844-92899582-0297

-18-



--------------------------------------------------------------------------------

“Cash Collateral Account” shall mean a blocked deposit account in the name of
the Collateral Agent and under the sole dominion and control of Collateral
Agent, and otherwise established in a manner reasonably satisfactory to
Collateral Agent.

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

“Cash Management Bank” shall mean any Person that either (x) at the time it
enters into a Cash Management Agreement or provides Cash Management Services or
(y) on the Closing Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement or a provider of such Cash
Management Services.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services or under any Cash Management Agreement.

“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer (including automated
clearing house fund transfer services) and other cash management services.

“Change in Law” shall mean (a) the adoption of any Applicable Law after the date
of this AgreementClosing Date, (b) any change in any Applicable Law or in the
interpretation or application thereof by any Governmental Authority after the
date of this AgreementClosing Date or (c) compliance by any party with any
guideline, request, directive or order issued or made after the date
hereofClosing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law).

“Change of Control” shall mean and be deemed to have occurred if (a) at any time
prior to a Qualifying IPO, the Permitted Holders shall at any time not own, in
the aggregate, directly or indirectly, beneficially and of record, at least 35%
of the voting power of the outstanding Voting Stock of the Borrower; or (b) at
any time, any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act), other than the Permitted Holders (or any holding
company parent of the Borrower that is a Subsidiary of the Permitted Holders),
shall at any time have acquired direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding Voting Stock of the Borrower
that exceeds 35% thereof, unless, in the case of either clause (a) or (b) above,
the Permitted Holders have, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election at least a
majority of the board of directors of the Borrower; or (c) Continuing Directors
shall not constitute at least a majority of the board of directors of the
Borrower; or (d) at any time, a Change of Control (as defined in the Borrower
Senior Documents or in any Refinanced Bridge Indebtedness Documentation) shall
have occurred; or (e) at any time, the Parent shall cease to own, directly or
indirectly, beneficially and of record, at least a majority of the Voting Stock
of the Borrower; or (f) at any time, US Holdings shall cease to own directly
100% of the Stock and Stock Equivalents of the Borrower.

“Citibank Deposit L/C Loan Collateral Account” shall mean the Deposit L/C Loan
Collateral Account established with Citibank, N.A. as Depositary Bank for the
purpose of cash collateralizing the Deposit L/C Obligations in respect of
Deposit Letters of Credit issued by Citibank, N.A. (or any of its Affiliates) as
Deposit Letter of Credit Issuer or any other Deposit Letter of Credit Issuer.

 

#4812-2844-92899582-0297

-19-



--------------------------------------------------------------------------------

“Citibank Deposit Letters of Credit” shall mean (a) Deposit Letters of Credit
issued by Citibank, N.A., any of its affiliates or replacement or successor
pursuant to Section 3.6 and (b) any other Deposit Letters of Credit that are
cash collateralized by amounts on deposit in the Citibank Deposit L/C Loan
Collateral Account and are designated by the Administrative Agent in writing as
“Citibank Deposit Letters of Credit”.

“Class”, when used in reference to any Loan, Posting Advance or Borrowing, shall
refer to whether such Loan or Posting Advance, or the Loans or Posting Advances
comprising such Borrowing, are 2013 Revolving Credit Loans, Initial Term Loans,
Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans, Initial Tranche
B-3 Term Loans, Delayed Draw2016 Revolving Credit Loans, 2014 Term Loans, 2017
Term Loans, Incremental Term Loans, 2014 Deposit L/C Loans, 2017 Deposit L/C
Loans, Incremental Deposit L/C Loans, Extended Term Loans (of the same Extension
Series, but other than the 2017 Term Loans), Extended Revolving Credit Loans (of
the same Extension Series, but other than the 2016 Revolving Credit Loans),
Extended Deposit L/C Loans (of the same Extension Series, but other than the
2017 Deposit L/C Loans), New Revolving Credit Loans (made pursuant to the same
tranche), Swingline Loans or Posting Advances and, when used in reference to any
Commitment, refers to whether such Commitment is a 2013 Revolving Credit
Commitment, an Initial Term Loan Commitment, an Initial Tranche B-1 Term Loan
Commitment, an Initial Tranche B-2 Term Loan Commitment, an Initial Tranche B-3
Term Loan Commitment, a Delayed Draw Term Loana 2016 Revolving Credit
Commitment, an Incremental Term Loan Commitment, a Deposit L/C Loan Commitment,
an Incremental Deposit L/C Loan Commitment, an Extended Revolving Credit
Commitment (of the same Extension Series, but other than the 2016 Revolving
Credit Commitments), a New Revolving Credit Commitment (made pursuant to the
same tranche), a Swingline Commitment or a Posting Commitment.

“Closing Date” shall mean the date of the initial Borrowing hereunder.

“Closing Date Mortgaged Property” shall mean each Mortgaged Property designated
as a “Closing Date Mortgaged Property” on Schedule 1.1(c) hereto.

“Closing Date MTM Exposure” shall have the meaning provided in Section 14.3(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect aton the date
of this AgreementClosing Date, and any subsequent provisions of the Code,
amendatory thereof, supplemental thereto or substituted therefore.

“Co-Documentation Agents” shall mean Credit Suisse, Goldman Sachs Credit
Partners L.P., Lehman Commercial Paper Inc. and Morgan Stanley Senior Funding,
Inc.

“Co-Issuer” shall mean TCEH Finance, Inc.

“Collateral” shall mean all property pledged, mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents.

“Collateral Agent” shall mean, with respect to references to such term in this
Agreement, Citibank, N.A., in its capacity as collateral agent underfor the
Secured Parties under this Agreement in accordance with the terms of this
Agreement, and with respect to references to such term in the Security
Documents, Citibank, N.A., in its capacity as collateral agent for the First
Lien Secured Parties under the Security Documents in accordance with the terms
of the Security Documents, or any successor collateral agent appointed pursuant
to Section 12.any such document; provided that, for the avoidance of doubt, for
purposes of Section 12.7 and Section 13.5, references to the Collateral Agent
shall include any entity that serves as Collateral Agent under the Intercreditor
Agreement and the Security Documents.

 

#4812-2844-92899582-0297

-20-



--------------------------------------------------------------------------------

“Commitment Letter” shall mean the amended and restated commitment letter, dated
July 20, 2007, as amended, among Texas Energy Future Merger Sub Corp and
Citigroup Global Markets Inc., Credit Suisse, Cayman Islands Branch, Credit
Suisse Securities (USA) LLC, Goldman Sachs Credit Partners L.P., JPMorgan Chase
Bank, N.A., J.P. Morgan Securities Inc., Lehman Brothers Inc., Lehman Brothers
Holdings Inc., Lehman Commercial Paper Inc., Lehman Brothers Commercial Bank and
Morgan Stanley Senior Funding, Inc.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s 2013 Revolving Credit Commitment, Initial Term Loan
Commitment, Initial Tranche B-1 Term Loan Commitment, Initial Tranche B-2 Term
Loan Commitment, Initial Tranche B-3 Term Loan Commitment, Delayed Draw Term
Loan2016 Revolving Credit Commitment, Incremental Term Loan Commitment, Extended
Revolving Credit Commitment (other than the 2016 Revolving Credit Commitment),
New Revolving Credit Commitment, Swingline Commitment, Deposit L/C Loan
Commitment, Incremental Deposit L/C Loan Commitment, Posting Commitment or
Incremental Posting Facility Commitment.

“Commodity Definitions” shall mean the 2005 ISDA Commodity Definitions, as
published by the International Swaps and Derivatives Association, Inc., without
giving effect to any amendment, supplement, updating or restatement thereof
after the Closing Date unless otherwise agreed to by the Borrower and the
Posting Agent.

“Commodity Hedging Agreement” shall mean any agreement (including each
confirmation pursuant to any Master Agreement) or transaction providing for one
or more swaps, caps, collars, floors, futures, options, spots, forwards,
derivative, any physical or financial commodity contracts or agreements, power
purchase or sale agreements, fuel purchase or sale agreements, environmental
credit purchase or sale agreements, power transmission agreements, commodity
transportation agreements, fuel storage agreements, netting agreements
(including Netting Agreements), capacity agreements or commercial or trading
agreements, each with respect to the purchase, sale or exchange of (or the
option to purchase, sell or exchange), transmission, transportation, storage,
distribution, processing, lease or hedge of, any Covered Commodity, price or
price indices for any such Covered Commodity or services or any other similar
derivative agreements, and any other similar agreements.

“Communications” shall have the meaning provided in Section 13.17(a).

“Computation Date” shall mean any Weekly Computation Date or Interim Computation
Date.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Borrower and the Restricted Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of deferred
financing fees, nuclear fuel costs, depletion of coal or lignite reserves, debt
issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures, of the Borrower and the Restricted Subsidiaries for such period on
a consolidated basis and otherwise determined in accordance with GAAP.

 

#4812-2844-92899582-0297

-21-



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
the Borrower and the Restricted Subsidiaries for such period:

(i) Consolidated Interest Expense (including (x) net losses on Hedging
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities in each case to the extent included in Consolidated
Interest Expense), together with items excluded from Consolidated Interest
Expense pursuant to clause (1)(u), (v), (w), (x), (y) and (z) of the definition
thereof,

(ii) provision for taxes based on income or profits or capital gains, including
federal, foreign, state, franchise, excise, value-added and similar taxes and
foreign withholding taxes (including penalties and interest related to such
taxes or arising from tax examinations) paid or accrued during such period,

(iii) Consolidated Depreciation and Amortization Expense for such period,

(iv) any fees, expenses or charges (other than depreciation or amortization
expense) related to any offering of Stock or Stock Equivalents (including any
Equity Offering), Investment, acquisition (including any Permitted Acquisition),
Disposition, recapitalization or the issuance or incurrence of Indebtedness
permitted to be incurred by the Borrower and the Restricted Subsidiaries
pursuant hereto (including any refinancing transaction or amendment or other
modification of any debt instrument), including (A) such fees, expenses or
charges related to the negotiation, execution and delivery and other
transactions contemplated by this Agreement, the other Credit Documents, the
Borrower Senior Documents, any Refinanced Bridge Indebtedness Documentation and
any Permitted Receivables Financing, (B) any amendment or other modification of
this Agreement and the other Credit Documents, (C) any such transaction
consummated prior to the Closing Date and any such transaction undertaken but
not completed and (D) any charges or non-recurring merger costs as a result of
any such transaction;

(v) the amount of any restructuring charge or reserve (including any costs
incurred in connection with acquisitions after the date hereofClosing Date and
costs related to the closure and/or consolidation of facilities),

(vi) any other non-cash charges, including any write-offs or write-downs for
such period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period),

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,

(viii) the amount of management, monitoring, consulting and advisory fees and
related indemnities and expenses paid in such period to (or on behalf of) the
Investors to the extent otherwise permitted pursuant to Section 9.9,

 

#4812-2844-92899582-0297

-22-



--------------------------------------------------------------------------------

(ix) the amount of net cost savings projected by the Borrower in good faith to
be realized as a result of specified actions taken or to be taken prior to or
during such period (which cost savings shall be added to Consolidated EBITDA
until fully realized, shall be subject to certification by management of the
Borrower and shall be calculated on a Pro Forma Basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions; provided that
(A) such cost savings are reasonably identifiable and factually supportable,
(B) such actions have been taken or are to be taken within 12 months after the
date of determination to take such action and some portion of the benefit is
expected to be realized within 12 months of taking such action, (C) no cost
savings shall be added pursuant to this clause (ix) to the extent duplicative of
any expenses or charges relating to such cost savings that are included in
clause (v) above with respect to such period and (D) the aggregate amount of
cost savings added pursuant to this clause (ix) shall not exceed $150,000,000
for any Test Period (which adjustments may be incremental to any Pro Forma
Adjustments),

(x) the amount of losses on Dispositions of receivables and related assets in
connection with any Permitted Receivables Financing,

(xi) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Stock or Stock Equivalents
(other than Disqualified Stock) of the Borrower (or any direct or indirect
parent thereof) solely to the extent that such net cash proceeds are excluded
from the calculation of the Applicable Equity Amount,

(xii) Expenses Relating to a Unit Outage (if positive); provided that the only
Expenses Relating to a Unit Outage that may be included as Consolidated EBITDA
shall be, without duplication, (A) up to $250,000,000 per fiscal year of
Expenses Relating to a Unit Outage incurred within the first 12 months of any
planned or unplanned outage of any Unit by reason of any action by any
regulatory body or other Governmental Authority or to comply with any Applicable
Law, (B) up to $100,000,000 per fiscal year of Expenses Relating to a Unit
Outage incurred within the first 12 months of any planned outage of any Unit for
purposes of expanding or upgrading such Unit and (C) solely for the purposes of
calculating “Consolidated EBITDA” for purposes of Section 10.9, all Expenses
Relating to a Unit Outage incurred within the first 12 months of any unplanned
outage of any Unit,

(xiii) solely for the purposes of calculating “Consolidated EBITDA” for purposes
of Section 10.9, the proceeds of any business interruption insurance and,
without duplication of such amounts, all EBITDA Lost as a Result of a Unit
Outage and all EBITDA Lost as a Result of a Grid Outage less, in all such cases,
the absolute value of Expenses Relating to a Unit Outage (if negative); provided
that the amount calculated pursuant to this clause (xiii) shall not be less than
zero,

(xiv) solely for the purposes of calculating “Consolidated EBITDA” for purposes
of Section 10.9, (i) prior to the earlier of (x) March 31, 2011 and (y) the date
that Oak Grove Unit 1 has achieved a capacity factor of 70% for an entire fiscal
quarter (such earlier date, the “Oak Grove Unit 1 Deemed Completion Date”), the
amount of any loss attributable to Oak Grove Unit 1, (ii) prior to the earlier
of (x) September 30, 2011 and (y) the date that Oak Grove Unit 2 has achieved a
capacity factor of 70% for an entire fiscal

 

#4812-2844-92899582-0297

-23-



--------------------------------------------------------------------------------

quarter, the amount of any loss attributable to Oak Grove Unit 2 (the “Oak Grove
Unit 2 Deemed Completion Date”), and (iii) prior to the earlier of
(x) December 31, 2010 and the date that Sandow Unit 5 has achieved a capacity
factor of 70% for an entire fiscal quarter (the “Sandow Unit 5 Deemed Completion
Date”), the amount of any loss attributable to Sandow Unit 5, in all such cases,
in an aggregate amount not to exceed $100,000,000 in any fiscal year,

(xv) unusual or non-recurring charges (including unusual or non-recurring
expenses), severance, relocation costs, consolidation and closing costs,
business optimization costs, transition costs, restructuring costs, signing,
retention or completion bonuses, and curtailments or modifications to pension
and post-retirement employee benefit plans for such period,

(xvi) any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and Investments in debt and equity securities, in each
case pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP,

(xvii) cash receipts (or any netting arrangements resulting in increased cash
receipts) not added in arriving at Consolidated EBITDA or Consolidated Net
Income in any period to the extent the non-cash gains relating to such receipts
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added, and

(xviii) to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption, less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income for the Borrower and the Restricted Subsidiaries, the
sum of the following amounts for such period:

(i) non-cash gains increasing Consolidated Net-Income for such period (excluding
any non-cash gain to the extent it represents the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated Net Income or
Consolidated EBITDA in any prior period),

(ii) unusual or non-recurring gains,

(iii) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at Consolidated EBITDA or Consolidated
Net Income in any period to the extent non-cash losses relating to such
expenditures were added in the calculation of Consolidated EBITDA pursuant to
paragraph (a) above for any previous period and not deducted, and

 

#4812-2844-92899582-0297

-24-



--------------------------------------------------------------------------------

(iv) the amount of any minority interest income consisting of Subsidiary losses
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any gain or loss resulting in such period
from currency translation gains and losses related to currency remeasurements of
Indebtedness or intercompany balances (including the net loss or gain resulting
from Hedging Obligations for currency exchange risk),

(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property or asset, acquired by the Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Borrower
or such Restricted Subsidiary (each such Person, business, property or asset
acquired (including pursuant to the Transactions) and not subsequently so
disposed of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Pro Forma Entity for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(B) an adjustment in respect of each Pro Forma Entity equal to the amount of the
Pro Forma Adjustment with respect to such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a Pro Forma Adjustment Certificate and delivered to the Administrative Agent
(for further delivery to the Lenders),

(iii) there shall be included in determining Consolidated EBITDA for any Test
Period that (A) (i) ends on the Oak Grove Unit 1 Deemed Completion Date, an
amount equal to the actual Consolidated EBITDA contributed through the operation
of Oak Grove Unit 1 for the last fiscal quarter of such Test Period (as such
amount is adjusted for seasonality in a manner determined in good faith by the
management of the Borrower, which determination shall be based on historical
seasonality trends in the generation business of the Borrower) multiplied by 4,
(ii) ends on the last day of the first fiscal quarter following the Oak Grove
Unit 1 Deemed Completion Date, an amount equal to the actual Consolidated EBITDA
contributed through the operation of Oak Grove Unit 1 for the final two fiscal
quarters of such Test Period (as such amount is adjusted for seasonality in a
manner determined in good faith by the management of the Borrower, which
determination shall be based on historical seasonality trends in the generation
business of the Borrower) multiplied by 2 and (iii) ends on the last day of the
second fiscal quarter following the Oak Grove Unit 1 Deemed Completion Date, an
amount equal to the actual Consolidated EBITDA contributed through the operation
of Oak Grove Unit 1 for the final three fiscal quarters of such Test Period (as
such amount is adjusted for seasonality in a manner determined in good faith by
the management of the Borrower, which determination shall be based on historical
seasonality trends in the generation business of the Borrower) multiplied by
4/3, (B) (i) ends on the Oak Grove Unit 2 Deemed Completion Date, an amount
equal to the actual Consolidated EBITDA contributed through the operation of Oak
Grove Unit 2 for the last fiscal quarter of such Test Period (as such amount is
adjusted for seasonality in a manner determined in good faith by the management
of the Borrower,

 

#4812-2844-92899582-0297

-25-



--------------------------------------------------------------------------------

which determination shall be based on historical seasonality trends in the
generation business of the Borrower) multiplied by 4, (ii) ends on the last day
of the first fiscal quarter following the Oak Grove Unit 2 Deemed Completion
Date, an amount equal to the actual Consolidated EBITDA contributed through the
operation of Oak Grove Unit 2 for the final two fiscal quarters of such Test
Period (as such amount is adjusted for seasonality in a manner determined in
good faith by the management of the Borrower, which determination shall be based
on historical seasonality trends in the generation business of the Borrower)
multiplied by 2 and (iii) ends on the last day of the second fiscal quarter
following the Oak Grove Unit 2 Deemed Completion Date, an amount equal to the
actual Consolidated EBITDA contributed through the operation of Oak Grove Unit 2
for the final three fiscal quarters of such Test Period (as such amount is
adjusted for seasonality in a manner determined in good faith by the management
of the Borrower, which determination shall be based on historical seasonality
trends in the generation business of the Borrower) multiplied by 4/3, and
(C) (i) ends on the Sandow Unit 5 Deemed Completion Date, an amount equal to the
actual Consolidated EBITDA contributed through the operation of Sandow Unit 5
for the last fiscal quarter of such Test Period (as such amount is adjusted for
seasonality in a manner determined in good faith by the management of the
Borrower, which determination shall be based on historical seasonality trends in
the generation business of the Borrower) multiplied by 4, (ii) ends on the last
day of the first fiscal quarter following the Sandow Unit 5 Deemed Completion
Date, an amount equal to the actual Consolidated EBITDA contributed through the
operation of Sandow Unit 5 for the final two fiscal quarters of such Test Period
(as such amount is adjusted for seasonality in a manner determined in good faith
by the management of the Borrower, which determination shall be based on
historical seasonality trends in the generation business of the Borrower)
multiplied by 2 and (iii) ends on the last day of the second fiscal quarter
following the Sandow Unit 5 Deemed Completion Date, an amount equal to the
actual Consolidated EBITDA contributed through the operation of Sandow Unit 5
for the final three fiscal quarters of such Test Period (as such amount is
adjusted for seasonality in a manner determined in good faith by the management
of the Borrower, which determination shall be based on historical seasonality
trends in the generation business of the Borrower) multiplied by 4/3,

(iv) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
sold, transferred, abandoned or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold, transferred,
abandoned or otherwise disposed of, or closed or so classified, a “Sold Entity
or Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition, closure, classification or conversion).

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the most
recent Test Period ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such Test Period; provided that, for
purposes of calculating the Consolidated EBITDA to Consolidated Interest Expense
Ratio for any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Closing Date through the date of determination
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the date of
determination. In the event that the Borrower or any Restricted Subsidiary
incurs, assumes, guarantees, repays, redeems, retires or extinguishes any

 

#4812-2844-92899582-0297

-26-



--------------------------------------------------------------------------------

Indebtedness (other than Indebtedness incurred under any revolving credit
facility that has not been permanently repaid) subsequent to the commencement of
the period for which the Consolidated EBITDA to Consolidated Interest Coverage
Ratio is being calculated, but prior to or simultaneously with the event for
which the calculation of the Consolidated EBITDA to Consolidated Interest
Coverage Ratio is made (the “Calculation Date”), then the Consolidated EBITDA to
Consolidated Interest Coverage Ratio shall be calculated giving Pro Forma Effect
to such incurrence, assumption, guarantee, repayment, redemption, retirement or
extinguishing of Indebtedness as if the same had occurred at the beginning of
the applicable Test Period.

“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:

(1) consolidated interest expense of the Borrower and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptances or the Posting Facility or other
collateral posting facilities, (c) non-cash interest payments (but excluding any
non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (u) accretion of asset retirement obligations and
accretion or accrual of discounted liabilities not constituting Indebtedness,
(v) any expense resulting from the discounting of any Indebtedness in connection
with the application of purchase accounting, (w) all additional interest then
owing pursuant to the Registration Rights Agreement and any comparable
“additional interest” with respect to other securities, (x) amortization of
reacquired Indebtedness, deferred financing fees, debt issuance costs,
commissions, fees and expenses, (y) any expensing of bridge, commitment and
other financing fees and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Permitted Receivables
Financing); plus

(2) consolidated capitalized interest of (A) the Borrower and the Restricted
Subsidiaries, in each case for such period, whether paid or accrued; less

(3) interest income for such period; plus

(4) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; plus

(5) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock during such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

(a) any after-tax effect of extraordinary losses and gains for such period,

 

#4812-2844-92899582-0297

-27-



--------------------------------------------------------------------------------

(b) Transaction Expenses to the extent incurred on or prior to December 31,
2008,

(c) the cumulative effect of a change in accounting principles during such
period,

(d) any after-tax effect of income (or loss) from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations,

(e) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments other than in the
ordinary course of business, as determined in good faith by the Borrower,

(f) any income (or loss) during such period of any Person that is an
Unrestricted Subsidiary, and any income (or loss) during such period of any
Person that is not a Subsidiary or that is accounted for by the equity method of
accounting; provided that the Consolidated Net Income of the Borrower and the
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the Borrower or any Restricted Subsidiary during such
period,

(g) solely for the purpose of determining the Applicable Amount and Excess Cash
Flow, any income (or loss) during such period of any Restricted Subsidiary
(other than any Credit Party) to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its Organizational Documents or any agreement,
instrument or Applicable Law applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower and the Restricted Subsidiaries will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash) to the Borrower or any Restricted
Subsidiary during such period, to the extent not already included therein,

(h) effects of all adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition whether consummated before or after the Closing Date or
the amortization or write-off of any amounts thereof, net of taxes,

(i) any net after-tax effect of income (or loss) for such period attributable to
the early extinguishment of Indebtedness (other than Hedging Obligations, but
including, for the avoidance of doubt, debt exchange transactions),

(j) any net after-tax effect of any unrealized income (or loss) for such period
attributable to Hedging Obligations or other derivative instruments,

(k) any impairment charge or asset write-off or write-down including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets and investments in debt and equity securities to the extent
relating to changes in commodity prices, in each case pursuant to GAAP to the
extent offset by gains from Hedging Obligations,

 

#4812-2844-92899582-0297

-28-



--------------------------------------------------------------------------------

(l) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights, and any cash
charges associated with the rollover, acceleration or payout of Stock or Stock
Equivalents by management of the Borrower or any of its direct or indirect
parent companies in connection with the Transactions, and

(m) accruals and reserves established or adjusted within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP or changes as a result of adoption of or
modification of accounting policies during such period.

“Consolidated Secured Debt” shall mean Consolidated Total Debt secured by a Lien
on any assets of the Borrower or any Restricted Subsidiary. (other than, except
for the purposes of calculating the Consolidated Secured Debt to Consolidated
EBITDA Ratio for purposes of Section 10.2(t), a Lien ranking junior in priority
to the Lien securing the First Lien Obligations) minus, for purposes of
Section 10.9 only, (x) any Indebtedness in respect of the Senior Secured Notes
and (y) any Indebtedness issued or incurred after the Amendment No. 2 Effective
Date, in each case the proceeds of which are used to prepay the Term Loans or
the Deposit L/C Loans; provided that the aggregate amount of Indebtedness
permitted to be subtracted pursuant to clauses (x) and (y) for purposes of
calculating Consolidated Secured Debt shall not exceed $1,500,000,000.

“Consolidated Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Secured Debt as of the last
date of the most recent Test Period ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption), after intercompany eliminations, on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date.

“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clause (a), clause (b), clause (d) (but,
in the case of clause (d), only to the extent of any unreimbursed drawings under
any letter of credit) and clause (f) of the definition thereof, in each case
actually owing by the Borrower and the Restricted Subsidiaries on such date and
to the extent appearing on the balance sheet of the Borrower determined on a
consolidated basis in accordance with GAAP (provided that the amount of any
Capitalized Lease Obligations or any such Indebtedness issued at a discount to
its face value shall be determined in accordance with GAAP) minus (b) the
aggregate amount of all Unrestricted Cash minus (c) all Deposit L/C Loans and
Incremental Deposit L/C Loans outstanding on such date of determination (but not
to exceed the amount of funds on deposit in the Deposit L/C Loan Collateral
Account on such date of determination) minus (d) all Indebtedness related to any
Permitted Receivables Financing minus (e) solely for the purposes of calculating
“Consolidated Total Debt” for purposes of Section 10.9, (i) prior to the Oak
Grove Unit 1 Deemed Completion Date, the amount of Delayed Draw Term Loans or
any other Indebtedness used in lieu of, or to refinance, such Delayed Draw Term
Loans (so long as the aggregate amount of all such Delayed Draw Term Loans and
other Indebtedness, when combined with the amounts described in clauses (ii) and
(iii) below, does not exceed $4,100,000,000), outstanding on the last day of any
Test Period that has been used to fund any expenditures at Oak Grove Unit 1,
(ii) prior to the Oak Grove Unit 2 Deemed Completion Date, the amount of Delayed
Draw Term Loans or any other Indebtedness used in lieu of, or to refinance, such
Delayed Draw Term Loans (so long as the aggregate amount of all such Delayed
Draw Term Loans and other Indebtedness, when combined with the amounts described
in clauses (i) above and (iii) below, does not exceed $4,100,000,000)
outstanding on the last day of any Test Period that has been used to fund any
expenditures

 

#4812-2844-92899582-0297

-29-



--------------------------------------------------------------------------------

at Oak Grove Unit 2, and (iii) prior to the Sandow Unit 5 Deemed Completion
Date, the amount of Delayed Draw Term Loans or any other Indebtedness used in
lieu of, or to refinance, such Delayed Draw Term Loans (so long as the aggregate
amount of all such Delayed Draw Term Loans and other Indebtedness, when combined
with the amounts described in clauses (i) and (ii) above, does not exceed
$4,100,000,000) outstanding on the last day of any Test Period that has been
used to fund any expenditures at Sandow Unit 5.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of such date
of determination to (b) Consolidated EBITDA for the most recent Test Period
ended on or prior to such date of determination.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, Permitted Investments and margin deposits
related to commodity positions) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts (other than margin deposits related to commodity
positions) that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans, Posting
Advances and Revolving Letter of Credit Exposure, (iii) the current portion of
interest, (iv) the current portion of current and deferred income taxes and
(v) the effects from applying purchase accounting.

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the date hereofClosing Date,
(b) who, as of the date of determination, has been a member of such board of
directors for at least the twelve preceding months, (c) who has been nominated
to be a member of such board of directors, directly or indirectly, by a Sponsor
or Persons nominated by a Sponsor or (d) who has been nominated to be a member
of such board of directors by a majority of the other Continuing Directors then
in office.

“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow”.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Corrective Extension Amendment” shall have the meaning provided in Section
2.15(e).

“Covered Commodity” shall mean any energy, electricity, generation capacity,
power, heat rate, congestion, natural gas, nuclear fuel (including enrichment
and conversion), diesel fuel, fuel oil, other petroleum-based liquids, coal,
lignite, weather, emissions and other environmental credits, waste by-products,
renewable energy credit, or any other energy related commodity or service
(including ancillary services and related risks (such as location basis)).

 

#4812-2844-92899582-0297

-30-



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit, the Posting Facility Fee Letter and any
promissory notes issued by the Borrower hereunder.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan, Posting Advance and the issuance of a Letter of Credit.

“Credit Facility” shall mean any of the Initial2014 Term Loan Facility, the
Delayed Draw2017 Term Loan Facility, any Incremental Term Loan Facility, the
Revolving Credit Facility, the Deposit L/C Loan Facility,any Extended Term Loan
Facility (of the same Extension Series, but other than the 2017 Term Loan
Facility), any Extended Revolving Credit Facility (of the same Extension Series
but other than the 2016 Revolving Credit Facility), the 2013 Revolving Credit
Facility, the 2016 Revolving Credit Facility, any New Revolving Credit Series,
the 2014 Deposit L/C Loan Facility, the 2017 Deposit L/C Loan Facility any
Incremental Deposit L/C Loan Facility, any Extended Deposit L/C Loan Facility
(of the same Extension Series, but other than the 2017 Deposit L/C Loan
Facility), the Posting Facility and any Incremental Posting Facility.

“Credit Party” shall mean each of US Holdings, the Borrower, each of the
Subsidiary Guarantors and each other Subsidiary of the Borrower that is a party
to a Credit Document.

“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.

“Cure Amount” shall have the meaning provided in Section 11.15(a).

“Cure Right” shall have the meaning provided in Section 11.15(a).

“Daily Notice” shall have the meaning provided in Section 14.2(a).

“Dealer” shall mean J. Aron & Company, in such capacity.

“Dealer Swaps” shall mean the over-the-counter financial natural gas fixed for
floating swap transactions entered into between the Borrower and the Restricted
Subsidiaries, on the one hand, and the Dealer, on the other hand, from time to
time during the term of the Posting Facility.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness permitted to
be issued or incurred under Section 10.1(o).

“Declined Proceeds” shall have the meaning provided in Section 5.2(h).

“Deemed Cash” shall have the meaning provided in Section 10.4(b).

“Deemed Transactions” shall have the meaning provided in Section 14.7.

“Default” shall mean, except as limited in Section 11.1(c), any event, act or
condition that with notice or lapse of time, or both, would constitute an Event
of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

#4812-2844-92899582-0297

-31-



--------------------------------------------------------------------------------

“Default Rate” shall have the meaning provided in Section 2.8(d).

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.

“Delayed Draw Commitment Fee” shall have the meaning provided in Section 4.1(b).

“Delayed Draw Commitment Fee Rate” shall mean, with respect to the Available
Delayed Draw Term Loan Commitment applicable to Lenders with a Delayed Draw Term
Loan Commitment, (a) on any day from and including the Closing Date to but
excluding the date of the first anniversary of the Closing Date, 1.25% per annum
and (b) on any day from and including the date of the first anniversary of the
Closing Date to but excluding the Delayed Draw Term Loan Commitment Termination
Date, 1.50% per annum.“Delayed Draw Term LoanTerm Loans” shall have the meaning
provided in Section 2.1(c).

“Delayed Draw Term Loan Commitment” shall mean, (a) in the case of each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 1.1(a) as such Lender’s “Delayed Draw Term Loan Commitment” and
(b) in the case of any Lender that becomes a Lender after the date hereof, the
amount specified as such Lender’s “Delayed Draw Term Loan Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Delayed Draw Term Loan Commitment, in each case as the same may be changed
from time to time pursuant to the terms hereof. The aggregate amount of the
Delayed Draw Term Loan Commitments as of the date hereof is $4,100,000,000.

“Delayed Draw Term Loan Commitment Termination Date” shall mean the date that is
two years after the Closing Date; provided that if such date is not a Business
Day, the “Delayed Draw Term Loan Commitment Termination Date” will be the next
succeeding Business Day.

“Delayed Draw Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.

“Delayed Draw Term Loan Maturity Date” shall mean the date that is seven years
after the Closing Date; provided that if such date is not a Business Day, the
“Delayed Draw Term Loan Maturity Date” will be the next succeeding Business Day.

“Delayed Draw Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(ii).

“Delayed Draw Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b)(ii).

“Depositary Bank” shall have the meaning provided in Section 3.9.

“Deposit L/C Loan” shall have the meaning provided in Section 2.1(b)mean a 2014
Deposit L/C Loan, an Incremental Deposit L/C Loan, a 2017 Deposit L/C Loan or
any Extended Deposit L/C Loan (other than the 2017 Deposit L/C Loan), as
applicable.

 

#4812-2844-92899582-0297

-32-



--------------------------------------------------------------------------------

“Deposit L/C Loan Collateral Account” shall mean one or more Cash Collateral
Accounts or securities accounts established pursuant to, and subject to the
terms of, Section 3.9.3.9 for the purpose of cash collateralizing the Deposit
L/C Obligations in respect of Deposit Letters of Credit.

“Deposit L/C Loan Collateral Account Balance” shall mean, at any time, the
aggregate amount on deposit in theall Deposit L/C Loan Collateral
AccountAccounts.

“Deposit L/C Loan Commitment” shall mean, (a) in the case of each Lender that is
a Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s “Deposit L/C Loan Commitment” and (b) in the
case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Deposit L/C Loan Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Deposit
L/C Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Deposit L/C Loan
Commitments as of the date hereof is $1,250,000,000.

“Deposit L/C Loan Facility” shall have the meaning provided in the recitals to
this Agreement.

“Deposit L/C Loan Maturity Date” shall mean the date that is seven years after
the Closing Date; provided that if such date is not a Business Day, the “Deposit
L/C Loan Maturity Date” will be the next succeeding Business Day.

“Deposit L/C Maturity Date” shall mean the date that is three Business Days
prior to the Deposit L/C Loan Maturity Date.Extension Request” shall have the
meaning provided in Section 2.15(a)(iii).

“Deposit L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Deposit Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Deposit Letters of
Credit. For all purposes of this Agreement, if on any date of determination a
Deposit Letter of Credit has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
Deposit Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Deposit L/C Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof or funds that invest solely
in such securities; and

(b) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances issued by, Citibank, N.A.

“Deposit L/C Termination Date” shall mean, prior to the 2011 Term/Deposit L/C
Extension Effective Date, the date that is three Business Days prior to the 2014
Deposit L/C Loan Maturity Date, and on and after the 2011 Term/Deposit L/C
Extension Effective Date, the date that is three Business Days prior to the 2017
Deposit L/C Loan Maturity Date.

“Deposit Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(b)(i).

 

#4812-2844-92899582-0297

-33-



--------------------------------------------------------------------------------

“Deposit Letter of Credit Commitment” shall mean $1,250,000,000, as the same may
be reduced from time to time pursuant to Section 2.5(a) or Section 5.2(d).

“Deposit Letter of Credit Issuer” shall mean (a) Citibank, N.A., any of its
Affiliates or any replacement or successor pursuant to Section 3.6, (b) each
issuer of an Existing Letter of Credit denoted as a “Deposit Letter of Credit”
on Schedule 1.1(b) and (c) at any time such Person who shall become a Deposit
Letter of Credit Issuer pursuant to Section 3.6 (it being understood that if any
such Person ceases to be a Lender hereunder, such Person will remain a Deposit
Letter of Credit Issuer with respect to any Deposit Letters of Credit issued by
such Person that remained outstanding as of the date such Person ceased to be a
Lender). Any Deposit Letter of Credit Issuer may, in its discretion, arrange for
one or more Deposit Letters of Credit to be issued by Affiliates of such Deposit
Letter of Credit Issuer, and in each such case the term “Deposit Letter of
Credit Issuer” shall include any such Affiliate or Lender with respect to
Deposit Letters of Credit issued by such Affiliate or Lender. References herein
and in the other Credit Documents to the Deposit Letter of Credit Issuer shall
be deemed to refer to the Deposit Letter of Credit Issuer in respect of the
applicable Deposit Letter of Credit or to all Deposit Letter of Credit Issuers,
as the context requires.

“Deposit Letters of Credit Outstanding” shall mean, at any time, with respect to
any Deposit Letter of Credit Issuer, the sum of, without duplication, (a) the
aggregate Stated Amount of all outstanding Deposit Letters of Credit issued by
such Deposit Letter of Credit Issuer and (b) the aggregate principal amount of
all Unpaid Drawings in respect of all such Deposit Letters of Credit. References
herein and in the other Credit Documents to the Deposit Letters of Credit
Outstanding shall be deemed to refer to the Deposit Letters of Credit
Outstanding in respect of all Deposit Letters of Credit issued by the applicable
Deposit Letter of Credit Issuer or to the Deposit Letters of Credit Outstanding
in respect of all Deposit Letters of Credit, as the context requires.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 10.4(b) or Section 10.4(m)
that is designated as Designated Non-Cash Consideration pursuant to a
certificate of an Authorized Officer of the Borrower, setting forth the basis of
such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

“Disposition” shall have the meaning provided in Section 10.4.

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans, Posting
Advances and all other Obligations (other than Hedging Obligations under Secured
Hedging Agreements

 

#4812-2844-92899582-0297

-34-



--------------------------------------------------------------------------------

and/or Secured Commodity Hedging Agreements, Cash Management Obligations under
Secured Cash Management Agreements or contingent indemnification obligations for
which no claim has been made that are accrued and payable and the termination of
the Commitments), pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans, Posting Advances and all other
Obligations (other than Hedging Obligations under Secured Hedging Agreements
and/or Secured Commodity Hedging Agreements, Cash Management Obligations under
Secured Cash Management Agreements or contingent indemnification obligations for
which no claim has been made that are accrued and payable and the termination of
the Commitments), in whole or in part, in each case prior to the date that is
ninety-one (91) days after the latestLatest Maturity Date of any Credit Facility
hereunder; provided that if such Stock or Stock Equivalents are issued to any
plan for the benefit of employees of the Borrower or any of its Subsidiaries or
by any such plan to such employees, such Stock or Stock Equivalents shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations; provided, further, that any Stock or Stock Equivalents
held by any present or former employee, officer, director, manager or
consultant, of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the Borrower or any
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower, in each case pursuant to
any stockholders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or any of its Subsidiaries.

“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.

“Disruption Fallbacks” shall mean, in such order, Fallback Reference Price,
Postponement, Negotiated Fallback, Fallback Reference Dealers and Calculation
Agent Determination.

“Dividends” or “dividends” shall have the meaning provided in Section 10.6.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“EBITDA Lost as a Result of a Grid Outage” shall mean, to the extent that any
transmission or distribution lines go out of service, the revenue not actually
earned by the Borrower and its Restricted Subsidiaries that would otherwise have
been earned with respect to any Unit within the first 12 month period that such
transmission or distribution lines were out of service had such transmission or
distribution lines not been out of service during such period.

“EBITDA Lost as a Result of a Unit Outage” shall mean, to the extent that any
Unit is out of service as a result of any unplanned outage or shut down, the
revenue not actually earned by the Borrower and its Restricted Subsidiaries that
would otherwise have been earned with respect to any such Unit during the first
12 month period of any such outage or shut down had such Unit not been out of
service during such period.

 

#4812-2844-92899582-0297

-35-



--------------------------------------------------------------------------------

“EPC ContractEFH 10% Indenture” shall mean that certain Indenture, dated as of
January 12, 2010, of Parent relating to its 10.000% Senior Secured Notes due
2020.

“EFH Properties” shall mean EFH Properties Company, a Texas corporation.

“EFIH” shall mean Energy Future Intermediate Holding Company LLC, a Delaware
limited liability company.

“EFIH Second Priority Debt” shall have the meaning provided in Section
9.14(f).10.6.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by the Parent, US Holdings, Borrower or any Subsidiary (or, with
respect to an employee benefit plan subject to Title IV of ERISA, any ERISA
Affiliate).

“Energy Plaza Lease” shall mean that certain Lease Agreement, dated as of
February 14, 2002, by and between TXUEFH Properties and U.S. Bank, N.A. and
associated documents.

“Environmental CapEx” shall mean Capital Expenditures deemed reasonably
necessary by the Borrower or any Restricted Subsidiary or otherwise undertaken
voluntarily by the Borrower or any Restricted Subsidiary, to comply with, or in
anticipation of having to comply with, applicable Environmental Laws or Capital
Expenditures otherwise undertaken voluntarily by the Borrower or any Restricted
Subsidiary in connection with environmental matters.

“Environmental Claims” shall mean any and all actions, suits, proceedings,
orders, decrees, demands, demand letters, claims, liens, notices of
noncompliance, violation or potential responsibility or investigation (other
than reports prepared by or on behalf of the Parent, US Holdings, the Borrower
or any other Subsidiary of the Parent (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of Real Estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
relating to the presence, release or threatened release into the environment of
Hazardous Materials or arising from alleged injury or threat of injury to human
health or safety (to the extent relating to human exposure to Hazardous
Materials), or to the environment, including ambient air, indoor air, surface
water, groundwater, land surface and subsurface strata and natural resources
such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or,
with respect to any post-Closing Date requirements of the Credit Documents,
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including ambient air, indoor air, surface water, groundwater,
land surface and subsurface strata and natural resources such as wetlands, or to
human health or safety (to the extent relating to human exposure to Hazardous
Materials), or Hazardous Materials.

“EPC Contract” shall have the meaning provided in Section 9.14(f).

 

#4812-2844-92899582-0297

-36-



--------------------------------------------------------------------------------

“Equity Contribution” shall have the meaning provided in the recitals to this
Agreement.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than: (a) public offerings with
respect to the Borrower’s or any direct or indirect parent company’s common
stock registered on Form S-8, (b) issuances to any Subsidiary of the Borrower or
any such parent and (c) any Cure Amount.

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
aton the date of this AgreementClosing Date and any subsequent provisions of
ERISA amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“Estimated MTM Exposure” shall have the meaning provided in Section 14.2(b).

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (a) through (m) of the definition of Consolidated Net Income and
excluded in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term accounts
receivable for such period (other than any such decreases arising from
acquisitions or Disposition by the Borrower and the Restricted Subsidiaries
completed during such period or the application of purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v) an amount equal to the amount, if any, by which the booked lease expense of
the Borrower and its Restricted Subsidiaries exceeds the actual cash lease
payments of the Borrower and its Restricted Subsidiaries for such period, and

 

#4812-2844-92899582-0297

-37-



--------------------------------------------------------------------------------

(vi) Commodity Amounts received back by the Borrower or any of its Restricted
Subsidiaries during such period (and which do not then constitute Commodity
Amounts) to the extent such amounts served to decrease Excess Cash Flow in a
prior period;

over (b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(m) of the definition of Consolidated Net Income and included in arriving at
such Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, to the extent that such
Capital Expenditures or acquisitions were financed with internally generated
cash flow of the Borrower and the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) the amount of any
repayment of Term Loans pursuant to Section 2.5 and (C) the amount of a
mandatory prepayment of Term Loans pursuant to Section 5.2(a)(i) to the extent
required due to a Prepayment Event that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase, but
excluding (v) all prepayments of Posting Advances, (w) all other prepayments of
Term Loans, (x) all prepayments of Deposit L/C Loans, (y) all prepayments of
Revolving Credit Loans and Swingline Loans and (z) all prepayments in respect of
any other revolving credit facility, except in the case of clauses (v), (y) and
(z) to the extent there is an equivalent permanent reduction in commitments
thereunder), to the extent financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term accounts receivable
for such period (other than any such increases arising from acquisitions or
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting),

(vi) without duplication of amounts deducted pursuant to clauses (xii) and
(xiii) below in prior fiscal years, payments by the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities (including
long-term non-current tax accounts) of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions) made during such period pursuant to
Section 10.5 (other than Section 10.5(b)) to the extent that such Investments
were financed with internally generated cash flow of the Borrower and the
Restricted Subsidiaries (other than with the proceeds of clause (a)(i) of the
Applicable Amount),

 

#4812-2844-92899582-0297

-38-



--------------------------------------------------------------------------------

(viii) the amount of dividends paid during such period (on a consolidated basis)
by the Borrower and the Restricted Subsidiaries pursuant to Section 10.6 to the
extent such dividends were financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries (other than with the proceeds of clause
(a)(i) of the Applicable Amount),

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Borrower or any Restricted Subsidiary pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions and other Investments, Capital Expenditures or
acquisitions of intellectual property to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Permitted Acquisitions and
other Investments, Capital Expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(xii) without duplication of amounts deducted pursuant to clauses (vi) above and
(xiii) below in prior fiscal years, the amount of taxes (including penalties and
interest) paid in cash or tax reserves set aside or payable in cash (without
duplication) by the Borrower or any Restricted Subsidiary in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,

(xiii) without duplication of amounts deducted from Excess Cash Flow in prior
periods (except to the extent any amounts are added to Excess Cash Flow pursuant
to the operation of the proviso set forth below in this clause (xiii) in any in
such period or in any prior periods), an amount equal to the aggregate amount of
tax liabilities incurred and reserved in periods prior to the Closing Date
(“Reserved Taxes”) and expected to be paid in cash by the Borrower or any
Restricted Subsidiary during the period of four consecutive fiscal quarters of
the Borrower following the end of such period; provided that, to the extent that
the aggregate amount of cash utilized to finance such tax liabilities during
such period of four consecutive fiscal quarters is less than the Reserved Taxes,
the amount of such shortfall shall be added to the calculation of Excess Cash
Flow at the end of such period of four consecutive fiscal quarters,

(xiv) an amount equal to the amount, if any, by which actual cash lease payments
exceed booked lease expense for the Borrower or any Restricted Subsidiary for
such period,

(xv) to the extent not included in the determination of Consolidation Net
Income, the aggregate amount of expenditures actually made in cash by the
Borrower or any Restricted Subsidiary relating to the acquisition of nuclear
fuel, and

 

#4812-2844-92899582-0297

-39-



--------------------------------------------------------------------------------

(xvi) Commodity Amounts in excess of the Base Amount pledged, deposited or
prepaid and not returned during such period to the extent financed with
internally generated cash flow.

For purposes of clause (b)(xvi) above, (I) “Base Amount” shall mean, with
respect to determining Excess Cash Flow for any Fiscal Year, the aggregate
amount of the Commodity Amounts as of the last day of the immediately preceding
Fiscal Year (but in no event less than the aggregate amount of the Commodity
Amounts as of December 31, 2007) as determined by the Borrower and certified in
writing to the Administrative Agent in connection with the delivery of financial
statements for the Fiscal Year ending on such date pursuant to Section 9.1(a),
(II) “Commodity Amounts” shall mean, at any time, collectively, the Commodity
Collateral Amounts and Prepaid Commodity Amounts, (III) “Commodity Collateral
Amounts” shall mean, at any time, cash and Permitted Investments pledged or
deposited as collateral or in margin accounts with or on behalf of brokers,
credit clearing organizations, independent system operators, regional
transmission organizations, pipelines, state agencies, federal agencies, futures
contract brokers, customers, trading counterparties, or any other parties or
issuers of surety bonds by the Borrower or any Restricted Subsidiary as security
under Commodity Hedging Agreements, and (IV) “Prepaid Commodity Amounts” shall
mean, at any time, the cash amounts prepaid by the Borrower or any Restricted
Subsidiary in respect of purchases of any fuel-related or power-related
commodity.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m. (London time) on such day on the Reuters World Currency
Page for such currency. In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later.

“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent (confirmed in writing by notice to the Borrower and the Administrative
Agent), the cost or other consequences (including any adverse tax or accounting
consequences) of pledging such Stock or Stock Equivalents in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (ii) solely in the
case of any pledge of Voting Stock of any Foreign Subsidiary to secure the
Obligations, any Stock or Stock Equivalents of any class of such Foreign
Subsidiary in excess of 65% of the outstanding Voting Stock of such class (such
percentage to be adjusted upon any Change in Law as may be required to avoid
adverse U.S. federal income tax consequences to US Holdings, the Borrower or any
Subsidiary of the Borrower), (iii) any Stock or Stock Equivalents to the extent
the pledge thereof would violate any Applicable Law, (iv) in the case of any
Stock or Stock Equivalents of any Subsidiary of the Borrower that is not Wholly
Owned by the Borrower or any Subsidiary Guarantor at the time such Subsidiary
becomes a Subsidiary, any Stock or Stock Equivalents of each such Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
any applicable Contractual Requirement (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
Applicable Law or any Organizational Document), (B) any Contractual Requirement
prohibits such a pledge without the consent of any other party; provided that
this clause (B) shall not apply if (x) such other party is a Credit Party or
Wholly Owned Subsidiary or (y) consent has been obtained to

 

#4812-2844-92899582-0297

-40-



--------------------------------------------------------------------------------

consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary of the Borrower to obtain any
such consent)) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or Wholly Owned
Subsidiary) to any contract, agreement, instrument or indenture governing such
Stock or Stock Equivalents the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law), (v) the Stock or Stock
Equivalents of any Subsidiary of a Foreign Subsidiary, (vi) any Stock or Stock
Equivalents of any Subsidiary to the extent that (A) the pledge of such Stock or
Stock Equivalents would result in adverse tax or accounting consequences to the
Borrower or any Subsidiary as reasonably determined by the Borrower and (B) such
Stock or Stock Equivalents have been identified in writing to the Collateral
Agent by an Authorized Officer of the Borrower, (vii) the Stock or Stock
Equivalents of any Unrestricted Subsidiary, or Immaterial Subsidiary and
(viii) the Stock or Stock Equivalents of any Receivables Entity if, after using
commercially reasonable efforts, the Borrower is unable to obtain the consent of
the funding sources under the applicable Permitted Receivables Financing to the
pledge of such Stock or Stock Equivalents.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(d) hereto and each future Domestic Subsidiary, in each case, for so long as
any such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a Wholly Owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Subsidiary Guarantor pursuant to the
requirements of Section 9.11 (for so long as such Subsidiary remains a
non-Wholly Owned Restricted Subsidiary), (c) any Disregarded Entity
substantially all the assets of which consist of Stock and Stock Equivalents of
Foreign Subsidiaries, (d) each Domestic Subsidiary that is prohibited by any
applicable Contractual Requirement, Applicable Law or Organizational Document
from guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (e) each Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (f) any other Domestic
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax or accounting consequences) of
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom, (g) each Unrestricted Subsidiary,
(h) any Foreign Subsidiary, (i) any Receivables Entity and (j) any Subsidiary to
the extent that (A) the guarantee of the Obligations by would result in adverse
tax or accounting consequences and (B) such Subsidiaries have been identified in
writing to the Collateral Agent by an Authorized Officer of the Borrower.

“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a) net
income taxes and franchise and excise taxes (imposed in lieu of net income
taxes) imposed on such Agent or Lender, (b) any Taxes imposed on any Agent or
any Lender as a result of any current or former connection between such Agent or
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or Lender having executed, delivered or
performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (c) any U.S.
federal withholding tax that is imposed on amounts payable to any Lender under
the law in effect at the time such Lender becomes a party to this Agreement;
provided that this subclause (c) shall not apply to the extent that (x) the
indemnity payments or additional amounts any Lender would be entitled to receive
(without regard to this subclause (c)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Lender would have been entitled to receive in the absence of
such assignment or (y) any Tax is imposed on a Lender in connection with an
interest in any Loan, Posting Advance or other obligation that such Lender was
required to acquire pursuant to Section 13.8(a) or that such Lender acquired
pursuant to Section 13.7 (it being understood and agreed, for the

 

#4812-2844-92899582-0297

-41-



--------------------------------------------------------------------------------

avoidance of doubt, that any withholding tax imposed on a Lender as a result of
a Change in Law occurring after the time such Lender became a party to this
Agreement (or designates a new lending office) shall not be an Excluded Tax) and
(d) any Tax to the extent attributable to such Lender’s failure to comply with
Sections 5.4(d) and (e) (in the case of any Non-U.S. Lender) or Section 5.4(h)
(in the case of a U.S. Lender).

“Existing Class” shall mean Existing Term Loan Classes, Existing Deposit L/C
Loan Classes and Existing Revolving Credit Classes.

“Existing Deposit L/C Loan Class” shall have the meaning provided in
Section 2.15(a)(iii). The 2014 Deposit L/C Loans shall be deemed to be the
Existing Deposit L/C Loan Class from which the 2017 Deposit L/C Loans were
extended.

“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.1(b).

“Existing Letter of Credit Issuer” shall mean a Letter of Credit Issuer solely
in its capacity as an issuer of one or more Existing Letters of Credit.

“Existing Notes” shall mean:

 

  •  

the portion of the Borrower’s 6.125% Senior Notes due 2008 not tendered;

 

  •  

the portion of the Borrower’s 7.000% Senior Notes due 2013 not tendered;

 

  •  

Pollution Control Revenue Bonds—Brazos River Authority:

 

  •  

5.400% Fixed Series 1994A due May 1, 2029;

 

  •  

7.700% Fixed Series 1999A due April 1, 2033;

 

  •  

6.750% Fixed Series 1999B due September 1, 2034 (remarketing date April 1,
2013);

 

  •  

7.700% Fixed Series 1999C due March 1, 2032;

 

  •  

Floating Rate Series 2001A due October 1, 2030;

 

  •  

5.750% Fixed Series 2001C due May 1, 2036 (remarketing date November 1, 2011);

 

  •  

Floating Rate Series 2001D due May 1, 2033;

 

  •  

Floating Rate Taxable Series 2001I due December 1, 2036;

 

  •  

Floating Rate Series 2002A due May 1, 2037;

 

  •  

6.750% Fixed Series 2003A due April 1, 2038 (remarketing date April 1, 2013);

 

  •  

6.300% Fixed Series 2003B due July 1, 2032;

 

  •  

6.750% Fixed Series 2003C due October 1, 2038;

 

#4812-2844-92899582-0297

-42-



--------------------------------------------------------------------------------

  •  

5.400% Fixed Series 2003D due October 1, 2029 (remarketing date October 1,
2014);

 

  •  

5.000% Fixed Series 2006 due March 1, 2041;

 

  •  

Pollution Control Revenue Bonds—Sabine River Authority of Texas:

 

  •  

6.450% Fixed Series 2000A due June 1, 2021;

 

  •  

5.500% Fixed Series 2001A due May 1, 2022 (remarketing date November 1, 2011);

 

  •  

5.750% Fixed Series 2001B due May 1, 2030 (remarketing date November 1, 2011);

 

  •  

5.200% Fixed Series 2001C due May 1, 2028;

 

  •  

5.800% Fixed Series 2003A due July 1, 2022;

 

  •  

6.150% Fixed Series 2003B due August 1, 2022; and

 

  •  

Pollution Control Revenue Bonds—Trinity River Authority of Texas:

 

  •  

6.250% Fixed Series 2000A due May 1, 2028.

“Existing Notes Indentures” shall mean each of the indentures or other documents
containing the terms of the Existing Notes.

“Existing Oncor Notes” shall mean:

 

  •  

Oncor Electric Delivery’s 6.375% Fixed Senior Notes, due 2012;

 

  •  

Oncor Electric Delivery’s 7.000% Fixed Senior Notes, due 2032;

 

  •  

Oncor Electric Delivery’s 6.375% Fixed Senior Notes, due 2015;

 

  •  

Oncor Electric Delivery’s 7.250% Fixed Senior Notes, due 2033; and

 

  •  

Oncor Electric Delivery’s 7.000% Fixed Debentures due 2022.

“Existing Parent Notes” shall mean:

 

  •  

US Holdings’ Floating Rate Junior Subordinated Debentures, Series D, due 2037;

 

  •  

US Holdings’ 8.175% Fixed Junior Subordinated Debentures, Series E, due 2037;

 

  •  

US Holdings’ 7.460% Fixed Secured Bonds with amortizing payments to 2015;

 

  •  

US Holdings’ 7.480% Fixed Secured Bonds with amortizing payments to 2017;

 

  •  

US Holdings’ 9.580% Fixed Notes due in semi-annual installments to 2019;

 

#4812-2844-92899582-0297

-43-



--------------------------------------------------------------------------------

  •  

US Holdings’ 8.254% Fixed Notes due in quarterly installments to 2021;

 

  •  

the Parent’s 5.550% Fixed Senior Notes, Series P, due 2014;

 

  •  

the Parent’s 6.500% Fixed Senior Notes, Series Q, due 2024;

 

  •  

the Parent’s 6.550% Fixed Senior Notes, Series R, due 2034;

 

  •  

the Parent’s Floating Convertible Senior Notes, due 2033;

 

  •  

the Parent’s 6.375% Senior Notes, Series C, due 2008; and

 

  •  

the portion of the Parent’s 4.800% Senior Notes, Series O, due 2009 not
tendered.

“Existing Parent Notes Indentures” shall mean each of the indentures or other
documents containing the terms of the Existing Parent Notes.

“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii). The 2013 Revolving Credit Commitments shall be deemed to be
Existing Revolving Credit Commitments for all purposes of this Agreement.

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii). The 2013 Revolving Credit Loans shall be deemed to be
Existing Revolving Credit Loans for all purposes of this Agreement.

“Existing Tender Offer Notes” shall mean:

 

  •  

the portion of the Borrower’s 6.125% Senior Notes due 2008 not tendered; and

 

  •  

the portion of the Borrower’s 7.000% Senior Notes due 2013 not tendered.

“Existing Term Loan Class” shall have the meaning provided in
Section 2.15(a)(i). The 2014 Term Loans shall be deemed to be the Existing Term
Loan Class from which the 2017 Term Loans were extended.

“Expenses Relating to a Unit Outage” shall mean an amount (which may be
negative) equal to (x) any expenses or other charges as a result of any outage
or shut-down of any Unit, including any expenses or charges relating to
(a) restarting any such Unit so that it may be placed back in service after such
outage or shut-down, (b) purchases of power, natural gas or heat rate to meet
commitments to sell, or offset a short position in, power, natural gas or heat
rate that would otherwise have been met or offset from production generated by
such Unit during the period of such outage or shut-down and (c) starting up,
operating, maintaining and shutting down any other Unit that would not otherwise
have been operating absent such outage or shut-down, including the fuel and
other operating expenses, incurred to start-up, operate, maintain and shut-down
such Unit and that are required during the period of time that the shut-down or
outaged Unit is out of service in order to meet the commitments of such
shut-down or outaged Unit to sell, or offset a short position in, power, natural
gas or heat rate less (y) any expenses or charges not in fact incurred
(including fuel and other operating expenses) that would have been incurred
absent such outage or shut-down.

 

#4812-2844-92899582-0297

-44-



--------------------------------------------------------------------------------

“Extended Deposit L/C Loan Facility” shall mean each tranche of Extended Deposit
L/C Loans made pursuant to Section 2.15. The 2017 Deposit L/C Loan Facility
shall be deemed to be an Extended Deposit L/C Loan Facility for all purposes of
this Agreement.

“Extended Deposit L/C Loans” shall have the meaning provided in
Section 2.15(a)(iii). The 2017 Deposit L/C Loans shall be deemed to be Extended
Deposit L/C Loans for all purposes of this Agreement.

“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Deposit
L/C Loans, Extended Revolving Credit Loans and/or Extended Revolving Credit
Commitments.

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii). The 2016 Revolving Credit Commitments shall be deemed to be
Extended Revolving Credit Commitments for all purposes of this Agreement.

“Extended Revolving Credit Facility” shall mean each tranche of Extended
Revolving Credit Commitments established pursuant to Section 2.15(a)(ii). The
2016 Revolving Credit Facility shall be deemed to be an Extended Revolving
Credit Facility for all purposes of this Agreement.

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii). The 2016 Revolving Credit Loans shall be deemed to be
Extended Revolving Credit Loans for all purposes of this Agreement.

“Extended Term Loan Facility” shall mean each tranche of Extended Term Loans
made pursuant to Section 2.15. The 2017 Term Loan Facility shall be deemed to be
an Extended Term Loan Facility for all purposes of this Agreement.

“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i). The
2017 Term Loans shall be deemed to be Extended Term Loans for all purposes of
this Agreement.

“Extending Lender” shall have the meaning provided in Section 2.15(b). The 2016
Revolving Credit Lenders, the 2017 Deposit L/C Loan Lenders and the 2017 Term
Loan Lenders shall be deemed to be Extending Lenders for all purposes of this
Agreement.

“Extension Amendment” shall have the meaning provided in Section 2.15(c).
Amendment No. 2 shall be deemed an Extension Amendment with respect to the 2016
Revolving Credit Commitments and 2016 Revolving Credit Loans, the 2017 Deposit
L/C Loans and the 2017 Term Loans, in each case for all purposes of this
Agreement.

“Extension Date” shall have the meaning provided in Section 2.15(d). The 2011
Revolving Credit Commitment Extension Effective Date shall be deemed to be the
Extension Date related to the Extension Amendment for the 2016 Revolving Credit
Loans and 2016 Revolving Credit Commitments represented by Amendment No. 2. The
2011 Term/Deposit L/C Extension Effective Date shall be deemed to be the
Extension Date related to the Extension Amendment for the 2017 Term Loans and
2017 Deposit L/C Loans represented by Amendment No. 2.

 

#4812-2844-92899582-0297

-45-



--------------------------------------------------------------------------------

“Extension Election” shall have the meaning provided in Section 2.15(b).

“Extension Request” shall mean Term Loan Extension Requests, Deposit L/C Loan
Extension Requests and Revolving Credit Extension Requests.

“Extension Series” shall mean all Extended Term Loans, Extended Deposit L/C
Loans, and Extended Revolving Credit Commitments that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans,
Extended Deposit L/C Loans, or Extended Revolving Credit Commitments, as
applicable, provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees and amortization schedule.

“Fallback Reference Dealers” shall have the meaning provided in the Commodity
Definitions.

“Fallback Reference Price” shall have the meaning provided in the Commodity
Definitions.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” shall mean the amended and restated fee letter, dated July 20,
2007, as amended, among Texas Energy Future Merger Sub Corp and Citigroup Global
Markets Inc., Credit Suisse, Cayman Islands Branch, Credit Suisse Securities
(USA) LLC, Goldman Sachs Credit Partners L.P., JPMorgan Chase Bank, N.A., J.P.
Morgan Securities Inc., Lehman Brothers Inc., Lehman Brothers Holdings Inc.,
Lehman Commercial Paper Inc., Lehman Brothers Commercial Bank and Morgan Stanley
Senior Funding, Inc.

“Fees” shall mean all amounts payable pursuant to, or referred to in, Sections
4.1, 14.7(b), 14.9(c) and 14.9(d).

“Financial Officer” shall mean the Chief Financial Officer, the Treasurer,
Assistant Treasurer or any other senior financial officer of the Borrower.

“First Lien Obligations” shall mean the Obligations and the Permitted Other Debt
Obligations (other than any Permitted Other Debt Obligations that are unsecured
or are secured by a Lien ranking junior to the Lien securing the Obligations),
collectively.

“First Lien Secured Parties” shall mean the Secured Parties and the Permitted
Other Debt Secured Parties and any representative on their behalf for such
purposes (other than in the case of Permitted Other Debt Secured Parties whose
Permitted Other Debt Obligations are unsecured or are secured by a Lien ranking
junior to the Lien securing the Obligations, such Permitted Other Debt Secured
Parties, the Collateral Agent and any other representative on their behalf),
collectively.

 

#4812-2844-92899582-0297

-46-



--------------------------------------------------------------------------------

“Fiscal Year” shall have the meaning provided in Section 9.10.

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Recovery Event” shall have the meaning provided in Section 5.2(i).

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans
and the Posting Advances.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Goldman Guarantor” shall mean The Goldman Sachs Group, Inc.

“Goldman Posting Facility Guaranty” shall mean the guaranty dated as of the date
hereofClosing Date made by the Goldman Guarantor in favor of the Borrower,
substantially in the form of Exhibit N.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank, stock exchange, PUCT or ERCOT.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

#4812-2844-92899582-0297

-47-



--------------------------------------------------------------------------------

“Guarantee” shall mean the Guarantee made by each Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean (a) US Holdings, (b) each Domestic Subsidiary (other
than an Excluded Subsidiary) on the Closing Date and (c) each Domestic
Subsidiary that becomes a party to the Guarantee on or after the Closing Date
pursuant to Section 9.11 or otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products spilled
or released into the environment, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, for which a release into the environment is prohibited, limited or
regulated by any Environmental Law.

“Hedge Bank” shall mean any Person (other than US Holdings, the Borrower or any
other Subsidiary of the Borrower) that either (i) is a party to a Commodity
Hedging Agreement and a signatory to the Intercreditor Agreement or (ii) with
respect to any other Hedging Agreement (other than a Commodity Hedging
Agreement) either (x) at the time it enters into a Secured Hedging Agreement or
(y) on the Closing Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to a Secured Hedging Agreement.

“Hedging Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and

 

#4812-2844-92899582-0297

-48-



--------------------------------------------------------------------------------

Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement and (c) physical or
financial commodity contracts or agreements, power purchase or sale agreements,
fuel purchase or sale agreements, environmental credit purchase or sale
agreements, power transmission agreements, commodity transportation agreements,
fuel storage agreements, netting agreements (including Netting Agreements),
capacity agreements and commercial or trading agreements, each with respect to
the purchase, sale or exchange of (or the option to purchase, sell or exchange),
transmission, transportation, storage, distribution, processing, sale, lease or
hedge of, any Covered Commodity, price or price indices for any such Covered
Commodity or services or any other similar derivative agreements, and any other
similar agreements.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

“Historical Financial Statements” shall mean, as of the Closing Date, (a) the
audited consolidated balance sheets of the Borrower as of December 31,
2004, December 31, 2005 and December 31, 2006 and the audited consolidated
statements of income, stockholders’ equity and cash flows of the Borrower for
each of the fiscal years in the three year period ending on December 31, 2006
and (b) the unaudited consolidated balance sheets of the Borrower for each
subsequent fiscal quarter ended at least 45 days before the Closing Date and the
unaudited consolidated statements of income, stockholders’ equity and cash flows
of the Borrower for each such fiscal quarter.

“Holdings” shall mean Texas Energy Future Holdings Limited Partnership, a
Delaware limited partnership, and its successors.

“Immaterial Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Material Subsidiary.

“Incremental Amendment” shall have the meaning set forth in Section 2.14(g).

“Incremental Deposit L/C Loan Commitment” shall mean, the commitment of any
lender to make Incremental Deposit L/C Loans of a particular tranche pursuant to
Section 2.14(a).

“Incremental Deposit L/C Loan Facility” shall mean each tranche of Incremental
Deposit L/C Loans made pursuant to Section 2.14.

“Incremental Deposit L/C Loan Maturity Date” shall mean, with respect to any
tranche of Incremental Deposit L/C Loans made pursuant to Section 2.14, the
final maturity date thereof.

“Incremental Deposit L/C Loans” shall have the meaning provided in
Section 2.14(a).

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.14(g).

“Incremental Limit” shall have the meaning provided in Section 2.14(b).

“Incremental Posting Facility” shall have the meaning provided in
Section 2.14(a).

“Incremental Posting Facility Commitment” shall mean the commitment of any
lender to provide posting advances under any Incremental Posting Facility.

 

#4812-2844-92899582-0297

-49-



--------------------------------------------------------------------------------

“Incremental Posting Facility Maturity Date” shall mean, with respect to any
Incremental Posting Facility, the final maturity date thereof.

“Incremental Revolving Commitment Increase” shall have the meaning provided in
Section 2.14(a).

“Incremental Revolving Commitment Increase Lender” shall have the meaning
provided in Section 2.14(h).

“Incremental Term Loan Commitment” shall mean the commitment of any lender to
make Incremental Term Loans of a particular tranche pursuant to Section 2.14(a).

“Incremental Term Loan Facility” shall mean each tranche of Incremental Term
Loans made pursuant to Section 2.14.

“Incremental Term Loan Maturity Date” shall mean, with respect to any tranche of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.

“Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Incremental Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) net Hedging
Obligations of such Person, (h) without duplication, all Guarantee Obligations
of such Person and (i) Disqualified Stock of such Person; provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iv) amounts payable by and between the Parent, US
Holdings, the Borrower and any other Subsidiary of the Parent in connection with
retail clawback or other regulatory transition issues and (v) any Indebtedness
defeased by such Person or by any Subsidiary of such Person. The amount of any
net Hedging Obligations on any date shall be deemed to be the Swap Termination
Value. The amount of Indebtedness of any Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“indemnified liabilities” shall have the meaning provided in Section 13.5.

 

#4812-2844-92899582-0297

-50-



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
(i) Excluded Taxes and (ii) any interest, penalties or expenses caused by an
Agent’s or Lender’s gross negligence or willful misconduct.

“Initial Baseload Assets” shall mean the assets comprising the following
generation facilities, each owned by the Borrower and its Restricted
Subsidiaries on the Closing Date:

 

  •  

Comanche Peak Unit 1 shall mean the approximately 1,150 megawatt (net load)
nuclear fueled power generation facility known as “Comanche Peak Unit 1” being
operated and owned by Luminant Generation Company LLC in Somervell County and
Hood County, Texas;

 

  •  

Comanche Peak Unit 2 shall mean the approximately 1,150 megawatt (net load)
nuclear fueled power generation facility known as “Comanche Peak Unit 2” being
operated and owned by Luminant Generation Company LLC in Somervell County and
Hood County, Texas;

 

  •  

Big Brown Unit 1 shall mean the approximately 575 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Big Brown Unit 1” being operated and owned by Big Brown Power Company LLC in
Freestone County, Texas;

 

  •  

Big Brown Unit 2 shall mean the approximately 575 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Big Brown Unit 2” being operated and owned by Big Brown Power Company LLC in
Freestone County, Texas;

 

  •  

Monticello Unit 1 shall mean the approximately 565 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 1” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;

 

  •  

Monticello Unit 2 shall mean the approximately 565 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 2” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;

 

  •  

Monticello Unit 3 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 3” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;

 

  •  

Martin Lake Unit 1 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 1” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 

  •  

Martin Lake Unit 2 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 2” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 

  •  

Martin Lake Unit 3 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 3” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 

  •  

Oak Grove Unit 1;

 

  •  

Oak Grove Unit 2;

 

#4812-2844-92899582-0297

-51-



--------------------------------------------------------------------------------

  •  

Sandow Unit 4; and

 

  •  

Sandow Unit 5.

“Initial Financial Statements Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent for the first
full fiscal quarter commencing after the Closing Date.

“Initial Investors” shall have the meaning provided in the recitals to the
Agreement.

“Initial Posting Advance Amount” shall have the meaning provided in
Section 14.3(a).

“Initial Term Loan” shall mean any Initial Tranche B-1 Term Loan, Initial
Tranche B-2 Term Loan or Initial Tranche B-3 Term Loan.

“Initial Term Loan Commitment” shall mean, with respect to each Lender, such
Lender’s Initial Tranche B-1 Term Loan Commitment, Initial Tranche B-2 Term Loan
Commitment or Initial Tranche B-3 Term Loan Commitment.

“Initial Term Loan Facility” shall have the meaning provided in the recitals to
this Agreement.

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

“Initial Term Loan Maturity Date” shall mean the date that is seven years after
the Closing Date; provided that if such date is not a Business Day, the “Initial
Term Loan Maturity Date” will be the next succeeding Business Day.

“Initial Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(b)(i).

“Initial Term Loan Repayment Date” shall have the meaning provided in Section
2.5(b)(i).

“Initial Tranche B-1 Term Loan” shall have the meaning provided in Section
2.1(a)(i).

“Initial Tranche B-1 Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche B-1 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-1 Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Initial Term Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Initial B-1 Term Loan Commitments as of the Closing Date
is $3,450,000,000.

“Initial Tranche B-1 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-1 Term Loan Commitment or an outstanding Initial Tranche B-1 Term
Loan.

“Initial Tranche B-2 Term Loan” shall have the meaning provided in Section
2.1(a)(ii).

 

#4812-2844-92899582-0297

-52-



--------------------------------------------------------------------------------

“Initial Tranche B-2 Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche B-2 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-2 Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Initial Term Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Initial B-2 Term Loan Commitments as of the Closing Date
is $7,000,000,000.

“Initial Tranche B-2 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-2 Term Loan Commitment or an outstanding Initial Tranche B-2 Term
Loan.

“Initial Tranche B-3 Term Loan” shall have the meaning provided in Section
2.1(a)(iii).

“Initial Tranche B-3 Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche B-3 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-3 Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Initial Term Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Initial B-3 Term Loan Commitments as of the Closing Date
is $6,000,000,000.

“Initial Tranche B-3 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-3 Term Loan Commitment or an outstanding Initial Tranche B-3 Term
Loan.

“Intercompany Subordinated Note” shall mean the Intercompany Note, dated as of
April 7, 2011, executed by US Holdings, the Borrower and each Restricted
Subsidiary of the Borrower.

“Intercreditor Agreement” shall mean the Amended and Restated Intercreditor
Agreement, dated as of the ClosingAmendment No. 1 Effective Date, among the
Collateral Agent, the Borrower and each Hedge Bank party to a Commodity Hedging
Agreement and any other First Lien Secured Parties from time to time party
thereto, whether on the Closing Date or at any time thereafter, substantially in
the form of Exhibit M.

“Interest Period” shall mean, with respect to any Term Loan, Deposit L/C Loan,
Incremental Deposit L/CRevolving Credit Loan, New Revolving Credit Loan or
Extended Revolving Credit Loan, the interest period applicable thereto, as
determined pursuant to Section 2.9.

“Interim Computation Date” shall mean any Business Day, as of which the relevant
MTM Exposure (based on the Actual MTM Exposure) has increased or decreased by
$25,000,000 or more as compared to the MTM Exposure for the Relevant Prior
Computation Date.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership, limited liability company membership or
other ownership interests or other securities of any other Person (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale), (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any

 

#4812-2844-92899582-0297

-53-



--------------------------------------------------------------------------------

partnership or joint venture), (c) the entering into of any guarantee of, or
other contingent obligation with respect to, Indebtedness; or (d) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Borrower
or any Restricted Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by a Letter of Credit Issuer and the Parent, US Holdings, the Borrower or any
Subsidiary of the Parent (other than the Oncor Subsidiaries) or in favor of a
Letter of Credit Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers and Bookrunners” shall mean Citigroup Global Markets Inc.,
J.P. Morgan Securities Inc., Goldman Sachs Credit Partners L.P., Morgan Stanley
Senior Funding, Inc., Lehman Brothers Inc. and Credit Suisse Securities (USA)
LLC.

“JV Distribution Amount” shall mean, at any time, the aggregate amount of cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or any Unrestricted
Subsidiary since the Closing Date and prior to such time and only to the extent
that neither the Borrower nor any Restricted Subsidiary is under any obligation
to repay such amount to such Minority Investments or such Unrestricted
Subsidiary.

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Credit Facility hereunder as of such date of
determination, including the latest maturity date of any Replacement Term Loan,
any Replacement Deposit L/C Loan, any Extended Term Loan or any Extended Deposit
L/C Loan, in each case as extended in accordance with this Agreement from time
to time.

“L/C Obligations” shall mean the Revolving L/C Obligations and the Deposit L/C
Obligations.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any Unpaid Drawing under Section 3.4 that it is required to make hereunder or
(b) a Lender having notified the Administrative Agent (or, with respect to the
Posting Facility, the Posting Agent) and/or the Borrower that it does not intend
to comply with the obligations under Section 2.1(a), 2.1(b), 2.1(c), 2.1(d),
2.1(e)(ii), 3.4 or 14.4, as the case may be, or (c) a Lender being deemed
insolvent or becoming the subject of a bankruptcy or insolvency proceeding.

“Letter of Credit” shall mean each Deposit Letter of Credit and each Revolving
Letter of Credit.

 

#4812-2844-92899582-0297

-54-



--------------------------------------------------------------------------------

“Letter of Credit Issuer” shall mean, with respect to any Deposit Letter of
Credit, each Deposit Letter of Credit Issuer, and with respect to any Revolving
Letter of Credit, any Revolving Letter of Credit Issuer.

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

“Level I Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is greater than or equal to 6.0 to 1.00
as of such date.

“Level II Status” shall mean, on any date, the circumstance that Level I Status
does not exist and the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 5.0 to 1.00 as of such date.

“Level III Status” shall mean, on any date, the circumstance that neither Level
I Status nor Level II Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio is less than 5.0 to 1.00 as of such date.

“LIBOR Loan” shall mean any Term Loan, Deposit L/C Loan, Incremental Deposit
L/CRevolving Credit Loan, Extended Revolving Credit Loan or New Revolving Credit
Loan bearing interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan or
for any Posting Interest Period with respect to a Posting Advance, as
applicable, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent (or, with respect to the Posting Facility, the Posting Agent) from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period or such Posting Interest Period, as
applicable, for deposits in dollars (for delivery on the first day of such
Interest Period or such Posting Interest Period, as applicable) with a term
equivalent to such Interest Period or such Posting Interest Period, as the case
may be. If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period or such Posting Interest Period, as
applicable, shall be a rate per annum as may be agreed upon by the Borrower and
the Administrative Agent (or, with respect to the Posting Facility, the Posting
Agent) to be a rate at which deposits in dollars for delivery on the first day
of such Interest Period or such Posting Interest Period, as the case may be, in
same day funds in the approximate amount of the LIBOR Loan or the Posting
Advance, as applicable, being made, continued or converted by the Administrative
Agent (or, with respect to the Posting Facility, the Posting Agent) and with a
term equivalent to such Interest Period or Posting Interest Period, as
applicable, would be offered by the Administrative Agent’s London Branch (or,
with respect to the Posting Facility, the Posting Agent) to major banks in the
applicable London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease or license in the nature thereof); provided
that in no event shall an operating lease be deemed to be a Lien.

 

#4812-2844-92899582-0297

-55-



--------------------------------------------------------------------------------

“Limited Notes” shall have the meaning provided in Section 10.7(a).

“Loan” shall mean any Revolving Credit Loan, New Revolving Credit Loan, Extended
Revolving Credit Loan, Swingline Loan, Term Loan, Deposit L/C Loan or
Incremental or Deposit L/C Loan made by any Lender hereunder.

“Maintenance Fee” shall have the meaning provided in the Posting Facility Fee
Letter.

“Management Investors” shall mean the directors, management, officers and
employees of Parent and its Subsidiaries who are or become investors in
Holdings, any of its direct or indirect parent entities or in the Parent at any
time prior to the first anniversary of Closing Date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(e)(ii).

“Market Disruption Event” shall have the meaning provided in Section 7.4(d)(i)
of the Commodity Definitions without giving effect to Section 7.5(e) thereof.

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement”.

“Material Adverse Effect” shall mean any circumstances or conditions affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries, taken as a whole, that would, individually or in
the aggregate, materially adversely affect (a) the ability of the Borrower and
the other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent, the Posting Agent or the Collateral Agent
and the Lenders under this Agreement or any of the other Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period for which
Section 9.1 Financials have been delivered were equal to or greater than 2.5% of
the Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose total revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) during such Test Period were equal to or greater than 2.5% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Restricted Subsidiaries
that are not Material Subsidiaries have, in the aggregate, (x) total assets
(when combined with the assets of such Restricted Subsidiary’s Subsidiaries,
after eliminating intercompany obligations) at the last day of such Test Period
equal to or greater than 10.0% of the Consolidated Total Assets of the Borrower
and the Restricted Subsidiaries at such date or (y) total revenues (when
combined with the revenues of such Restricted Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period equal to or
greater than 10.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on the date on which financial statements
for such quarter are delivered pursuant to this Agreement, designate in writing
to the Administrative Agent one or more of such Restricted Subsidiaries as
“Material Subsidiaries” so that such condition no longer exists. It is agreed
and understood that no Receivables Entity shall be a Material Subsidiary.

 

#4812-2844-92899582-0297

-56-



--------------------------------------------------------------------------------

“Maturity Date” shall mean the Initial2014 Term Loan Maturity Date, the Delayed
Draw2017 Term Loan Maturity Date, the 2014 Deposit L/C Loan Maturity Date, the
2017 Deposit L/C Loan Maturity Date, the 2013 Revolving Credit Maturity Date,
the 2016 Revolving Credit Maturity Date, any Incremental Term Loan Maturity
Date, any Incremental Deposit L/C Loan Maturity Date, the Posting Facility
Maturity Date and, any Incremental Posting Facility Maturity Date, any maturity
date related to any Extension Series of Extended Term Loans (other than the 2017
Term Loans), any maturity date related to any Extension Series of Extended
Deposit L/C Loans (other than the 2017 Deposit L/C Loans), any maturity date
related to any Extension Series of Extended Revolving Credit Commitments (other
than the 2016 Revolving Credit Commitments) and any maturity date related to any
tranche of New Revolving Credit Commitments.

“Maximum Tender Condition” shall have the meaning provided in Section 2.17(b).

“Merger” shall have the meaning provided in the recitals to this Agreement.

“Merger Consideration” shall have the meaning provided in the recitals to this
Agreement.

“Merger Funds” shall have the meaning provided in the recitals to this
Agreement.

“Merger Sub” shall mean Texas Energy Future Merger Sub Corp., a Texas
corporation.

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 (or, if less, the entire remaining Commitments of any
applicable Credit Facility at the time of such Borrowing), (b) with respect to a
Borrowing of ABR Loans, $5,000,000 (or, if less, the entire remaining
Commitments of any applicable Credit Facility at the time of such Borrowing),
and (c) with respect to a Borrowing of Swingline Loans, $500,000 (or, if less,
the entire remaining Swingline Commitment at the time of such Borrowing). It is
understood that there shall be no Minimum Borrowing Amount with respect to any
Borrowing of a Posting Advance.

“Minimum Equity Amount” shall have the meaning provided in the recitals to this
Agreement.

“Minimum Tender Condition” shall have the meaning provided in Section 2.17(b).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents,
including any joint venture (regardless of form of legal entity).

“Modified 2014 Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“Modified 2014 Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property, substantially in the form of Exhibit C

 

#4812-2844-92899582-0297

-57-



--------------------------------------------------------------------------------

(with such changes thereto as may be necessary to account for local law matters)
or otherwise in such form as agreed between the Borrower and the Collateral
Agent or, in the case of any Mortgaged Property located outside the United
States of America, in such form as agreed between the Borrower and the
Collateral Agent.

“Mortgaged Property” shall mean (a) each Closing Date Mortgaged Property and
each Post-Closing Mortgaged Property and (b) all Real Estate with respect to
which a Mortgage is required to be granted pursuant to Section 9.14.

“MTM Exposure” shall mean, for each Computation Date, an amount calculated by
the Posting Calculation Agent equal to the mark-to-market exposure (i.e., the
unrealized gain or loss) that a single counterparty in the position of the
“fixed price” payor (or an equivalent position) would have on a combined basis
for all of the Deemed Transactions (inclusive of unpaid settlement amounts, but
not termination amounts) as of such Calculation Date; provided that if such
single counterparty would be “out-of-the-money” (i.e., would have an unrealized
loss) on the Deemed Transactions, then the MTM Exposure shall equal zero.

“Multiemployer Plan” shall mean a plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA (i) to which any of the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is then making or has an obligation to
make contributions or (ii) with respect to which the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate could incur liability pursuant to Title IV
of ERISA.

“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a management’s discussion and analysis
of the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries for the applicable period to which such financial
statements relate.

“Necessary CapEx” shall mean Capital Expenditures that are required by
Applicable Law (other than Environmental Law) or otherwise undertaken
voluntarily for health and safety reasons (other than as required by
Environmental Law). The term “Necessary CapEx” does not include any Capital
Expenditure undertaken primarily to increase the efficiency of, expand or
re-power any power generation facility.

“Negotiated Fallback” shall have the meaning set forth in Section 7.5(c)(iii) of
the Commodity Definitions; provided that the word “fifth” shall be replaced with
the word “third”.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any Restricted Subsidiary in respect of such Prepayment Event, as the case
may be, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated by the Borrower in good
faith to be payable by the Borrower or any Restricted Subsidiary in connection
with such Prepayment Event,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by the Borrower or any Restricted Subsidiary
(including any pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated

 

#4812-2844-92899582-0297

-58-



--------------------------------------------------------------------------------

with such transaction); provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Prepayment Event
occurring on the date of such reduction,

(iii) the amount of any Indebtedness (other than Indebtedness hereunder) secured
by a Lien on the assets that are the subject of such Prepayment Event to the
extent that the instrument creating or evidencing such Indebtedness requires
that such Indebtedness be repaid upon consummation of such Prepayment Event,

(iv) in the case of any Asset Sale Prepayment Event (other than any Asset Sale
Prepayment Event pursuant to Section 10.4(m) or Recovery Prepayment Event, the
amount of any proceeds of such Prepayment Event that the Borrower or any
Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period, has entered into an Acceptable Reinvestment Commitment
prior to the last day of the Reinvestment Period to reinvest or, with respect to
any Recovery Prepayment Event, provided an Acceptable Reinvestment Commitment or
a Restoration Certification prior to the last day of the Reinvestment Period) in
the business of the Borrower or any Restricted Subsidiary (subject to
Section 9.15), including for the repair, restoration or replacement of an asset
or assets subject to a Recovery Prepayment Event; provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless the Borrower or any Restricted Subsidiary has entered into an Acceptable
Reinvestment Commitment or provided a Restoration Certification prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment
Event occurring on the last day of such Reinvestment Period or, if later, 180
days after the date the Borrower or such Restricted Subsidiary has entered into
such Acceptable Reinvestment Commitment or provided such Restoration
Certification, as applicable (such last day or 180th day, as applicable, the
“Deferred Net Cash Proceeds Payment Date”), and (y) be applied to the repayment
of Term Loans in accordance with Section 5.2(a)(i),

(v) in the case of any Asset Sale Prepayment Event with respect to Baseload
Assets pursuant to Section 10.4(m), the amount of any proceeds of such Asset
Sale Prepayment Event that the Borrower or any Restricted Subsidiary has
reinvested (or intends to reinvest within the Reinvestment Period or has entered
into an Acceptable Reinvestment Commitment prior to the last day of the
Reinvestment Period to reinvest) in other Baseload Assets; provided that any
Deferred Net Cash Proceeds with respect to such Asset Sale Prepayment Event
shall, unless the Borrower or any Restricted Subsidiary has entered into an
Acceptable Reinvestment Commitment prior to the last day of such Reinvestment
Period to reinvest such proceeds, (x) be deemed to be Net Cash Proceeds of an
Asset Sale Prepayment Event occurring on the Deferred Net Cash Proceeds Payment
Date and (y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i),

(vi) in the case of any Asset Sale Prepayment Event or Recovery Prepayment Event
by a non-Wholly Owned Restricted Subsidiary, the pro rata portion of the Net
Cash Proceeds thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly Owned Restricted Subsidiary as a result
thereof, and

(vii) reasonable and customary fees, commissions, expenses (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant

 

#4812-2844-92899582-0297

-59-



--------------------------------------------------------------------------------

and other customary fees), issuance costs, discounts and other costs paid by the
Borrower or any Restricted Subsidiary, as applicable, in connection with such
Prepayment Event, which in any event will include all Amendment Transaction
Expenses, in each case only to the extent not already deducted in arriving at
the amount referred to in clause (a) above, and

(viii) solely in connection with the Prepayment Events occurring as a result of
the issuance of Permitted Other Notes contemplated by Section 8(a)(iii) of
Amendment No. 2, an amount equal to the sum of the Initial Term Loan Repayment
Amount (as defined in this Agreement as in effect immediately prior to the
Amendment No. 2 Effective Date) and the Delayed Draw Term Loan Repayment Amount
(as defined in this Agreement as in effect immediately prior to the Amendment
No. 2 Effective Date) that was paid by the Borrower on the March 31, 2011
Initial Term Loan Repayment Date (as defined in this Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date) and the March 31, 2011
Delayed Draw Term Loan Repayment Date (as defined in this Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date).

“Netting Agreement” shall mean a netting agreement, master netting agreement or
other similar document having the same effect as a netting agreement or master
netting agreement and, as applicable, any collateral annex, security agreement
or other similar document related to any master netting agreement or Permitted
Contract.

“New Build Program” shall have the meaning provided in the recitals to this
Agreement.

“New Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
the Borrower or any of the Restricted Subsidiaries of any Indebtedness permitted
to be issued or incurred under Section 10.1(y)(i).

“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(h)(ii).

“New Revolving Credit Loan” shall have the meaning provided in Section
2.14(h)(ii).

“New Revolving Credit Series” shall have the meaning provided in Section
2.14(h)(ii).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for United States
federal income tax purposes, (a) an individual who is a citizen or resident of
the United States, (b) a corporation, partnership or entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) an estate whose income
is subject to U.S. federal income taxation regardless of its source or (d) a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that has a valid election in effect under applicable U.S. Treasury
regulations to be treated as a United States person.

 

#4812-2844-92899582-0297

-60-



--------------------------------------------------------------------------------

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

“NYMEX” shall mean the New York Mercantile Exchange or any successor by merger
or consolidation to its business.

“Oak Grove Unit 1” shall mean the approximately 817 megawatt (net load), lignite
coal-fired, power generation facility, known as “Oak Grove Unit 1”, being
developed by Oak Grove Management Company LLC in Robertson County, Texas.

“Oak Grove Unit 2” shall mean the approximately 837 megawatt (net load), lignite
coal-fired, power generation facility, known as “Oak Grove Unit 2”, being
developed by Oak Grove Management Company LLC in Robertson County, Texas.

“Oak Grove Unit 1 Deemed Completion Date” shall have the meaning provided in the
definition of Consolidated EBITDA.

“Oak Grove Unit 2 Deemed Completion Date” shall have the meaning provided in the
definition of Consolidated EBITDA.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, Posting Advance or Letter of Credit or under
any Secured Cash Management Agreement, Secured Commodity Hedging Agreement or
Secured Hedging Agreement, in each case, entered into with US Holdings, the
Borrower or any Restricted Subsidiary, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party of any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Credit Parties under the Credit Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities and
other amounts payable by any Credit Party under any Credit Document.

“Old Revolving Credit Commitments” shall mean all Revolving Credit Commitments,
Existing Revolving Credit Commitments and Extended Revolving Credit Commitments,
other than any New Revolving Credit Commitments (and any Extended Revolving
Credit Commitments related thereto).

“Old Revolving Credit Loans” shall mean all Loans made pursuant to Old Revolving
Credit Commitments.

“Oncor Credit Facility” shall mean the revolving credit agreement, dated as of
the date hereofClosing Date, among Oncor, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, and J.P. Morgan Securities Inc., Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Credit Partners L.P.,
Lehman Brothers Inc. and Morgan Stanley Senior Funding, Inc., as joint lead
arrangers and bookrunners.

 

#4812-2844-92899582-0297

-61-



--------------------------------------------------------------------------------

“Oncor” shall mean Oncor Electric Delivery Company LLC, a Delaware limited
liability company.

“Oncor Subsidiaries” shall mean the Subsidiaries of Energy Future Intermediate
Holding Company LLC, a Delaware limited liability company.EFIH.

“Optional Revolving Letter of Credit” shall have the meaning provided in
Section 3.1(a)(ii).

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Deposit L/C Loans” shall have the meaning provided in Section
2.1(b)(i).

“Original Initial Term Loans” shall have the meaning provided in Section
2.1(a)(i).

“Original Revolving Credit Commitment” shall mean each “Revolving Credit
Commitment” as defined in this Agreement as in effect immediately prior to the
Amendment No. 2 Effective Date.

“Original Revolving Credit Lender” shall mean each “Revolving Credit Lender” as
defined in this Agreement as in effect immediately prior to the Amendment No. 2
Effective Date.

“Original Revolving L/C Maturity Date” shall mean the date that is three
Business Days prior to the 2013 Revolving Credit Maturity Date.

“Original Swingline Maturity Date” shall mean the date that is three Business
Days prior to the 2013 Revolving Credit Maturity Date.

“Original Term Loans” shall have the meaning provided in Section 2.1(a)(i).

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Revolving Letter of Credit Issuer, the Deposit Letter of Credit Issuer or
the Swingline Lender, as the case may be, in accordance with banking industry
rules on interbank compensation.

 

#4812-2844-92899582-0297

-62-



--------------------------------------------------------------------------------

“Parent” shall mean TXUP&I Note” shall mean that certain Promissory Note,
effective as of October 10, 2007, as revised on May 1, 2009 and as further
revised on April 7, 2011, among Parent, as maker, US Holdings, as guarantor,
EFIH, as guarantor, and the Borrower, as in effect on the Amendment No. 2
Effective Date, the terms of which are set forth on Schedule 1.1(h).

“Parent” shall mean Energy Future Holdings Corp., a Texas corporation.

“Parent Loan” shall have the meaning provided in Section 10.6.

“Parent Loan Combined Debt Amount” shall have the meaning provided in Section
10.6.

“Parent Loan Debt Limit” shall have the meaning provided in Section 10.6.

“Parent Senior Documents” shall mean either (a) the Parent Senior Exchange Notes
Documents or (b) the Parent Senior Interim Loan Documents, as the case may be.

“Parent Senior Exchange Notes” shall mean senior unsecured exchange notes due
2017, to be issued in connection with the refinancing of the Parent Senior
Interim Loans or the exchange of the Parent Senior Term Loans under the Parent
Senior Exchange Notes Indenture, in aggregate principal amount of up to
$4,500,000,000 (less the amount of any Parent Senior Interim Loans or Borrower
Senior Term Loans that remain outstanding after the issuance of the Parent
Senior Exchange Notes), together with interest (including any “PIK” interest
amount), fees and all other amounts payable in connection therewith.

“Parent Senior Exchange Notes Documents” shall mean the Parent Senior Exchange
Notes Indenture and other credit documents referred to therein.

“Parent Senior Exchange Notes Indenture” shall mean the indenture to be entered
into in connection with the refinancing of the Parent Senior Interim Loans or
the exchange of the Parent Senior Term Loans, among the Parent, the guarantors
party thereto and a trustee, pursuant to which the Parent Senior Exchange Notes
shall be issued.

“Parent Senior Facility” shall mean either (a) the Parent Senior Exchange Notes,
(b) the Parent Senior Interim Loans or (c) the Parent Senior Term Loans, as the
case may be.

“Parent Senior Interim Loan Agreement” shall mean the senior unsecured interim
loan agreement, dated as of the date hereofClosing Date by and among the Parent,
the lenders from time to time parties thereto, Morgan Stanley Senior Funding,
Inc., as administrative agent, Goldman Sachs Credit Partners L.P., as
syndication agent, and Goldman Sachs Credit Partners L.P., Morgan Stanley Senior
Funding, Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, JP Morgan Securities Inc., and Lehman Brothers Inc., as joint lead
arrangers and bookrunners.

“Parent Senior Interim Loan Documents” shall mean the Parent Senior Interim Loan
Agreement and the other credit documents referred to therein.

“Parent Senior Interim Loans” shall have the meaning provided in the recitals to
this Agreement.

“Parent Senior Term Loans” shall mean the “Senior Term Loans”, as defined in the
Parent Senior Interim Loan Agreement.

 

#4812-2844-92899582-0297

-63-



--------------------------------------------------------------------------------

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).

“Participating Receivables Grantor” shall mean the Borrower or any Restricted
Subsidiary that is or that becomes a participant or originator in a Permitted
Receivables Financing.

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Instructions” shall mean standing instructions or ad hoc instructions
provided by the Borrower to the Posting Agent and approved by the Posting Agent
(such approval not to be unreasonably withheld, conditioned or delayed).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“PE Repaid Tranche B-3 Loans” shall have the meaning provided in Section
5.2(a)(i)(B).

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit D or any other form approved by the Administrative Agent.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any Restricted Subsidiary of assets (including assets
constituting a business unit, line of business or division) or Stock or Stock
Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in accordance with Applicable Law, (b) if such
acquisition involves any Stock or Stock Equivalents, such acquisition shall
result in the issuer of such Stock or Stock Equivalents and its Subsidiaries
becoming a Restricted Subsidiary and a Subsidiary Guarantor, to the extent
required by Section 9.11, (c) such acquisition shall result in the Collateral
Agent, for the benefit of the applicable Secured Parties, being granted a
security interest in any Stock, Stock Equivalent or any assets so acquired, to
the extent required by Sections 9.11, 9.12 and/or 9.14, (d) after giving effect
to such acquisition, the Borrower and the Restricted Subsidiaries shall be in
compliance with Section 9.15, (e) both before and after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing and (f) the Borrower shall be in compliance, on a Pro Forma Basis,
after giving effect to such acquisition (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Section 10.1, and any related Pro
Forma Adjustment), with the covenant set forth in Section 10.9.

“Permitted Additional Debt” shall mean unsecured Indebtedness issued by the
Borrower or any other Guarantor, (a) the terms of which (i) do not provide for
any scheduled repayment, mandatory redemption or sinking fund obligation prior
to the latestLatest Maturity Date hereunder (other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights after an event of default) and (ii) to the
extent the same are subordinated, provide for customary subordination to the
Obligations under the Credit Documents, (b) the covenants, events of default,
guarantees and other terms of which (other than interest rate and
redemptionrates, interest margins, upfront fees, funding discounts, original
issue discounts and premiums (including through fixed interest rates)), taken as
a whole, are not more restrictive to the Borrower and the Restricted
Subsidiaries than those herein (or to the extent such Permitted Additional Debt
constitutes refinancing Indebtedness of

 

#4812-2844-92899582-0297

-64-



--------------------------------------------------------------------------------

the Borrower Senior Facility, those applicable to the Borrower Senior Facility
being so refinanced); provided that a certificate of an Authorized Officer of
the Borrower is delivered to the Administrative Agent at least five Business
Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (c) of which no
Subsidiary of the Borrower (other than a Guarantor or any guarantor of the
Indebtedness being refinanced by such Permitted Additional Debt, if applicable)
is an obligor.

“Permitted Contract” shall have the meaning provided in Section 10.2(bb).

“Permitted Debt Exchange” shall have the meaning provided in Section 2.17(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in Section
2.17(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in Section
2.17(a).

“Permitted Holders” shall mean the Sponsors and the Management Investors.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper or variable or fixed rate notes maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

(d) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks
and $100,000,000 (or the dollar equivalent thereof) in the case of foreign
banks;

(e) repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

 

#4812-2844-92899582-0297

-65-



--------------------------------------------------------------------------------

(f) marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above; and

(h) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP;

(b) Liens in respect of property or assets of the Borrower or any Subsidiary of
the Borrower imposed by Applicable Law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens, arising in the ordinary course of
business or in connection with the construction or restoration of facilities for
the generation, transmission or distribution of electricity, in each case so
long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.11;

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of tenders, statutory obligations,
trade contracts (other than for payment of money), leases, statutory
obligations, surety, stay, customs and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations,
in each case incurred in the ordinary course of business (including in
connection with the construction or restoration of facilities for the
generation, transmission or distribution of electricity) or otherwise
constituting Investments permitted by Section 10.5;

(e) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of the
Subsidiaries of the Borrower are located;

(f) easements, rights-of-way, licenses, reservations, servitudes, permits,
conditions, covenants, rights of others, restrictions (including zoning
restrictions), oil, gas and other mineral interests, royalty interests and
leases, minor defects, exceptions or irregularities in title or survey,
encroachments, protrusions and other similar charges or encumbrances (including
those to secure health, safety and environmental obligations), which do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries of the Borrower, taken as a whole;

 

#4812-2844-92899582-0297

-66-



--------------------------------------------------------------------------------

(g) any exception on the title policies issued in connection with any Mortgaged
Property;

(h) any interest or title of a lessor, sublessor, licensor, sublicensor or
grantor of an easement or secured by a lessor’s, sublessor’s, licensor’s,
sublicensor’s interest or grantor of an easement under any lease, sublease,
license, sublicense or easement to be entered into by the Borrower or any
Restricted Subsidiary of the Borrower as lessee, sublessee, licensee, grantee or
sublicensee to the extent permitted by this Agreement;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or banker’s acceptance issued or
created for the account of the Borrower or any Subsidiary of the Borrower;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiary in respect of such letter of credit or banker’s acceptance to the
extent permitted under Section 10.1;

(k) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and the Subsidiaries
of the Borrower, taken as a whole;

(l) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any Subsidiary of the Borrower;

(m) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Subsidiaries held at such banks or financial institutions, as the case
may be, to facilitate the operation of cash pooling and/or interest set-off
arrangements in respect of such bank accounts in the ordinary course of
business;

(n) Liens arising under Section 9.343 of the Texas Uniform Commercial Code or
similar statutes of states other than Texas;

(o) Liens on accounts receivable, other Receivables Facility Assets, or accounts
into which collections or proceeds of Receivables Facility Assets are deposited,
in each case arising in connection with a Permitted Receivables Financing;

(p) any zoning, land use, environmental or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower and the Subsidiaries of the Borrower, taken as a whole;

(q) any Lien arising by reason of deposits with or giving of any form of
security to any Governmental Authority for any purpose at any time as required
by Applicable Law as a condition to the transaction of any business or the
exercise of any privilege or license, or to enable the Borrower or any
Subsidiary to maintain self-insurance or to participate in any fund for
liability on any insurance risks;

 

#4812-2844-92899582-0297

-67-



--------------------------------------------------------------------------------

(r) Liens, restrictions, regulations, easements, exceptions or reservations of
any Governmental Authority applying to nuclear fuel;

(s) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
Applicable Law, to terminate or modify such right, power, franchise, grant,
license or permit or to purchase or recapture or to designate a purchaser of any
of the property of such person;

(t) Liens arising under any obligations or duties affecting any of the property,
the Borrower or any Restricted Subsidiary to any Governmental Authority with
respect to any franchise, grant, license or permit which do not materially
impair the use of such property for the purposes for which it is held;

(u) rights reserved to or vested in any Governmental Authority to use, control
or regulate any property of such person, which do not materially impair the use
of such property for the purposes for which it is held;

(v) any obligations or duties, affecting the property of US Holdings, the
Borrower or any Restricted Subsidiary, to any Governmental Authority with
respect to any franchise, grant, license or permit; and

(w) a set-off or netting rights granted by the Borrower or any Subsidiary of the
Borrower pursuant to any Hedging Agreements, Netting Agreements or Permitted
Contracts solely in respect of amounts owing under such agreements.

“Permitted Other Debt” shall mean collectively, Permitted Other Loans and
Permitted Other Notes.

“Permitted Other Debt Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Debt by any Credit Party.

“Permitted Other Debt Obligations” shall mean, if any Permitted Other Debt is
issued, all advances to, and debts, liabilities, obligations, covenants and
duties of, any Credit Party arising under any Permitted Other Debt Document and,
if applicable, under any Security Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Debt Obligations of the applicable Credit Parties
under the Permitted Other Debt Documents and, if applicable, under any Security
Document (and any of their Restricted Subsidiaries to the extent they have
obligations under the Permitted Other Debt Documents and, if applicable, under
any Security Document) include the obligation (including guarantee obligations)
to pay principal, interest, charges, expenses, fees, attorney costs, indemnities
and other amounts payable by any such Credit Party under any Permitted Other
Debt Document and, if applicable, under any Security Document.

“Permitted Other Debt Secured Parties” shall mean the holders from time to time
of secured Permitted Other Debt Obligations, (and any representative on their
behalf).

 

#4812-2844-92899582-0297

-68-



--------------------------------------------------------------------------------

“Permitted Other Loans” shall mean senior secured or unsecured loans (which
loans, if secured, may either have the same lien priority as the Obligations or
may be secured by a Lien ranking junior to the Lien securing the Obligations),
in either case issued by the Borrower or a Guarantor, (a) the scheduled final
maturity and Weighted Average Life to Maturity of which are no earlier than the
scheduled final maturity and Weighted Average Life to Maturity, respectively, of
the 2017 Term Loans or, in the case of any Permitted Other Loans that are issued
or incurred in exchange for, or which modify, replace, refinance, refund, renew
or extend any other Indebtedness permitted by Section 10.1, no earlier than the
scheduled final maturity and Weighted Average Life to Maturity of such
exchanged, modified, replaced, refinanced, refunded, renewed or extended
Indebtedness, (b) of which no Subsidiary of the Borrower (other than a
Guarantor) is an obligor and (c) if secured, are not secured by any assets other
than the Collateral or the Alternate First Lien Collateral. Certain terms of the
Permitted Other Loans shall be incorporated into this Agreement as provided in
Section 10.10.

“Permitted Other Notes” shall mean senior secured or unsecured notes (which
notes, if secured, may either have the same lien priority as the Obligations or
may be secured by a Lien ranking junior to the Lien securing the Obligations),
in either case issued by the Borrower or a Guarantor, (a) the terms of which do
not provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to, at the time of incurrence, the Latest Maturity Date or, in
the case of any Permitted Other Notes that are issued or incurred in exchange
for, or which modify, replace, refinance, refund, renew or extend any other
Indebtedness permitted by Section 10.1, prior to the maturity date of such
exchanged, modified, replaced, refinanced, refunded, renewed or extended
Indebtedness (other than customary offers to repurchase upon a change of
control, asset sale or casualty or condemnation event and customary acceleration
rights after an event of default), (b) the covenants, events of default,
guarantees, collateral and other terms of which (other than interest rates,
interest margins, upfront fees, funding discounts, original issue discounts and
premiums (including through fixed interest rates)), taken as a whole, are not
more restrictive to the Borrower and the Restricted Subsidiaries than those
herein; provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within two
Business Days after receipt of such certificate that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), (c) of which no Subsidiary of the Borrower (other than a Guarantor)
is an obligor and (d) if secured, are not secured by any assets other than the
Collateral or the Alternate First Lien Collateral.

“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities and other customary forms of support, in each case made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
(other than a Receivables Entity) providing for the sale, conveyance, or
contribution to capital of Receivables Facility Assets by Participating
Receivables Grantors in transactions purporting to be sales of Receivables
Facility Assets to either (a) a Person that is not a Restricted Subsidiary or
(b) a Receivables Entity that in turn funds such purchase by the direct or
indirect sale, transfer, conveyance, pledge, or grant of participation or other
interest in such Receivables Facility Assets to a Person that is not a
Restricted Subsidiary. The transactions contemplated by the Existing
Securitization Documentation (as defined in the Security Agreement) shall be
deemed to be a Permitted Receivables Financing.

 

#4812-2844-92899582-0297

-69-



--------------------------------------------------------------------------------

“Permitted Sale Leaseback” shall mean any Sale Leaseback existing on the Closing
Date or consummated by the Borrower or any Restricted Subsidiary after the
Closing Date; provided that any such Sale Leaseback consummated after the
Closing Date not between (a) a Credit Party and another Credit Party or (b) a
Restricted Subsidiary that is not a Credit Party and another Restricted
Subsidiary that is not a Credit Party is consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $100,000,000,
the board of directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“PIK Interest Amount” shall mean the aggregate principal amount of all increases
in outstanding principal amount of any Borrower Senior Facility (or any
Refinanced Bridge Indebtedness), including any issuances of PIK Notes (as
defined in each of the Senior Exchange Note Indenture or any similar document,
including any Refinanced Bridge Indebtedness Documentation) in connection with
an election by the Borrower to pay interest on any Borrower Senior Facility (or
any Refinanced Bridge Indebtedness) in kind.

“Plan” shall mean an employee pension benefit plan (other than a Multiemployer
Plan) -which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and is
maintained or contributed to by the Borrower, any Subsidiary or ERISA Affiliate
or with respect to which the Borrower or any Subsidiary could incur liability
pursuant to Title IV of ERISA.

“Platform” shall have the meaning provided in Section 13.17(c).

“Pledge Agreement” shall mean (a) the Amended and Restated Pledge Agreement,
entered into by the Credit Parties party thereto and the Collateral Agent for
the benefit of the Secured Parties, substantially in the form of Exhibit E on
the ClosingAmendment No. 1 Effective Date, and (b) any other Pledge Agreement
with respect to any or all of the Obligations delivered pursuant to
Section 9.12.

“Post-Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Post-Closing Mortgaged Property” shall mean each Mortgaged Property designated
as a “Post-Closing Mortgaged Property” on Schedule 1.1(c).

“Posting Advance” shall mean each advance under the Posting Facility made by
each Posting Lender pursuant to Section 14.4.

“Posting Advance Amount” shall have the meaning provided in Section 14.3(b).

“Posting Advance Date” shall mean (a) the Closing Date and (b) the first
Business Day following each Computation Date as to which a Posting Advance
Amount is determined pursuant to Section 14.3(b).

 

#4812-2844-92899582-0297

-70-



--------------------------------------------------------------------------------

“Posting Advances Outstanding” shall mean, with respect to any Posting Lender,
on any date of determination, an amount equal to the aggregate principal amount
of all outstanding Posting Advances made by such Posting Lender.

“Posting Agent” shall mean Goldman Sachs Credit Partners, L.P., as the
administrative agent with respect to the Posting Facility for the Posting
Lenders under this Agreement and the other Credit Documents, or any successor
posting agent pursuant to Section 12.

“Posting Calculation Agent” shall mean J. Aron & Company, as the calculation
agent with respect to the Posting Facility for the Borrower and the Posting
Lenders under this Agreement and the other Credit Documents, or any successor
calculation agent pursuant to Section 12.

“Posting Commitment” shall mean, (a) with respect to each Lender that is a
Lender on the date hereofClosing Date, the percentage of the Actual MTM Exposure
(the “Posting Percentage”) set forth opposite such Lender’s name on Schedule 1.1
(a) as such Lender’s “Posting Commitment”, and (b) in the case of any Lender
that becomes a Lender after the date hereofClosing Date, the percentage of the
Actual MTM Exposure specified as such Lender’s “Posting Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Posting Commitment.

“Posting Documentation Agent” shall mean Goldman Sachs Credit Partners L.P., in
such capacity.

“Posting Facility” shall have the meaning provided in the recitals to this
Agreement.

“Posting Facility Fee Letter” shall mean the fee letter with respect to the
Posting Facility, dated as of the date hereofClosing Date, among the Borrower,
Goldman Sachs Credit Partners, L.P. and J. Aron & Company.

“Posting Facility Maturity Date” shall mean December 31, 2012.

“Posting Facility Termination Date” shall mean the earlier to occur of (a) the
Posting Facility Maturity Date and (b) the date on which the Posting Commitments
shall have terminated and no Posting Advances shall be outstanding.

“Posting Interest Period” shall mean (a) initially, the period commencing on
(and including) the Closing Date to (but excluding) the first Weekly Interest
Payment Date following the Closing Date and (b) thereafter, each period
commencing on (and including) a Weekly Interest Payment Date to (but excluding)
the next Weekly Interest Payment Date.

“Posting Lead Arranger and Bookrunner” shall mean Goldman Sachs Credit Partners
L.P., in such capacity.

“Posting Lender” shall mean each Lender with a Posting Commitment at such time.

“Posting Percentage” shall have the meaning provided in the definition of
“Posting Commitment”.

“Posting Repayment Amount” shall have the meaning provided in Section 14.3(b).

“Posting Repayment Date” shall mean the second Business Day following each
Computation Date as to which a Posting Repayment Amount is determined pursuant
to Section 14.3(b);

 

#4812-2844-92899582-0297

-71-



--------------------------------------------------------------------------------

provided that, with respect to any such Computation Date, if the Borrower
requests in writing (which may be via email at the address of the Posting Agent
set forth on Schedule 13.2) to pay any such Posting Repayment Amount on the
first Business Day following such Computation Date and such request is given to
the Posting Agent by 11:00 a.m. (New York time) on such first Business Day, then
the Posting Repayment Date shall be such first Business Day following such
Computation Date.

“Posting Syndication Agent” shall mean Goldman Sachs Credit Partners L.P., in
such capacity.

“Postponement” shall have the meaning set forth in the Commodity Definitions
with two Commodity Business Days as the Maximum Days of Disruption (as each such
term is defined in the Commodity Definitions).

“Preferred Stock” shall mean any Stock or Stock Equivalents with preferential
rights of payment of dividends or upon liquidation, dissolution or winding up.

“Prepayment Event” shall mean any Asset Sale Prepayment Event or, Recovery
Prepayment Event, Debt Incurrence Prepayment Event or New Debt Incurrence
Prepayment Event.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the
Borrower in good faith as a result of (a) actions taken or to be taken, prior to
or during such Post-Acquisition Period for the purposes of realizing reasonably
identifiable and factually supportable cost savings or (b) any additional costs
incurred prior to or during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Pro Forma Entity with
the operations of the Borrower and the Restricted Subsidiaries; provided that
(A) at the election of the Borrower, such Pro Forma Adjustment shall not be
required to be determined for any Pro Forma Entity to the extent the aggregate
consideration paid in connection with such acquisition was less than $50,000,000
and (ii) so long as such actions are taken, or to be taken, prior to or during
such Post-Acquisition Period or such costs are incurred prior to or during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that the applicable amount of such cost
savings will be realizable during the entirety of such Test Period, or the
applicable amount of such additional costs, as applicable, will be incurred
during the entirety of such Test Period; provided, further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDA or such Consolidated EBITDA, as
the case may be, for such Test Period.

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(g) or setting forth
the information described in clause (iii) to Section 9.1(c).

“Pro Forma Balance Sheet” shall have the meaning provided in Section 8.9.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of

 

#4812-2844-92899582-0297

-72-



--------------------------------------------------------------------------------

measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Stock in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any Subsidiary of the Borrower,
shall be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement or repayment of Indebtedness, and (c) any incurrence or
assumption of Indebtedness by the Borrower or any Restricted Subsidiary in
connection therewith (it being agreed that if such Indebtedness has a floating
or formula rate, such Indebtedness shall have an implied rate of interest for
the applicable period for purposes of this definition determined by utilizing
the rate that is or would be in effect with respect to such Indebtedness as at
the relevant date of determination); provided that, without limiting the
application of the Pro Forma Adjustment pursuant to (A) above (but without
duplication thereof), the foregoing pro forma adjustments may be applied to any
such test or covenant solely to the extent that such adjustments are consistent
with the definition of Consolidated EBITDA and give effect to events (including
operating expense reductions) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.

“Pro Forma Financial Statements” shall have the meaning provided in Section 8.9.

“Project” shall have the meaning provided in Section 9.14(f).

“Projections” shall have the meaning provided in Section 9.1(h).

“PUCT” shall mean the Public Utility Commission of Texas or any successor.

“Qualifying IPO” shall mean the issuance by Parent, Holdings, US Holdings or any
other direct or indirect parent of US Holdings of its common Stock in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act (whether
alone or in connection with a secondary public offering).

“Real Estate” shall have the meaning provided in Section 9.1(e).

“Receivables Entity” shall mean any Person formed solely for the purpose of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto. TXU Receivables Company, a Delaware corporation, shall be deemed to be
a Receivables Entity.

“Receivables Facility Assets” shall mean presently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the UCC) owed or payable to any Participating
Receivables Grantor, and to the extent related to or supporting any Accounts,
Chattel Paper or Payment Intangibles, or constituting a receivable, all General
Intangibles and other forms of obligations and receivables owed or payable to
any Participating Receivables Grantor, including the right to payment of any
interest, finance charges, late payment fees or other charges with respect
thereto (the foregoing, collectively, being “receivables”), all of such
Participating Receivables Grantor’s rights as an unpaid vendor (including rights
in any goods the sale of which gave rise to any receivables), all security
interests or liens and property subject to such security interests or liens from
time

 

#4812-2844-92899582-0297

-73-



--------------------------------------------------------------------------------

to time purporting to secure payment of any receivables or other items described
in this definition, all guarantees, letters of credit, security agreements,
insurance and other agreements or arrangements from time to time supporting or
securing payment of any receivables or other items described in this definition,
all customer deposits with respect thereto, all rights under any contracts
giving rise to or evidencing any receivables or other items described in this
definition, and all documents, books, records and information (including
computer programs, tapes, disks, data processing software and related property
and rights) relating to any receivables or other items described in this
definition or to any obligor with respect thereto, and all proceeds of the
foregoing. Receivables Facility Assets shall be deemed to include the
“Receivable Assets” as defined in the Existing Securitization Documentation (as
defined in the Security Agreement) as in effect on the Closing Date.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with any Permitted Receivables
Financing.

“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking (or transfer under threat of condemnation) under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset.

“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event.

“Refinanced Deposit L/C Loans” shall have the meaning provided in Section 13.1.

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

“Refinancing” shall have the meaning provided in the recitals to this Agreement.

“Refinanced Bridge Indebtedness” shall have the meaning provided in
Section 10.1(i).

“Refinanced Bridge Indebtedness Documentation” shall mean any notes, indentures,
loan agreements and/or other documentation or instruments governing any
Refinanced Bridge Indebtedness.

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Registration Rights Agreement” shall mean the registration rights agreement
related to the Borrower Senior Exchange Notes or any Refinanced Bridge
Indebtedness and, with respect to any additional notes issued pursuant to the
Borrower Senior Exchange Notes Indenture or any Refinanced Bridge Indebtedness
Documentation, one or more registration rights agreements between the Borrower
and the other parties thereto, relating to rights given by the Borrower to the
purchasers of such additional notes to register such additional notes under the
Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

#4812-2844-92899582-0297

-74-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Reinvestment Period” shall mean 15 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment Event.

“Rejection Notice” shall have the meaning provided in Section 5.2(h).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Relevant Prior Computation Date” shall mean, with respect to any Business Day,
whichever of the following has more closely preceded such Business Day: (a) the
immediately preceding Weekly Computation Date or (b) the immediately preceding
Interim Computation Date.

“Repaid Indebtedness” shall mean:

 

  •  

the portion of the Parent’s 4.800% Fixed Senior Notes Series O due 2009
tendered;

 

  •  

the portion of the Borrower’s 6.125% Fixed Senior Notes due 2008 tendered;

 

  •  

the portion of the Borrower’s 7.000% Fixed Senior Notes due 2013 tendered;

 

  •  

the Borrower’s Floating Rate Senior Notes due 2008;

 

  •  

Oncor Electric Delivery’s Floating Senior Notes due 2008; and

 

  •  

the credit facilities listed on Schedule 1.1(f).

“Repaid Tranche B-3 Loans” shall have the meaning provided in Section 5.1(b).

“Repayment Amount” shall mean an Initiala 2014 Term Loan Repayment Amount, a
2017 Term Loan Repayment Amount, an Extended Term Loan Repayment Amount, a
Delayed Draw with respect to any Extension Series (other than a 2017 Term Loan
Repayment Amount) and the amount of any installment ofan Incremental Term
LoansLoan Repayment Amount scheduled to be repaid on any date.

“Repayment Date” shall mean a 2014 Term Loan Repayment Date, a 2017 Term Loan
Repayment Date, an Extended Term Loan Repayment Date with respect to any
Extension Series of Extended Term Loans (other than the 2017 Term Loans) and any
Incremental Term Loan Repayment Date.

“Replacement Deposit L/C Loans” shall have the meaning provided in Section 13.1.

 

#4812-2844-92899582-0297

-75-



--------------------------------------------------------------------------------

“Replacement Revolving Credit Commitments” shall mean commitments to make
Permitted Other Loans that are provided by one or more lenders, in exchange for,
or which are to be used to refinance, replace, renew, modify, refund or extend
Revolving Credit Commitments (and related Revolving Credit Loans), Extended
Revolving Credit Commitments (and related Extended Revolving Credit Loans), New
Revolving Credit Commitments (and related New Revolving Credit Loans) or
previous Replacement Revolving Credit Commitments (and related Permitted Other
Loans); provided that, substantially contemporaneously with the provision of
such Replacement Revolving Credit Commitments, Commitments of the Classes being
exchanged, refinanced, replaced, renewed, modified refunded or extended (the
“Replaced Classes”) are reduced and permanently terminated (and any
corresponding Loans outstanding prepaid) in the manner (except with respect to
Replacement Revolving Credit Commitments and related Permitted Other Loans) set
forth in Section 5.2(e)(ii), in an amount such that, after giving effect to such
replacement, the aggregate principal amount of Replacement Revolving Credit
Commitments plus the aggregate principal amount of Commitments or commitments of
the Replaced Classes remaining outstanding after giving effect to such
replacement do not exceed the aggregate principal amount of Commitments or
commitments of the Replaced Classes that was in effect immediately prior to the
replacement.

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

“Required Delayed Draw2014 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
aggregate outstanding principal amount of the Delayed Draw2014 Term Loans
(excluding Delayed Draw Term Loans held by Defaulting Lenders) at such date and
(b) the Adjusted Available Delayed Draw Term Loan Commitmentat such date.

“Required 2017 Term Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the aggregate outstanding principal amount of the 2017
Term Loans at such date.

“Required Deposit L/C Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the sum of the aggregate outstanding principal amount of
the Initial Deposit L/C Loans at such date.

“Required Initial Term Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the aggregate outstanding principal amount of the Initial
Term Loans at such date.

“Required Initial Tranche B-1 Term Loan Lenders” shall mean, at any date,
Lenders having or holding a majority of the aggregate outstanding principal
amount of the Initial Tranche B-1 Term Loans at such date.

“Required Initial Tranche B-2 Term Loan Lenders” shall mean, at any date,
Lenders having or holding a majority of aggregate outstanding principal amount
of the Initial Tranche B-2 Term Loans at such date.“Required Initial Tranche B-3
Term Loan Lenders” shall mean, at any date, Lenders having or holding a majority
of the aggregate outstanding principal amount of the Initial Tranche B-3 Term
Loans at such date.

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (a) the outstanding amount of the Term Loans in
the aggregate at such date, (b) the outstanding amount of the Deposit L/C Loans
and Incremental Deposit L/C Loans in the aggregate at such date, (c) the
Adjusted Available Delayed Draw Term Loan Commitment at such date, (d)(i) the
Adjusted

 

#4812-2844-92899582-0297

-76-



--------------------------------------------------------------------------------

Total Revolving Credit Commitment at such date or (ii) if the Total Revolving
Credit Commitment has been terminated or for the purposes of acceleration
pursuant to Section 11, the outstanding principal amount of the Revolving Credit
Loans and Revolving Letter of Credit Exposure (excluding the Revolving Credit
Loans and Revolving Letter of Credit ExposuresExposure of Defaulting Lenders) in
the aggregate at such date and (e, (d)(i) the Adjusted Total Extended Revolving
Credit Commitments of each Extension Series (other than the 2016 Revolving
Credit Commitments) at such date or (ii) if the Total Extended Revolving Credit
Commitment of any Extension Series (other than the 2016 Revolving Credit
Commitments) has been terminated or for the purposes of acceleration pursuant to
Section 11, the outstanding principal amount of the Extended Revolving Credit
Loans of such Extension Series (other than the 2016 Revolving Credit
Commitments) and the related Revolving Letter of Credit Exposure (excluding the
Revolving Credit Loans and Revolving Letter of Credit Exposure of Defaulting
Lenders) in the aggregate at such date, (e)(i) the Adjusted Total New Revolving
Credit Commitments of each tranche of New Revolving Credit Commitments at such
date or (ii) if the Total New Revolving Credit Commitment of any tranche of New
Revolving Credit Commitments has been terminated or for the purposes of
acceleration pursuant to Section 11, the outstanding principal amount of the New
Revolving Credit Loans of such tranche and the related revolving letter of
credit exposure (excluding the New Revolving Credit Loans and revolving letter
of credit exposure of Defaulting Lenders) in the aggregate at such date, and
(f) the Applicable Posting Facility Amount (it being understood that, for
purposes of determining the vote of any Posting Lender hereunder, the portion of
the Applicable Posting Facility Amount that such Posting Lender holds at any
time shall equal such Posting Lender’s Posting Percentage of the Applicable
Posting Facility Amount and any calculation of the Applicable Posting Facility
Amount shall exclude the Posting Percentage of any Defaulting Lender).

“Required Posting Lenders” shall mean, at any date, Non-Defaulting Lenders
holding a majority of the Adjusted Total Posting Commitment at such date or, if
the Total Posting Commitment has been terminated, Aggregate Posting Advances
Outstanding at such time (excluding Posting Advances Outstanding of Defaulting
Lenders).

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

“Required Term Loan Lenders” shall mean, at any date, Lenders having or holding
a majority of the aggregate outstanding principal amount of the Term Loans at
such date.

“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or any
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, (b) the
approximate costs of completion of such repair, restoration or replacement and
(c) that such repair, restoration or replacement will be completed within the
later of (x) fifteen months after the date on which cash proceeds with respect
to such Recovery Prepayment Event were received and (y) 180 days after delivery
of such Restoration Certification.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

#4812-2844-92899582-0297

-77-



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(h).

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(a) as such Lender’s “Revolving Credit Commitment”, as such
Revolving Credit Commitment may be reduced from time to time pursuant to the
terms hereof, (b) in the case of anyprior to the Amendment No. 2 Effective Date,
the Original Revolving Credit Commitment of such Lender, (b) with respect to
each Lender that becomesis a Lender on and after the date hereof, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment, as such Revolving Credit Commitment may be reduced
from time to time pursuant to the terms hereof and (c) in the case of any Lender
that increases its Revolving Credit Commitment or becomes an Incremental
Revolving Commitment Increase Lender, in each case pursuant to Section 2.14, the
amount specified in the applicable Incremental Amendment, as such Revolving
Credit Commitment may be reduced from time to time pursuant to the terms hereof.
Amendment No. 2 Effective Date, the sum of such Lender’s 2013 Revolving Credit
Commitments and 2016 Revolving Credit Commitments. The aggregate amount of
Revolving Credit Commitments outstanding as of the date hereof is
$2,700,000,000.Closing Date and the Amendment No. 2 Effective Date was
$2,700,000,000. The aggregate amount of Revolving Credit Commitments outstanding
as of the 2011 Revolving Credit Commitment Extension Effective Date was
$2,054,166,800.00.

“Revolving Credit Commitment Fee” shall have the meaning provided in
Section 4.1(a).

“Revolving Credit Commitment Fee Rate” shall mean, (a) during the period prior
to the Amendment No. 2 Effective Date, with respect to the Available Revolving
Commitment applicable to theall Original Revolving Credit Lenders, on any date,
the rate per annum set forth below based upon the Status in effect on such day:

 

Status

   Revolving Credit Commitment
Fee Rate  

Level I Status

     0.50 % 

Level II Status

     0.50 % 

Level III Status

     0.375 % 

(b) during the period from and including the Amendment No. 2 Effective Date,
with respect to the Available Revolving Commitment applicable to all 2013
Revolving Credit Lenders, on any date, the rate per annum set forth below based
upon the Status in effect on such day:

 

Status

   Revolving Credit Commitment
Fee Rate  

Level I Status

     0.50 % 

Level II Status

     0.50 % 

Level III Status

     0.375 % 

 

#4812-2844-92899582-0297

-78-



--------------------------------------------------------------------------------

and (c) during the period from and including the 2011 Revolving Credit
Commitment Extension Effective Date, with respect to the Available Revolving
Commitment applicable to all 2016 Revolving Credit Lenders, on any date, the
rate per annum set forth below based upon the Status in effect on such day:

 

Status

   Revolving Credit Commitment
Fee Rate  

Level I Status

     1.00 % 

Level II Status

     1.00 % 

Level III Status

     0.875 % 

Notwithstanding the foregoing, the term “Revolving Credit Commitment Fee Rate”
shall mean 0.50% during the period from and including the Closing Date to but
excluding the Initial Financial Statements Delivery Date.

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then -outstanding, (b) such Lender’s Revolving Letter of Credit
Exposure at such time and (c) such Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of all outstanding Swingline Loans.

“Revolving Credit FacilityExtension Request” shall have the meaning provided in
the recitals to this Agreement.Section 2.15(a)(ii).

“Revolving Credit Facility” shall mean the 2013 Revolving Credit Facility and/or
the 2016 Revolving Credit Facility, as the case may be.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(d)(i)
and shall include the 2013 Revolving Credit Loans and the 2016 Revolving Credit
Loans.

“Revolving Credit Maturity Date” shall mean the date that is six years after the
Closing Date, or if such date is not a Business Day, the next succeeding
Business Day, prior to the 2011 Revolving Credit Commitment Extension Effective
Date, the 2013 Revolving Credit Maturity Date and on and after the 2011
Revolving Credit Commitment Extension Effective Date, the 2016 Revolving Credit
Maturity Date.

“Revolving Credit Termination Date” shall mean the earlier to occur of (a) the
Revolving Credit Maturity Date and (b) the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Revolving Letters of Credit

 

#4812-2844-92899582-0297

-79-



--------------------------------------------------------------------------------

Outstanding shall have been reduced to zero or Cash Collateralized., prior to
the 2011 Revolving Credit Commitment Extension Effective Date, the 2013
Revolving Credit Termination Date and on and after the 2011 Revolving Credit
Commitment Extension Effective Date, the 2016 Revolving Credit Termination Date.

“Revolving L/C Borrowing” shall mean an extension of credit resulting from a
drawing under any Revolving Letter of Credit which has not been reimbursed on
the date when made or refinanced as a Borrowing.

“Revolving L/C Maturity Date” shall mean, prior to the 2011 Revolving Credit
Commitment Extension Effective Date, the date that is three Business Days prior
to the 2013 Revolving Credit Maturity Date, and on and after the 2011 Revolving
Credit Commitment Extension Effective Date, the date that is three Business Days
prior to the 2016 Revolving Credit Maturity Date.

“Revolving L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Revolving Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Revolving Letters of
Credit, including all Revolving L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Revolving Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Revolving Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Revolving L/C Participant” shall have the meaning provided in Section 3.3(a).

“Revolving L/C Participation” shall have the meaning provided in Section 3.3(a).

“Revolving Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(a)(i).

“Revolving Letter of Credit Commitment” shall mean $1,500,000,000,1,000,000,000,
as the same may be reduced from time to time pursuant to Section 4.2(c).

“Revolving Letter of Credit Exposure” shall mean, with respect to any Revolving
Credit Lender, at any time, the sum of (a) the principal amount of any Unpaid
Drawings under Revolving Letters of Credit in respect of which such Lender has
made (or is required to have made) payments to the Revolving Letter of Credit
Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving
Credit Commitment Percentage of the Revolving Letters of Credit Outstanding at
such time (excluding the portion thereof consisting of Unpaid Drawings under
Revolving Letters of Credit in respect of which the Lenders have made (or are
required to have made) payments to the Revolving Letter of Credit Issuer
pursuant to Section 3.4(a)).

“Revolving Letter of Credit Fee” shall have the meaning provided in
Section 4.1(c)mean the 2013 Revolving Letter of Credit Fee and the 2016
Revolving Letter of Credit Fee.

“Revolving Letter of Credit Issuer” shall mean (a) Citibank, N.A., any of its
Affiliates or any replacement or successor pursuant to Section 3.6, (b) JPMorgan
Chase Bank, N.A., any of its Affiliates or any replacement or successor pursuant
to Section 3.6, (c) each issuer of an Existing Letter of Credit denoted as a
“Revolving Letter of Credit” on Schedule 1.1(b) and (d) at any time such Person
who shall become a Revolving Letter of Credit Issuer pursuant to Section 3.6 (it
being understood that if any such Person ceases to be a Revolving Lender
hereunder, such Person will remain a Revolving Letter of Credit

 

#4812-2844-92899582-0297

-80-



--------------------------------------------------------------------------------

Issuer with respect to any Revolving Letters of Credit issued by such Person
that remained outstanding as of the date such Person ceased to be a Lender). Any
Revolving Letter of Credit Issuer may, in its discretion, arrange for one or
more Revolving Letters of Credit to be issued by Affiliates of such Revolving
Letter of Credit Issuer, and in each such case the term “Revolving Letter of
Credit Issuer” shall include any such Affiliate or Lender with respect to
Revolving Letters of Credit issued by such Affiliate or Lender. References
herein and in the other Credit Documents to the Revolving Letter of Credit
Issuer shall be deemed to refer to the Revolving Letter of Credit Issuer in
respect of the applicable Letter of Credit or to all Revolving Letter of Credit
Issuers, as the context requires.

“Revolving Letters of Credit Outstanding” shall mean, at any time, the sum of,
without duplication, (a) the aggregate Stated Amount of all outstanding
Revolving Letters of Credit and (b) the aggregate principal amount of all Unpaid
Drawings in respect of all Revolving Letters of Credit.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“Sandow Unit 4” shall mean the approximately 557 megawatt (net load) lignite
fired power generation facility, excluding mining properties, known as “Sandow
Unit 4” being operated and owned by Luminant Generation Company LLC in Milam
County, Texas.

“Sandow Unit 5” shall mean the approximately 565 megawatt (net load), lignite
coal-fired, circulating fluidized bed powder generation facility known as
“Sandow Unit 5” being developed by Sandow Power Company LLC in Milam County,
Texas.

“Sandow Unit 5 Deemed Completion Date” shall have the meaning provided in the
definition of Consolidated EBITDA.

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(j).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean that certain Second Lien
Intercreditor Agreement, dated as of October 6, 2010, among US Holdings, the
Borrower, the Subsidiary Guarantors, the Collateral Agent, as senior collateral
agent for the Senior Secured Parties (as defined therein) and representative for
the Credit Agreement Secured Parties (as defined therein), The Bank of New York
Mellon Trust Company, N.A. as the Initial Second Priority Representative (as
defined therein) and each Additional Representative (as defined therein) from
time to time parties thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).

“Section 2.15 Additional Amendment” shall have the meaning provided in Section
2.15.

 

#4812-2844-92899582-0297

-81-



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between the Borrower or any
Restricted Subsidiary and any Cash Management Bank.

“Secured Commodity Hedging Agreement” shall mean any Commodity Hedging Agreement
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Hedge Bank.

“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between the Borrower or any Restricted Subsidiary and any Hedge
Bank.

“Secured Parties” shall mean the Administrative Agent, the Posting Agent, the
Collateral Agent, the Letter of Credit Issuers, each Lender, each Hedge Bank
that is party to any Secured Hedging Agreement or a Secured Commodity Hedging
Agreement, as applicable, each Cash Management Bank that is a party to a Secured
Cash Management Agreement and each sub-agent pursuant to Section 12 appointed by
the Administrative Agent or the Posting Agent with respect to matters relating
to the Credit Facilities or by the Collateral Agent with respect to matters
relating to any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans, Posting Advances and the Lender’s rights under the Credit
Documents.

“Security Agreement” shall mean the Amended and Restated Security Agreement
entered into by the Borrower, the other grantors party thereto and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit F.

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, (d) the Intercreditor Agreement and
(ethe Second Lien Intercreditor Agreement, (e) any other intercreditor agreement
executed and delivered pursuant to Section 10.2 and (f) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11, 9.12 or 9.14 or pursuant to any other such Security Documents or
otherwisePermitted Other Debt Documents to secure or perfect the security
interest in any or all of the Obligations.“Shell Wind” shall mean a joint
venture with Shell Wind Energy Inc. in which the Borrower and the Restricted
Subsidiaries have up to a 50% ownership interest relating to the joint
development of a 3000 megawatt wind project in Texas, which project is being
undertaken in light of governmental actions promoting the use and construction
of renewable energy project.First Lien Obligations; provided that “Security
Documents” shall not include any security agreement or other instrument or
document executed and delivered to secure or perfect any security interest in
any Alternate First Lien Collateral.

“Senior Secured Notes” shall mean the Borrower’s and the Co-Issuer’s Senior
Secured Notes to be issued as contemplated by Section 8(a)(ii) of Amendment
No. 2.

“Senior Secured Notes Indenture” shall mean the indenture or other documents
containing the terms of the Senior Secured Notes.

 

-82-



--------------------------------------------------------------------------------

“SG&A Note” shall mean that certain Promissory Note, effective October 10, 2007,
as revised on April 7, 2011, among Parent, as maker, US Holdings, as guarantor,
EFIH, as guarantor, and the Borrower, as in effect on the Amendment No. 2
Effective Date, the terms of which are set forth on Schedule 1.1(i).

“Shortfall Amount” shall mean an amount (which amount may be less than zero), as
of any date of determination, equal to (a) an amount of interest that would have
accrued on the funds on deposit in the Citibank Deposit L/C Loan Collateral
Account from the Closing Date through the date of determination if such funds
had earned a return equal to the one-month LIBOR Rate (assuming successive one
month Interest Periods for the applicable period) less 0.12% per annum less
(b) the actual aggregate amount of interest, dividends, distributions and other
earnings on the funds on deposit in the Citibank Deposit L/C Loan Collateral
Account from the Closing Date through the date of determination, less (c) the
aggregate amount of Shortfall Payments made by the Administrative Agent on or
prior to such date, plus (d) the aggregate amount of Shortfall Payments made by
the Borrower on or prior to such date.

“Shortfall Payment” shall have the meaning provided in Section 2.8(j).

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(a) (i) the sum of such Person’s debt (including contingent liabilities) does
not exceed the present fair saleable value of such Person’s present assets,
(ii) such Person’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date and (iii) such Person has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise) and (b) such Person is “solvent” within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Default” shall mean any Event of Default under Sections 11.1 or 11.5.

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.15(a)(ii). The 2013 Revolving Credit Commitments shall be deemed to
be the Specified Existing Revolving Credit Commitments from which the 2016
Revolving Credit Commitments were extended.

“Specified Revolving Letter of Credit Commitment” shall mean, with respect to
any Revolving Letter of Credit Issuer, (i) in the case of Citibank, N.A. (or any
of its Affiliates), 50% of the Revolving Letter of Credit Commitment, (ii) in
the case of JPMorgan Chase Bank, N.A. (or any of its Affiliates), 50% of the
Revolving Letter of Credit Commitment, (iii) in the case of each Existing Letter
of Credit Issuer, in its capacity as such, 0% (exclusive of Existing Letters of
Credit) of the Revolving Letter of Credit Commitment and (iv) in the case of any
other Revolving Letter of Credit Issuer, 100% of the Revolving Letter of Credit
Commitment or such lower percentage as is specified in the agreement pursuant to
which such Person becomes a Revolving Letter of Credit Issuer entered into
pursuant to Section 3.6(a) hereof.

“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary or (b) any Unrestricted Subsidiary, in either case (i) whose total
assets (when combined with the

 

-83-



--------------------------------------------------------------------------------

assets of such Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the Test Period ending on the last day of the
most recent fiscal period for which Section 9.1 Financials have been delivered
were equal to or greater than 10% of the Consolidated Total Assets of the
Borrower and the Subsidiaries of the Borrower at such date, or (ii) whose total
revenues (when combined with the revenues of such Subsidiary’s Subsidiaries,
after eliminating intercompany obligations) during such Test Period were equal
to or greater than 10% of the consolidated revenues of the Borrower and the
Subsidiaries of the Borrower for such period, in each case determined in
accordance with GAAP, and (c) each other Unrestricted Subsidiary that is the
subject of an Event of Default under Section 11.5 and that, when such
Subsidiary’s total assets (when combined with the assets of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) or total revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) are aggregated with the total combined
assets or total combined revenues, as applicable, of each other Unrestricted
Subsidiary that is the subject of an Event of Default under Section 11.5, would
constitute a Specified Subsidiary under clause (b) above.

“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, Permitted Sale Leaseback, incurrence or repayment of
Indebtedness, dividend, Subsidiary designation, Incremental Term Loan,
Incremental Deposit L/C Loan, Incremental Revolving Commitment Increase or other
event that by the terms of this Agreement requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis”.

“Sponsors” shall mean any of KKR, TPG, Citigroup Global Markets Inc., Morgan
Stanley & Co. Incorporated, Goldman, Sachs & Co. and Lehman Brothers Inc., and
each of their respective Affiliates, but excluding portfolio companies of any of
the foregoing.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for payment thereof; provided that, with respect to any
pollution control revenue bonds or similar instruments, the Stated Maturity of
any series thereof shall be deemed to be the date set forth in any instrument
governing such Indebtedness for the remarketing of such Indebtedness.

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status or Level III Status, as the case may be, on such date.
Changes in Status resulting from changes in the Consolidated Total Debt to
Consolidated EBITDA Ratio shall become effective as of the first day following
each date that (a) Section 9.1 Financials are delivered to the Administrative
Agent under Section 9.1 and (b) an officer’s certificate is delivered by the
Borrower to the Administrative Agent setting forth, with respect to such
Section 9.1 Financials, the then-applicable Status, and shall remain in effect
until the next change to be effected pursuant to this definition; provided that
each determination of the Consolidated Total Debt to Consolidated EBITDA Ratio
pursuant to this definition shall be made as of the end of the Test Period
ending at the end of the fiscal period covered by the relevant Section 9.1
Financials.

 

-84-



--------------------------------------------------------------------------------

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time or is a controlling general partner. Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the
Borrower.

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) based on aerial photography that is (a) (i) prepared by a licensed
surveyor or engineer, (ii) dated (or redated) not earlier than six months prior
to the date of delivery thereof, (iii) certified by the surveyor (in a manner
reasonable in light of the size, type and location of the Real Estate covered
thereby) to the Administrative Agent, the Collateral Agent and the title
insurance company issuing the corresponding Mortgage, (iv) complying in all
material respects with the applicable detail requirements of the American Land
Title Association as such requirements are in effect on the date of preparation
of such survey, taking into account the size, type and location of the Real
Estate covered thereby and (v) sufficient for the title insurance company to
remove (to the extent permitted by Applicable Law) all standard survey
exceptions from the title insurance policy (or commitment) relating to such
Mortgaged Property and issue such endorsements, to the extent available in the
applicable jurisdiction, as the Collateral Agent may reasonably request or
(b) otherwise reasonably acceptable to the Collateral Agent, taking into account
the size, type and location of the Real Estate covered thereby.

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Swingline Commitment” shall mean $700,000,000.475,000,000.

 

#4812-2844-92899582-0297

-85-



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, with respect to any Lender, at any time, such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans
outstanding at such time.

“Swingline Lender” shall mean Citibank, N.A., in its capacity as lender of
Swingline Loans hereunder, or any replacement or successor thereto.

“Swingline Loans” shall have the meaning provided in Section 2.1(e).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, prior
to the 2011 Revolving Credit Commitment Extension Effective Date, the date that
is three Business Days prior to the 2013 Revolving Credit Maturity Date and on
and after the 2011 Revolving Credit Commitment Extension Effective Date, the
date that is three Business Days prior to the 2016 Revolving Credit Maturity
Date.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as syndication agent for the Lenders under this Agreement and the
other Credit Documents.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“TCEH” shall have the meaning provided in the preamble to this Agreement.

“Term Loan Lender” shall mean an Initial Term Loan, a Delayed Draweach Lender
holding a Term Loan or.

“Term Loans” shall mean a 2014 Term Loan, a 2017 Term Loan, an Incremental Term
Loan or any other Extended Term Loans (other than the 2017 Term Loans), as
applicable.

“Term Loan Extension Request” shall have the meaning provided in Section
2.15(a)(i).

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been or were required to have been delivered.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Total 2013 Revolving Credit Commitment” shall mean, on any date, the sum of the
Total Initial Term Loan Commitment, the Total Delayed Draw Term Loan
Commitment,2013 Revolving Credit Commitments on such date of all 2013 Revolving
Credit Lenders.

“Total 2016 Revolving Credit Commitment” shall mean, on any date, the sum of the
2016 Revolving Credit Commitments on such date of all 2016 Revolving Credit
Lenders.

“Total Commitment” shall mean the sum of the Total Incremental Term Loan
Commitment, the Total Deposit L/C Loan Commitment, the Total Incremental Deposit
L/C Loan Commitment, the Total Revolving Credit Commitment, the Total New
Revolving Credit Commitments, the Total Posting Commitment and, the Total
Incremental Posting Facility Commitment and the Total Extended Revolving Credit
Commitment of each Extension Series (other than the 2016 Revolving Credit
Commitments).

 

#4812-2844-92899582-0297

-86-



--------------------------------------------------------------------------------

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date, (orb) if any of the
Total 2013 Revolving Credit Commitment, the Total 2016 Revolving Credit
Commitment, the Total Extended Revolving Credit Commitment of any Extension
Series (other than the 2016 Revolving Credit Commitment), the Total New
Revolving Credit Commitment of any tranche of New Revolving Credit Commitments,
the Total Posting Commitment or the Incremental Posting Facility Commitment of
any Incremental Posting Facility shall have terminated on such date,or prior to
such date, the sum of (i) the aggregate outstanding principal amount of all
Revolving Credit Loans, Extended Revolving Credit Loans (other than 2016
Revolving Credit Loans), New Revolving Credit Loans in respect of such tranche
or Posting Advances of the Lenders most recently holding such terminated
Commitments at such date, (ii) the aggregate exposure in respect of Revolving
Letters of Credit of such Lenders at such date and (iii) the aggregate exposure
in respect of Swingline Loans of such Lenders at such date (which sum of the
foregoing clauses (i), (ii) and (iii) shall, in the case of any such Lenders
that are Revolving Credit Lenders, be equal to the aggregate Revolving Credit
Exposure of all Revolving Credit Lenders at such date), (b) the Available
Delayed Draw Term Loan Commitment at such datesuch Lenders), (c) the aggregate
outstanding principal amount of all Term Loans at such date, and (d) the
aggregate outstanding principal amount of all Deposit L/C Loans and all
Incremental Deposit L/C Loans at such date and (e) the Aggregate Posting
Advances Outstanding.

“Total Delayed Draw Term LoanExtended Revolving Credit Commitment” shall mean
the sum of the Delayed Draw Term Loan Commitments of all the Lenders.

“Total Deposit L/C Loan Commitment” shall mean the sum of the Deposit L/C Loan
Commitments of all the LendersExtended Revolving Credit Commitments on such date
of all Lenders of each Extension Series (other than the 2016 Revolving Credit
Commitments).

“Total Incremental Deposit L/C Loan Commitment” shall mean the sum of the
Incremental Deposit L/C Loan Commitments of any tranche of Incremental Deposit
L/C Loans of all Lenders providing such tranche of Incremental Deposit L/C
Loans.

“Total Incremental Posting Facility Commitment” shall mean the sum of the
Incremental Posting Facility Commitments of each Incremental Posting Facility of
all the Lenders providing such Incremental Posting Facility.

“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any tranche of Incremental Term Loans of all the
Lenders providing such tranche of Incremental Term Loans.

“Total Initial Term LoanNew Revolving Credit Commitment” shall mean the sum of
the Initial Term LoanNew Revolving Credit Commitments of all Lenders.

“Total Initial Tranche B-1 Term Loan Commitment” shall mean the sum of the
Initial Tranche B-1 Term Loan Commitments of all Lenders.

“Total Initial Tranche B-2 Term Loan Commitment” shall mean the sum of the
Initial Tranche B-2 Term Loan Commitments of all Lenders.“Total Initial Tranche
B-3 Term Loan Commitment” shall mean the sum of the Initial Tranche B-3 Term
Loan Commitments of all Lenders. under any tranche of New Revolving Credit
Commitments.

 

#4812-2844-92899582-0297

-87-



--------------------------------------------------------------------------------

“Total Posting Commitment” shall mean, at any date, the Actual MTM Exposure.

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“TPG” shall mean TPG Capital, L.P.

“Trading Affiliates” shall have the meaning provided in Section 14.11.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings, Merger Sub, the Parent or any of their respective Subsidiaries in
connection with the Transactions, this Agreement and the other Credit Documents
and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement to occur on or around the Closing Date (including the entering into
and funding hereunder), the Permitted Receivables Financing entered into on the
Closing Date, the Parent Senior Interim Loan Documents, the Borrower Senior
Interim Loan Documents, the Merger, the Equity Contribution, the Oncor Credit
Facility, the Refinancing, the payment of fees and expenses in connection
therewith and the consummation of any other transaction connected with the
foregoing.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Treasury Rate” shall mean at any date, the yield to maturity as of such date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the date which is three years following the Closing Date; provided, however,
that if the period from such date to the date which is three years following the
Closing Date is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.

“TXU Properties” shall mean TXU Properties Company, a Texas corporation.

“Type” shall mean, (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan, (b) as to any Deposit L/C Loan or Incremental Deposit L/C Loan, its nature
as an ABR Loan or a LIBOR Loan, and (c) as to Revolving Credit Loan, Extended
Revolving Credit Loan, New Revolving Credit Loan, its nature as an ABR Loan or a
LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or the
State of Texas, as applicable, or of any other state the laws of which are
required to be applied in connection with the perfection of security interests
in any Collateral.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereofClosing Date, exceeds the fair market value of the assets allocable
thereto.

 

#4812-2844-92899582-0297

-88-



--------------------------------------------------------------------------------

“Unit” shall mean an individual power plant generation system comprised of all
necessary physically connected generators, reactors, boilers, combustion
turbines and other prime movers operated together to independently generate
electricity.

“Upside Amount” shall mean an amount, as of any date of determination, equal to
(a) the actual aggregate amount of interest, dividends, distributions and other
earnings on the funds on deposit in the Deposit L/C Loan Collateral Account from
the Closing Date through the date of determination (but only for the portion of
such period during which amounts on deposit in the Deposit L/C Loan Collateral
Account are not invested in Deposit L/C Permitted Investments), less (b) an
amount of interest that would have accrued on the funds on deposit in the
Deposit L/C Loan Collateral Account from the Closing Date through the date of
determination (but only for the portion of such period during which amounts on
deposit in the Deposit L/C Loan Collateral Account are not invested in Deposit
L/C Permitted Investments) if such funds had earned a return equal to on the
one-month LIBOR Rate (assuming successive one month Interest Periods for the
applicable period) less 0.12% per annum, less (c) the aggregate amount of Upside
Amount Payments made by the Borrower on or prior to such date.

“Unmodified 2014 Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“Upside Amount Payment“Unmodified 2014 Term Loan Repayment Date” shall have the
meaning provided in Section 3.9.Section 2.5(b).

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Cash” shall mean, without duplication, (a) all cash and cash
equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.2 and Liens permitted by Sections 10.2(j) and (bb)
and clauses (i) and (ii) of Section 10.2(o)) included in the cash and cash
equivalents accounts listed on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries as at such date and (b) all margin deposits
related to commodity positions listed as assets on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent; provided that in the case of
(a) and (b), (x) such designation shall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) on the date of such
designation in an amount equal to the net book value of the investment therein
and such designation shall be permitted only to the extent permitted under
Section 10.5 on the date of such designation and (y) no Default or Event of
Default would result from such designation after giving Pro Forma Effect thereto
and (c) each Subsidiary of an Unrestricted Subsidiary. No Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of the Borrower Senior Documents or
any Refinanced Bridge Indebtedness Documentation. The Borrower may, by written
notice to the Administrative Agent, re-designate any Unrestricted Subsidiary as
a Restricted Subsidiary, and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if (x) to the extent such
Subsidiary has outstanding Indebtedness on the date of such designation,
immediately after giving effect to such designation, the Borrower shall be in
compliance, on a Pro Forma Basis, after giving effect to the incurrence of such
Indebtedness, with the covenant set forth in Section 10.9 and (y) no Default or
Event of Default would result from such re-designation. On or promptly after the
date of its formation, acquisition,

 

#4812-2844-92899582-0297

-89-



--------------------------------------------------------------------------------

designation or re-designation, as applicable, each Unrestricted Subsidiary
(other than an Unrestricted Subsidiary that is a Foreign Subsidiary) shall have
entered into a tax sharing agreement containing terms that, in the reasonable
judgment of the Administrative Agent, provide for an appropriate allocation of
tax liabilities and benefits.

“US Holdings” shall have the meaning provided in the preamble to this Agreement.

“Upside Amount” shall mean an amount, as of any date of determination, equal to
(a) the actual aggregate amount of interest, dividends, distributions and other
earnings on the funds on deposit in the Citibank Deposit L/C Loan Collateral
Account from the Closing Date through the date of determination (but only for
the portion of such period during which amounts on deposit in the Citibank
Deposit L/C Loan Collateral Account are not invested in Deposit L/C Permitted
Investments), less (b) an amount of interest that would have accrued on the
funds on deposit in the Citibank Deposit L/C Loan Collateral Account from the
Closing Date through the date of determination (but only for the portion of such
period during which amounts on deposit in the Citibank Deposit L/C Loan
Collateral Account are not invested in Deposit L/C Permitted Investments) if
such funds had earned a return equal to on the one-month LIBOR Rate (assuming
successive one month Interest Periods for the applicable period) less 0.12% per
annum, less (c) the aggregate amount of Upside Amount Payments made by the
Borrower on or prior to such date.

“Upside Amount Payment” shall have the meaning provided in Section 2.8(j).

“US Holdings” shall mean Energy Future Competitive Holdings Company, a Texas
corporation, or, after the Closing Date, any other partnership, limited
partnership, corporation, limited liability company, or business trust organized
under the laws of the United States or any state thereof or the District of
Columbia (the “New US Holdings”) that is a Subsidiary of Energy Future
Competitive Holdings Company or that has merged, amalgamated or consolidated
with Energy Future Competitive Holdings Company (or, in either case, the
previous New US Holdings, as the case may be), (the “Previous US Holdings”);
provided that, to the extent applicable, (a) such New US Holdings owns 100% of
the Stock and Stock Equivalents of the Borrower, (b) the New US Holdings shall
expressly assume all the obligations of the Previous US Holdings under this
Agreement and the other Credit Documents to which it is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (c) such substitution and any supplements to the Credit
Documents shall preserve the enforceability of the Guarantee and the perfection
and priority of the Liens under the Security Documents, and New US Holdings
shall have delivered to the Administrative Agent an officer’s certificate to
that effect (d) if reasonably requested by the Administrative Agent, such New US
Holdings shall have delivered an opinion of counsel in form and substance
reasonably satisfactory to the Administrative Agent to the effect that such
substitution does not violate this Agreement or any other Credit Document and as
to the preservation and enforceability of the Guarantee and the perfection of
the Liens under the Security Documents, (e) all assets of the Previous US
Holdings are contributed or otherwise transferred to such New US Holdings and
(f) no Default or Event of Default has occurred and is continuing at the time of
such substitution and such substitution does not result in any Default or Event
of Default or material tax liability; provided, further, that if the foregoing
are satisfied, the Previous US Holdings shall be automatically released of all
its obligations under the Credit Documents and any reference to “US Holdings” in
the Credit Documents shall be meant to refer to the “New US Holdings”.
Notwithstanding anything to the contrary contained in this Agreement, US
Holdings or any New U.S. Holdings may change its jurisdiction of organization or
location for purposes of the UCC or its identity or type of organization or
corporate structure, subject to compliance with the terms and provisions of the
Pledge Agreement.

“U.S. Lender” shall have the meaning provided in Section 5.4(h).

 

#4812-2844-92899582-0297

-90-



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances.

“Weekly Computation Date” shall mean each Tuesday or, if such Tuesday is not a
Business Day, the next succeeding Business Day.

“Weekly Interest Payment Date” shall mean each Wednesday or, if such Wednesday
is not a Business Day, the next succeeding Business Day.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then-outstanding principal
amount of such Indebtedness.

“Wholly Owned” shall mean, with respect to the ownership by a Person of a
Subsidiary, that all of the Stock of such Subsidiary (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Applicable Law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.

1.2. Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

 

#4812-2844-92899582-0297

-91-



--------------------------------------------------------------------------------

1.3. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Total
Debt to Consolidated EBITDA Ratio, the Consolidated EBITDA to Consolidated
Interest Expense Ratio and the Consolidated Secured Debt to Consolidated EBITDA
Ratio shall each be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis.

1.4. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.5. References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document; and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6. Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.7. Timing of Payment of Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

1.8. Currency Equivalents Generally. For purposes of determining compliance
under Sections 10.4, 10.5 and 10.6 with respect to any amount denominated in any
currency other than Dollars (other than with respect to (a) any amount derived
from the financial statements of the Borrower and the Subsidiaries of the
Borrower or (b) any Indebtedness denominated in a currency other than Dollars),
such amount shall be deemed to equal the Dollar equivalent thereof based on the
average Exchange Rate for such other currency for the most recent twelve-month
period immediately prior to the date of determination determined in a manner
consistent with that used in calculating Consolidated EBITDA for the related
period. For purposes of determining compliance with Sections 10.1, 10.2 and
10.5, with respect to any amount of Indebtedness in a currency other than
Dollars, compliance will be determined at the time of incurrence or advancing
thereof using the Dollar equivalent thereof at the Exchange Rate in effect at
the time of such incurrence or advancement.

1.9. Classification of Loans, Posting Advances and Borrowings. For purposes of
this Agreement, Loans and Posting Advances may be classified and referred to by
Class (e.g., a “Revolving Credit Loan”) or by Type (e.g., a “LIBOR Loan”) or by
Class and Type (e.g., a “LIBOR Revolving Credit

 

#4812-2844-92899582-0297

-92-



--------------------------------------------------------------------------------

Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Credit Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by Class
and Type (e.g., a “LIBOR Revolving Credit Borrowing”).

1.10. Hedging Agreements. For the avoidance of doubt, it is understood that the
following Hedging Agreements and/or Commodity Hedging Agreements shall not be
deemed speculative or entered into for speculative purposes for any purpose of
this Agreement: (a) any Commodity Hedging Agreement intended, at inception of
execution, to hedge or manage any of the risks related to existing and/or
forecasted power generation or load of the Borrower or the Restricted
Subsidiaries (whether owned or contracted) and, (b) any Hedging Agreement
intended, at inception of execution, (i) to hedge or manage the interest rate
exposure associated with any debt securities, debt facilities or leases
(existing or forecasted) of the Borrower or the Restricted Subsidiaries,
(ii) for foreign exchange or currency exchange management, (iii) to manage
commodity portfolio exposure associated with changes in interest rates or
(iv) to hedge any exposure that the Borrower or the Restricted Subsidiaries may
have to counterparties under other Hedging Agreements such that the combination
of such Hedging Agreements is not speculative taken as a whole. and (c) any
Hedging Agreement and/or Commodity Hedging Agreement, as applicable, entered
into by the Borrower or any Restricted Subsidiary (in each case, entered into in
the ordinary course of business or consistent with past practice) that was
intended, at inception of execution, to unwind or offset any Hedging Agreement
and/or Commodity Hedging Agreement, as applicable, described in clauses (a) and
(b) of this Section 1.10.

1.11 Amendment No. 2. Notwithstanding anything to the contrary in Amendment No.
2, each reference in Amendment No. 2 to an “exchange” of Loans or Commitments
shall be deemed to be a reference to a “continuation and reclassification” of
such Loans or Commitments (including without limitation each reference to an
“exchange” of Original Initial Term Loans into 2017 Term Loans, an “exchange” of
Original Deposit L/C Loans into 2017 Deposit L/C Loans, an “exchange” of
Original Revolving Credit Commitments into 2016 Revolving Credit Commitments or
an “exchange” of Revolving Credit Loans into 2016 Revolving Credit Loans being
deemed to be a reference to a “continuation and reclassification” of Original
Initial Term Loans as 2017 Term Loans, a “continuation and reclassification” of
Original Deposit L/C Loans as 2017 Deposit L/C Loans, a “continuation and
reclassification” of Original Revolving Credit Commitments as 2016 Revolving
Credit Commitments or a “continuation and reclassification” of Revolving Credit
Loans as 2016 Revolving Credit Loans, as applicable).

SECTION 2. Amount and Terms of Credit.

2.1. Commitments.

(a) Subject to and upon the terms and conditions herein set forth,(i) Subject to
and upon the terms and conditions set forth in this Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date, each Lender having an
Initial Term Loan Commitment (as defined in this Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date) made a loan or loans
(each, an “Original Initial Term Loan” and, collectively, the “Original Initial
Term Loans”; together with the original Delayed Draw Term Loans, the “Original
Term Loans”) in Dollars on the Closing Date to the Borrower.

(i) each Lender having an Initial Tranche B-1 Term Loan Commitment severally,
but not jointly, agrees to make a loan or loans (each, an “Initial Tranche B-1
Term Loan” and, collectively, the “Initial Tranche B-1 Term Loans”) in Dollars
on the Closing Date to the Borrower, which Initial Tranche B-1 Term Loans shall
not exceed (A) for any such Lender the Initial Tranche B-1 Term Loan Commitment
of such Lender and (B) in the aggregate, the Total Initial Tranche B-1 Term Loan
Commitment;

(ii) each Lender having an Initial Tranche B-2 Term Loan Commitment severally,
but not jointly, agrees to make a loan or loans (each, an “Initial Tranche B-2
Term Loan” and, collectively, the “Initial Tranche B-2 Term Loans”) in Dollars
on the Closing Date to the Borrower, which Initial Tranche B-2 Term Loans shall
not exceed (A) for any such Lender the Initial Tranche B-2 Term Loan Commitment
of such Lender and (B) in the aggregate, the Total Initial Tranche B-2 Term Loan
Commitment;As of the Amendment No. 2 Effective Date, in accordance with, and
upon the terms and conditions set forth in, Amendment No. 2, the Original
Initial Term Loans of each Lender outstanding on such date shall be continued
hereunder and reclassified as 2014 Term Loans in the same principal amount as
outstanding immediately prior to the Amendment No. 2 Effective Date.

 

#4812-2844-92899582-0297

-93-



--------------------------------------------------------------------------------

(iii) each Lender having an Initial Tranche B-3 Term Loan Commitment severally
agrees, but not jointly, to make a loan or loans (each, an “Initial Tranche B-3
Term Loan” and, collectively, the “Initial Tranche B-3 Term Loans”) in Dollars
on the Closing Date to the Borrower, which Initial Tranche B-3 Term Loans shall
not exceed (A) for any such Lender the Initial Tranche B-3 Term Loan Commitment
of such Lender and (B) in the aggregate, the Total Initial Tranche B-3 Term Loan
Commitment.As of the 2011 Term/Deposit L/C Extension Effective Date, in
accordance with, and upon the terms and conditions set forth in, Amendment
No. 2, (a) the 2014 Term Loans of each 2017 Term Loan Lender outstanding on such
date shall be continued hereunder and reclassified as 2017 Term Loans on such
date in the principal amount set forth on Schedule I to Amendment No. 2 and
(b) the 2014 Term Loans of each 2014 Term Loan Lender described in clause (a)(x)
of the definition of “2014 Term Loan Lender” outstanding on such date (and the
2014 Term Loans (if any) of each 2014 Term Loan Lender described in clause
(a)(y) of the definition of “2014 Term Loan Lender” that are not reclassified as
2017 Term Loans pursuant to clause (a) above) shall be continued hereunder on
such date as 2014 Term Loans.

Such Initial

(iv) The 2014 Term Loans (i) shall be made on the Closing Date, (ii)and the 2017
Term Loans may, at the option of the Borrower, be incurred and maintained as,
and/or converted into, ABR Loans or LIBOR Loans; provided that all such Initial
Term Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Initial Term
Loans of the same Type, (iii) in accordance with Section 2.6. The 2014 Term
Loans and the 2017 Term Loans may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid may not be reborrowed, (iv) shall
not exceed for any such Lender, the Initial Term Loan Commitment of such Lender
and (v) shall not exceed, in the aggregate, the Total Initial Term Loan
Commitments.

(b) (i) Subject to and upon the terms and conditions herein set forth, each
Lender having a Deposit L/C Loan Commitment severally, but not jointly, agrees
to make a loan or loans (each, aset forth in this Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date, each Lender having an
Initial Deposit L/C Loan Commitment (as defined in this Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date) made a loan or loans
(each, an “Original Deposit L/C Loan” and, collectively, the “Original Deposit
L/C Loans”) in Dollars on the Closing Date to the Borrower, which Deposit L/C
Loans (i) shall not exceed, for any such Lender, the Deposit L/C Loan Commitment
of such Lender, (ii) shall not exceed, in the aggregate, the Total Deposit L/C
Loan Commitment, (iii) shall be made on the Closing Date, (iv) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all such Deposit L/C Loans made by each
of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Deposit L/C Loans of the same
Type and (v) may be repaid or prepaid in accordance with the provisions hereof,
but once repaid or prepaid may not be reborrowed.

(ii) As of the Amendment No. 2 Effective Date, in accordance with and upon the
terms and conditions set forth in, Amendment No. 2, the Original Deposit L/C
Loans of each Lender outstanding on such date shall be continued hereunder and
reclassified as 2014 Deposit L/C Loans in the same principal amount as
outstanding immediately prior to the Amendment No. 2 Effective Date.

(iii) As of the 2011 Term/Deposit L/C Extension Effective Date, in accordance
with, and upon the terms and conditions set forth in, Amendment No. 2, (a) the
2014 Deposit L/C Loans of each 2017 Deposit L/C Loan Lender outstanding on such
date shall be continued hereunder and

 

#4812-2844-92899582-0297

-94-



--------------------------------------------------------------------------------

reclassified as 2017 Deposit L/C Loans on such date in the principal amount set
forth on Schedule I to Amendment No. 2 and (b) the 2014 Deposit L/C Loans of
each 2014 Deposit L/C Loan Lender described in clause (a)(x) of the definition
of “2014 Deposit L/C Loan Lender” outstanding on such date (and the 2014 Deposit
L/C Loans (if any) of each 2014 Deposit L/C Loan Lender described in clause
(a)(y) of the definition of “2014 Deposit L/C Loan Lender” that are not
reclassified as 2017 Deposit L/C Loans pursuant to clause (a) above) shall be
continued hereunder on such date as 2014 Deposit L/C Loans.

(iv) The 2014 Deposit L/C Loans and the 2017 Deposit L/C Loans may, at the
option of the Borrower, be maintained as, and/or converted into, ABR Loans or
LIBOR Loans in accordance with Section 2.6. The 2014 Deposit L/C Loans and the
2017 Deposit L/C Loans may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid may not be reborrowed.

(c) (i) Subject to and upon the terms and conditions set forth in this Agreement
as in effect immediately prior to the Amendment No. 2 Effective Date, each
Lender having a Delayed Draw Term Loan Commitment (as defined in this Agreement
as in effect immediately prior to the Amendment No. 2 Effective Date) made a
loan or loans (each, a “Delayed Draw Term Loan” and, collectively, the “Delayed
Draw Term Loans”) in Dollars prior to the Delayed Draw Term Loan Commitment
Termination Date (as defined in this Agreement as in effect immediately prior to
the Amendment No. 2 Effective Date) to the Borrower.

(ii) As of the Amendment No. 2 Effective Date, in accordance with and upon the
terms and conditions set forth in, Amendment No. 2, the Delayed Draw Term Loans
of each Lender outstanding on such date shall be continued hereunder and
reclassified as 2014 Term Loans in the same principal amount as outstanding
immediately prior to the Amendment No. 2 Effective Date.

(iii) As of the 2011 Term/Deposit L/C Extension Effective Date, in accordance
with, and upon the terms and conditions set forth in, Amendment No. 2, (a) the
2014 Term Loans of each 2017 Term Loan Lender outstanding on such date shall be
continued hereunder and reclassified as 2017 Term Loans on such date in the
principal amount set forth on Schedule I to Amendment No. 2 and (b) the 2014
Term Loans of each 2014 Term Loan Lender described in clause (a)(x) of the
definition of “2014 Term Loan Lender” outstanding on such date (and the 2014
Term Loans (if any) of each 2014 Term Loan Lender described in clause (a)(y) of
the definition of “2014 Term Loan Lender” that are not reclassified as 2017 Term
Loans pursuant to clause (a) above) shall be continued hereunder on such date as
2014 Term Loans.

(iv) (c) Subject to and upon the terms and conditions herein set forth, each
Lender having a Delayed Draw Term Loan Commitment severally, but not jointly,
agrees to make a loan or loans (each, a “Delayed Draw Term Loan” and,
collectively, the “Delayed Draw Term Loans”) in Dollars to the Borrower from
time to time on and after the Closing Date until, but not including, the Delayed
Draw Term Loan Commitment Termination Date, which Delayed Draw Term Loans
(i) shall not exceed, for any such Lender, the Available Delayed Draw Term Loan
Commitment of such Lender, (ii) shall not exceed, in the aggregate, the Total
Delayed Draw Term Loan Commitment, (iii)The 2014 Term Loans and the 2017 Term
Loans may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans; provided that all such Delayed Draw
Term Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Delayed Draw
Term Loans of the same Type and (iv) in accordance with Section 2.6. The 2014
Term Loans and the 2017 Term Loans may be repaid or prepaid in accordance with
the provisions hereof, but once repaid or prepaid may not be reborrowed.

 

#4812-2844-92899582-0297

-95-



--------------------------------------------------------------------------------

(d) (i) Subject to and upon the terms and conditions herein set forth, each
Lender having a Revolving Credit Commitment severally, but not jointly, agrees
to make a loan or loans (each a “Revolving Credit Loan” and, collectively, the
“Revolving Credit Loans”) in Dollars to the Borrower.

(ii) As of the Amendment No. 2 Effective Date, in accordance with, and upon the
terms and conditions set forth in, Amendment No. 2, the Original Revolving
Credit Commitment of each Original Revolving Credit Lender outstanding on such
date shall be continued hereunder and reclassified as a 2013 Revolving Credit
Commitment in the same amount as outstanding immediately prior to the Amendment
No. 2 Effective Date.

(iii) As of the 2011 Revolving Credit Commitment Extension Effective Date, in
accordance with, and upon the terms and conditions set forth in, Amendment
No. 2, (x) the 2013 Revolving Credit Commitment of each 2013 Revolving Credit
Lender described in clause (a)(x) of the definition of “2013 Revolving Credit
Lender” (and the 2013 Revolving Credit Commitment (if any) of each 2013
Revolving Credit Lender described in clause (a)(y) of the definition of “2013
Revolving Credit Lender”) shall be continued hereunder on such date as 2013
Revolving Credit Commitments in an amount as set forth on Schedule I of
Amendment No. 2 and (y) the 2013 Revolving Credit Commitment of each 2016
Revolving Credit Lender outstanding on such date shall be continued hereunder
and be reclassified as a 2016 Revolving Credit Commitment on such date in an
amount as set forth on Schedule I of Amendment No. 2.

(iv) (d) Subject to and upon the terms and conditions herein set forth, each
Lender having a Revolving Credit Commitment severally, but not jointly, agrees
to make a loan or loans (each a “Revolving Credit Loan” and, collectively, the
“Revolving Credit Loans”) in Dollars to the Borrower, whichSuch Revolving Credit
Loans (A) shall be made at any time and from time to time on and after the
Closing Date and prior to the(x) in the case of Lenders with 2013 Revolving
Credit Commitment, the 2013 Revolving Credit Termination Date and (y) in the
case of Lenders with 2016 Revolving Credit Commitments, the 2016 Revolving
Credit Termination Date, (B) may, at the option of the Borrower, be incurred and
maintained as, and/or converted into, ABR Loans or LIBOR Loans; provided that
all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type, (C) may be repaid and reborrowed in
accordance with the provisions hereof, (D) shall not, for any Lender at any time
with respect to any Class of Revolving Credit Loan, after giving effect thereto
and to the application of the proceeds thereof, result in such Lender’s
Revolving Credit Exposure with respect to such Class at such time exceeding such
Lender’s Revolving Credit Commitment with respect to such Class at such time,
and (E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect, and (F) shall not exceed $250,000,000 in Revolving
Credit Loans in the aggregate on the Closing Date to fund the Merger Funds. With
respect to 2013 Revolving Credit Lenders, on the 2013 Revolving Credit Maturity
Date, all outstanding 2013 Revolving Credit Loans shall be repaid in full. With
respect to 2016 Revolving Credit Lenders, on the 2016 Revolving Credit Maturity
Date, all outstanding 2016 Revolving Credit Loans shall be repaid in full. For
the avoidance of doubt, on and after the 2011 Revolving Credit Commitment
Extension Effective Date and prior to the 2013 Revolving Credit Maturity Date,
all borrowings of Revolving Credit Loans under this Section 2.1(d) shall be made
pro rata between the 2013 Revolving Credit Facility and the 2016 Revolving
Credit Facility in

 

#4812-2844-92899582-0297

-96-



--------------------------------------------------------------------------------

proportion to the respective Revolving Credit Commitments under each such
Revolving Credit Facility. Any Revolving Credit Loans outstanding on the
Amendment No. 2 Effective Date shall be continued as 2013 Revolving Credit Loans
hereunder. Any Revolving Credit Loans outstanding on the 2011 Revolving Credit
Commitment Extension Effective Date shall be continued as Revolving Credit Loans
hereunder; provided that (x) the Revolving Credit Loans of each 2013 Revolving
Credit Lender will be continued as “2013 Revolving Credit Loans” hereunder and
(y) the Revolving Credit Loans of each 2016 Revolving Credit Lender will be
reclassified as 2016 Revolving Credit Loans hereunder. The Revolving Credit
Loans (as defined in this Agreement as in effect immediately prior to the
Amendment No. 2 Effective Date) of any Revolving Credit Lender having both a
2013 Revolving Credit Commitment and a 2016 Revolving Credit Commitment shall be
so reclassified as 2013 Revolving Credit Loans and 2016 Revolving Credit Loans,
respectively, in proportion to the relative amounts of such Revolving Credit
Lender’s 2013 Revolving Credit Commitment and 2016 Revolving Credit Commitment,
respectively.

(e) (i) Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) in Dollars to the Borrower, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(e)(ii),
(iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect and (v) may be repaid and reborrowed in accordance
with the provisions hereof. The Swingline Lender shall not make any Swingline
Loan after receiving a written notice from the Borrower or the Required Lenders
stating that a Default or Event of Default exists and is continuing until such
time as the Swingline Lender shall have received written notice (i) of
rescission of all such notices from the party or parties originally delivering
such notice or (ii) of the waiver of such Default or Event of Default in
accordance with the provisions of Section 13.1 or (iii) that such Default or
Event of Default is no longer continuing.

(ii) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Revolving Credit Lenders, with a copy to the Borrower and the
Administrative Agent, that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Revolving Credit Loans, in which case Revolving Credit Loans
constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the immediately succeeding Business Day by all Revolving Credit Lenders
pro rata based on each such Lender’s Revolving Credit Commitment Percentage
(regardless of the Class of Revolving Credit Commitment held by such Lenders),
and the proceeds thereof shall be applied directly to the Swingline Lender to
repay the Swingline Lender for such outstanding Swingline Loans. Each Revolving
Credit Lender hereby irrevocably agrees to make such Revolving Credit Loans upon
one Business Day’s notice pursuant to each Mandatory Borrowing in the amount and
in the manner specified in the preceding sentence and on the date specified to
it in writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.2, (ii) whether any conditions specified in Section 7 are
then satisfied, (iii) whether a Default or an Event of Default has occurred and
is continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Credit Lender hereby agrees
that it shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause each such Lender to share in such Swingline Loans ratably
based upon their respective Revolving Credit Commitment Percentages

 

#4812-2844-92899582-0297

-97-



--------------------------------------------------------------------------------

(regardless of the Class of Revolving Credit Commitments held by such Lender);
provided that all principal and interest payable on such Swingline Loans shall
be for the account of the Swingline Lender until the date the respective
participation is purchased and, to the extent attributable to the purchased
participation, shall be payable to thesuch Lender purchasing same from and after
such date of purchase. On and after the 2011 Revolving Credit Commitment
Extension Effective Date until the Original Swingline Maturity Date,
participations in Swingline Loans shall be allocated in accordance with the
aggregate Revolving Credit Commitment (including both 2013 Revolving Credit
Commitments and 2016 Revolving Credit Commitments). Notwithstanding anything
contained in this Agreement to the contrary, if the 2011 Revolving Credit
Commitment Extension Effective Date occurred, on the Original Swingline Maturity
Date, the interests and participations of the 2013 Revolving Lenders in the
Swingline Loans (if any) outstanding as at such day shall automatically
terminate at the close of business on such date and such interests and
participations in outstanding Swingline Loans shall thereupon automatically and
without further action be re-allocated to the extent necessary such that the
interests and participations in such Swingline Loans shall be held by the 2016
Revolving Credit Lenders ratably in proportion to their respective 2016
Revolving Credit Commitments. If the reallocations described in the previous
sentence cannot, or can only partially, be effected as a result of the
limitations set forth herein, the Borrower shall, on the Original Swingline
Maturity Date, prepay Swingline Loans in an amount necessary such that after
giving effect to such prepayment the reallocations described in the previous
sentence can be fully effected and the sum of the principal amount of all then
outstanding Swingline Loans plus (without duplication) the 2016 Revolving Credit
Exposure of all 2016 Revolving Credit Lenders does not exceed the Total 2016
Revolving Commitment.

(iii) Resignation of Swingline Lender. The Swingline Lender may resign as
Swingline Lender upon 6030 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. If the Swingline Lender shall resign, then
the Borrower may appoint from among the Lenders a successor Swingline Lender,
whereupon such successor Swingline Lender shall succeed to the rights, powers
and duties of the replaced or resigning Swingline Lender under this Agreement
and the other Credit Documents, and the term “Swingline Lender” shall mean such
successor or such new Swingline Lender effective upon such appointment. The
acceptance of any appointment as a Swingline Lender hereunder shall be evidenced
by an agreement entered into by such successor, in a form satisfactory to the
Borrower and the Administrative Agent. If the Swingline Lender resigns as
Swingline Lender, it shall retain all rights of the Swingline Lender provided
for hereunder with respect to Swingline Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Revolving Credit Loans and fund risk participations in
outstanding Swingline Loans.

(f) Each Lender may at its option make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply).

(g) Special Provisions Relating to the Exchange and Reclassifications of Term
Loans on the Amendment No. 2 Effective Date and on the 2011 Term/Deposit L/C
Extension Effective Date. Notwithstanding anything to the contrary in this
Agreement:

(i) on the Amendment No. 2 Effective Date, (x) 2014 Term Loans shall be deemed
made as LIBOR Loans in an amount equal to the principal amount of such Term
Loans outstanding

 

#4812-2844-92899582-0297

-98-



--------------------------------------------------------------------------------

as LIBOR Loans immediately prior to the time of reclassification pursuant to
Section 2.1(a)(ii) or 2.1(c)(ii), as applicable, (y) Interest Periods for the
Term Loans described in the preceding clause (x) shall end on the same dates as
the Interest Periods applicable to the Term Loans outstanding immediately prior
to the time of reclassification pursuant to Section 2.1(a)(ii) or 2.1(c)(ii), as
applicable, and (z) 2014 Term Loans shall be deemed made as ABR Loans in an
amount equal to the principal amount of such Term Loans outstanding as ABR Loans
immediately prior to the time of reclassification pursuant to Section 2.1(a)(ii)
or 2.1(c)(ii), as applicable;

(ii) each 2014 Term Loan that was reclassified from any Original Term Loan shall
continue to be entitled to all accrued and unpaid amounts (including interest)
owing by the Borrower hereunder with respect to any Original Term Loan from
which such 2014 Term Loan was reclassified, up to but excluding the Amendment
No. 2 Effective Date;

(iii) no reclassification of outstanding Term Loans pursuant to
Section 2.1(a)(ii) or 2.1(c)(ii), as applicable, shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement that would result
in the application or operation of the provisions of Section 2.11;

(iv) on the 2011 Term/Deposit L/C Extension Effective Date, (x) 2014 Term Loans
and 2017 Term Loans shall be deemed made as LIBOR Loans in an amount equal to
the principal amount of such Term Loans outstanding as LIBOR Loans immediately
prior to the time of reclassification pursuant to Section 2.1(a)(iii) or
2.1(c)(iii), as applicable, (y) Interest Periods for the Term Loans described in
the preceding clause (x) shall end on the same dates as the Interest Periods
applicable to the Term Loans outstanding immediately prior to the time of
reclassification pursuant to Section 2.1(a)(iii) or 2.1(c)(iii), as applicable,
and (z) 2014 Term Loans and 2017 Term Loans shall be deemed made as ABR Loans in
an amount equal to the principal amount of such Term Loans outstanding as ABR
Loans immediately prior to the time of reclassification pursuant to
Section 2.1(a)(iii) or 2.1(c)(iii), as applicable;

(v) each 2017 Term Loan that was reclassified from any 2014 Term Loan shall
continue to be entitled to all accrued and unpaid amounts (including interest)
owing by the Borrower hereunder with respect to any 2014 Term Loan from which
such 2017 Term Loan was reclassified, up to but excluding the 2011 Term/Deposit
L/C Extension Effective Date; and

(vi) no reclassification of outstanding Term Loans pursuant to
Section 2.1(a)(iii) or 2.1(c)(iii) shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement that would result in the
application or operation of the provisions of Section 2.11.

(h) Special Provisions Relating to the Exchange and Reclassifications of Deposit
L/C Loans on the Amendment No. 2 Effective Date and on the 2011 Term/Deposit L/C
Extension Effective Date. Notwithstanding anything to the contrary in this
Agreement:

(i) on the Amendment No. 2 Effective Date, (x) 2014 Deposit L/C Loans shall be
deemed made as LIBOR Loans in an amount equal to the principal amount of such
Deposit L/C Loans outstanding as LIBOR Loans immediately prior to the time of
reclassification pursuant to Section 2.1(b)(ii), (y) Interest Periods for the
Deposit L/C Loans described in the preceding clause (x) shall end on the same
dates as the Interest Periods applicable to the Deposit L/C Loans outstanding
immediately prior to the time of reclassification pursuant to Section 2.1(b)(ii)
and (z) 2014 Deposit L/C Loans shall be deemed made as ABR Loans in an amount
equal to the principal amount of such Deposit L/C Loans outstanding as ABR Loans
immediately prior to the time of reclassification pursuant to Section
2.1(b)(ii);

 

#4812-2844-92899582-0297

-99-



--------------------------------------------------------------------------------

(ii) each 2014 Deposit L/C Loan that was reclassified from any Original Deposit
L/C Loan shall continue to be entitled to all accrued and unpaid amounts
(including interest) owing by the Borrower hereunder with respect to any
Original Deposit L/C Loan from which such 2014 Deposit L/C Loan was
reclassified, up to but excluding the Amendment No. 2 Effective Date;

(iii) no reclassification of outstanding Deposit L/C Loans pursuant to
Section 2.1(b)(ii) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement that would result in the application
or operation of the provisions of Section 2.11;

(iv) on the 2011 Term/Deposit L/C Extension Effective Date, (x) 2014 Deposit L/C
Loans and 2017 Deposit L/C Loans shall be deemed made as LIBOR Loans in an
amount equal to the principal amount of such Deposit L/C Loans outstanding as
LIBOR Loans immediately prior to the time of reclassification pursuant to
Section 2.1(b)(iii), (y) Interest Periods for the Deposit L/C Loans described in
the preceding clause (x) shall end on the same dates as the Interest Periods
applicable to the Deposit L/C Loans outstanding immediately prior to the time of
reclassification pursuant to Section 2.1(b)(iii) and (z) 2014 Deposit L/C Loans
and 2017 Deposit L/C Loans shall be deemed made as ABR Loans in an amount equal
to the principal amount of such Deposit L/C Loans outstanding as ABR Loans
immediately prior to the time of reclassification pursuant to Section
2.1(b)(iii);

(v) each 2017 Deposit L/C Loan that was reclassified from any 2014 Deposit L/C
Loan shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrower hereunder with respect to any 2014 Deposit L/C
Loan from which such 2017 Deposit L/C Loan was reclassified, up to but excluding
the 2011 Term/Deposit L/C Extension Effective Date; and

(vi) no reclassification of outstanding Deposit L/C Loans pursuant to
Section 2.1(b)(iii) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement that would result in the application
or operation of the provisions of Section 2.11.

(i) Special Provisions Relating to the Exchange and Reclassifications of
Revolving Credit Loans on the Amendment No. 2 Effective Date and on the 2011
Revolving Credit Commitment Extension Effective Date. Notwithstanding anything
to the contrary in this Agreement:

(i) on the Amendment No. 2 Effective Date, (x) 2013 Revolving Credit Loans shall
be deemed made as LIBOR Loans in an amount equal to the principal amount of such
Revolving Credit Loans outstanding as LIBOR Loans immediately prior to the time
of reclassification pursuant to Section 2.1(d)(ii), (y) Interest Periods for the
Revolving Credit Loans described in the preceding clause (x) shall end on the
same dates as the Interest Periods applicable to the Revolving Credit Loans
outstanding immediately prior to the time of reclassification pursuant to
Section 2.1(d)(ii) and (z) 2013 Revolving Credit Loans shall be deemed made as
ABR Loans in an amount equal to the principal amount of such Revolving Credit
Loans outstanding as ABR Loans immediately prior to the time of reclassification
pursuant to Section 2.1(d)(ii);

(ii) each 2013 Revolving Credit Loan that was reclassified from any Revolving
Credit Loan as in effect immediately prior to the Amendment No. 2 Effective Date
shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrower hereunder

 

#4812-2844-92899582-0297

-100-



--------------------------------------------------------------------------------

with respect to any Revolving Credit Loan as in effect immediately prior to the
Amendment No. 2 Effective Date from which such 2013 Revolving Credit Loan was
reclassified, up to but excluding the Amendment No. 2 Effective Date;

(iii) no reclassification of outstanding Revolving Credit Loans pursuant to
Section 2.1(d)(ii) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement that would result in the application
or operation of the provisions of Section 2.11;

(iv) on the 2011 Revolving Credit Commitment Extension Effective Date, (x) 2013
Revolving Credit Loans and 2016 Revolving Credit Loans shall be deemed made as
LIBOR Loans in an amount equal to the principal amount of such Revolving Credit
Loans outstanding as LIBOR Loans immediately prior to the time of
reclassification pursuant to Section 2.1(d)(iii), (y) Interest Periods for the
Revolving Credit Loans described in the preceding clause (x) shall end on the
same dates as the Interest Periods applicable to the Revolving Credit Loans
outstanding immediately prior to the time of reclassification pursuant to
Section 2.1(d)(iii) and (z) 2013 Revolving Credit Loans and 2016 Revolving
Credit Loans shall be deemed made as ABR Loans in an amount equal to the
principal amount of such Revolving Credit Loans outstanding as ABR Loans
immediately prior to the time of reclassification pursuant to Section
2.1(d)(iii);

(v) each 2016 Revolving Credit Loan that was reclassified from any 2013
Revolving Credit Loan shall continue to be entitled to all accrued and unpaid
amounts (including interest) owing by the Borrower hereunder with respect to any
2013 Revolving Credit Loan from which such 2016 Revolving Credit Loan was
reclassified, up to but excluding the 2011 Revolving Credit Commitment Extension
Effective Date; and

(vi) no reclassification of outstanding Revolving Credit Loans pursuant to
Section 2.1(d)(iii) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement that would result in the application
or operation of the provisions of Section 2.11.

2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of (i) each Borrowing of Loans (other than Swingline
Loans and Posting Advances) shall be in a minimum amount of at least the Minimum
Borrowing Amount for such Type of Term Loans and in a multiple of $1,000,000 in
excess thereof (except borrowings to repay Unpaid Drawings under Revolving
Letters of Credit) and (ii) Swingline Loans shall be in a minimum amount of at
least the Minimum Borrowing Amount for Swingline Loans and in a multiple of
$100,000 in excess thereof (except Mandatory Borrowings). More than one
Borrowing may be incurred on any date; provided that at no time shall there be
outstanding more than (i) 25, in the case of Revolving Credit Loans,
(ii) fiveten, in the case of Initial Term Loans, (iii) five, in the case of
Delayed Draw Term Loans, and (iviii) five, in the case of Deposit L/C Loans,
Borrowings of LIBOR Loans under this Agreement.

2.3. Notice of Borrowing; Determination of Class of Loans.

(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing of InitialIncremental Term Loans or Incremental
Deposit L/C Loans if all or any of such Initial Term Loans are to be initially
LIBOR Loans, and (ii) prior written notice (or telephonic notice promptly
confirmed in writing) prior to 10:00 a.m. (New York City time) on the date of
the Borrowing of Initial TermIncremental Term Loans or Incremental Deposit L/C
Loans if all or any of such Initial Term Loans are to be ABR Loans; provided
that the Borrower may give such notice in any other manner as specified in the
applicable Incremental Amendment. Such notice

 

#4812-2844-92899582-0297

-101-



--------------------------------------------------------------------------------

(together with each notice of a Borrowing of Deposit L/C Loans pursuant to
Section 2.3(b), each notice of Borrowing of Delayed Draw Term Loans pursuant to
Section 2.3(c), each notice of Borrowing of Revolving Credit Loans pursuant to
Section 2.3(d) and each notice of a Borrowing of Swingline Loans pursuant to
Section 2.3(e), each a “Notice of Borrowing”) shall specify (i) the aggregate
principal amount of the Initial Term Loans to be made, (ii) the date of the
Borrowing (which shall be the Closing Date) and (iii) whether the Initial
Termsuch Loans shall consist of ABR Loans and/or LIBOR Loans and, if the Initial
Term Loans are to include LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each applicable
Lender written notice (or telephonic notice promptly confirmed in writing) of
the proposed Borrowing of Initial Term Loans, of such Lender’s proportionate
share thereof and of the other matters covered by the related Notice of
Borrowing.

(b) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing of Deposit L/C Loans if all or any of such Deposit L/C
Loans are to be initially LIBOR Loans, and (ii) prior written notice (or
telephonic notice promptly confirmed in writing) prior to 10:00 a.m. (New York
City time) on the date of the Borrowing of Deposit L/C Loans if all or any of
such Deposit L/C Loans are to be ABR Loans. Such Notice of Borrowing shall
specify (i) the aggregate principal amount of the Deposit L/C Loans to be made,
(ii) the date of the Borrowing (which shall be the Closing Date) and
(iii) whether the Deposit L/C Loans shall consist of ABR Loans and/or LIBOR
Loans and, if the Deposit L/C Loans are to include LIBOR Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each applicable Lender written notice (or telephonic notice
promptly confirmed in writing) of the proposed Borrowing of Deposit L/C Loans,
of such Lender’s proportionate share thereof and of the other matters covered by
the related Notice of Borrowing.[Reserved].

(c) Whenever the Borrower desires to borrow Delayed Draw Term Loans hereunder,
it shall give the Administrative Agent at the Administrative Agent’s Office,
(i) prior to 1:00 p.m. (New York City time) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Delayed Draw Term Loans if all or any of such Delayed Draw Term
Loans are to be initially LIBOR Loans, and (ii) prior to 1:00 p.m. (New York
City time) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Delayed Draw Term
Loans if all or any of such Delayed Draw Term Loans are to be ABR Loans (or
prior to 10:00 a.m. (New York City time) on the date of Borrowing in the case of
a Borrowing of Delayed Draw Term Loans to be made on the Closing Date initially
as ABR Loans). Each such Notice of Borrowing shall specify (i) the aggregate
principal amount of the Delayed Draw Term Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day) and
(iii) whether the Borrowing shall consist of ABR Loans or LIBOR Loans and, if
LIBOR Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each applicable Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing
of Delayed Draw Term Loans, of such Lender’s proportionate share thereof and of
the other matters covered by the related Notice of Borrowing[Reserved].

(d) Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or borrowings to repay Unpaid Drawings under Revolving
Letters of Credit), the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office, (i) prior to 1:00 p.m. (New York City time) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Revolving Credit Loans if all or any
of such Revolving Credit Loans are to be initially LIBOR Loans and (ii) prior to
1:00 p.m. (New York City time) at least one Business Day’s prior written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of
Revolving Credit Loans if all or any of such Revolving Credit Loans are to be
ABR Loans. Each such

 

#4812-2844-92899582-0297

-102-



--------------------------------------------------------------------------------

Notice of Borrowing shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
the Borrowing (which shall be a Business Day) and (iii) whether the Borrowing
shall consist of ABR Loans and/or LIBOR Loans and, if LIBOR Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Revolving Credit Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Borrowing of Revolving Credit
Loans, of such Lender’s Revolving Credit Commitment Percentage thereof and of
the other matters covered by the related Notice of Borrowing.

(e) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender and the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Swingline Loans prior to 32:00 p.m. (New York City time) or such later time as
may be agreed by the Swingline Lender on the date of such Borrowing. Each such
notice shall specify (i) the aggregate principal amount of the Swingline Loans
to be made pursuant to such Borrowing and (ii) the date of Borrowing (which
shall be a Business Day). If necessary, the Administrative Agent shall promptly
give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Swingline Loans and of the
other matters covered by the related Notice of Borrowing.

(f) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(e)(ii), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(g) Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Revolving Letters of Credit shall be made upon the notice specified in
Section 3.4(a).

(h) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4. Disbursement of Funds.

(a) No later than 2:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings and Borrowings of Revolving
Credit Loans to reimburse Unpaid Drawings under Revolving Letters of Credit),
each Lender will make available its pro rata portion, if any, of each Borrowing
requested to be made on such date in the manner provided below; provided that
all Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender no later than 3:30 p.m. (New York City time) on the date
requested; provided, further, that on the Closing Date, such funds may be made
available at such earlier time as may be agreed among the Lenders, the Borrower
and the Administrative Agent for the purpose of consummating the
Transactions.for the avoidance of doubt, on and after the 2011 Revolving Credit
Commitment Extension Effective Date and prior to the 2013 Revolving Credit
Termination Date, all Borrowing of Revolving Credit Loans hereunder shall be
made by each Lender with a Revolving Credit Commitment pro rata between the 2013
Revolving Credit Facility and the 2016 Revolving Credit Facility in proportion
to the respective Revolving Credit Commitments under each such Revolving Credit
Facility.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing for its applicable Commitments in immediately available
funds to the Administrative Agent at the Administrative Agent’s Office in
Dollars, and the Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings
under

 

#4812-2844-92899582-0297

-103-



--------------------------------------------------------------------------------

Revolving Letters of Credit) make available to the Borrower, by depositing to an
account designated by the Borrower to the Administrative Agent the aggregate of
the amounts so made available in Dollars. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available such amount
to the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent in
Dollars. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the Overnight Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest or fees, calculated in accordance with
Section 2.8, for the respective Loans of the applicable Class.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, (i) on the Initial2014 Term Loan Maturity Date, the
then-outstanding Initial2014 Term Loans, (ii) on the Delayed Draw2017 Term Loan
Maturity Date, the then-outstanding Delayed Draw2017 Term Loans, (iii) on the
2014 Deposit L/C Loan Maturity Date, the then-outstanding 2014 Deposit L/C
Loans, (iv) on the relevant maturity date for any tranche of Incremental Term
Loans, any then 2017 Deposit L/C Loan Maturity Date, the then-outstanding
Incremental Term2017 Deposit L/C Loans of such tranche, (v) on the relevant
maturity date for any tranche of Incremental Deposit L/CTerm Loans, any then
-outstanding Incremental Deposit L/CTerm Loans of such tranche, (vi) on the
Revolving Credit Maturity Date, all then relevant maturity date for any tranche
of Incremental Deposit L/C Loans, any then-outstanding Revolving
CreditIncremental Deposit L/C Loans and (vii) on the Swingline Maturity Date,
all then outstanding Swingline Loansof such tranche, (vii) on the relevant
maturity date for any tranche of New Revolving Credit Commitments, the
then-outstanding New Revolving Credit Loans of such tranche, (viii) on the 2013
Revolving Credit Maturity Date, all then-outstanding 2013 Revolving Credit
Loans, (ix) on the 2016 Revolving Credit Maturity Date, all then-outstanding
2016 Revolving Credit Loans, (x) on the relevant maturity date of any Extension
Series of Extended Term Loans (other than the 2017 Term Loans), all
then-outstanding Extended Term Loans of such Extension Series, (xi) on the
relevant maturity date of any Extension Series of Extended Deposit L/C Loans
(other than the 2017 Deposit L/C Loans), all then- outstanding Extended Deposit
L/C Loans of such Extension Series, (xii) on the relevant maturity date for any
Extension Series of Extended Revolving Credit Commitment (other than the 2016
Revolving Credit Commitments) all then-outstanding Extended Revolving Credit
Loans of such Extension Series and (xiii) on the earlier to occur of (x) the
date ten (10) Business Days after any Swingline Loan is made and (y) the
Swingline Maturity Date, all then-outstanding Swingline Loans. Upon the
repayment of the then-outstanding 2014 Deposit L/C Loans, the Deposit Letter of
Credit Commitment shall

 

#4812-2844-92899582-0297

-104-



--------------------------------------------------------------------------------

be reduced by an amount equal to such repayment and the Borrower shall be
permitted to withdraw an amount up to the amount of such prepayment from the
Deposit L/C Loan Collateral Account to complete such repayment; provided that
after giving effect to such withdrawal, (A) the Deposit Letters of Credit
Outstanding at such time would not exceed the Deposit L/C Loan Collateral
Account Balance and (B) the Deposit Letters of Credit Outstanding with respect
to Citibank Deposit Letters of Credit at such time would not exceed the
aggregate amount on deposit in the Citibank Deposit L/C Loan Collateral Account.

(b) The Borrower shall repay to the Administrative Agent, in Dollars, (i) if the
2011 Term/Deposit L/C Extension Effective Date shall not have occurred, for the
benefit of the 2014 Term Loan Lenders of Initial Term Loans, on the last
Business Day of each March, June, September and December commencing December 31,
2007 (each, an “Initial, on each date set forth in Section A of Schedule 2.5
(each, an “Unmodified 2014 Term Loan Repayment Date”), an aggregate principal
amount equal to 0.25% of the aggregate principal amount of allthe product of
(x) the percentage set forth opposite each such Unmodified 2014 Term Loan
Repayment Date in Section A of Schedule 2.5 and (y) the sum of the amount of all
Original Initial Term Loans outstanding on the Closing Date (each, an
“Initialand all Delayed Draw Term Loans outstanding on the Delayed Draw Term
Loan Commitment Termination Date (as defined in this Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date) (each such amount, an
“Unmodified 2014 Term Loan Repayment Amount”), (which payments shall be reduced
as a result of prepayments to Initialthe 2014 Term Loans in accordance with
Section 5.2(c)) and (ii) for the benefit of the Lenders of Delayed Draw Term
Loans, on the last Business Day of each March, June, September and December
commencing with the first such date to occur following the Delayed Draw Term
Loan Commitment Termination Date (each, a “Delayed DrawSections 5.1 and 5.2, and
(ii) if the 2011 Term/Deposit L/C Extension Effective Date shall have occurred,
(A) with respect to the 2014 Term Loans, for the benefit of the 2014 Term Loan
Lenders, on the 2014 Term Loan Maturity Date (the “Modified 2014 Term Loan
Repayment Date”), after giving effect to the continuations and reclassifications
of Term Loans set forth in Sections 2.1(a)(iii), 2.1(b)(iii), 2.1(c)(iii) and
2.1(d)(iii) and the prepayment of Term Loans contemplated by Section 8(a)(iii)
of Amendment No. 2, an aggregate principal amount equal to all 2014 Term Loans
outstanding on the 2014 Term Loan Maturity Date (such amount, a “Modified 2014
Term Loan Repayment Amount”), which payment shall be reduced as a result of
prepayments to the 2014 Term Loans in accordance with Sections 5.1 and 5.2 (it
being understood that there shall be no other Modified 2014 Term Loan Repayment
Dates or Modified 2014 Term Loan Repayment Amounts), and (B) for the benefit of
the 2017 Term Loan Lenders, on each date set forth in Section B of Schedule 2.5
(each, with respect to such 2017 Term Loan Lenders, a “2017 Term Loan Repayment
Date”), an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all Delayed Drawthe product of (x) the percentage set forth opposite
such 2017 Term Loan Repayment Date in Section B of Schedule 2.5 and (y) the
amount of all 2017 Term Loans outstanding on the Delayed Draw Term Loan
Commitment Termination Date (each, a “Delayed Draw2011 Term/Deposit L/C
Extension Effective Date (after giving effect to the continuations and
reclassifications of Term Loans set forth in Sections 2.1(a)(iii), 2.1(b)(iii),
2.1(c)(iii) and 2.1(d)(iii)) (each such amount, a “2017 Term Loan Repayment
Amount”), (which payments shall be reduced as a result of prepayments to Delayed
Drawthe 2017 Term Loans in accordance with Section 5.2(c)).Sections 5.1 and 5.2.

(c) In the event any Incremental Term Loans or Incremental Deposit L/C Loans are
made, such Incremental Term Loans or Incremental Deposit L/C Loans, as
applicable, shall be repaid in amounts (each such amount, an “Incremental Term
Loan Repayment Amount”) and on dates (each an “Incremental Term Loan Repayment
Date”) as agreed between the Borrower and the relevant Lenders of such
Incremental Term Loans or Incremental Deposit L/C Loans, subject to the
requirements set forth in Section 2.14. In the event that any Extended Term
Loans (other than the 2017 Term Loans) are established, such Extended Term Loans
shall, subject to Section 2.15, be repaid by the Borrower in the amounts (each
such amount, an “Extended Term Loan Repayment Amount”) and on the dates (each an
“Extended

 

#4812-2844-92899582-0297

-105-



--------------------------------------------------------------------------------

Repayment Date”) set forth in the applicable Extension Amendment. In the event
any Extended Revolving Credit Commitments (other than 2016 Revolving Credit
Commitments) are established, such Extended Revolving Credit Commitments shall,
subject to Section 2.15, be terminated (and all Extended Revolving Credit Loans
of the same Extension Series repaid) on the dates set forth in the applicable
Extension Amendment.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initiala 2014 Term Loan, a Delayed Draw2017
Term Loan, an Incremental Term Loan (and the relevant tranche thereof), a 2014
Deposit L/C Loan, a 2017 Deposit L/C Loan, an Incremental Deposit L/C Loan (and
the relevant tranche thereof), a Revolving Credit Loan2013 Revolving Credit
Loan, a 2016 Revolving Credit Loan, a New Revolving Credit Loan (and the
relevant tranche thereof), an Extended Term Loan (other than a 2017 Term Loan),
an Extended Deposit L/C Loan (other than a 2017 Deposit L/C Loan) an Extended
Revolving Credit Loan (other than a 2016 Revolving Credit Loan) or Swingline
Loan, as applicable, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder and, (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof and (iv) any
cancellation or retirement of Loans as contemplated by Section 13.6(h).

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

2.6. Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause 1,(a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of
Initial Term Loans, Delayed Draw Term Loans, Deposit L/C Loans, Incremental
TermRevolving Credit Loans, Incremental Deposit L/CNew Revolving Credit Loans or
Extended Revolving Credit Loans of one Type into a Borrowing or Borrowings of
another Type and (y) the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period; provided that (i) no partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of LIBOR Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans
may not be converted into LIBOR Loans if a Default or Event of Default is in
existence on the date of the conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period if a Default or Event of Default is in existence on
the date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to

 

#4812-2844-92899582-0297

-106-



--------------------------------------------------------------------------------

permit such continuation, (iv) Borrowings resulting from conversions pursuant to
this Section 2.6 shall be limited in number as provided in Section 2.2 and
(v) Swingline Loans may not be converted to LIBOR Loans. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least (i) three Business Days’, in the case of a continuation of, or
conversion to, LIBOR Loans or (ii) one Business Day’s in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are to be converted into, or
continued as, LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.

(b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Term Loans subject
to an interest rate Hedging Agreement as LIBOR Loans for each Interest Period
until the expiration of the term of such applicable Hedging Agreement.

2.7. Pro Rata Borrowings. EachSubject to Section 2.1(d), each Borrowing of
Initial TermRevolving Credit Loans under this Agreement shall be made by the
Lenders pro rata on the basis of their then- applicable Initial Term Loan
Commitments. Each Borrowing of Delayed Draw Term Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then-applicable
Delayed Draw Term Loan Commitments. Each Borrowing of Deposit L/C Loans under
this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Deposit L/C Loan Commitments. Each Borrowing of Revolving Credit
Loans under this Agreement shall be made by the Lenders pro rata on the basis of
their then applicable Revolving Credit CommitmentsRevolving Credit Commitments
without regard to the Class of Revolving Credit Commitments held by such Lender.
It is understood that (a) no Lender shall be responsible for any default by any
other Lender in its obligation to make Loans hereunder and that each Lender
severally but not jointly shall be obligated to make the Loans provided to be
made by it hereunder, regardless of the failure of any other Lender to fulfill
its commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

2.8. Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin plus the relevant LIBOR Rate, in each case in effect from time to time.

 

#4812-2844-92899582-0297

-107-



--------------------------------------------------------------------------------

(c) The unpaid average amount of the Aggregate Posting Advances Outstanding
during each Posting Interest Period shall bear interest from and including the
first date of such period to but excluding the first date of the next succeeding
Weekly Interest Period at a rate per annum that shall at all times be the
relevant LIBOR Rate for such Posting Interest Period.

(d) If all or a portion of (i) the principal amount of any Loan or Posting
Advance or (ii) any interest payable thereon or any other amount hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest or other amounts due hereunder, to the extent permitted by Applicable
Law, the rate described in Section 2.8(a) (or, in the case of the Posting
Facility, the rate described in Section 2.8(c)) plus 2% from the date of such
non-payment to the date on which such amount is paid in full (after as well as
before judgment).

(e) Interest on each Loan and on each Posting Advance shall accrue from and
including the date of any Borrowing to but excluding the date of any repayment
thereof and shall (including Posting Advances) be payable in Dollars; provided
that any Loan that is repaid on the same date on which it is made shall bear
interest for one day. Except as provided below, interest shall be payable (i) in
respect of each ABR Loan, quarterly in arrears on the tenth Business Day
following the end of each March, June, September and December, (ii) in respect
of each LIBOR Loan, on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three-month intervals after the first day of such Interest Period,
(iii) in respect of each Loan, (A) on any prepayment; provided that interest on
ABR Loans shall only become due pursuant to this subclause (A) if the aggregate
principal amount of the ABR Loans then -outstanding is repaid in full, (B) at
maturity (whether by acceleration or otherwise) and (C) after such maturity, on
demand, and (iv) in respect of each Posting Advance, on each Weekly Interest
Payment Date to the Posting Agent, for the account of the relevant Posting
Lenders, the amount of interest applicable to the Posting Interest Period ending
on such Weekly Interest Payment Date as computed pursuant to Section 2.8(c) of
this Agreement; provided that, to the extent any such interest payment on any
Posting Advance is subject to a netting and/or settlement agreement, such
interest payment shall be applied, paid or otherwise netted and/or settled, on
behalf of the Borrower, as required thereunder.

(f) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(g) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

(h) The Posting Agent, upon determining the LIBOR Rate for each Posting Interest
Period, shall promptly notify the Borrower and the Posting Calculation Agent of
such determination by no later than 10:00 a.m. (New York City time) on the
relevant Weekly Interest Payment Date. Notice of such amount may be provided by
email at the address set forth on Schedule 13.2.

(i) In the event that the Administrative Agent or the Borrower determine that
any Section 9.1 Financials previously delivered were incorrect or inaccurate and
such inaccuracy, if corrected,

 

#4812-2844-92899582-0297

-108-



--------------------------------------------------------------------------------

would have led to the application of a higher Applicable ABR Margin or
Applicable LIBOR Margin for any period (an “Applicable Period”) than the
Applicable ABR Margin or Applicable LIBOR Margin applied for such Applicable
Period, then (i) the Borrower shall as soon as practicable deliver to the
Administrative Agent the correct Section 9.1 Financials for such Applicable
Period, (ii) the Applicable ABR Margin or Applicable LIBOR Margin, as the case
may be, shall be determined as if the pricing level for such higher Applicable
ABR Margin or Applicable LIBOR Margin, as the case may be, were applicable for
such Applicable Period, and (iii) the Borrower shall within 15 days after
delivery of such financial statements pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable ABR
Margin or Applicable LIBOR Margin, as the case may be, for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. This Section 2.8(i) shall not limit the rights
of the Administrative Agent and Lenders with respect to Section 2.8(d) and
Section 11.

(j) Within 20 Business Days following the end of each March, June, September and
December (commencing with December 31, 2007) prior to the 2014 Deposit L/C Loan
Maturity Date and within 20 Business Days, following the 2014 Deposit L/C Loan
Maturity Date, (i) if the Shortfall Amount at the end of such month (or at the
2014 Deposit L/C Loan Maturity Date, as applicable) is positive, the
Administrative Agent shall pay to the Borrower an amount equal to such Shortfall
Amount and (ii) if the Shortfall Amount at the end of such month is negative,
the Administrative Agent shall deliver notice to the Borrower of such Shortfall
Amount and, within 10 Business Days of receipt of such notice, the Borrower
shall pay to the Administrative Agent an amount equal to such Shortfall Amount
(each such payment under clause (i) or (ii), a “Shortfall Payment”); provided
that (A) in no event shall the Borrower be obligated to make Shortfall Payments
to the Administrative Agent that, in the aggregate, exceed the greater of
(x) the aggregate amount of Shortfall Payments made by the Administrative Agent
to the Borrower from the Closing Date through any such date of determination and
(y) the Upside Amount as of the date of such determination (each such payment
made pursuant to this clause (y) in excess of the amount in clause (x), an
“Upside Amount Payment”) and (B) for the avoidance of doubt, (1) the
Administrative Agent shall have no obligation to make Shortfall Payments to the
Borrower with respect to amounts accrued (or that would have accrued) after the
2014 Deposit L/C Loan Maturity Date and (2) the Borrower shall have no
obligation to make Shortfall Payments to the Administrative Agent with respect
to amounts accrued (or that would have accrued) after the 2014 Deposit L/C Loan
Maturity Date.

2.9. Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all relevant Lenders
participating in the relevant Credit Facility) a nine or twelve month period or
a period of less than one month; provided that, notwithstanding the foregoing,
the initial Interest Period beginning on the Closing Date may be for a period of
less than one month if agreed upon by the Borrower and the Administrative Agent.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

 

#4812-2844-92899582-0297

-109-



--------------------------------------------------------------------------------

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
Maturity Date of such Loan; and

(e) Posting Interest Periods shall be governed by Section 14.

2.10. Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent (or, in the case of the Posting Facility, the Posting Agent) or (y) in the
case of clauses (ii) and (iii) below, any Lender shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period or on the
date for determining the LIBOR Rate for any Posting Interest Period that
(x) deposits in the principal amounts and currencies of the Loans or Posting
Advances, as applicable, comprising such LIBOR Borrowing or Posting Advance, as
the case may be, are not generally available in the relevant market or (y) by
reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans or
with respect to any Posting Advances (other than any increase or reduction
attributable to (i) Taxes indemnifiable under Section 5.4, (ii) net income taxes
and franchise and excise taxes (imposed in lieu of net income taxes) imposed on
any Agent or Lender or (iii) Taxes included under clauses (c) and (d) of the
definition of “Excluded Taxes”) because of (x) any change since the date
hereofClosing Date in any Applicable Law (or in the interpretation or
administration thereof and including the introduction of any new Applicable
Law), such as, for example, without limitation, a change in official reserve
requirements, and/or (y) other circumstances affecting the interbank LIBOR
market or the position of such Lender in such market; or

(iii) at any time, that the making or continuance of any LIBOR Loan or the
making of any Posting Advance has become unlawful as a result of compliance by
such Lender in good faith with any Applicable Law (or would conflict with any
such Applicable Law not having the force of law even though the failure to
comply therewith would not be unlawful), or has become impracticable as a result
of a contingency occurring after the date hereofClosing Date that materially and
adversely affects the interbank LIBOR market;

 

#4812-2844-92899582-0297

-110-



--------------------------------------------------------------------------------

then, and in any such event, such Lender (or the Administrative Agent (or, in
the case of the Posting Facility, the Posting Agent), in the case of clause
(i) above) shall within a reasonable time thereafter give notice (if by
telephone, confirmed in writing) to the Borrower and to the Administrative Agent
(or, in the case of the Posting Facility, the Posting Agent) of such
determination (which notice the Administrative Agent (or the Posting Agent, as
applicable) shall promptly transmit to each of the other Lenders). Thereafter
(x) in the case of clause (i) above, LIBOR Loans or Posting Advances, as
applicable, shall no longer be available until such time as the Administrative
Agent (or the Posting Agent, as applicable) notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent (or the Posting Agent, as applicable) no longer exist (which notice the
Administrative Agent (or the Posting Agent, as applicable) agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or Notice of Conversion given by the Borrower with respect to LIBOR Loans or any
notice given by the Posting Calculation Agent with respect to any Posting
Advances, that have not yet been incurred shall be deemed rescinded by the
Borrower or the Posting Calculation Agent, as applicable, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly after receipt
of written demand therefor such additional amounts (in the form of an increased
rate of or a different method of calculating, interest or otherwise, as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of subclause (iii) above, the Borrower shall take
one of the actions specified in Section 2.10(b) as promptly as possible and, in
any event, within the time period required by Applicable Law.

(b) At any time that any LIBOR Loan or any Posting Advance is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may (and
in the case of a LIBOR Loan or a Posting Advance, as the case may be, affected
pursuant to Section 2.10(a)(iii) shall) either (x) if the affected LIBOR Loan or
the affected Posting Advance, as the case may be, is then being made pursuant to
a Borrowing, cancel such Borrowing by giving the Administrative Agent (or the
Posting Agent, as applicable) telephonic notice (confirmed promptly in writing)
thereof on the same date that the Borrower was notified by a Lender pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan or the affected
Posting Advance, as the case may be, is then -outstanding, upon at least three
Business Days’ notice to the Administrative Agent (or the Posting Agent, as
applicable) require the affected Lender to convert each such LIBOR Loan or such
Posting Advance, as the case may be, into an ABR Loan; provided that if more
than one Lender is affected at any time, then all affected Lenders must be
treated in the same manner pursuant to this Section 2.10(b).

(c) If, after the date hereofClosing Date, any Change in Law relating to capital
adequacy of any Lender or compliance by any Lender or its parent with any Change
in Law relating to capital adequacy occurring after the date hereofClosing Date,
has or would have the effect of reducing the rate of return on such Lender’s or
its parent’s or its Affiliate’s capital or assets as a consequence of such
Lender’s commitments or obligations hereunder to a level below that which such
Lender or its parent or its Affiliate could have achieved but for such Change in
Law (taking into consideration such Lender’s or its parent’s policies with
respect to capital adequacy), then from time to time, promptly after demand by
such Lender (with a copy to the Administrative Agent (or with respect to the
Posting Facility, the Posting Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any Applicable Law as in
effect on the date hereofClosing Date. Each Lender, upon determining in good
faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis

 

#4812-2844-92899582-0297

-111-



--------------------------------------------------------------------------------

of the calculation of such additional amounts, although the failure to give any
such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

2.11. Compensation. If (i) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (ii) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (iii) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (iv) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (v) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan. It is agreed and understood that the provisions of
this Section 2.11 shall not apply to any Posting Advances.

2.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans or any Posting
Advances affected by such event; provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

2.13. Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower.

2.14. Incremental Facilities.

(a) The Borrower may, at any time or from time to time after the Closing Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) one or more
additional tranches of term loans (the “Incremental Term Loans”), (ii) one or
more additional tranches of deposit l/c loans (the “Incremental Deposit L/C
Loans”), (iii) one or more increases in the amount of the Revolving Credit
Commitments; provided that on or after the 2011 Revolving Credit Commitment
Extension Effective Date, increases shall be of the 2016 Revolving Credit
Commitments or any other Extended Revolving Credit Commitment (each such
increase, an “Incremental Revolving Commitment Increase”) or (iv) one or more
incremental commodity cash collateral posting facilities (each, an “Incremental
Posting Facility”); provided that (A) both at the time of any such request and
after giving effect to the effectiveness of any Incremental Amendment referred
to

 

#4812-2844-92899582-0297

-112-



--------------------------------------------------------------------------------

below, no Default or Event of Default shall exist and at the time that any such
Incremental Term Loan, Incremental Deposit L/C Loan, Incremental Revolving
Commitment Increase or Incremental Posting Facility is made or effected (and
after giving effect thereto), no Default or Event of Default shall exist and the
conditions in Section 7.1 shall be satisfied and (B) the Borrower shall be in
compliance with the covenant set forth in Section 10.9 determined on a Pro Forma
Basis as of the date of the making of such Incremental Term Loan, Incremental
Deposit L/C Loans, Incremental Revolving Commitment Increase or the entering
into such Incremental Posting Facility, as the case may be, and as of the last
day of the most recent Test Period, in each case as if such Incremental Term
Loans, Incremental Deposit L/C Loans, Incremental Revolving Credit Commitment
Increase or Incremental Posting Facility, as applicable, had been outstanding on
the last day of such Test Period for testing compliance therewith.

(b) Each tranche of Incremental Term Loans, each tranche of Incremental Deposit
L/C Loans and each Incremental Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than $50,000,000 (provided that such
amount may be less than $50,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of all Incremental Term
Loans, Incremental Deposit L/C Loans and the Incremental Revolving Commitment
Increases shall not exceed $2,000,000,000.750,000,000 minus the aggregate
principal amount of Permitted Other Debt incurred under Section 10.1(y)(iii)
(the “Incremental Limit”).

(c) The Incremental Term Loans (i) shall rank pari passu in right of payment and
of security with the Revolving Credit Loans, the Initial Term Loans, the Delayed
Drawall other Term Loans, the Posting Advances and the Deposit L/C Loans,
(ii) shall not mature earlier than the Initial Term LoanLatest Maturity Date,
(iii) shall have interest rates, interest margins, rate floors, fees, funding
discounts, premiums and amortization schedules determined by the Borrower and
the lenders thereof and (iv) may have terms and conditions different from those
of the Initial Term Loans and the Delayed Drawother Term Loans; provided that,
except with respect to the differences set forth in clauses (ii) and
(iii) above, any differences must be reasonably acceptable to the Administrative
Agent.

(d) The Incremental Deposit L/C Loans (i) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans, the Initial Term Loans,
the Delayed Draw Term Loans, the Posting Advances and theall other Deposit L/C
Loans, (ii) shall not mature earlier than the Deposit L/C LoanLatest Maturity
Date, (iii) shall have interest rates, interest margins, rate floors, fees,
funding discounts, premiums and amortization schedules determined by the
Borrower and the lenders thereof and (iv) may have terms and conditions
different from those of the other Deposit L/C Loans; provided that, except with
respect to the differences set forth in clauses (ii) and (iii) above, any
differences must be reasonably acceptable to the Administrative Agent.

(e) Each Incremental Posting Facility shall rank pari passu in right of payment
and of security with the Revolving Credit Loans, the Initial Term Loans, the
Delayed Draw Term Loans, theall other Posting Advances and the Deposit L/C
Loans.

(f) Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans,
Incremental Deposit L/C Loans, Incremental Revolving Commitment Increases or
Incremental Posting Facilities. Incremental Term Loans and Incremental Deposit
L/C Loans may be made, and Incremental

 

#4812-2844-92899582-0297

-113-



--------------------------------------------------------------------------------

Revolving Commitment Increases and Incremental Posting Facilities may be
provided, by any existing Lender (it being understood that (i) no existing
Lender will have an obligation to make a portion of any Incremental Term Loan,
Incremental Deposit L/C Loan or any Incremental Posting Facility, (ii) no
existing Lender with a Revolving Credit Commitment will have any obligation to
provide a portion of any Incremental Revolving Commitment Increase and (iii) the
Borrower shall have no obligation to offer any existing Lender the opportunity
to provide any such Incremental Term Loans, Incremental Deposit L/C Loans,
Incremental Revolving CreditCommitment Increases (including pursuant to New
Revolving Credit Commitments) or Incremental Posting Facilities) or by any other
bank or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”); provided that the
Administrative Agent shall have consented (not to be unreasonably withheld) to
such Lender’s or Additional Lender’s making such Incremental Term Loans,
Incremental Deposit L/C Loans or providing such Incremental Revolving Commitment
Increases if such consent would be required under Section 13.6(b) for an
assignment of Loans or Commitments, as applicable, to such Lender or Additional
Lender.

(g) Commitments in respect of Incremental Term Loans, Incremental Deposit L/C
Loans, Incremental Revolving Commitment Increases and Incremental Posting
Facilities shall become Commitments (or in the case of an Incremental Revolving
Commitment Increase to be provided by an existing Lender with a Revolving Credit
Commitment, an increase in such Lender’s applicable Revolving Credit Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement (which shall be substantially in the form of Exhibit L to this
Agreement) and, as appropriate, the other Credit Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, except with respect to any Incremental Posting
Facility, the Administrative Agent and, with respect to any Incremental Posting
Facility, the relevant posting and calculation agents. The Incremental Amendment
may, subject to Section 2.14(c), (d) or (e) as the case may be, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date hereofthereof (each an “Incremental Facility Closing
Date”) of the conditions in Section 7.1 and such other conditions as the parties
thereto shall agree. The Borrower may use the proceeds of the Incremental Term
Loans, Incremental Deposit L/C Loans, Incremental Revolving Commitment Increases
and Incremental Posting Facilities for any purpose not prohibited by this
Agreement.

(h) (i) No Lender shall be obligated to provide any Incremental Term Loans,
Incremental Deposit L/C Loans, Incremental Revolving Commitment Increases or
Incremental Posting Facilities, unless it so agrees and the Borrower shall not
be obligated to offer any existing Lender the opportunity to provide any
Incremental Term Loans, Incremental Deposit L/C Loans, Incremental Revolving
Credit Increases or Incremental Posting Facilities. Upon each increase in the
Revolving Credit Commitments or, after the 2011 Revolving Credit Commitment
Extension Effective Date, the 2016 Revolving Credit Commitments or any other
Extended Revolving Credit Commitment (other than pursuant to clause (ii) below)
pursuant to this Section, each Lender with a Revolving Credit Commitment
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Incremental
Revolving Commitment Increase (each an “Incremental Revolving Commitment
Increase Lender”) in respect of such increase, and each such Incremental
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding Revolving Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Revolving Letters of Credit and (ii) participations hereunder in Swingline Loans
held by each Lender with a Revolving Credit Commitment (including each such
Incremental Revolving Commitment Increase Lender) will equal the percentage of
the aggregate Revolving Credit Commitments of all Lenders represented by such
Lender’s Revolving Credit Commitment. If, on the date of such increase, there
are any Revolving Credit Loans outstanding, such Revolving Credit Loans shall on
or prior to the effectiveness of such Incremental Revolving Commitment Increase
be prepaid from the proceeds of additional Revolving Credit Loans made

 

#4812-2844-92899582-0297

-114-



--------------------------------------------------------------------------------

hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 2.11. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(ii) At the option of the Borrower and the Incremental Lenders providing such
Incremental Revolving Commitment Increases, any Incremental Revolving Commitment
Increases may be in the form of one or more separate classes of revolving credit
commitments (the “New Revolving Credit Commitments”) which shall constitute a
separate Class of Commitments from the Revolving Credit Commitments, any other
Extended Revolving Credit Commitments and/or any other New Revolving Credit
Commitments (each such separate Class of New Revolving Credit Commitments, a
“New Revolving Credit Series” and each Loan thereunder, a “New Revolving Credit
Loan”) and the related Loans shall constitute a separate Class of Loans from the
Revolving Credit Loans, any other Extended Revolving Credit Loans and/or any
other New Revolving Credit Loans (it being understood that New Revolving Credit
Commitments of a single New Revolving Credit Series may be established on more
than one date); provided that:

(A) the aggregate amount of New Revolving Credit Commitments in effect at any
time, when aggregated with the aggregate amount of Revolving Credit Commitments
and any other Extended Revolving Credit Commitments at such time, shall not
exceed the sum of (x) $2,700,000,000 less all 2011 Revolving Credit Commitment
Termination Amounts and (y) the remainder, if positive, of (A) $750,000,000
minus (B) the aggregate amount of Incremental Term Loans and Incremental Deposit
L/C Loans established on or prior to such date minus (C) the aggregate amount of
Permitted Other Debt previously established in reliance of Section 10.1(y)(iii);

(B) Each tranche of New Revolving Credit Commitments shall be in an aggregate
principal amount of not less than $50,000,000 (provided that such amount may be
less than $50,000,000 if such amount represents all remaining availability under
the limit set forth in Section 2.14(b) above).

(C) the terms of such New Revolving Credit Commitments, except for (w) the tenor
of the New Revolving Credit Commitments (which shall have a scheduled expiration
date no earlier than the Revolving Credit Maturity Date), (x) the size of any
swingline loan and/or letter of credit subfacilities under such New Revolving
Credit Commitments, (y) the applicable interest rates, interest margins, rate
floors, premiums, funding discounts and fees payable with respect to such New
Revolving Credit Commitments and (z) the borrowing, repayment and termination of
Commitment procedures (in each case which shall be as specified in the
applicable Incremental Amendment), shall be similar to the terms of the
Revolving Credit Commitments and any other Extended Revolving Credit Commitments
(unless otherwise consented to by the Administrative Agent); and

(D) in connection with the establishment of any New Revolving Credit Commitments
that will include swingline loan and/or letter of credit subfacilities, any
amendment to this Agreement pursuant to this Section 2.14(h)(ii) may include
provisions relating to swingline loans and/or letters of credit, as applicable,
issued thereunder, which issuances shall be on terms similar (except for the
overall size of such subfacilities and the identity of the swingline lender and
letter of credit issuer, as applicable, and borrowing, repayment and termination
of commitment procedures, in each case which shall be

 

#4812-2844-92899582-0297

-115-



--------------------------------------------------------------------------------

specified in the applicable Incremental Amendment) to the terms relating to
Swingline Loans and Letters of Credit with respect to the Revolving Credit
Commitments or otherwise reasonably acceptable to the Administrative Agent and
any applicable swingline lender or letter of credit issuer thereunder.

2.15. Extensions of Term Loans and Revolving Credit Loans and Revolving Credit
Commitments. (a)(i) The Borrower may at any time and from time to time request
that all or a portion of the Term Loans of any Class (an “Existing Term Loan
Class”) be exchanged to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or any portion of the principal amount
of such Loans (any such Term Loans which have been so extended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.15. In
order to establish any Extended Term Loans, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be similar to the Term Loans of the Existing Term
Loan Class from which they are to be extended except that (w) the scheduled
final maturity date shall be extended and all or any of the scheduled
amortization payments of all or a portion of any principal amount of such
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.5 or in the Incremental Amendment,
as the case may be, with respect to the Existing Term Loan Class of Term Loans
from which such Extended Term Loans were extended, in each case as more
particularly set forth in paragraph (c) of this Section 2.15 below), (x) (A) the
interest rates, interest margins, upfront fees, funding discounts, original
issue discounts and premiums (including through fixed interest rates) with
respect to the Extended Term Loans may be different than those for the Term
Loans of such Existing Term Loan Class and/or (B) additional fees may be payable
to the Lenders providing such Extended Term Loans in addition to or in lieu of
any of the items contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment, (y) subject to the
provisions set forth in Sections 5.1 and 5.2, the Extended Term Loans may have
optional prepayment terms (including call protection and prepayment premiums)
and mandatory prepayment terms as may be agreed between the Borrower and the
Lender thereof and (z) the Extension Amendment may provide for other covenants
and terms that apply solely to any period after the Latest Maturity Date,
provided that the principal amount of the Extended Term Loans shall not exceed
the principal amount of the Term Loans being extended. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class exchanged into Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans of any Extension Series shall constitute a
separate Class of Term Loans from the Existing Term Loan Class of Term Loans
from which they were extended.

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments, any previously extended Extended
Revolving Credit Commitments and/or any New Revolving Credit Commitments, each
existing at the time of such request (each, an “Existing Revolving Credit
Commitment” and any related revolving credit loans thereunder, “Existing
Revolving Credit Loans”) be exchanged to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of Existing Revolving Credit Loans related
to such Existing Revolving Credit Commitments (any such Existing Revolving
Credit Commitments which have been so extended, “Extended Revolving Credit
Commitments” and any related Loans, “Extended Revolving Credit Loans”) and to
provide for other terms consistent with this Section 2.15. In order to establish
any Extended Revolving Credit Commitments, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders of the applicable Class of Existing Revolving Credit Commitments) (a
“Revolving Credit Extension Request”) setting forth the proposed terms of the
Extended Revolving Credit

 

#4812-2844-92899582-0297

-116-



--------------------------------------------------------------------------------

Commitments to be established, which terms shall be similar to those applicable
to the Existing Revolving Credit Commitments from which they are to be extended
(the “Specified Existing Revolving Credit Commitment”) except (w) all or any of
the final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of the Specified Existing
Revolving Credit Commitments, (x) (A) the interest rates, interest margins, rate
floors, upfront fees, funding discounts, original issue discount and premiums
with respect to the Extended Revolving Credit Commitments may be different than
those for the Specified Existing Revolving Credit Commitments and/or
(B) additional fees may be payable to the Lenders providing such Extended
Revolving Credit Commitments in addition to or in lieu of any of the items
contemplated by the preceding clause (A), (y) the undrawn revolving credit
commitment fee rate with respect to the Extended Revolving Credit Commitments
may be different than such rate for the Specified Existing Revolving Credit
Commitment and (z) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date; provided
that the amount of the Extended Revolving Credit Commitments and the principal
amount of the Extended Revolving Credit Loans shall not exceed the amount of the
Specified Existing Revolving Credit Commitments being extended and the principal
amount of the related Existing Revolving Credit Loans being extended,
respectively, and provided further that, notwithstanding anything to the
contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Extended Revolving Credit Loans under any Extended Revolving
Credit Commitments shall be made on a pro rata basis with any borrowings and
repayments of the Specified Existing Revolving Credit Commitments (the mechanics
for which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and repayment procedures of
the applicable Credit Facility), (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and the Revolving Credit Loans related to such
Commitments set forth in Section 13.6 and (3) subject to Section 4.2,
Section 5.2(a)(iv), Section 5.2(e)(ii) and Section 10.1(y)(ii), permanent
repayments of Old Revolving Credit Loans (and permanent reductions in Old
Revolving Credit Commitments) or permanent reduction of Old Revolving Credit
Commitments shall be permitted as may be agreed between the Borrower and such
Lenders thereof. Any Extended Revolving Credit Commitments of any Extension
Series shall constitute a separate Class of revolving credit commitments from
the Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date).

(iii) The Borrower may at any time and from time to time request that all or a
portion of the Deposit L/C Loans of any Class (an “Existing Deposit L/C Loan
Class”) be exchanged to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or any portion of the principal amount
of such Loans (any such Deposit L/C Loans which have been so extended, “Extended
Deposit L/C Loans”) and to provide for other terms consistent with this
Section 2.15. In order to establish any Extended Deposit L/C Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Deposit L/C Loan
Class) (a “Deposit L/C Loan Extension Request”) setting forth the proposed terms
of the Extended Deposit L/C Loans to be established, which terms shall be
similar to the Deposit L/C Loans of the Existing Deposit L/C Loan Class from
which they are to be extended except that (w) the scheduled final maturity date
shall be extended and all or any of the scheduled amortization payments of all
or a portion of any principal amount of such Extended Deposit L/C Loans may be
delayed to later dates than the scheduled amortization of principal of the
Deposit L/C Loans of such Existing Deposit L/C Loan Class (with any such delay
resulting in a corresponding adjustment to the scheduled amortization payments
reflected in Section 2.5 or in the Incremental Amendment, as the case may be,
with respect to the Existing Deposit L/C Loan Class of Deposit L/C Loans from
which such Extended Deposit L/C Loans were extended, in each case as more
particularly set forth in paragraph (c) of this Section 2.15 below), (x) (A) the
interest rates, interest

 

#4812-2844-92899582-0297

-117-



--------------------------------------------------------------------------------

margins, upfront fees, funding discounts, original issue discounts and premiums
(including through fixed interest rates) with respect to the Extended Deposit
L/C Loans may be different from those for the Deposit L/C Loans of such Existing
Deposit L/C Loan Class and/or (B) additional fees may be payable to the Lenders
providing such Extended Deposit L/C Loans in addition to or in lieu of any of
the items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (y) subject to the provisions
set forth in Sections 5.1 and 5.2, the Extended Deposit L/C Loans may have
optional prepayment terms (including call protection and prepayment premiums)
and mandatory prepayment terms as may be agreed between the Borrower and the
Lender thereof and (z) the Extension Amendment may provide for other covenants
and terms that apply solely to any period after the Latest Maturity Date,
provided that the principal amount of the Extended Deposit L/C Loans shall not
exceed the principal amount of the Existing Deposit L/C Loans being extended. No
Lender shall have any obligation to agree to have any of its Deposit L/C Loans
of any Existing Deposit L/C Loan Class exchanged into Extended Deposit L/C Loans
pursuant to any Deposit L/C Loan Extension Request. Any Extended Deposit L/C
Loans of any Extension Series shall constitute a separate Class of Deposit L/C
Loans from the Existing Deposit L/C Loan Class of Deposit L/C Loans from which
they were extended. Notwithstanding anything to the contrary contained in this
Section 2.15(a)(iii), the applicable Extension Amendment may provide that the
Deposit L/C Termination Date may be extended and the related obligations to make
Deposit Letters of Credit may be continued so long as the applicable Deposit
Letter of Credit Issuer has consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as the Administrative Agent may
determine in its discretion) prior to the date on which Lenders under the
Existing Class are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent in
each case acting reasonably to accomplish the purposes of this Section 2.15 (it
being understood that the offer and allocation procedures for each Extension
Series shall be substantially similar to those used for the offer and allocation
of loans as provided in Amendment No. 2). Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Term Loans, Deposit L/C Loans, Revolving
Credit Commitments, New Revolving Credit Commitments or Extended Revolving
Credit Commitments of the Existing Class subject to such Extension Request
exchanged into Extended Loans/Commitments shall notify the Administrative Agent
(an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans, Deposit L/C Loans, Revolving Credit
Commitments, New Revolving Credit Commitments or Extended Revolving Credit
Commitments of the Existing Class which it has elected to exchange into Extended
Loans/Commitments (subject to any minimum denomination requirements imposed by
the Administrative Agent). In the event that the aggregate amount of Term Loans,
Deposit L/C Loans, Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments of the Existing Class
subject to Extension Elections exceeds the amount of Extended Loans/Commitments
requested pursuant to the Extension Request, Term Loans, Deposit L/C Loans,
Revolving Credit Commitments, New Revolving Credit Commitments or Extended
Revolving Credit Commitments subject to Extension Elections shall be converted
to Extended Loans/Commitments as provided for in the applicable Extension
Amendment. Notwithstanding the conversion of any Existing Revolving Credit
Commitment (other than a New Revolving Credit Commitment) into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically to all other Old Revolving Credit Commitments for purposes
of the obligations of a Revolving Credit Lender in respect of Swingline Loans
under Section 2.1(e) and Revolving Letters of Credit under Article 3, except
that the applicable Extension Amendment may provide that the Swingline Maturity
Date and/or the Revolving L/C Maturity Date may be extended and the related
obligations to make Swingline Loans and issue Revolving Letters of Credit may be
continued so long as the applicable Swingline Lender and/or the applicable
Revolving Letter of Credit Issuer, as applicable, have consented to such
extensions (it being

 

#4812-2844-92899582-0297

-118-



--------------------------------------------------------------------------------

understood that no consent of any other Lender shall be required in connection
with any such extension). Notwithstanding the conversion of any Existing
Revolving Credit Commitment that is a New Revolving Credit Commitment (or any
previously extended New Revolving Credit Commitment) into an Extended Revolving
Credit Commitment, such Extended Revolving Credit Commitment shall be treated
identically to all other Old Revolving Credit Commitments for purposes of the
obligations of a Lender in respect of swingline loans and letters of credit,
except that the applicable Extension Amendment may provide that the swingline
maturity date and/or the letter of credit maturity date may be extended and the
related obligations to make swingline loans and issue letters of credit may be
continued so long as the applicable swingline lender and/or the applicable
letter of credit issuer, as applicable, have consented to such extensions (it
being understood that no consent of any other Lender shall be required in
connection with any such extension).

(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.15(c) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Credit
Parties, the Administrative Agent and the Extending Lenders. No Extension
Amendment shall provide for any tranche of Extended Loans/Commitments in an
aggregate principal amount that is less than $50,000,000. In addition to any
terms and changes required or permitted by Section 2.15(a), each Extension
Amendment in respect of Extended Term Loans shall amend the scheduled
amortization payments pursuant to Section 2.5 or the applicable Incremental
Amendment with respect to the Existing Class of Term Loans from which the
Extended Term Loans were exchanged to reduce each scheduled Repayment Amount for
the Existing Class in the same proportion as the amount of Term Loans of the
Existing Class is to be reduced pursuant to such Extension Amendment (it being
understood that the amount of any Repayment Amount payable with respect to any
individual Term Loan of such Existing Class that is not an Extended Term Loan
shall not be reduced as a result thereof). Notwithstanding anything to the
contrary in this Section 2.15 and without limiting the generality or
applicability of Section 13.1 to any Section 2.15 Additional Amendments, any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.15 Additional Amendment”) to this Agreement
and the other Credit Documents; provided that such Section 2.15 Additional
Amendments do not become effective prior to the time that such Section 2.15
Additional Amendments have been consented to (including, without limitation,
pursuant to (1) consents applicable to holders of Incremental Term Loans,
Incremental Deposit L/C Loans, New Revolving Credit Commitments and Incremental
Revolving Commitment Increases provided for in any Incremental Amendment and
(2) consents applicable to holders of any Extended Loans/Commitments provided
for in any Extension Amendment) by such of the Lenders, Credit Parties and other
parties (if any) as may be required in order for such Section 2.15 Additional
Amendments to become effective in accordance with Section 13.1. It is understood
and agreed that each Lender that has consented to Amendment No. 2 has consented,
and shall at the effective time thereof be deemed to consent to each amendment
to this Agreement and the other Credit Documents authorized by this Section 2.15
and the arrangements described above in connection therewith except that the
foregoing shall not constitute a consent on behalf of any Lender to the terms of
any Section 2.15 Additional Amendment. In connection with any Extension
Amendment, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent (i) as to the enforceability of such
Extension Amendment, the Credit Agreement as amended thereby, and such of the
other Credit Documents (if any) as may be amended thereby (in the case of such
other Credit Documents as contemplated by the immediately preceding sentence)
and (ii) to the effect that such Extension Amendment, including without
limitation, the Extended Loans/Commitments provided for therein, does not
conflict with or violate the terms and provisions of Section 13.1 of this
Agreement.

 

#4812-2844-92899582-0297

-119-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Term Loan Class, Existing Deposit L/C Loan Class
or Class of Existing Revolving Credit Commitments is exchanged to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so exchanged by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), (II) in the case of the
existing Deposit L/C Loans of each Extending Lender, the aggregate principal
amount of such existing Deposit L/C Loans shall be deemed reduced by an amount
equal to the aggregate principal amount of Extended Deposit L/C Loans so
exchanged by such Lender on such date, and the Extended Deposit L/C Loans shall
be established as a separate Class of Deposit L/C Loans (together with any other
Extended Deposit L/C Loans so established on such date), and (III) in the case
of the Specified Existing Revolving Credit Commitments of each Extending Lender,
the aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so exchanged by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Revolving Credit
Commitments to Extended Revolving Credit Commitments.

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series, Extended
Deposit L/C Loans of a given Extension Series or the Extended Revolving Credit
Commitments of a given Extension Series, in each case to a given Lender was
incorrectly determined as a result of manifest administrative error in the
receipt and processing of an Extension Election timely submitted by such Lender
in accordance with the procedures set forth in the applicable Extension
Amendment, then the Administrative Agent, the Borrower and such affected Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Credit Documents (each, a “Corrective Extension Amendment”) within 15 days
following the effective date of such Extension Amendment, as the case may be,
which Corrective Extension Amendment shall (i) provide for the conversion and
extension of Term Loans under the Existing Term Loan Facility, Deposit L/C Loans
under the Existing Deposit L/C Loan Facility or Existing Revolving Credit
Commitments (and related Revolving Credit Exposure), as the case may be, in such
amount as is required to cause such Lender to hold Extended Term Loans, Extended
Deposit L/C Loans or Extended Revolving Credit Commitments (and related
Revolving Credit Exposure) of the applicable Extension Series into which such
other Term Loans, Deposit L/C Loans or Revolving Credit Commitments or New
Revolving Credit Commitments, as the case may be, were initially converted, as
the case may be, in the amount such Lender would have held had such
administrative error not occurred and had such Lender received the minimum
allocation of the applicable Loans or Commitments to which it was entitled under
the terms of such Extension Amendment, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Borrower and such Lender may agree (including conditions of the type required to
be satisfied for the effectiveness of an Extension Amendment described in
Section 2.15(c)), and (iii) effect such other amendments of the type (with
appropriate reference and nomenclature changes) described in the penultimate
sentence of Section 2.15(c).

 

#4812-2844-92899582-0297

-120-



--------------------------------------------------------------------------------

(f) No exchange of Loans or Commitments pursuant to any Extension Amendment in
accordance with this Section 2.15 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

2.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 4.1(a);

(b) if any Swingline Exposure or Revolving Letter of Credit Exposure exists at
the time a Lender becomes a Defaulting Lender, then (i) all or any part of such
Revolving Letter of Credit Exposure of such Defaulting Lender and such Swingline
Exposure of such Defaulting Lender will, subject to the limitation in the first
proviso below, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Credit Commitment Percentage;
provided that (A) each Non-Defaulting Lender’s Revolving Letter of Credit
Exposure plus its Swingline Exposure may not in any event exceed the Revolving
Credit Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Revolving Letter of Credit
Issuers, the Swingline Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender,
(ii) to the extent that all or any portion of the Defaulting Lender’s Revolving
Letter of Credit Exposure and Swingline Exposure cannot, or can only partially,
be so reallocated to Non-Defaulting Lenders, whether by reason of the first
proviso in Section 2.16(b)(i) above or otherwise, the Borrower shall within two
Business Days following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) and (y) second, Cash Collateralize such Defaulting
Lender’s Revolving Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above), in accordance with the procedures
set forth in Section 3.8 for so long as such Revolving Letter of Credit Exposure
is outstanding, (iii) if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Revolving Letter of Credit Exposure pursuant to the
requirements of this Section 2.16(b), the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 4.1(c) with respect to
such Defaulting Lender’s Letter of Credit Exposure during the period such
Defaulting Lender’s Revolving Letter of Credit Exposure is Cash Collateralized,
(iv) if the Revolving Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to the requirements of this Section 2.16(b), then the fees
payable to the Lenders pursuant to Section 4.1(c) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Revolving Credit Commitment
Percentages and the Borrower shall not be required to pay any fees to the
Defaulting Lender pursuant to Section 4.1(c) with respect to such Defaulting
Lender’s Revolving Letter of Credit Exposure during the period that such
Defaulting Lender’s Revolving Letter of Credit Exposure is reallocated, or
(v) if any Defaulting Lender’s Revolving Letter of Credit Exposure is neither
Cash Collateralized nor reallocated pursuant to the requirements of this
Section 2.16(b), then, without prejudice to any rights or remedies of the
applicable Revolving Letter of Credit Issuer or any Lender hereunder, all fees
payable under Section 4.1(c) with respect to such Defaulting Lender’s Revolving
Letter of Credit Exposure shall be payable to the applicable Revolving Letter of
Credit Issuer until such Revolving Letter of Credit Exposure is Cash
Collateralized and/or reallocated;

(c) no Revolving Letter of Credit Issuer will be required to issue any new
Revolving Letter of Credit or to amend any outstanding Revolving Letter

 

#4812-2844-92899582-0297

-121-



--------------------------------------------------------------------------------

of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, unless the applicable Revolving
Letter of Credit Issuer is reasonably satisfied that any exposure that would
result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Revolving Credit Commitments of the Non-Defaulting Lenders or by
Cash Collateralization or a combination thereof in accordance with the
requirements of Section 2.16(b) above or otherwise in a manner reasonably
satisfactory to the applicable Revolving Letter of Credit Issuer;

(d) the Swingline Lender will not be required to fund any Swingline Loans unless
the Swingline Lender is reasonably satisfied that any exposure that would result
from the exposure to such Defaulting Lender is eliminated or fully covered by
the Revolving Credit Commitments of the Non-Defaulting Lenders or a combination
thereof in accordance with the requirements of Section 2.16(b) above; and

(e) If the Borrower, the Administrative Agent and the Revolving Letter of Credit
Issuers agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon, as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
and any applicable Cash Collateral shall be promptly returned to the Borrower
and any Revolving Letter of Credit Exposure of such Lender reallocated pursuant
to the requirements of Section 2.16(b) shall be reallocated back to such Lender;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

2.17. Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans under one or more Classes of Term Loans (as
determined by the Borrower in its sole discretion) on the same terms, the
Borrower may from time to time consummate one or more exchanges of Term Loans
for Permitted Other Notes (such notes, “Permitted Debt Exchange Notes” and each
such exchange, a “Permitted Debt Exchange”), so long as the following conditions
are satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of a Permitted Debt
Exchange Offer is delivered to the relevant Lenders, (ii) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans exchanged
shall equal the aggregate principal amount (calculated on the face amount
thereof) of Permitted Debt Exchange Notes issued in exchange for such Term
Loans, (iii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) of a given Class tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such Class
offered to be exchanged by the Borrower pursuant to such Permitted

 

#4812-2844-92899582-0297

-122-



--------------------------------------------------------------------------------

Debt Exchange Offer, then the Borrower shall exchange Term Loans under the
relevant Class tendered by such Lenders ratably up to such maximum based on the
respective principal amounts so tendered, or if such Permitted Debt Exchange
Offer shall have been made with respect to multiple Classes without specifying a
maximum aggregate principal amount offered to be exchanged for each Class, and
the aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of all Classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof actually held by it)
shall exceed the maximum aggregate principal amount of Term Loans of all
relevant Classes offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
across all Classes subject to such Permitted Debt Exchange Offer tendered by
such Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered, (v) each such Permitted Exchange Offer shall be made on a
pro rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) of each
applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class, (vi) all documentation in respect
of such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Administrative Agent, and (vii) any
applicable Minimum Tender Condition or Maximum Tender Condition, as the case may
be, shall be satisfied or waived by the Borrower.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $50,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify (A) as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans of any or all applicable Classes be
tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s discretion) of Term Loans of any or all applicable Classes will
be accepted for exchange.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.17 and without conflict with Section 2.17(d);
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
(5) Business Days following the date on which the Permitted Debt Exchange Offer
is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Securities Exchange Act of 1934, as amended.

 

#4812-2844-92899582-0297

-123-



--------------------------------------------------------------------------------

SECTION 3. Letters of Credit.

3.1. Issuance of Letters of Credit.

(a) Revolving Letters of Credit. (i) Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on and after the
Closing Date and prior to the Revolving L/C Maturity Date, each Revolving Letter
of Credit Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 3, to issue upon the request of the Borrower
and for the direct or indirect benefit of the Borrower and the Restricted
Subsidiaries and for the direct or indirect benefit of the Parent and its other
Subsidiaries (excluding the Oncor Subsidiaries) so long as the aggregate Stated
Amount of all Letters of Credit issued for the Parent and its other
Subsidiaries’ benefit does not exceed $250,000,000, a letter of credit or
letters of credit (the “Revolving Letters of Credit” and each, a “Revolving
Letter of Credit”) in such form and with such Issuer Documents as may be
approved by the Revolving Letter of Credit Issuer in its reasonable discretion;
provided that the Borrower shall be a co-applicant, and jointly and severally
liable with respect to each Revolving Letter of Credit issued for the account of
the Parent and its other Subsidiaries, US Holdings or a Restricted Subsidiary.

(ii) Notwithstanding the foregoing, (A) no Revolving Letter of Credit shall be
issued the Stated Amount of which, when added to the Revolving Letters of Credit
Outstanding at such time, would exceed the Revolving Letter of Credit Commitment
then in effect; (B) no Revolving Letter of Credit shall be issued the Stated
Amount of which would cause the aggregate amount of the Revolving Credit
Exposures at such time to exceed the Total Revolving Credit Commitment then in
effect; (C) each Revolving Letter of Credit shall have an expiration date
occurring no later than the earlier of (x) one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the
Revolving Letter of Credit Issuer, or as provided under Section 3.2(b) and
(y) the Revolving L/C Maturity Date; provided that, to the extent that the 2011
Revolving Credit Commitment Extension Effective Date has occurred, no Revolving
Letter of Credit, other than an Optional Revolving Letter of Credit, may have an
expiration date occurring later than the Original Revolving L/C Maturity Date if
on such date of issuance, the aggregate Stated Amount of all Revolving Letters
of Credit having expiration dates after the Original Revolving L/C Maturity Date
(including such newly issued Revolving Letter of Credit but excluding any
Optional Revolving Letters of Credit), when added to the aggregate Revolving
Credit Exposure of all 2016 Revolving Credit Lenders (exclusive of Revolving
Letter of Credit Exposure with respect to such Revolving Letters of Credit) as
of such date, would exceed the Total 2016 Revolving Credit Commitment then in
effect; (D) each Revolving Letter of Credit shall be denominated in Dollars;
(E) no Revolving Letter of Credit shall be issued if it would be illegal under
any Applicable Law for the beneficiary of the Revolving Letter of Credit to have
a Revolving Letter of Credit issued in its favor; (F) no Revolving Letter of
Credit shall be issued after the Revolving Letter of Credit Issuer has received
a written notice from the Borrower or the Administrative Agent or the Required
Lenders stating that a Default or an Event of Default has occurred and is
continuing until such time as the Revolving Letter of Credit Issuer shall have
received a written notice (x) of rescission of such notice from the party or
parties originally delivering such notice, (y) of the waiver of such Default or
Event of Default in accordance with the provisions of Section 13.1 or (z) that
such Default or Event of Default is no longer continuing; and (G) other than in
the case of Existing Letters of Credit, no Revolving Letter of Credit shall be
issued by a Revolving Letter of Credit Issuer the Stated Amount of which, when
added to the Revolving Letters of Credit Outstandings with respect to such
Revolving Letter of Credit Issuer, would exceed the Specified Revolving Letter
of Credit Commitment of such Revolving Letter of Credit Issuer then in effect.
Notwithstanding the proviso to clause (C) of this Section 3.1(a)(ii), any
Revolving Letter of Credit Issuer, at its sole and absolute discretion, may
issue a Revolving Letter of Credit (each, an “Optional Revolving Letter of
Credit”) having an expiration date occurring later than the Original Revolving
L/C Maturity Date but earlier than the Revolving L/C Maturity Date
notwithstanding that, on such date of issuance or at any time thereafter, the
aggregate Stated Amount

 

#4812-2844-92899582-0297

-124-



--------------------------------------------------------------------------------

of all Revolving Letters of Credit having expiration dates after the Original
Revolving L/C Maturity Date (including such Optional Revolving Letter of Credit
and any other Optional Letters of Credit), when added to the aggregate Revolving
Credit Exposure of all 2016 Revolving Credit Lenders (exclusive of Revolving
Letter of Credit Exposure with respect to such Revolving Letters of Credit) as
of such date, may exceed the Total 2016 Revolving Credit Commitment then in
effect. Any such Revolving Letter of Credit Issuer may require, as a condition
to issuing any such an Optional Revolving Letter of Credit in its sole and
absolute discretion, that the Borrower Cash Collateralize the Revolving L/C
Obligations with respect to such Optional Revolving Letters of Credit to the
extent of the excess referred to in the preceding sentence (at such times as
such Revolving Letter of Credit Issuer may required), or make other arrangements
satisfactory to such Revolving Letter of Credit Issuer, to eliminate or cover
the exposure of such Revolving Letter of Credit Issuer with respect to such
excess. Notwithstanding anything contained in this Agreement to the contrary, at
no time prior to the Original Revolving L/C Maturity Date shall the aggregate
Stated Amount of all Revolving Letters of Credit having expiration dates after
the Original Revolving L/C Maturity Date (excluding any Optional Revolving
Letters of Credit), when added to the aggregate Revolving Credit Exposure of all
2016 Revolving Credit Lenders (exclusive of Revolving Letter of Credit Exposure
with respect to such Revolving Letters of Credit) as of such date, exceed the
Total 2016 Revolving Credit Commitment then in effect.

(b) Deposit Letters of Credit. (i) Subject to and upon the terms and conditions
herein set forth, at any time and from time to time on and after the Closing
Date and prior to the Deposit L/C MaturityTermination Date, the Deposit Letter
of Credit Issuer agrees to issue upon the request of and for the account of the
Borrower and the Restricted Subsidiaries and for the direct or indirect benefit
of the Parent and its other Subsidiaries (excluding the Oncor Subsidiaries) so
long as the aggregate Stated Amount of all Letters of Credit issued for the
Parent and its other Subsidiaries’ (excluding the Oncor Subsidiaries) benefit
does not exceed $250,000,000, a letter of credit or letters of credit (the
“Deposit Letters of Credit” and each a “Deposit Letter of Credit”) in such form
and with such Issuer Documents as may be approved by the Deposit Letter of
Credit Issuer in its reasonable discretion; provided that the Borrower shall be
a co-applicant, and be jointly and severally liable, with respect to each
Deposit Letter of Credit issued for the account of the Parent and its other
Subsidiaries, US Holdings or a Restricted Subsidiary.

(ii) Notwithstanding the foregoing, (A) no Deposit Letter of Credit shall be
issued, the Stated Amount of which, when added to the Deposit Letters of Credit
Outstanding at such time, would exceed the Deposit L/C Loan Collateral Account
Balance, (B) no Citibank Deposit Letter of Credit shall be issued, the Stated
Amount of which, when added to the Deposit Letters of Credit Outstanding in
respect of all other Citibank Deposit Letters of Credit at such time, would
exceed the aggregate amount on deposit in the Citibank Deposit L/C Loan
Collateral Account, (C) each Deposit Letter of Credit shall have an expiration
date occurring no later than the earlier of (x) one year after the date of
issuance thereof, unless otherwise agreed upon by the Administrative Agent and
the Deposit Letter of Credit Issuer or as provided under Section 3.2(b) and
(y) the Deposit L/C MaturityTermination Date, (CD) each Deposit Letter of Credit
shall be denominated in Dollars, (DE) no Deposit Letter of Credit shall be
issued if it would be illegal under any Applicable Law for the beneficiary of
the Deposit Letter of Credit to have a Deposit Letter of Credit issued in its
favor, and (EF) no Deposit Letter of Credit shall be issued after the Deposit
Letter of Credit Issuer has received a written notice from the Borrower or the
Administrative Agent or the Required Lenders stating that a Default or an Event
of Default has occurred and is continuing until such time as the Deposit Letter
of Credit Issuer shall have received a written notice (x) of rescission of such
notice from the party or parties originally delivering such notice, (y) of the
waiver of such Default or Event of Default in accordance with the provisions of
Section 13.1 or (z) that such Default or Event of Default is no longer
continuing.

 

#4812-2844-92899582-0297

-125-



--------------------------------------------------------------------------------

3.2. Letter of Credit Requests.

(a) (a) Whenever the Borrower desires that a Letter of Credit be issued, the
Borrower shall give the Administrative Agent and the applicable Letter of Credit
Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York City
time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and such Letter of Credit Issuer) Business Days prior to
the proposed date of issuance. Each notice shall be executed by the Borrower,
shall specify whether such Letter of Credit is to be a Revolving Letter of
Credit or Deposit Letter of Credit and shall be in the form of Exhibit G, or
such other form (including by electronic or fax transmission) as agreed between
the Borrower, the Administrative Agent and the applicable Letter of Credit
Issuer (each a “Letter of Credit Request”).

(b) (b) If the Borrower so requests in any applicable Letter of Credit Request,
any Letter of Credit Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by a Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to such Letter of Credit Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Borrower
and, in the case of Revolving Letters of Credit, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than, in the case of any Revolving Letter of Credit, the
Revolving L/C Maturity Date subject to the limitation set forth in the proviso
of Section 3.1(a)(ii)(C), and in the case of any Deposit Letter of Credit, the
Deposit L/C MaturityTermination Date; provided, however, that such Letter of
Credit Issuer shall not permit any such extension if (A) such Letter of Credit
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) of
either Sections 3.1(a) or (b), as applicable, or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 7 are not then satisfied, and in each such case
directing such Letter of Credit Issuer not to permit such extension.

(c) (c) Each Letter of Credit Issuer shall, at least once each week, provide the
Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time and specifying
whether such Letters of Credit are Revolving Letters of Credit or Deposit
Letters of Credit; provided that upon written request from the Administrative
Agent, such Letter of Credit Issuer shall thereafter notify the Administrative
Agent in writing on each Business Day of all Letters of Credit issued on the
prior Business Day by such Letter of Credit Issuer and specifying whether such
Letters of Credit are Revolving Letters of Credit or Deposit Letters of Credit.

(d) (d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(a)(ii) or Section 3.1(b)(ii), as applicable.

3.3. Revolving Letter of Credit Participations.

(a) Immediately upon the issuance by the Revolving Letter of Credit Issuer of
any Revolving Letter of Credit (and on the Closing Date in respect of Existing
Letters of Credit denoted as “Revolving Letters of Credit” on Schedule 1.1(b)),
the Revolving Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its

 

#4812-2844-92899582-0297

-126-



--------------------------------------------------------------------------------

capacity under this Section 3.3, a “Revolving L/C Participant”), and each such
Revolving L/C Participant shall be deemed irrevocably and unconditionally to
have purchased and received from the Revolving Letter of Credit Issuer, without
recourse or warranty, an undivided interest and participation (each a “Revolving
L/C Participation”), to the extent of such Revolving L/C Participant’s Revolving
Credit Commitment Percentage, in each Revolving Letter of Credit, each
substitute therefor, each drawing made thereunder and the obligations of the
Borrower under this Agreement with respect thereto (each, a “Revolving L/C
Participation”) pro rata based on such Revolving L/C Participant’s Revolving
Credit Commitment Percentage (determined without regard to the Class of
Revolving Credit Commitments held by such Lender), and any security therefor or
guaranty pertaining thereto.

(b) In determining whether to pay under any Revolving Letter of Credit, the
Revolving Letter of Credit Issuer shall have no obligation relative to the
Revolving L/C Participants other than to confirm that (i) any documents required
to be delivered under such Revolving Letter of Credit have been delivered,
(ii) the Revolving Letter of Credit Issuer has examined the documents with
reasonable care and (iii) the documents appear to comply on their face with the
requirements of such Revolving Letter of Credit. Any action taken or omitted to
be taken by the Revolving Letter of Credit Issuer under or in connection with
any Revolving Letter of Credit issued by it, if taken or omitted in the absence
of gross negligence or willful misconduct, shall not create for the Revolving
Letter of Credit Issuer any resulting liability.

(c) Whenever the Revolving Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Revolving Letter of Credit Issuer any payments
from the Revolving L/C Participants, the Revolving Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each Revolving L/C Participant that has paid its Revolving Credit Commitment
Percentage (determined without regard to the Class of Revolving Credit
Commitments held by such Lender) of such reimbursement obligation, in Dollars
and in immediately available funds, an amount equal to such Revolving L/C
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Revolving L/C Participant to the aggregate amount funded by all
Revolving L/C Participants) of the principal amount so paid in respect of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective Revolving L/C Participations at the Overnight Rate. For the avoidance
of doubt, all distributions under this Section 3.3(c) shall be made to each
Lender with a Revolving Credit Commitment pro rata based on each such Lender’s
Revolving Credit Commitment Percentage without regard to the Class of Revolving
Credit Commitments held by such Lender.

(d) The obligations of the Revolving L/C Participants to make payments to the
Administrative Agent for the account of the Revolving Letter of Credit Issuer
with respect to Revolving Letters of Credit shall be irrevocable and not subject
to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including under any of the
following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Revolving Letter
of Credit, any transferee of any Revolving Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Revolving
Letter of Credit Issuer, any Lender or other Person, whether in connection with
this Agreement, any Revolving Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between the Borrower and the beneficiary named in any such Revolving Letter of
Credit);

 

#4812-2844-92899582-0297

-127-



--------------------------------------------------------------------------------

(iii) any draft, certificate or any other document presented under any Revolving
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no Revolving L/C Participant shall be obligated to pay
to the Administrative Agent for the account of the Revolving Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by the Revolving Letter of Credit Issuer
under a Revolving Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Revolving Letter of
Credit Issuer.

(e) On the 2011 Revolving Credit Commitment Extension Effective Date, the
Revolving L/C Participations in any issued and outstanding Revolving Letters of
Credit shall be reallocated so that after giving effect thereto the 2016
Revolving Credit Lenders and the 2013 Revolving Credit Lenders shall share
ratably in such Revolving L/C Participations in accordance with the aggregate
Revolving Credit Commitments (including both the 2013 Revolving Credit
Commitments and the 2016 Revolving Credit Commitments from time to time in
effect). Thereafter, until the Original Revolving L/C Maturity Date, Revolving
L/C Participations in any newly-issued Revolving Letters of Credit shall be
allocated in accordance with the aggregate Revolving Credit Commitments
(including both the 2013 Revolving Credit Commitments and the 2016 Revolving
Credit Commitments from time to time in effect). Notwithstanding anything
contained in this Agreement to the contrary, to the extent that the 2011
Revolving Credit Commitment Extension Effective Date has occurred, on the
Original Revolving L/C Maturity Date, the interests and participations of the
2013 Revolving Lenders in the Revolving Letters of Credit (if any) outstanding
as at such day shall automatically terminate at the close of business on such
date and (i) from and after the Original Revolving L/C Maturity Date, the 2013
Revolving Credit Lenders shall have no liability arising from, relating to, in
connection with or otherwise in respect of, such interests and participations or
Revolving Letter of Credit, and (ii) such interests and participations in
outstanding Revolving Letters of Credit shall thereupon automatically and
without further action be re-allocated to the extent necessary such that the
interests and participations in such Revolving Credit Letters of Credit shall be
held by the 2016 Revolving Credit Lenders ratably in proportion to their
respective 2016 Revolving Credit Commitments.

3.4. Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the applicable Letter of Credit
Issuer, by making payment in Dollars to the Administrative Agent in immediately
available funds, for any payment or disbursement made by such Letter of Credit
Issuer under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) (i) within two Business Days of the date of such payment or
disbursement, if such Letter of Credit Issuer provides notice to the Borrower of
such payment or disbursement prior to 10:00 a.m. (New York City time) on such
next succeeding Business Day from the date of such payment or disbursement or
(ii) if such notice is received after such time, on the second Business Day
following the date of receipt of such notice (such required date for
reimbursement under clause (i) or (ii), as applicable, the “Reimbursement
Date”), with interest on the amount so paid or

 

#4812-2844-92899582-0297

-128-



--------------------------------------------------------------------------------

disbursed by such Letter of Credit Issuer, from and including the date of such
payment or disbursement to but excluding the Reimbursement Date, at the per
annum rate for each day equal to the Overnight Rate; provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) in the
case of any Unpaid Drawings under any Revolving Letters of Credit, (A) unless
the Borrower shall have notified the Administrative Agent and the relevant
Letter of Credit Issuer prior to 10:00 a.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Revolving Credit Loans, the Borrower shall be deemed to have given a Notice
of Borrowing requesting that, with respect to Revolving Letters of Credit, the
Lenders with Revolving Credit Commitments make Revolving Credit Loans (which
shall be ABR Loans) on the Reimbursement Date in the amount of such Unpaid
Drawing and (B) the Administrative Agent shall promptly notify each Revolving
Credit Lender of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof (without regard to the Minimum Borrowing Amount), and
each Revolving L/C Participant shall be irrevocably obligated to make a
Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage
(determined without regard to the Class of Revolving Credit Commitments held by
such Lender) of the applicable Unpaid Drawing by 2:00 p.m. (New York City time)
on such Reimbursement Date by making the amount of such Revolving Credit Loan
available to the Administrative Agent and the Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for purpose of reimbursing the
relevant Letter of Credit Issuer for the related Unpaid Drawing or (ii), in the
case of any Unpaid Drawing under any Deposit Letter of Credit, unless the
Borrower shall have notified the Administrative Agent and the relevant Letter of
Credit Issuer prior to 10:00 a.m. (New York City time) on the Reimbursement Date
that the Borrower intends to reimburse the relevant Letter of Credit Issuer for
the amount of such drawing with its own funds, the Collateral Agent shall
promptly cause the amounts on deposit in the Deposit L/C Loan Collateral
AccountAccounts to be applied to repay in full the amount of such Unpaid
Drawing., provided that after giving effect to such application the Deposit
Letters of Credit Outstanding with respect to Citibank Deposit Letters of Credit
at such time would not exceed the aggregate amount on deposit in the Citibank
Deposit L/C Loan Collateral Account. For the avoidance of doubt, all Borrowings
of Revolving Credit Loans under this Section 3.4(a) shall be made by each Lender
with a Revolving Credit Commitment pro rata based on each such Lender’s
Revolving Credit Commitment Percentage (determined without regard to Class of
Revolving Credit Commitments held by such Lender).

In the event that the Borrower fails to Cash Collateralize any Revolving Letter
of Credit that is outstanding on the Revolving Credit TerminationL/C Maturity
Date, the full amount of the Revolving Letters of Credit Outstanding in respect
of such Revolving Letter of Credit shall be deemed to be an Unpaid Drawing
subject to the provisions of this Section 3.4 except that the Revolving Letter
of Credit Issuer shall hold the proceeds received from the Lenders as
contemplated above as cash collateral for such Revolving Letter of Credit to
reimburse any Drawing under such Revolving Letter of Credit and shall use such
proceeds first, to reimburse itself for any Drawings made in respect of such
Revolving Letter of Credit following the Revolving L/C Maturity Date, second, to
the extent such Revolving Letter of Credit expires or is returned undrawn while
any such cash collateral remains, to the repayment of obligations in respect of
any Revolving Credit Loans that have not been paid at such time and third, to
the Borrower or as otherwise directed by a court of competent jurisdiction.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuers with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against any
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as a Revolving L/C Participant), including any defense based upon
the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of

 

#4812-2844-92899582-0297

-129-



--------------------------------------------------------------------------------

the proceeds of such Drawing; provided that the Borrower shall not be obligated
to reimburse any Letter of Credit Issuer for any wrongful payment made by such
Letter of Credit Issuer under the Letter of Credit issued by it as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such Letter of Credit Issuer.

3.5. Increased Costs. If after the date hereofClosing Date, the adoption of any
Applicable Law, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by a Letter of Credit Issuer or any Revolving L/C Participant with
any request or directive made or adopted after the date hereofClosing Date
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Letter of Credit Issuer, or any Revolving L/C Participant’s
Revolving L/C Participation therein, or (b) impose on any Letter of Credit
Issuer or any Revolving L/C Participant any other conditions or liabilities
affecting its obligations under this Agreement in respect of Letters of Credit
or Revolving L/C Participations therein or any Letter of Credit or such
Revolving L/C Participant’s Revolving L/C Participation therein, and the result
of any of the foregoing is to increase the cost to such Letter of Credit Issuer
or such Revolving L/C Participant of issuing, maintaining or participating in
any Letter of Credit, or to reduce the amount of any sum received or receivable
by such Letter of Credit Issuer or such Revolving L/C Participant hereunder
(other than any such increase or reduction attributable to (i) taxes
indemnifiable under Section 5.4, (ii) net income taxes and franchise and excise
taxes (imposed in lieu of net income taxes) imposed on any Agent or Lender or
(iii) Taxes described in clauses (c) and (d) of the definition of “Excluded
Taxes”) in respect of Letters of Credit or Revolving L/C Participations therein,
then, promptly after receipt of written demand to the Borrower by such Letter of
Credit Issuer or such Revolving L/C Participant, as the case may be (a copy of
which notice shall be sent by such Letter of Credit Issuer or such Revolving L/C
Participant to the Administrative Agent), the Borrower shall pay to such Letter
of Credit Issuer or such Revolving L/C Participant such additional amount or
amounts as will compensate such Letter of Credit Issuer or such Revolving L/C
Participant for such increased cost or reduction, it being understood and
agreed, however, that any Letter of Credit Issuer or a Revolving L/C Participant
shall not be entitled to such compensation as a result of such Person’s
compliance with, or pursuant to any request or directive to comply with, any
such Applicable Law as in effect on the date hereofClosing Date. A certificate
submitted to the Borrower by the relevant Letter of Credit Issuer or a Revolving
L/C Participant, as the case may be (a copy of which certificate shall be sent
by such Letter of Credit Issuer or such Revolving L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate such
Letter of Credit Issuer or such Revolving L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error.

3.6. New or Successor Letter of Credit Issuer.

(a) Any Letter of Credit Issuer may resign as a Letter of Credit Issuer upon 30
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. The Borrower may add Revolving Letter of Credit Issuers and/or Deposit
Letter of Credit Issuers at any time upon notice to the Administrative Agent. If
a Letter of Credit Issuer shall resign or be replaced, or if the Borrower shall
decide to add a new Letter of Credit Issuer under this Agreement, then the
Borrower may appoint from among the Lenders a successor issuer of Letters of
Credit under the applicable Credit Facility or a new Letter of Credit Issuer
under the applicable Credit Facility, as the case may be, or, with the consent
of the Administrative Agent (such consent not to be unreasonably withheld),
another successor or new issuer of Letters of Credit under the applicable Credit
Facility, whereupon such successor issuer shall succeed to the rights, powers
and duties of the replaced or resigning Letter of Credit Issuer under this
Agreement and the other Credit Documents, or such new issuer of Letters of
Credit shall be granted the rights, powers and duties of a

 

#4812-2844-92899582-0297

-130-



--------------------------------------------------------------------------------

Revolving Letter of Credit Issuer or Deposit Letter of Credit Issuer, as
applicable, hereunder, and the term “Revolving Letter of Credit Issuer” or
“Deposit Letter of Credit Issuer”, as applicable, shall mean such successor or
include such new issuer of Letters of Credit under the applicable Credit
Facility effective upon such appointment. At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees owing to such
Letter of Credit Issuer pursuant to Section 4.1(d). The acceptance of any
appointment as a Letter of Credit Issuer hereunder whether as a successor issuer
or new issuer of Letters of Credit in accordance with this Agreement, shall be
evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form satisfactory to the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, such new or
successor issuer of Letters of Credit shall become a “Revolving Letter of Credit
Issuer” or “Deposit Letter of Credit Issuer”, as applicable, hereunder. After
the resignation or replacement of a Letter of Credit Issuer hereunder, the
resigning or replaced Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. In connection with
any resignation or replacement pursuant to this clause (a) (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) in the case of Revolving
Letters of Credit, the Borrower shall cause the successor issuer of Revolving
Letters of Credit, if such successor issuer is reasonably satisfactory to the
replaced or resigning Revolving Letter of Credit Issuer, to issue “back-stop”
Revolving Letters of Credit naming the resigning or replaced Revolving Letter of
Credit Issuer as beneficiary for each outstanding Revolving Letter of Credit
issued by the resigning or replaced Revolving Letter of Credit Issuer, which new
Revolving Letters of Credit shall have a face amount equal to the Revolving
Letters of Credit being back-stopped and the sole requirement for drawing on
such new Revolving Letters of Credit shall be a drawing on the corresponding
back-stopped Revolving Letters of Credit. After any resigning or replaced Letter
of Credit Issuer’s resignation or replacement as Letter of Credit Issuer, the
provisions of this Agreement relating to a Letter of Credit Issuer shall inure
to its benefit as to any actions taken or omitted to be taken by it (A) while it
was a Letter of Credit Issuer under this Agreement or (B) at any time with
respect to Letters of Credit issued by such Letter of Credit Issuer.

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7. Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any Drawing under a Letter of Credit, the relevant Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuers, the Administrative Agent, any of
their respective affiliates nor any correspondent, participant or assignee of
any Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or

 

#4812-2844-92899582-0297

-131-



--------------------------------------------------------------------------------

enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuers, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of any Letter of
Credit Issuer shall be liable or responsible for any of the matters described in
Section 3.3(d); provided that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against a Letter of Credit
Issuer, and such Letter of Credit Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Letter of Credit Issuer’s willful misconduct or gross negligence
or such Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Letter of Credit Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

3.8. Cash Collateral.

(a) Upon the request of the Required Lenders or the Administrative Agent if, as
of the Revolving L/C Maturity Date, there are any Revolving Letters of Credit
Outstanding, the Borrower shall immediately Cash Collateralize the then
Revolving Letters of Credit Outstanding.

(b) If any Event of Default shall occur and be continuing, the Revolving Credit
Lenders with Revolving Letter of Credit Exposure representing greater than 50%
of the total Revolving Letter of Credit Exposure or the Administrative Agent may
require that the Revolving L/C Obligations be Cash Collateralized.

(c) For purposes of this Section 3.8, Section 5.2(b) and Section 11,Agreement,
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Revolving Letter of Credit Issuer
and the Revolving Credit LendersIssuers or Swingline Lender, as applicable, as
collateral for the Revolving L/C Obligations and Revolving Credit Lender
reimbursement obligations in respect of Swingline Loans, as the case may be,
cash or deposit account balances (“Cash Collateral”) in an amount equal to 100%
of the amount of the Revolving Letters of Credit Outstanding or Swingline Loans,
as the case may be, required to be Cash Collateralized pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the Revolving Letter of Credit IssuerIssuers or Swingline Lender, as the case
may be (which documents are hereby consented to by the Revolving Credit
Lenders). Derivatives of such terms have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the Revolving
Letter of Credit IssuerIssuers and the Revolving L/C ParticipantsSwingline
Lender, as applicable, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the documentation in form and
substance reasonably satisfactory to the Administrative Agent and, the Revolving
LettersLetter of Credit IssuerIssuers and the Swingline Lender (which documents
are hereby consented to by the Revolving Credit Lenders). Such cash collateral
shall be maintained in blocked, interest bearing deposit accounts established by
and in the name of the Administrative Agent.

 

#4812-2844-92899582-0297

-132-



--------------------------------------------------------------------------------

3.9. Deposit L/C Loan Collateral Account. On the Closing Date, the Borrower
shall establishestablished the Citibank Deposit L/C Loan Collateral Account for
the purpose of cash collateralizing the Borrower’s obligations to the Deposit
Letter of Credit Issuer in respect of the Deposit Letters of Credit. On the
Closing Date, the proceeds of the Deposit L/C Loans, together with other funds
(if any) provided by the Borrower, shall bewere deposited into the Citibank
Deposit L/C Loan Collateral Account such that, and the the Deposit L/C Loan
Collateral Account Balance equaled at least the Deposit Letters of Credit
Outstanding. After the Amendment No. 2 Effective Date, the Borrower may
establish additional Deposit L/C Loan Collateral Accounts for the purpose of
cash collateralizing the Borrower’s obligations to any Deposit Letter of Credit
Issuer, and may transfer all or any portion of the funds in any Deposit L/C Loan
Collateral Account to any other Deposit L/C Loan Collateral Account, subject to
the satisfaction of the conditions set forth in this Section 3.9. The Borrower
agrees that at all times thereafter, and shall immediately cause additional
funds to be deposited and held in the Deposit L/C Loan Collateral
AccountAccounts from time to time in order that, (A) the Deposit L/C Loan
Collateral Account Balance shall at least equal the Deposit Letters of Credit
Outstanding and (B) the aggregate amount on deposit in the Citibank Deposit L/C
Loan Collateral Account shall at least equal the Deposit Letters of Credit
Outstanding in respect of all Citibank Deposit Letters of Credit. The Borrower
hereby grants to the Collateral Agent, for the benefit of theall Deposit Letter
of Credit IssuerIssuers, a security interest in the Deposit L/C Loan Collateral
AccountAccounts and all cash and balances therein and all proceeds of the
foregoing, as security for the Deposit L/C Obligations (and, in addition, grants
a security interest therein, for the benefit of the Secured Parties as
collateral security for the Obligations; provided that (x) amounts on deposit in
the Citibank Deposit L/C Loan Collateral Account shall be applied, first, to
repay the Deposit L/C Obligations and, then,in respect of Citibank Deposit
Letters of Credit, second, to repay the Deposit L/C Obligations in respect of
all other Deposit Letters of Credit and, then, to repay all other Obligations
and (y) amounts on deposit in any other Deposit L/C Loan Collateral Account
shall be applied, first, to repay the corresponding Deposit L/C Obligations,
second, to repay the Deposit L/C Obligations in respect of all other Deposit
Letters of Credit and, then, to repay all other Obligations). Except as
expressly provided herein or in any other Credit Document, no Person shall have
the right to make any withdrawal from theany Deposit L/C Loan Collateral Account
or to exercise any right or power with respect thereto; provided that at any
time the Borrower shall fail to reimburse any Deposit Letter of Credit Issuer
for any Unpaid Drawing in accordance with Section 3.4(a), the Borrower hereby
absolutely, unconditionally and irrevocably agrees that the Collateral Agent
shall be entitled to instruct the applicable depositary bank (theeach, a
“Depositary Bank”) of the applicable Deposit L/C Loan Collateral Account to
withdraw therefrom and pay to the Administrative Agent for account of such
Deposit Letter of Credit Issuer amounts equal to such Unpaid Drawings. Amounts
in the Citibank Deposit L/C Loan Collateral Account shall be invested by the
applicable Depositary Bank in Permitted Investments and, prior to the 2014
Deposit L/C Loan Maturity Date, in the manner as instructed by the
Administrative AgentCitibank, N.A. and, on and after the 2014 Deposit L/C Loan
Maturity Date, in the manner instructed by the Borrower (and agreed to by the
Depositary Bank). To the extent amounts are invested in Deposit L/C Permitted
Investments, the Borrower shall bear the risk of loss of principal with respect
to any such investments. Tosuch Depositary Bank). Amounts in any other Deposit
L/C Loan Account, other than the Citibank Deposit L/C Loan Collateral Account,
shall be invested by the applicable Depositary Bank in the manner instructed by
the Borrower (and agreed to by such Depositary Bank). Prior to the 2014 Deposit
L/C Loan Maturity Date and to the extent amounts in the Citibank Deposit L/C
Loan Collateral Account are invested in anything other than Deposit L/C
Permitted Investments, the Administrative AgentCitibank, N.A. shall bear the
risk of loss of principal with respect to any such investments. The Borrower
shall bear the risk of loss of principal with respect any other investments in
any Deposit L/C Collateral Account. So long as no Event of Default shall have
occurred and be continuing, upon at least three Business Days’ prior written
notice to the Collateral Agent and the Administrative Agent, the Borrower may,
at any time and from time to time, request release of and payment to the
Borrower of (and the Collateral Agent hereby agrees to instruct the applicable
Depositary Bank to release and pay to the Borrower) any amounts on deposit in
the Deposit L/C Loan

 

#4812-2844-92899582-0297

-133-



--------------------------------------------------------------------------------

Collateral AccountAccounts in excess of the Deposit Letter of Credit Commitment
(reduced by the aggregate amounts withdrawn by the Deposit Letter of Credit
Issuer and not subsequently deposited by the Borrower), (provided that the
Collateral Agent shall have received prior confirmation of the amount of such
excess from the Administrative Agent). In addition, the Collateral Agent hereby
agrees to instruct the Depositary Bank to release and pay to the Borrower
amounts (if any) remaining on deposit in the Deposit L/C Loan Collateral
AccountAccounts after the termination or cancellation of all Deposit Letters of
Credit and the repayment in full of all outstanding Deposit L/C Loans and
Deposit L/C Obligations.

3.10. Existing Letters of Credit. Subject to the terms and conditions hereof,
(a) each Existing Letter of Credit that is outstanding on the Closing Date,
listed on Schedule 1.1(b) and denoted thereon as a “Deposit Letter of Credit”
shall, effective as of the Closing Date and without any further action by the
Borrower, be continued as a Deposit Letter of Credit hereunder and from and
after the Closing Date shall be deemed a Deposit Letter of Credit for all
purposes hereof and shall be subject to and governed by the terms and conditions
hereof and (b) each Existing Letter of Credit that is outstanding on the Closing
Date, listed on Schedule 1.1(b) and denoted thereon as a “Revolving Letter of
Credit” shall, effective as of the Closing Date and without any further action
by the Borrower, be continued as a Revolving Letter of Credit hereunder and from
and after the Closing Date shall be deemed a Revolving Letter of Credit for all
purposes hereof and shall be subject to and governed by the terms and conditions
hereof.

3.11. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Letter of Credit Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each Commercial Letter of Credit, and in each case
to the extent not inconsistent with the above referred rules, the laws of the
State of New York shall apply to each Letter of Credit.

3.12. Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.13. Letters of Credit Issued for Others. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, the Parent or its other Subsidiaries, US Holdings or a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the relevant
Letter of Credit Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of the Parent or its other Subsidiaries, US Holdings or such
Restricted Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of the
Parent and its other Subsidiaries, US Holdings or such Restricted Subsidiaries.

SECTION 4. Fees; Commitments.

4.1. Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Revolving Credit Lender (in each case pro rata according to the
respective Revolving Credit Commitments of all such Lenders), a commitment fee
(the “Revolving Credit Commitment Fee”) for each day from the Closing Date to,
but excluding, the 2013 Revolving Credit Termination Date with respect to the
2013 Revolving Credit Commitments and the 2016 Revolving Credit Termination Date
with respect to the 2016 Revolving Credit Commitments. Each Revolving Credit
Commitment Fee shall be payable by the Borrower (x) quarterly in arrears on the
tenth Business Day following the end of each March, June,

 

#4812-2844-92899582-0297

-134-



--------------------------------------------------------------------------------

September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (y) on the 2013 Revolving
Credit Termination Date with respect to the 2013 Revolving Credit Commitments
and the 2016 Revolving Credit Termination Date with respect to the 2016
Revolving Credit Commitments, (for the period ended on such date for which no
payment has been received pursuant to clause (x) above), and shall be computed
for each day during such period at a rate per annum equal to the applicable
Revolving Credit Commitment Fee Rate in effect on such day on the applicable to
the 2013 Revolving Credit Commitments or the 2016 Revolving Credit Commitments,
as the case may, in effect on such day on the applicable portion of the
Available Revolving Commitment in effect on such day. in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender with an Available Delayed Draw Term Loan Commitment, a
commitment fee (the “Delayed Draw Commitment Fee”) for each day from the Closing
Date to the Delayed Draw Term Loan Commitment Termination Date. Each Delayed
Draw Commitment Fee shall be payable (x) quarterly in arrears on the tenth
Business Day following the end of each March, June, September and December (for
the three-month period (or portion thereof) ended on such day for which no
payment has been received) and (y) on the Delayed Draw Term Loan Commitment
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above), and shall be computed for each day
during such period at a rate per annum equal to the Delayed Draw Commitment Fee
Rate in effect on such day on the Available Delayed Draw Term Loan Commitment in
effect on such day.[Reserved].

(c) (i) The Borrower agrees to pay to the Administrative Agent in Dollars for
the account of each 2013 Revolving Credit Lender pro rata on the basis of their
respective Revolving Letter of Credit Exposure, a fee in respect of each
Revolving Letter of Credit (the “2013 Revolving Letter of Credit Fee”), for the
period from the date of issuance of such Revolving Letter of Credit to the
termination or expiration date of such Revolving Letter of Credit computed at
the per annum rate for each day equal to the product of (x) (A) the Applicable
LIBOR Margin for 2013 Revolving Credit Loans minus (B) the Fronting Fee onand
(y) the product of (A) the average daily Stated Amount of such Revolving Letter
of Credit. Such and (B) the quotient obtained by dividing (I) the aggregate
amount of 2013 Revolving Credit Commitments by (II) the sum of 2013 Revolving
Credit Commitments and 2016 Revolving Credit Commitments, if any. The 2013
Revolving Letter of Credit FeesFee shall be due and payable (x) quarterly in
arrears on the tenth Business Day following the end of each March, June,
September and December and (y) on the date upon which the Total Revolving Credit
Commitment terminates and of each March, June, September and December and (y) on
the 2013 Revolving Credit Termination Date (for the period ended on such date
for which no payment has been received pursuant to clause (x) above). If there
is any change in the Applicable LIBOR Margin during any quarter, the daily
maximum amount of each Revolving Letter of Credit shall be computed and
multiplied by the Applicable LIBOR Margin separately for each period during such
quarter that such Applicable LIBOR Margin was in effect.

(ii) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each 2016 Revolving Credit Lender pro rata on the basis of their
respective Revolving Letter of Credit Exposure, a fee in respect of each
Revolving Letter of Credit (the “2016 Revolving Letter of Credit Fee”), for the
period from the date of issuance of such Revolving Letter of Credit to the
termination or expiration date of such Revolving Letter of Credit computed at
the per annum rate for each day equal to the product of (x)(A) the Applicable
LIBOR Margin for 2016 Revolving Credit Loans minus (B) Fronting Fee and (y) the
product of (A) the average daily Stated Amount of such Revolving Letter of
Credit and (B) the quotient obtained by dividing (I) the aggregate amount of
2016 Revolving Credit Commitments by (II) the sum of 2013 Revolving Credit
Commitments and 2016 Revolving Credit Commitments. The 2016 Revolving Letter of
Credit Fee shall be due and payable (x) quarterly in arrears on the tenth
Business Day following the end of each March,

 

#4812-2844-92899582-0297

-135-



--------------------------------------------------------------------------------

June, September and December and (y) on the later of (A) the 2016 Revolving
Credit Termination Date and (B) the day on which the Revolving Letters of Credit
Outstanding shall have been reduced to zero (for the period ended on such date
for which no payment has been received pursuant to clause (x) above). If there
is any change in the Applicable LIBOR Margin during any quarter, the daily
maximum amount of each Revolving Letter of Credit shall be computed and
multiplied by the Applicable LIBOR Margin separately for each period during such
quarter that such Applicable LIBOR Margin was in effect.

(d) The Borrower agrees to pay to each Letter of Credit Issuer a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
the date of issuance of such Letter of Credit to the termination date of such
Letter of Credit, computed at the rate for each day equal to 0.125% per annum on
the average daily Stated Amount of such Letter of Credit (or at such other rate
per annum as agreed in writing between the Borrower and such Letter of Credit
Issuer). Such Fronting Fees shall be due and payable by the Borrower
(x) quarterly in arrears on the tenth Business Day following the end of each
March, June, September and December and (y) (1) in the case of Revolving Letters
of Credit, on the date upon whichlater of (A) the Total2016 Revolving Credit
Commitment terminatesTermination Date and (B) the day on which the Revolving
Letters of Credit Outstanding shall have been reduced to zero and (2) in the
case of Deposit Letters of Credit, the 2017 Deposit L/C Loan Maturity Date or,
if earlier, the date upon which the Deposit Letters of Credit Commitment
terminates and the Deposit Letter of Credit Outstanding shall have been reduced
to zero.

(e) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances of, drawings under or amendments of, letters of credit issued
by it.

(f) The Borrower agrees to pay to the Posting Lead Arranger and Bookrunner in
Dollars, the Maintenance Fee (as provided in, and at the times set forth in, the
Posting Facility Fee Letter and this Agreement) for the period from and
including the Closing Date to the Posting Facility Termination Date.

(g) The Borrower agrees to pay directly to the Administrative Agent for its own
account the administrative agent fees as set forth in the Fee Letter.

(h) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2. Voluntary Reduction of Revolving Credit Commitments; Delayed Draw Term Loan
Commitments; and Revolving Letter of Credit Commitments.

(a) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Revolving Credit Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part; provided that (a) any such
termination or reduction of 2016 Revolving Credit Commitments shall apply
proportionately and permanently to reduce the 2016 Revolving Credit Commitments,
as applicable, of each of the Revolving Credit Lenders of each of the 2016
Revolving Credit Lenders, except that, notwithstanding the foregoing,
(1) subject to the pro rata termination or reduction of 2016 Revolving Credit
Commitments of each of the 2016 Revolving Credit Lenders, the Borrower may
allocate any termination or reduction of Revolving Credit Commitments in its

 

#4812-2844-92899582-0297

-136-



--------------------------------------------------------------------------------

sole discretion among the Classes of Revolving Credit Commitments as the
Borrower may specify, (2) the Borrower may allocate any termination or reduction
of 2013 Revolving Credit Commitments amongst the 2013 Revolving Credit Lenders
in its sole discretion as the Borrower may specify and (3) in connection with
the establishment on any date of any Extended Revolving Credit Commitments
pursuant to Section 2.15, the Existing Revolving Credit Commitments of any one
or more Lenders providing any such Extended Revolving Credit Commitments on such
date shall be reduced in an amount equal to the amount of Specified Existing
Revolving Credit Commitments so extended on such date (provided that (x) after
giving effect to any such reduction and to the repayment of any Revolving Credit
Loans under such Specified Existing Revolving Credit Commitments made on such
date, the Revolving Credit Exposure of any such Lender does not exceed the
Revolving Credit Commitment thereof (such Revolving Credit Exposure and
Revolving Credit Commitment being determined in each case, for the avoidance of
doubt, exclusive of such Lender’s Extended Revolving Credit Commitment and any
exposure in respect thereof) and (y) for the avoidance of doubt, any such
repayment of Revolving Credit Loans contemplated by the preceding clause shall
be made in compliance with the requirements of Section 5.3(a) with respect to
the ratable allocation of payments hereunder, with such allocation being
determined after giving effect to any exchange pursuant to Section 2.15 of
Specified Existing Revolving Credit Commitments and Revolving Credit Loans under
such Specified Existing Revolving Credit Commitments into Extended Revolving
Credit Commitments and Extended Revolving Credit Loans pursuant to Section 2.15
prior to any reduction being made to the Revolving Credit Commitment of any
other Lender), (b) any partial reduction pursuant to this Section 4.2 shall be
in the amount of at least the Minimum Borrowing Amount and (c) after giving
effect to such termination or reduction and to any prepayments of the Revolving
Credit Loans or cancellation or Cash Collateralization of Revolving Letters of
Credit made on the date thereof in accordance with this Agreement (including
pursuant to Section 5.2(b)), the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment. In connection with any such termination or reduction, to the extent
necessary, the participations hereunder in outstanding Revolving Letters of
Credit and Swingline Loans may be required to be reallocated and Revolving
Credit Loans outstanding prepaid and then reborrowed, in each case in the manner
contemplated by the last three sentences of Section 2.14(h)(i) (as modified to
account for a termination or reduction, as opposed to an increase, of Revolving
Credit Commitments).

(b) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders holding Delayed Draw Term Loan Commitments), the Borrower
shall have the right, without premium or penalty, on any day, permanently to
terminate or reduce the Delayed Draw Term Loan Commitments in whole or in part;
provided that (a) any such reduction shall apply proportionately and permanently
to reduce the Delayed Draw Term Loan Commitment of each of the Lenders and
(b) any partial reduction pursuant to this Section 4.2 shall be in the amount of
at least the Minimum Borrowing Amount.[Reserved].

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Revolving
Letter of Credit Issuer (which notice the Administrative Agent shall promptly
transmit to each of the Revolving Credit Lenders), the Borrower shall have the
right, without premium or penalty, on any day, permanently to terminate or
reduce the Revolving Letter of Credit Commitment in whole or in part; provided
that, after giving effect to such termination or reduction, (i) the Revolving
Letters of Credit Outstanding shall not exceed the Revolving Letter of Credit
Commitment and (ii) the Revolving Letters of Credit Outstanding (other than with
respect to Existing Letters of Credit) with respect to each Revolving Letter of
Credit Issuer shall not exceed the Revolving Letter of Credit Commitment of such
Revolving Letter of Credit Issuer.

 

#4812-2844-92899582-0297

-137-



--------------------------------------------------------------------------------

4.3. Mandatory Termination of Commitments.

(a) The Total Initial Term Loan Commitment shall terminate on the earlier of
(i) 5:00 p.m. (New York City time) on July 10, 2008 and (ii) 5:00 p.m. (New York
time) upon the making of the Initial Term Loans on the Closing Date.

(b) The Total Deposit L/C Loan Commitment shall terminate on the earlier of
(i) 5:00 p.m. (New York City time) on July 10, 2008 and (ii) 5:00 p.m. (New York
time) upon the making of the Deposit L/C Loans on the Closing Date.

(c) The Total Delayed Draw Term Loan Commitment shall terminate at 5:00 p.m.
(New York time) on the Delayed Draw Term Loan Commitment Termination Date.

(a) [Reserved.]

(b) [Reserved.]

(d) (c) The Total 2013 Revolving Credit Commitment shall terminate at 5:00 p.m.
(New York time) on the 2013 Revolving Credit Maturity Date; provided that the
foregoing will not release any such 2013 Revolving Credit Lender from any such
obligation to fund Revolving Credit Loans, Revolving L/C Participations or
participations in Swingline Loans that was required to be performed on or prior
to the 2013 Revolving Credit Maturity Date.

(d) The Total 2016 Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York time) on the 2016 Revolving Credit Maturity Date.

(e) (e) The Swingline Commitment shall terminate at 5:00 p.m. (New York time) on
the Swingline Maturity Date.

(f) (f) The Incremental Term Loan Commitment for any tranche shall, unless
otherwise provided in the documentation governing such Incremental Term Loan
Commitment, terminate at 5:00 p.m. (New York City time) upon the making of the
Incremental Term Loans for such tranche on the Incremental Facility Closing Date
for such tranche.

(g) (g) The Incremental Deposit L/C Loan Commitment for any tranche shall,
unless otherwise provided in the documentation governing such Incremental
Deposit L/C Loan Commitment, terminate at 5:00 p.m. (New York City time) upon
the making of the Incremental Deposit L/C Loans for such tranche on the
Incremental Facility Closing Date for such tranche.

SECTION 5. Payments.

5.1. Voluntary Prepayments. . The Borrower shall have the right to prepay Term
Loans, Deposit L/C Loans, Incremental Deposit L/C Loans,Revolving Credit Loans,
Extended Revolving Credit Loans, New Revolving Credit Loans and Swingline Loans,
without premium or penalty, subject to Sections 5.1(b) and 5.1(c), in whole or
in part, from time to time on the following terms and conditions: (a) the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to make such prepayment, the amount of such prepayment and, in the
case of LIBOR Loans, the specific Borrowing(s) pursuant to which made, which
notice shall be given by the Borrower no later than (i) in the case of Term
Loans, Deposit L/C Loans, Incremental Deposit L/CRevolving Credit Loans, New
Revolving Credit Loans or Extended Revolving Credit Loans, 1:00 p.m. (New York
City time) (x) one Business Day prior to (in the case of ABR Loans) or (y) three
Business Days prior to (in the case of LIBOR Loans), or (ii) in the case of
Swingline Loans, 1:00

 

#4812-2844-92899582-0297

-138-



--------------------------------------------------------------------------------

p.m. (New York City time), the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the relevant Lenders or the
Swingline Lender, as the case may be, (b) each partial prepayment of any
Borrowing of Term Loans, Deposit L/C Loans, Incremental Deposit L/CRevolving
Credit Loans, New Revolving Credit Loans or Extended Revolving Credit Loans
shall be in a multiple of $1,000,000 and in an aggregate principal amount of at
least $5,000,000 and each partial prepayment of Swingline Loans shall be in a
multiple of $100,000 and in an aggregate principal amount of at least $500,000;
provided that no partial prepayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR Loans
and (c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11. Each prepayment in respect of any tranche of Term Loans pursuant
to this Section 5.1 shall be (a) applied to the Class or Classes of Term Loans
in such manner as the Borrower may determine and (b) applied to reduce Initial
Term Loan Repayment Amounts, Delayed Draw Term Loan Repayment Amounts and/or
Incremental Term Loan Repayment Amounts, as the case may be, in each case in
such order as the Borrower may determine; provided the Borrower may not
(x) prepay Extended Term Loans of any Extension Series pursuant to this
Section 5.1 unless such prepayment is accompanied by at least a pro rata
prepayment of Term Loans of the Existing Term Loan Class from which such
Extended Term Loans were exchanged (or such Term Loans of the Existing Term Loan
Class have otherwise been repaid in full) or (y) prepay Extended Deposit L/C
Loans of any Extension Series pursuant to this Section 5.1 unless such
prepayment is accompanied by at least a pro rata prepayment of Deposit L/C Loans
of the Existing Deposit L/C Loan Class from which such Extended Deposit L/C
Loans were converted (or such Deposit L/C Loans of the Existing Deposit L/C Loan
Class have otherwise been repaid in full). For the avoidance of doubt, (x) the
Borrower may prepay Term Loans of an Existing Term Loan Class pursuant to this
Section 5.1 without any requirement to prepay Extended Term Loans that were
converted from such Existing Term Loan Class and (y) the Borrower may prepay
Deposit L/C Loans of an Existing Deposit L/C Loan Class pursuant to this
Section 5.1 without any requirement to prepay Extended Deposit L/C Loans that
were converted from such Existing Deposit L/C Loan Class. All prepayments under
this Section 5.1 shall also be subject to the provisions of Section 5.2(d) or
(e), as applicable. At the Borrower’s election in connection with any prepayment
pursuant to this Section 5.1, such prepayment shall not be applied to any Loan
of a Defaulting Lender.

(b) In the event that the Initial Tranche B-3 Term Loans are repaid (the “Repaid
Tranche B-3 Loans”) prior to the date which is 3 years following the Closing
Date in whole or in part (other than pursuant to Section 5.2(a)(ii)), the
Borrower shall pay to Term Lenders having such Repaid Tranche B-3 Loans, the
Applicable Premium as of the date of such prepayment; provided that prior to the
date which is 3 years following the Closing Date, the Borrower may, at its
option, on one or more occasions repay up to 35% of the aggregate principal
amount of the Initial Tranche B-3 Term Loans subject to a prepayment premium on
the principal amount of Initial Tranche B-3 Term Loans being prepaid equal to
the LIBOR Rate for an interest period of three months plus the Applicable LIBOR
Margin in effect on such date, plus accrued and unpaid interest thereon to the
date of such repayment, with the net cash proceeds of one or more Equity
Offerings; provided that (i) that at least 50% of the sum of the original
aggregate principal amount of Initial Tranche B-3 Term Loans remains outstanding
immediately after the occurrence of each such repayment and (ii) that each such
repayment occurs within 90 days of the date of closing of each such Equity
Offering.

(c) In the event that, prior to the date which is 3 years following the Closing
Date, there shall occur any amendment, amendment and restatement or other
modification of this Agreement which reduces the Applicable ABR Margin or the
Applicable LIBOR Margin with respect to the Initial Tranche B-2 Term Loans or
any prepayment or refinancing of the Initial Tranche B-2 Term Loans with

 

#4812-2844-92899582-0297

-139-



--------------------------------------------------------------------------------

proceeds of new term loans having lower applicable margins or applicable yield
(after giving effect to any premiums paid on such new term loans) than the
Applicable ABR Margin or the Applicable LIBOR Margin for the Initial Tranche B-2
Term Loans as of the Closing Date, each such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, shall
be accompanied by a fee or prepayment premium, as applicable, equal to (i) 3%,
if such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, occurs after the Closing Date but prior to the
first anniversary of the Closing Date, (ii) 2%, if such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, occurs
on or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date and (iii) 1%, if such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, occurs
on or after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date. As a condition to effectiveness of any
assignment pursuant to Section 13.7(b) in respect of any amendment, amendment
and restatement or modification to this Agreement effective prior to the third
anniversary of the Closing Date that has the effect of reducing the Applicable
ABR Margin or Applicable LIBOR Margin for the Initial Tranche B-2 Term Loans
from the Applicable ABR Margin or Applicable LIBOR Margin in effect on the
Closing Date, the Borrower shall pay to such Non-Consenting Lender of Initial
Tranche B-2 Term Loans a premium equal to the premium that would apply if such
Non-Consenting Lender’s Initial Tranche B-2 Term Loans being assigned were being
prepaid and subject to the premium set forth in the immediately preceding
sentence.

5.2. Mandatory Prepayments.

(a) Term Loan Prepayments. (i) (A) On each occasion that a Prepayment Event
occurs, the Borrower shall, within three Business Days after the occurrence of
such Prepayment Event (or, in the case of Deferred Net Cash Proceeds, within
three Business Days after the Deferred Net Cash Proceeds Payment Date), prepay,
in accordance with clauses (c)(i) and (d) below, Term Loans in a principal
amount equal to 100% of the Net Cash Proceeds from such Prepayment Event. (B) In
the event that any Initial Tranche B-3 Term Loans are repaid (the “PE Repaid
Tranche B-3 Loans”) prior to the third anniversary of the Closing Date pursuant
to this Section 5.2(a)(i), the Borrower shall pay to Term Lenders having such PE
Repaid Tranche B-3 Loans, the Applicable Premium as of the date of such
prepayment; provided that, with respect to the Net Cash Proceeds of an Asset
Sale Prepayment Event, Recovery Prepayment Event or Permitted Sale Leaseback, in
each case solely to the extent with respect to any Collateral, the Borrower may
use a portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Debt (and with such prepaid or repurchased Permitted Other Debt permanently
extinguished) constituting First Lien Obligations to the extent any applicable
Permitted Other Debt Document requires the issuer of such Permitted Other Debt
to prepay or make an offer to purchase such Permitted Other Debt with the
proceeds of such Prepayment Event, in each case in an amount not to exceed the
product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Debt constituting First Lien Obligations and with respect to
which such a requirement to prepay or make an offer to purchase exists and the
denominator of which is the sum of the outstanding principal amount of such
Permitted Other Debt and the outstanding principal amount of Term Loans.

(ii) Not later than the date that is ninety days after the last day of any
fiscal year (commencing with and including the fiscal year ending on or about
December 31, 2008), the Borrower shall prepay, in accordance with clauses (c)(i)
and (d) below, Term Loans in a principal amount equal to (x) 50% of Excess Cash
Flow for such fiscal year; provided that (A) the percentage in this
Section 5.2(a)(ii) shall be reduced to 25% if, on the date that such prepayment
is required to be made, the Consolidated Total Debt to Consolidated EBITDA Ratio
is less than or equal to 6.00 to 1.0 but greater than 4.75 to 1.0 and (B) no
prepayment of any Term Loans shall be required under this Section 5.2(a)(ii) if,
on the date that such

 

#4812-2844-92899582-0297

-140-



--------------------------------------------------------------------------------

prepayment is required to be made, the Consolidated Total Debt to Consolidated
EBITDA Ratio is less than or equal to 4.75 to 1.00, minus (y) the principal
amount of Term Loans voluntarily prepaid pursuant to Section 5.1 during such
fiscal year.

(iii) On each occasion that a Debt Incurrence Prepayment Event occurs, the
Borrower shall, within three Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such Debt Incurrence Prepayment Event, prepay
Term Loans in accordance with clauses (c)(i) and (d) below.

(iv) On each occasion that a New Debt Incurrence Prepayment Event occurs, the
Borrower shall, within three Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such New Debt Incurrence Prepayment Event, at
the Borrower’s election as to the allocation of such Net Cash Proceeds as among
any and all of the following Classes, (x) prepay Term Loans in accordance with
clauses (c)(ii) and (d) below, (y) prepay, at the Borrower’s option, Revolving
Credit Loans, Extended Revolving Credit Loans and/or New Revolving Credit Loans
(and permanently reduce and terminate the related Revolving Credit Commitments,
Extended Revolving Commitments or New Revolving Credit Commitments, as the case
may be, in the amount of the Net Cash Proceeds allocated to the prepayment of
Revolving Credit Loans, Extended Revolving Credit Loans and/or New Revolving
Credit Loans) in accordance with clause (e) below and/or (z) prepay Deposit L/C
Loans in accordance with clauses (c)(ii) and (d) below, in a principal amount
equal to 100% of the Net Cash Proceeds from such New Debt Incurrence Prepayment
Event.

(b) Repayment of Revolving Credit Loans. (i) If on any date the aggregate amount
of the Lenders’ Revolving Credit Exposures (collectively, the “Aggregate
Revolving Credit Outstandings”) for any reason exceeds 100% of the Total
Revolving Credit Commitment then in effect (including as a result of the
termination of the 2013 Revolving Credit Commitments on the 2013 Revolving
Credit Maturity Date), the Borrower shall, forthwith repay on such date the
principal amount of any Swingline Loans and, after all Swingline Loans have been
paid in full, the Revolving Credit Loans in an amount necessary to eliminate
such deficiency. If, after giving effect to the prepayment of all outstanding
Swingline Loans and Revolving Credit Loans, the Aggregate Revolving Credit
Outstandings exceed the Total Revolving Credit Commitment then in effect, the
Borrower shall Cash Collateralize the Revolving L/C Obligations to the extent of
such excess.

(ii) To the extent that the 2011 Revolving Credit Commitment Extension Effective
Date has occurred, if at any time prior to the Original Revolving L/C Maturity
Date any Revolving Letter of Credit (other than an Optional Revolving Letter of
Credit) shall be outstanding that has an expiration date after the Original
Revolving L/C Maturity Date and the aggregate Stated Amount of all Revolving
Letters of Credit having expiration dates after the Original Revolving L/C
Maturity Date (other than an Optional Revolving Letter of Credit), when added to
the aggregate Revolving Credit Exposure of all 2016 Revolving Credit Lenders
(exclusive of Revolving Letter of Credit Exposure with respect to such Revolving
Letters of Credit) as of such date, exceeds the Total 2016 Revolving Credit
Commitment then in effect, the Borrower shall forthwith repay on such date the
principal amount of any Swingline Loans and, after all Swingline Loans have been
paid in full, the Revolving Credit Loans in an amount necessary to eliminate
such deficiency. If, after giving effect to the prepayment of all outstanding
Swingline Loans and Revolving Credit Loans, the aggregate Stated Amount of all
Revolving Letters of Credit having expiration dates after the Original Revolving
L/C Maturity Date (other than an Optional Revolving Letter of Credit), when
added to the aggregate Revolving Credit Exposure of all 2016 Revolving Credit
Lenders (exclusive of Revolving Letter of Credit Exposure with respect to such
Revolving Letters of Credit) as of such date, exceeds the Total 2016 Revolving
Credit Commitment then in effect, the Borrower shall Cash Collateralize the
Revolving L/C Obligations to the extent of such excess.

 

#4812-2844-92899582-0297

-141-



--------------------------------------------------------------------------------

(c) Application to Repayment Amounts. (i) Subject to Section 5.2(h), each
prepayment of Term Loans required by Sections 5.2(a)(i) and, (ii) and
(iii) shall be allocated pro rata among the Initial2014 Term Loans, the Delayed
Draw2017 Term Loans and, the Incremental Term Loans, and the Extended Term Loans
(other than the 2017 Term Loans) based upon the applicable remaining Repayment
Amounts due in respect thereof and be applied to reduce the scheduled Repayment
Amounts in direct order of maturity; provided that, subject to the pro rata
application to Repayment AmountsLenders, based upon the outstanding principal
amounts owing within any Class of Term Loans, the Borrower may allocate such
prepayment in its sole discretion among the Class or Classes of Term Loans as
the Borrower may specify, subject only to the following limitations: (A) the
Borrower shall not allocate to Extended Term Loans of any Extension Series
(including the 2017 Term Loans) any mandatory prepayment (1) made pursuant to
Section 5.2(a)(ii) unless such prepayment is accompanied by at least a pro rata
prepayment, based upon the applicable remaining Repayment Amounts due in respect
thereof, of Term Loans of the Existing Term Loan Class or Classes, if any, from
which such Extended Term Loans were exchanged (or such Term Loans of the
Existing Term Loan Class or Classes have otherwise been repaid in full) or
(2) made pursuant to Section 5.2(a)(iii) unless all 2014 Term Loans have been
repaid in full; (B) the Borrower may not allocate any mandatory prepayments made
pursuant to Section 5.2(a)(i) to any Class of Term Loans unless such prepayment
is accompanied by at least a pro rata repayment, based upon the applicable
remaining Repayment Amounts due in respect thereof, of Term Loans of the
Existing Term Loan Class, if any, from which such Class of Term Loans was
exchanged and Extended Term Loans, if any, that were originally converted from
such Class of Term Loans (or the Existing Term Loan Class, if any, from which
such Class of Term Loans was converted); and (C) prepayments within any Class of
Term Loans must be applied (1) pro rata to the Lenders, based upon the
outstanding principal amounts owing within such Class of Term Loans and (2) to
reduce the scheduled Repayment Amounts in direct order of maturity. Subject to
Section 5.2(h), with respect to each such prepayment, the Borrower will, not
later than the date specified in Section 5.2(a) for making such prepayment, give
the Administrative Agent telephonic notice (promptly confirmed in writing and
which shall include a calculation of the amount of such prepayment to be applied
to each Class of Term Loans) requesting that the Administrative Agent provide
notice of such prepayment to each Lender of Term Loans.

(ii) Each prepayment of Term Loans required by Section 5.2(a)(iv) shall be
allocated pro rata among the 2014 Term Loans, the 2017 Term Loans, the
Incremental Term Loans, and the Extended Term Loans (other than the 2017 Term
Loans) based upon the applicable remaining Repayment Amounts due in respect
thereof and be applied to reduce the scheduled Repayment Amounts in direct order
of maturity; provided that, subject to the pro rata application to Lenders,
based upon the outstanding principal amounts owing within any Class of Term
Loans, the Borrower may allocate such prepayment in its sole discretion among
the Class or Classes of Term Loans as the Borrower may specify, subject only to
the following limitations: (A) the Borrower shall not allocate to Extended Term
Loans of any Extension Series (including the 2017 Term Loans) any mandatory
prepayment made pursuant to Section 5.2(a)(iv) unless such prepayment is
accompanied by at least a pro rata prepayment, based upon the applicable
remaining Repayment Amounts due in respect thereof, of Term Loans of the
Existing Term Loan Class or Classes, if any, from which such Extended Term Loans
were exchanged (or such Term Loans of the Existing Term Loan Class or Classes
have otherwise been repaid in full) and (B) prepayments within any Class of Term
Loans must be applied (1) pro rata to Lenders, based upon the outstanding
principal amounts owing within any Class of Term Loans and (2) to reduce the
scheduled Repayment Amounts in direct order of maturity. Each prepayment of
Deposit L/C Loans required by Section 5.2(a)(iv) shall be allocated pro rata
among the 2014 Deposit L/C Loans, the 2017 Deposit L/C Loans, the Incremental
Deposit L/C Loans and the Extended Deposit L/C Loans (other than the 2017
Deposit L/C Loans) based on the outstanding principal amounts due thereon;
provided that, subject to the pro rata application to Lenders, based upon the
outstanding principal amounts owing within any Class of Deposit L/C Loans, the
Borrower may allocate such prepayment in its sole discretion among the Class or
Classes of Deposit L/C Loans as the Borrower

 

#4812-2844-92899582-0297

-142-



--------------------------------------------------------------------------------

may specify, subject to the limitation that the Borrower shall not allocate to
Extended Deposit L/C Loans of any Extension Series (including the 2017 Deposit
L/C Loans) any mandatory prepayment made pursuant to Section 5.2(a)(iv) unless
such prepayment is accompanied by at least a pro rata prepayment to the Lenders,
based upon the outstanding principal amount owing of Deposit L/C Loans of the
Existing Deposit L/C Loan Class or Classes, if any, from which such Extended
Deposit L/C Loans were exchanged (or such Deposit L/C Loans of the Existing
Deposit L/C Loan Class or Classes have otherwise been repaid in full).

(d) Application to Term Loans, Deposit L/C Loans and Incremental Deposit L/C
Loans. With respect to each prepayment of Term Loans, Deposit L/C Loans and
Incremental Deposit L/C Loans elected to be made by the Borrower pursuant to
Section 5.1 or, in the case of the Term Loans only, required by SectionsSection
5.2(a)(i) and (ii), the Borrower may designate the Types of Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made; provided that
(x) the Borrower pays any amounts, if any, required to be paid pursuant to
Section 2.11 with respect to prepayments of LIBOR Loans made on any date other
than the last day of the applicable Interest Period and (y) no prepayment made
pursuant to Section 5.1 or Section 5.2(a)(i) and (a)(ii) of Delayed Draw Term
Loans shall be applied to the Delayed Draw Term Loans of any Defaulting Lender.
In the absence of a Rejection Notice or a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its reasonable discretion with a view, but
no obligation, to minimize breakage costs owing under Section 2.11. Upon any
prepayment of Deposit L/C Loans, the Deposit Letter of Credit Commitment shall
be reduced by an amount equal to such prepayment and the Borrower shall be
permitted to withdraw an amount up to the amount of such prepayment from the
Deposit L/C Loan Collateral Account to complete such prepayment; provided that
after giving effect to such withdrawal, the Deposit Letters of Credit
Outstanding at such time would not exceed the Deposit L/C Loan Collateral
Account Balance.

(e) Application to Revolving Credit Loans. ; Mandatory Commitment Reductions.
(i) With respect to each prepayment of Revolving Credit Loans elected to be made
by the Borrower pursuant to Section 5.1 or required by Section 5.2(a)(iv) or
5.2(b), the Borrower may designate (i) the Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which made and (ii) the Revolving
Credit Loans to be prepaid; provided that (x) each prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans; and
(y) notwithstanding the provisions of the preceding clause (x), no prepayment
made pursuant to Section 5.1 or Section 5.2(a)(iv) or 5.2(b) of Revolving Credit
Loans shall be applied to the Revolving Credit Loans of any Defaulting Lender.
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.

(ii) With respect to each mandatory reduction and termination of Revolving
Credit Commitments, other Extended Revolving Credit Commitments and New
Revolving Credit Commitments required by Section 5.2(a)(iv) or
Section 10.1(y)(ii), the Borrower may designate (A) the Classes of Commitments
to be reduced and terminated and (B) the corresponding Classes of Loans to be
prepaid; provided that (x) any such reduction and termination of 2016 Revolving
Credit Commitments shall apply proportionately and permanently to reduce the
2016 Revolving Credit Commitments of each of the 2016 Revolving Credit Lenders,
except that, notwithstanding the foregoing, (1) subject to the pro rata
termination or reduction of 2016 Revolving Credit Commitments of each of the
2016 Revolving Credit Lenders, the Borrower may allocate any termination or
reduction of Revolving Credit Commitments in its sole discretion among the
Classes of Revolving Credit Commitments as the Borrower may specify and (2) the
Borrower may allocate any termination or reduction of Revolving Credit
Commitments amongst the 2013 Revolving Credit Lenders in its sole discretion as
the Borrower may specify and (y) after giving effect to such termination or
reduction and to any prepayments of Loans or cancellation or cash
collateralization

 

#4812-2844-92899582-0297

-143-



--------------------------------------------------------------------------------

of letters of credit made on the date of each such reduction and termination in
accordance with this Agreement, the aggregate amount of such Lenders’ credit
exposures shall not exceed the remaining Commitments of such Lenders’ in respect
of the Class reduced and terminated. In connection with any such termination or
reduction, to the extent necessary, the participations hereunder in outstanding
Revolving Letters of Credit and Swingline Loans may be required to be
reallocated and Revolving Credit Loans outstanding prepaid and then reborrowed,
in each case in the manner contemplated by the last three sentences of
Section 2.14(h)(i) (as modified to account for a termination or reduction, as
opposed to an increase, of Revolving Credit Commitments).

(iii) For the avoidance of doubt, prior to the 2013 Revolving Credit Maturity
Date, the amount of any prepayment of Revolving Credit Loans elected to be made
by the Borrower pursuant to Section 5.1 shall be allocated among the Revolving
Credit Loans of each Lender pro rata based on each such Lender’s Revolving
Credit Commitment Percentage without regard to the Class of the Revolving Credit
Commitments held by such Lender.

(f) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount. Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then customary rate for
accounts of such type. Such deposit shall constitute cash collateral for the
LIBOR Loans to be so prepaid; provided that the Borrower may at any time direct
that such deposit be applied to make the applicable payment required pursuant to
this Section 5.2.

(g) Minimum Amount. No prepayment shall be required pursuant to
Section 5.2(a)(i) in the case of any Prepayment Event yielding Net Cash Proceeds
of less than $5,000,000 in the aggregate and (ii) unless and until the amount at
any time of Net Cash Proceeds from Prepayment Events required to be applied at
or prior to such time pursuant to such Section and not yet applied at or prior
to such time to prepay Term Loans pursuant to such Section exceeds
(x) $25,000,000 for a single Prepayment Event or (y) $100,000,000 in the
aggregate for all Prepayment Events (other than those that are either under the
threshold specified in subclause (i) or over the threshold specified in
subclause (ii)(x)) in any one fiscal year, at which time all such Net Cash
Proceeds referred to in this subclause (ii) with respect to such fiscal year
shall be applied as a prepayment in accordance with this Section 5.2.

(h) Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 5.2(a) (other than prepayments made in connection with any Debt
Incurrence Prepayment Event or New Debt Incurrence Prepayment Event), in each
case at least three Business Days prior to the date of such prepayment. Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Lender holding Term Loans of the contents of the
Borrower’s prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Lender may reject all or a portion of its pro rata share of any
such prepayment of Term Loans required to be made pursuant to Section 5.2(a)
(other than prepayments made in connection with any Debt Incurrence Prepayment
Event or New Debt Incurrence Prepayment Event) (such declined amounts, the
“Declined Proceeds”) by providing written notice (each, a “Rejection Notice”) to
the Administrative Agent and the Borrower no later than 5:00 p.m. (New York
time) one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. Each Rejection Notice shall
specify the principal amount of the mandatory prepayment of Term Loans to be
rejected by

 

#4812-2844-92899582-0297

-144-



--------------------------------------------------------------------------------

such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
prepayment of Term Loans. Any Declined Proceeds remaining thereafter shall be
retained by the Borrower (“Retained Declined Proceeds”).

(i) Foreign Net Cash Proceeds and Excess Cash Flow. Notwithstanding any other
provisions of this Section 5.2, (i) to the extent that any or all of the Net
Cash Proceeds from a Recovery Prepayment Event (a “Foreign Recovery Event”) of,
or any Disposition by, a Restricted Foreign Subsidiary giving rise to an Asset
Sale Prepayment Event (a “Foreign Asset Sale”) or any amount included in Excess
Cash Flow and attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law from being repatriated to the United States, such portion
of the Net Cash Proceeds or Excess Cash Flow so affected will not be required to
be applied to repay Term Loans at the times provided in this Section 5.2 but may
be retained by the applicable Restricted Foreign Subsidiary so long, but only so
long, as the applicable local law will not permit repatriation to the United
States (the Borrower hereby agreeing to cause the applicable Restricted Foreign
Subsidiary to promptly take all actions required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law, such repatriation will be immediately effected and such repatriated Net
Cash Proceeds will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans as
required pursuant to this Section 5.2 and (ii) to the extent that the Borrower
has determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Recovery Event, any Foreign Asset Sale or Excess Cash
Flow would have a material adverse tax consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Restricted Foreign Subsidiary;
provided that, in the case of this clause (ii), on or before the date on which
any Net Cash Proceeds or Excess Cash Flow so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a), (x) the Borrower applies an amount equal to such Net Cash
Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Restricted Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Restricted Foreign Subsidiary.

5.3. Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (New York
City time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower, it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day) like funds
relating to the payment of principal or interest or fees ratably to the Lenders
entitled thereto.

 

#4812-2844-92899582-0297

-145-



--------------------------------------------------------------------------------

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

5.4. Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes; provided that if the Borrower or any Guarantor or the Administrative
Agent (or, in the case of the Posting Facility, the Posting Agent) shall be
required by Applicable Law to deduct or withhold any Indemnified Taxes from such
payments, then (i) the sum payable by the Borrower or any Guarantor shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 5.4) the Administrative Agent, the Collateral Agent,
the Posting Agent or any Lender (which term shall include each Letter of Credit
Issuer and the Swingline Lender for purposes of Section 5.4 and for the purposes
of the definition of Excluded Taxes), as the case may be, receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the Borrower or such Guarantor or the Administrative Agent (or,
in the case of the Posting Facility, the Posting Agent) shall make such
deductions or withholdings and (iii) the Borrower or such Guarantor or the
Administrative Agent (or, in the case of the Posting Facility, the Posting
Agent) shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with Applicable
Law. Whenever any Indemnified Taxes are payable by the Borrower or such
Guarantor, as promptly as possible thereafter, the Borrower or Guarantor shall
send to the Administrative Agent (or, in the case of the Posting Facility, the
Posting Agent) for its own account or for the account of such Lender, as the
case may be, a certified copy of an original official receipt (or other evidence
acceptable to such Lender, acting reasonably) received by the Borrower or such
Guarantor showing payment thereof.

(b) The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Posting Agent, the Collateral Agent and each Lender
with regard to any Other Taxes (whether or not such Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent, the
Posting Agent, the Collateral Agent and each Lender within fifteen Business Days
after written demand therefor, for the full amount of any Indemnified Taxes
imposed on the Administrative Agent, the Posting Agent, the Collateral Agent or
such Lender as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth reasonable detail as to the
amount of such payment or liability delivered to the Borrower by a Lender, the
Administrative Agent, the Posting Agent or the Collateral Agent (as applicable)
on its own behalf or on behalf of a Lender shall be conclusive absent manifest
error.

 

#4812-2844-92899582-0297

-146-



--------------------------------------------------------------------------------

(d) Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Credit Document
shall, to the extent it is legally able to do so, deliver to the Borrower (with
a copy to the Administrative Agent (or, in the case of the Posting Facility, the
Posting Agent)), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent (or, in the case of the
Posting Facility, the Posting Agent), such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. A Lender’s
obligation under the prior sentence shall apply only if the Borrower or the
Administrative Agent has made a request for such documentation. In addition, any
Lender, if requested by the Borrower or the Administrative Agent (or, in the
case of the Posting Facility, the Posting Agent), shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent (or, in the case of the Posting Facility,
the Posting Agent) as will enable the Borrower or the Administrative Agent (or,
in the case of the Posting Facility, the Posting Agent) to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.

(e) Each Non-U.S. Lender with respect to any Loan or Posting Advance made to the
Borrower shall, to the extent it is legally entitled to do so:

(i) deliver to the Borrower and the Administrative Agent (or, in the case of the
Posting Facility, the Posting Agent), prior to the date on which the first
payment to the Non-U.S. Lender is due hereunder, two copies of (x) in the case
of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, United States Internal Revenue Service Form W-8BEN (together with a
certificate substantially in the form of Exhibit Q representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower, any interest payment received by such non-U.S. Lender
under this Agreement or any other Credit Document is not effectively connected
with the conduct of a trade or business in the United States and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), (y) Internal Revenue Service Form W-8BEN or
Form W-8ECI, in each case properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement or (z) if a
Non-U.S. Lender does not act or ceases to act for its own account with respect
to any portion of any sums paid or payable to such Lender under any of the
Credit Documents (for example, in the case of a typical participation or where
Non-U.S. Lender is a pass through entity) Internal Revenue Service Form W-8IMY
and all necessary attachments (including the forms described in clauses (x) and
(y) above, as required); and

(ii) deliver to the Borrower and the Administrative Agent (or, in the case of
the Posting Facility, the Posting Agent) two further copies of any such form or
certification (or any applicable successor form) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Borrower.

If in any such case any Change in Law has occurred prior to the date on which
any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it, such Non-U.S. Lender shall promptly
so advise the Borrower and the Administrative Agent (or, in the case of the
Posting Facility, the Posting Agent).

 

#4812-2844-92899582-0297

-147-



--------------------------------------------------------------------------------

(f) If any Lender, the Administrative Agent, the Posting Agent or the Collateral
Agent, as applicable, determines, in its sole discretion, that it had received
and retained a refund of an Indemnified Tax (including an Other Tax) for which a
payment has been made by the Borrower pursuant to this Agreement, which refund
in the good faith judgment of such Lender, the Administrative Agent, the Posting
Agent or the Collateral Agent, as the case may be, is attributable to such
payment made by the Borrower, then the Lender, the Administrative Agent, the
Posting Agent or the Collateral Agent, as the case may be, shall reimburse the
Borrower for such amount (net of all out-of-pocket expenses of such Lender, the
Administrative Agent, the Posting Agent or the Collateral Agent, as the case may
be, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as the Lender,
Administrative Agent, the Posting Agent or the Collateral Agent, as the case may
be, determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no better or worse position (taking into
account expenses or any taxes imposed on the refund) than it would have been in
if the payment had not been required; provided that the Borrower, upon the
request of the Lender, the Administrative Agent, the Posting Agent or the
Collateral Agent, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender, the Administrative Agent, the Posting Agent or the
Collateral Agent in the event the Lender, the Administrative Agent, the Posting
Agent or the Collateral Agent is required to repay such refund to such
Governmental Authority. A Lender, the Administrative Agent, the Posting Agent or
the Collateral Agent shall claim any refund that it determines is available to
it, unless it concludes in its sole discretion that it would be adversely
affected by making such a claim. Neither the Lender, the Administrative Agent,
the Posting Agent nor the Collateral Agent shall be obliged to disclose any
information regarding its tax affairs or computations to any Credit Party in
connection with this clause (f) or any other provision of this Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agrees to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

(h) Each Lender and Agent with respect to any Loan or Posting Advance made to
the Borrower that is a United States person under Section 7701(a)(30) of the
Code (each, a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of the Posting Facility, the Posting
Agent) two United States Internal Revenue Service Forms W-9 (or substitute or
successor form), properly completed and duly executed, certifying that such
Lender or Agent is exempt from United States backup withholding (i) on or prior
to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Agent’s or Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent (or, in the case of the Posting
Facility, the Posting Agent) and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent (or, in the case of the
Posting Facility, the Posting Agent).

 

#4812-2844-92899582-0297

-148-



--------------------------------------------------------------------------------

(i) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans, Posting Advances and all other amounts
payable hereunder.

5.5. Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, interest on LIBOR Loans,
Posting Advances and ABR Loans shall be calculated on the basis of a 360-day
year for the actual days elapsed. Interest on ABR Loans in respect of which the
rate of interest is calculated on the basis of the Administrative Agent’s prime
rate and interest on overdue interest shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.

(b) Fees (other than the Maintenance Fee) and the average daily Stated Amount of
Letters of Credit shall be calculated on the basis of a 360-day year for the
actual days elapsed.

(c) The Maintenance Fee shall be calculated by the Posting Calculation Agent in
the manner set forth in the Posting Facility Fee Letter.

(d) Whenever the Posting Calculation Agent makes a determination or calculation
under this Agreement or in respect of the transactions contemplated hereby, the
Posting Calculation Agent shall make such determination or calculation (i) in
good faith, (ii) in a commercially reasonable manner, (iii) with respect to
calculations or determinations involving transaction valuations, consistent with
its practices and procedures for valuing similar transactions and (iv) in
consultation with the Borrower. The Borrower may, acting in good faith, dispute
a calculation or determination by the Posting Calculation Agent which it
believes is inaccurate (provided that the Borrower shall make any determination
or calculation relating to such dispute in a commercially reasonable manner). In
the event of such a dispute, the Borrower and the Posting Calculation Agent
shall first endeavor to resolve such dispute. If the Borrower and the Posting
Calculation Agent are unable to resolve such dispute within five Business Days,
the Borrower and Posting Calculation Agent shall mutually select a dealer (with
respect to commodity related calculations) or a financial institution (with
respect to financial calculations) that customarily acts as a calculation agent
for similar transactions to act as Posting Calculation Agent with respect to the
issue in dispute. If the Borrower and the Posting Calculation Agent cannot agree
on a dealer or financial institution within one Business Day, then each shall
appoint a dealer or financial institution and the appointed dealers or financial
institutions shall together appoint a third dealer or financial institution as
Posting Calculation Agent for making the relevant determination, and the
decision of such Person shall be final and binding upon the parties. The dealers
or financial institutions selected by a party shall not be parties to this
Agreement or Affiliates of a party to this Agreement. It is understood and
agreed that, for the avoidance of doubt, the Disclaimer for Mark-to-Market
Calculation (set forth in Exhibit O hereto) does not limit the Borrower’s rights
under this Section 5.5(d).

5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

#4812-2844-92899582-0297

-149-



--------------------------------------------------------------------------------

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by Applicable Law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

(d) Spreading. In determining whether the interest hereunder is in excess of the
amount or rate permitted under or consistent with any Applicable Law, the total
amount of interest shall be spread throughout the entire term of this Agreement
until its payment in full.

(e) Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent to
obtain reimbursement from that Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing.

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent.

6.1. Credit Documents. The Administrative Agent (or, in the case of clause (f),
the Posting Agent) shall have received:

(a) this Agreement, executed and delivered by a duly authorized officer of US
Holdings, the Borrower, each Agent, each Lender and each Letter of Credit
Issuer;

(b) the Guarantee, executed and delivered by a duly authorized officer of each
Guarantor as of the Closing Date;

(c) the Pledge Agreement, executed and delivered by a duly authorized officer of
each pledgor party thereto as of the Closing Date;

(d) the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto as of the Closing Date;

(e) the Intercreditor Agreement, executed and delivered by a duly authorized
officer of the Borrower, the Collateral Agent and any Hedge Bank party to a
Secured Commodity Hedging Agreement as of the Closing Date; and

(f) the Posting Facility Fee Letter, executed and delivered by a duly authorized
officer of the Borrower, Goldman Sachs Credit Partners L.P. and J. Aron &
Company.

6.2. Collateral.

(a) All outstanding Stock of the Borrower directly owned by US Holdings and all
Stock of each Subsidiary of the Borrower directly owned by the Borrower or any
Subsidiary Guarantor, in

 

#4812-2844-92899582-0297

-150-



--------------------------------------------------------------------------------

each case, as of the Closing Date, shall have been pledged pursuant to the
Pledge Agreement (except that such Credit Parties shall not be required to
pledge any Excluded Stock and Stock Equivalents) and the Collateral Agent shall
have received all certificates, if any, representing such securities pledged
under the Pledge Agreement, accompanied by instruments of transfer and undated
stock powers endorsed in blank.

(b) All Indebtedness of the Borrower and each Subsidiary of the Borrower that is
owing to the Borrower or a Subsidiary Guarantor shall, to the extent exceeding
$10,000,000 in aggregate principal amount, be evidenced by one or more global
promissory notes and shall have been pledged pursuant to the Pledge Agreement,
and the Collateral Agent shall have received all such promissory notes, together
with instruments of transfer with respect thereto endorsed in blank.

(c) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document to be executed on the Closing
Date and perfect such Liens to the extent required by, and with the priority
required by, such Security Document shall have been delivered to the Collateral
Agent in proper form for filing, registration or recording and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted hereunder.

(d) US Holdings and the Borrower shall deliver to the Collateral Agent a
completed Perfection Certificate, executed and delivered by an Authorized
Officer of US Holdings and the Borrower, together with all attachments
contemplated thereby.

(e) The Guarantee shall be in full force and effect.

(f) (i) With respect to each Closing Date Mortgaged Property, a Mortgage,
executed and delivered by a duly authorized officer of each mortgagor party
thereto as of the Closing Date;

(ii) All documents and instruments, including Uniform Commercial Code or other
applicable fixture security financing statements, reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any such Mortgage and perfect such Liens to the extent
required by, and with the priority required by, such Mortgage shall have been
delivered to the Collateral Agent in proper form for filing, registration or
recording and none of Closing Date Mortgaged Property shall be subject to any
other pledges, secured interests or mortgages, except Liens expressly permitted
by Section 10.2 or otherwise consented to by the Collateral Agent;

(iii) The Collateral Agent shall have received (A) a policy or policies of title
insurance (or a marked up commitment for title insurance having the same
effect), issued by the Title Company insuring the Lien of each such Mortgage as
a valid Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted by Section 10.2 or consented to by the Collateral
Agent, together with such endorsements and reinsurance as the Collateral Agent
may reasonably request having the effect of a valid, issued and binding title
insurance policy, and (B) evidence reasonably acceptable to the Collateral Agent
of payment of all title insurance premiums, search and examination charges,
escrow charges and related charges, fees, costs and expenses required for the
issuance of the title insurance policies referred to above;

(iv) Written opinions of legal counsel in the states in which each such Closing
Date Mortgaged Property is located in form and substance reasonably acceptable
to the Collateral Agent; and

 

#4812-2844-92899582-0297

-151-



--------------------------------------------------------------------------------

(v) With respect to each Closing Date Mortgaged Property, a completed Federal
Emergency Management Agency Standard Flood Hazard Determination, subject,
however, to the provisions of Section 9.14(d).

Notwithstanding anything to the contrary herein, with respect to any Collateral
(other than Collateral consisting of the Stock of the Borrower and the Stock of
any Domestic Subsidiary required to be pledged pursuant to Section 6.2(a)), the
security interest in which may not be perfected by the filing of a Uniform
Commercial Code financing statement, if the granting and/or perfection of the
Collateral Agent’s security interest in such Collateral may not be accomplished
on or prior to the Closing Date without undue burden or expense and without the
taking of any action that goes beyond commercial reasonableness, then the
delivery of documents and instruments for granting and/or perfection of such
security interest shall not constitute a condition precedent to the initial
Credit Event to occur on the Closing Date. To the extent that any such security
interest is not so granted and/or perfected on or prior to the Closing Date,
then US Holdings and the Borrower each agrees to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as may be required to grant and perfect such security interests,
on or prior to the date that is 120 days (or 180 days in the case of Collateral
consisting of mining properties) after the Closing Date or such longer period of
time as may be agreed to by the Collateral Agent in its sole discretion.

6.3. Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York counsel
to US Holdings and the Borrower, substantially in the form of Exhibit H-1,
(b) Vinson & Elkins LLP, special Texas counsel to US Holdings and the Borrower,
substantially in the form of Exhibit H-2, (c) Hunton & Williams LLP, special
Texas regulatory counsel to US Holdings and the Borrower, substantially in the
form of Exhibit H-3 and (d) Covington & Burling LLP, special FERC and NRC
counsel regulatory counsel to US Holdings and the Borrower, substantially in the
form of Exhibit H-4. US Holdings, the Borrower, the other Credit Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

6.4. Refinancing. Concurrently with the initial Borrowing hereunder, the
Refinancing shall have been consummated.

6.5. Equity Investments. The Equity Contribution, which, to the extent
constituting Stock or Stock Equivalents of the Parent other than common Stock,
shall be on terms and conditions and pursuant to documentation reasonably
satisfactory to the Joint Lead Arrangers and Bookrunners to the extent material
to the interests of the Lenders, in an amount not less than the Minimum Equity
Amount shall have been made, or substantially simultaneously with the initial
Credit Event hereunder, shall be made.

6.6. Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, substantially in the
form of Exhibit I, with appropriate insertions, executed by an Authorized
Officer of each Credit Party, and attaching the documents referred to in
Section 6.7.

6.7. Authorization of Proceedings of Each Credit Party. The Administrative Agent
shall have received (a) a copy of the resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the board of directors,
other managers or general partner of each Credit Party (or a duly authorized
committee thereof) authorizing (i) the execution, delivery and performance of
the Credit Documents (and any agreements relating thereto) to which it is a
party and (ii) in the case of the Borrower, the extensions of credit
contemplated hereunder and (b) true and complete copies of the Organizational
Documents of each Credit Party as of the Closing Date.

 

#4812-2844-92899582-0297

-152-



--------------------------------------------------------------------------------

6.8. Fees. The Agents shall have received the fees in the amounts previously
agreed in writing by the Agents to be received on the Closing Date and all
expenses (including the reasonable fees, disbursements and other charges of
counsel) payable by the Credit Parties for which invoices have been presented
prior to the Closing Date shall have been paid.

6.9. Representations and Warranties. On the Closing Date, (a) there shall be no
breach of any representation made by the Parent in the Acquisition Agreement
that is (i) material to the interests of the Lenders and (ii) the breach of
which would give Holdings and/or Merger Sub the right to terminate their
respective obligations thereunder, and (b) the representations and warranties
made by the Credit Parties in Section 8.1(a), Section 8.2, Section 8.5 and
Section 8.7, as they relate to the Credit Parties at such time, shall be true
and correct in all material respects.

6.10. Acquisition Agreement. The Administrative Agent shall have received a
fully executed or conformed copy of the Acquisition Agreement which shall be in
full force and effect.

6.11. Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from an Authorized Officer of the Borrower to the
effect that after giving effect to the consummation of the Transactions, the
Borrower on a consolidated basis with its Subsidiaries is Solvent.

6.12. Merger. Concurrently with the initial Credit Event hereunder, the Merger
shall have been consummated in accordance with the terms of the Acquisition
Agreement, without giving effect to any modifications, amendments or express
waivers thereto that are materially adverse to the Lenders (including, without
limitation, the definition of, and representations, warranties and conditions
relating to, the absence of any “Company Material Adverse Effect” therein)
without the reasonable consent of the Joint Lead Arrangers and Bookrunners.

6.13. Pro Forma Financial Statements. The Administrative Agent shall have
received to Pro Forma Financial Statements.

6.14. Patriot Act. The Joint Lead Arrangers and Bookrunners and the Posting Lead
Arranger and Bookrunner shall have received such documentation and information
as is reasonably requested in writing at least 10 days prior to the Closing Date
by the Administrative Agent about US Holdings, the Borrower and the Subsidiary
Guarantors mutually agreed to be required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

6.15. Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section 9.3
and the applicable provisions of the Security Documents, each of which shall be
endorsed or otherwise amended to name the Collateral Agent, on behalf of the
Secured Partners, as “loss payee” and “mortgagee” under any casualty insurance
policies, and the Secured Parties, as “additional insureds”, under any liability
insurance policies.

SECTION 7. Conditions Precedent to All Credit Events.

The agreement of each Lender to make any Loan or Posting Advance requested to be
made by it on any date (excluding Mandatory Borrowings and Revolving Credit
Loans required to be made by the Revolving Credit Lenders in respect of Unpaid
Drawings pursuant to Section 3.4), and the obligation of any Letter of Credit
Issuer to issue Letters of Credit on any date, is subject to the satisfaction of
the following conditions precedent:

7.1. No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Credit Event on the
Closing Date) (a) no Default or Event of Default shall have occurred and be
continuing and (b) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

 

#4812-2844-92899582-0297

-153-



--------------------------------------------------------------------------------

7.2. Notice of Borrowing.

(a) Prior to the making of each Term Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3, which Notice of Borrowing, in the case of any
borrowing of Delayed Draw Term Loans (other than the Borrowing on the Closing
Date) shall contain a description setting forth the categories and the amounts
of expenditures under such categories under the New Build Program that are to be
funded with the proceeds of such Delayed Draw Term Loans.2.3.

(b) Prior to the making of each Deposit L/C Loan or Incremental Deposit L/C
Loan, the Administrative Agent shall have received a Notice of Borrowing
(whether in writing or by telephone) meeting the requirements of Section 2.3.

(c) Prior to the making of each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan (excluding
Mandatory Borrowings), the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3.

(d) Prior to the issuance of each Revolving Letter of Credit, the Administrative
Agent and the Revolving Letter of Credit Issuer shall have received a Letter of
Credit Request meeting the requirements of Section 3.2(a).

(e) Prior to the issuance of each Deposit Letter of Credit, the Administrative
Agent and the Deposit Letter of Credit Issuer shall have received a Letter of
Credit Request meeting the requirements of Section 3.2(b).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders and the Letter of Credit Issuers to enter into
this Agreement, to make the Loans, to make Posting Advances and issue or
participate in Letters of Credit as provided for herein, each of US Holdings and
the Borrower makes (on the Closing Date and on each other date as required or
otherwise set forth in this Agreement) the following representations and
warranties to, and agreements with, the Lenders and the Letter of Credit
Issuers, all of which shall survive the execution and delivery of this
Agreement, the making of the Loans, the making of the Posting Advances and the
issuance of the Letters of Credit:

8.1. Corporate Status; Compliance with Laws. Each of US Holdings, the Borrower
and each Material Subsidiary of the Borrower that is a Restricted Subsidiary
(a) is a duly organized and validly existing corporation or other entity in good
standing (as applicable) under the laws of the jurisdiction of its organization
and has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged, (b) has
duly qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to result
in a Material Adverse Effect and (c) is in compliance with all Applicable Laws,
except to the extent that the failure to be in compliance could not reasonably
be expected to result in a Material Adverse Effect.

 

#4812-2844-92899582-0297

-154-



--------------------------------------------------------------------------------

8.2. Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

8.3. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party nor the compliance with the
terms and provisions thereof nor the consummation of the Merger and the other
transactions contemplated hereby and thereby will (a) contravene any applicable
provision of any material Applicable Law (including material Environmental
Laws), (b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of US Holdings, the Borrower or any Restricted Subsidiary
(other than Liens created under the Credit Documents or Liens subject to the
Intercreditor Agreement) pursuant to the terms of any material indenture
(including the Existing Notes Indentures), loan agreement, lease agreement,
mortgage, deed of trust or other material agreement or instrument to which US
Holdings, the Borrower or any Restricted Subsidiary is a party or by which it or
any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) other than any such breach, default or
Lien that could not reasonably be expected to result in a Material Adverse
Effect, or (c) violate any provision of the Organizational Documents of US
Holdings, the Borrower or any Restricted Subsidiary.

8.4. Litigation. Except as set forth on Schedule 8.4, there are no actions,
suits or proceedings (including Environmental Claims) pending or, to the
knowledge of the Borrower, threatened with respect to US Holdings, the Borrower
or any of the Restricted Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect.

8.5. Margin Regulations. Neither the making of any Loan or Posting Advance
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, U or X of the Board.

8.6. Governmental Approvals. The execution, delivery and performance of the
Merger Agreement or any Credit Document does not require any consent or approval
of, registration or filing with, or other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are in full force and
effect, (ii) filings and recordings in respect of the Liens created pursuant to
the Security Documents and (iii) such licenses, approvals, authorizations or
consents the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect and (iv) the PUCT filing reporting the Merger
and actions regarding the commitments made to the PUCT and state legislature of
the State of Texas relating to the Merger.

 

#4812-2844-92899582-0297

-155-



--------------------------------------------------------------------------------

8.7. Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

8.8. True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of US Holdings, the
Borrower, any of the Subsidiaries of the Borrower or any of their respective
authorized representatives to the Administrative Agent, the Posting Agent, any
Joint Lead Arranger and Bookrunner, the Posting Lead Arranger and Bookrunner
and/or any Lender on or before the Closing Date (including all such information
and data contained in the Credit Documents) for purposes of or in connection
with this Agreement or any transaction contemplated herein contained any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such information or data
was furnished, it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include projections
or estimates (including financial estimates, forecasts and other forward-looking
information) and information of a general economic or general industry nature.

(b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were prepared in good faith based upon estimates and
assumptions believed by such Persons to be reasonable at the time made, it being
recognized by the Agents and Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and such differences may be material.

8.9. Financial Condition; Financial Statements. The Historical Financial
Statements present fairly in all material respects the consolidated financial
position of the Borrower and its consolidated Subsidiaries at the respective
dates of said information, statements and results of operations for the
respective periods covered thereby subject, in the case of the unaudited
financial information, to changes resulting from audit, normal year-end audit
adjustments and the absence of footnotes. The unaudited pro forma consolidated
balance sheet of US Holdings and its consolidated Subsidiaries as at June 30,
2007 (including the notes thereto) (the “Pro Forma Balance Sheet”) and the
unaudited pro forma consolidated statement of operations of US Holdings and its
consolidated Subsidiaries for the 12-month period ending on such date (together
with the Pro Forma Balance Sheet, the “Pro Forma Financial Statements”), copies
of which have heretofore been furnished to the Administrative Agent, have been
prepared based on the historical financial statements of US Holdings and have
been prepared in good faith, based on assumptions believed by US Holdings to be
reasonable as of the date of delivery thereof, and, subject to the
qualifications and limitations contained in the notes attached thereto, present
fairly in all material respects on a Pro Forma Basis the estimated financial
position of US Holdings and its consolidated Subsidiaries as at June 30, 2007
and their estimated results of operations for the period covered thereby. The
financial statements referred to in this Section 8.9 have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements. There has been no Material Adverse Effect
since the Closing Date.

8.10. Tax Matters. Except where the failure of which could not be reasonably
expected to have a Material Adverse Effect, (a) each of US Holdings, the
Borrower and each of the Restricted Subsidiaries has filed all federal income
Tax returns and all other Tax returns, domestic and foreign,

 

#4812-2844-92899582-0297

-156-



--------------------------------------------------------------------------------

required to be filed by it and has paid all material Taxes payable by it that
have become due (whether or not shown on such Tax return), other than those
(i) not yet delinquent or (ii) contested in good faith as to which adequate
reserves have been provided to the extent required by law and in accordance with
GAAP, (b) each of US Holdings, the Borrower and each of the Restricted
Subsidiaries has provided adequate reserves in accordance with GAAP for the
payment of, all federal, state, provincial and foreign Taxes not yet due and
payable and (c) each of US Holdings, the Borrower and each of the Restricted
Subsidiaries has satisfied all of its Tax withholding obligations.

8.11. Compliance with ERISA.

(a) Each Employee Benefit Plan is in compliance with ERISA, the Code and any
Applicable Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Multiemployer Plan is insolvent or in
reorganization (or is reasonably likely to be insolvent or in reorganization),
and no written notice of any such insolvency or reorganization has been given to
the Borrower or any ERISA Affiliate; no Plan has an accumulated or waived
funding deficiency (or is reasonably likely to have such a deficiency); on and
after the effectiveness of the Pension Act, each Plan has satisfied the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code; no proceedings have been
instituted (or are reasonably likely to be instituted) to terminate or to
reorganize any Plan or to appoint a trustee to administer any Plan, and no
written notice of any such proceedings has been given to the Borrower or any
ERISA Affiliate; and no Lien imposed under the Code or ERISA on the assets of
the Borrower or any ERISA Affiliate exists (or is reasonably likely to exist)
nor has the Borrower or any ERISA Affiliate been notified in writing that such a
Lien will be imposed on the assets of the Parent, US Holdings, the Borrower or
any ERISA Affiliate on account of any Plan, except to the extent that a breach
of any of the representations, warranties or agreements in this Section 8.11(a)
would not result, individually or in the aggregate, in an amount of liability
that would be reasonably likely to have a Material Adverse Effect. No Plan has
an Unfunded Current Liability that would, individually or when taken together
with any other liabilities referenced in this Section 8.11(a), be reasonably
likely to have a Material Adverse Effect. With respect to Plans that are
Multiemployer Plans, the representations and warranties in this Section 8.11(a),
other than any made with respect to (i) liability under Section 4201 or 4204 of
ERISA or (ii) liability for termination or reorganization of such Multiemployer
Plans under ERISA, are made to the best knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and Applicable Law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12. Subsidiaries. Schedule 8.12 lists each Subsidiary of US Holdings (and the
direct and indirect ownership interest of US Holdings therein), in each case
existing on the Closing Date (after giving effect to the Transactions). Each
Material Subsidiary as of the Closing Date has been so designated on Schedule
8.12.

 

#4812-2844-92899582-0297

-157-



--------------------------------------------------------------------------------

8.13. Intellectual Property. Each of US Holdings, the Borrower and the
Restricted Subsidiaries has good and marketable title to, or a valid license or
right to use, all patents, trademarks, servicemarks, trade names, copyrights and
all applications therefor and licenses thereof, and all other intellectual
property rights, free and clear of all Liens (other than Liens permitted by
Section 10.2), that are necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
title, license or rights could not reasonably be expected to have a Material
Adverse Effect.

8.14. Environmental Laws. Except as could not reasonably be expected to have a
Material Adverse Effect: (a) US Holdings, the Borrower and the Restricted
Subsidiaries and all Real Estate are in compliance with all Environmental Laws;
(b) US Holdings, the Borrower and the Restricted Subsidiaries have, and have
timely applied for renewal of, all permits under Environmental Law to construct
and operate their facilities as currently constructed; (c) except as set forth
on Schedule 8.4, neither US Holdings, the Borrower nor any Restricted Subsidiary
is subject to any pending or, to the knowledge of the Borrower, threatened
Environmental Claim or any other liability under any Environmental Law including
any such Environmental Claim or, to the knowledge of the Borrower, any other
liability under Environmental Law related to, or resulting from the business or
operations of any predecessor in interest of any of them; (d); neither US
Holdings, the Borrower nor any Restricted Subsidiary is conducting or financing
or is required to conduct or finance, any investigation, removal, remedial or
other corrective action pursuant to any Environmental Law at any location;
(e) to the knowledge of the Borrower, no Hazardous Materials have been released
into the environment at, on or under any Real Estate currently owned or leased
by US Holdings, the Borrower or any Restricted Subsidiary, (f) neither the US
Holdings, the Borrower nor any Restricted Subsidiary has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Real Estate and (g) neither US Holdings, the Borrower nor any
Restricted Subsidiary has treated, stored, transported, released or disposed or
arranged for disposal or transport for disposal of Hazardous Materials at, on,
under or from any currently or, to the knowledge of the Borrower, formerly owned
or leased Real Estate or facility.

8.15. Properties. Except as set forth on Schedule 8.15, US Holdings, the
Borrower and the Restricted Subsidiaries have good and indefeasible title to or
valid leasehold or easement interests in all properties that are necessary for
the operation of their respective businesses as currently conducted, free and
clear of all Liens (other than any Liens permitted by this Agreement) and except
where the failure to have such good title could not reasonably be expected to
have a Material Adverse Effect.

8.16. Solvency. On the Closing Date, after giving effect to the Transactions,
immediately following the making of each Loan and Posting Advance on such date
and after giving effect to the application of the proceeds of such Loans and
Posting Advances, the Borrower on a consolidated basis with its Subsidiaries
will be Solvent.

 

#4812-2844-92899582-0297

-158-



--------------------------------------------------------------------------------

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date (immediately
after giving effect to the Merger) and thereafter, until the Total Commitments
and all Letters of Credit have terminated (unless such Letters of Credit have
been collateralized on terms and conditions reasonably satisfactory to the
applicable Letter of Credit Issuer following the termination of the Revolving
Credit Commitments or the repayment of the Deposit L/C Loans, as the case may
be) and the Loans, Posting Advances and Unpaid Drawings, together with interest,
fees and all other Obligations (other than Hedging Obligations under Secured
Hedging Agreements and/or Secured Commodity Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations for which no claim has been made), are paid in full:

9.1. Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Posting Agent
and the Lenders in accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (after giving effect to any permitted extensions) (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year (or, in the case of financial
statements for the fiscal year ended December 31, 2007, on or before the date
that is 120 days after the end of such fiscal year)), the consolidated balance
sheet of the Borrower and its consolidated Subsidiaries and, if different, the
Borrower and the Restricted Subsidiaries, in each case as at the end of such
fiscal year, and the related consolidated statements of operations and cash
flows for such fiscal year, setting forth comparative consolidated figures for
the preceding fiscal years (or, in lieu of such audited financial statements of
the Borrower and the Restricted Subsidiaries, a detailed reconciliation,
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and its consolidated
Subsidiaries, on the other hand), all in reasonable detail and prepared in
accordance with GAAP, and, in each case, (i) except with respect to any such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower and its consolidated
Subsidiaries as a going concern, together in any event with a certificate of
such accounting firm stating that in the course of its regular audit of the
Borrower and its consolidated Subsidiaries, such accounting firm has obtained no
knowledge of any Event of Default relating to Section 10.9 that has occurred and
is continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof,
(ii) certified by an Authorized Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Borrower and its consolidated
Subsidiaries (or the Borrower and the Restricted Subsidiaries, as the case may
be) in accordance with GAAP and (iii) accompanied by a Narrative Report with
regard thereto.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (after giving effect to any permitted extensions) with respect to each
of the first three quarterly accounting periods in each fiscal year of the
Borrower (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 45 days after the end of each such quarterly
accounting period (or, in the case of financial statements for the fiscal
quarters ended September 30, 2007 and March 31, 2008, on or before the date that
is 60 days after the end of such fiscal quarter)), the consolidated balance
sheets of the Borrower and its consolidated Subsidiaries and, if different, the
Borrower and the Restricted Subsidiaries, in each case as at the end of such
quarterly period and the related consolidated statements of operations for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly period, and the related consolidated
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly period, and
setting forth comparative consolidated figures for the related periods in the
prior fiscal year or, in the case of such consolidated balance sheet, for the
last day of the prior fiscal year (or, in lieu of such unaudited financial
statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and its consolidated
Subsidiaries, on the other hand), all of which shall be (i) certified by an
Authorized Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of the Borrower and its consolidated Subsidiaries (or the Borrower and the
Restricted Subsidiaries, as the case may be) in accordance with GAAP, subject to
changes resulting from audit, normal year-end audit adjustments and absence of
footnotes and (ii) accompanied by a Narrative Report with respect thereto.

 

#4812-2844-92899582-0297

-159-



--------------------------------------------------------------------------------

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the provisions of Section 10.9 as at the
end of such fiscal year or period, as the case may be (including calculations in
reasonable detail of any amount added back to Consolidated EBITDA pursuant to
clause (a)(xii), clause (a)(xiii) or clause (iii) of the final proviso of the
definition thereof and any amount excluded from Consolidated Net Income pursuant
to clause (k) of the definition thereof), (ii) a specification of any change in
the identity of the Restricted Subsidiaries and Unrestricted Subsidiaries as at
the end of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries and Unrestricted Subsidiaries, respectively, provided to the
Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (iii) the then applicable Status and (iv) the amount of any Pro
Forma Adjustment not previously set forth in a Pro Forma Adjustment Certificate
or any change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case, in reasonable
detail, the calculations and basis therefor. At the time of the delivery of the
financial statements provided for in Section 9.1(a), (A) a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail the
Applicable Amount and the Applicable Equity Amount as at the end of the fiscal
year to which such financial statements relate and (B) a certificate of an
Authorized Officer of the Borrower setting forth the information required
pursuant to Section 1 of the Perfection Certificate or confirming that there has
been no change in such information since the Closing Date or the date of the
most recent certificate delivered pursuant to this clause (c)(B), as the case
may be.

(d) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any Restricted Subsidiary obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto and (ii) any
litigation, regulatory or governmental proceeding pending against the Borrower
or any Restricted Subsidiary that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.

(e) Environmental Matters. Promptly after obtaining knowledge of any one or more
of the following environmental matters, unless such environmental matters known
to the Borrower and the Restricted Subsidiaries would not, individually, or when
aggregated with all other such matters, be reasonably expected to result in a
Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Real Estate or any Credit Party or any predecessor in interest of the
Borrower or any Restricted Subsidiary or any other Person for which any Credit
Party is alleged to be liable by contract or operation of law;

(ii) any condition or occurrence on any Real Estate that (x) could reasonably be
expected to result in noncompliance by any Credit Party with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of
any Environmental Claim against any Credit Party or any Real Estate;

(iii) any condition or occurrence on any Real Estate or any circumstance that
could reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law that would be inconsistent with the present
use or operation of such Real Estate; and

 

#4812-2844-92899582-0297

-160-



--------------------------------------------------------------------------------

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release into the environment of any Hazardous Material on, at, under
or from any Real Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, removal or remedial or other corrective
action and the response thereto. The term “Real Estate” shall mean any interest
in land, buildings and improvements owned, leased or otherwise held by any
Credit Party, but excluding all operating fixtures and equipment.

(f) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by US Holdings, the Borrower or any Restricted Subsidiary (other
than amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that US Holdings, the Borrower or any
Restricted Subsidiary shall send to the holders of any publicly issued debt of
US Holdings, the Borrower and/or any Restricted Subsidiary (including the
Borrower Senior Exchange Notes (whether publicly issued or not)) in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Administrative Agent pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.

(g) Pro Forma Adjustment Certificate. Not later than any date on which financial
statements are delivered with respect to any Test Period in which a Pro Forma
Adjustment is made, a certificate of an Authorized Officer of the Borrower
setting forth the amount of such Pro Forma Adjustment and, in reasonable detail,
the calculations and basis therefor.

(h) Projections. Within ninety days after the commencement of each fiscal year
of the Borrower (or, in the case of the budget for the fiscal year beginning
January 1, 2008, within 120 days after the commencement of such fiscal year), a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of the Borrower for its internal use
(including a projected consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections.

(i) Completion Date. The Borrower shall provide notice to the Administrative
Agent within 30 days after each of Oak Grove Unit 1, Oak Grove Unit 2 and Sandow
Unit 5 achieves a 70% capacity factor for one full fiscal quarter.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (f) of
this Section 9.1 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of US Holdings, the Parent or any direct or indirect parent
of the Parent or (B) the Borrower’s (or US Holdings’, the Parent’s or any direct
or indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC; provided that, with respect to each of subclauses (A) and
(B) of this paragraph, to the extent such information relates to US Holdings,
the Parent

 

#4812-2844-92899582-0297

-161-



--------------------------------------------------------------------------------

or a parent of the Parent, such information is accompanied by consolidating or
other information that explains in reasonable detail the differences between the
information relating to US Holdings, the Parent or such parent, on the one hand,
and the information relating to the Borrower and the Restricted Subsidiaries on
a standalone basis, on the other hand.

9.2. Books, Records and Inspections. The Borrower will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders (as accompanied by the
Administrative Agent) to visit and inspect any of the properties or assets of
the Borrower or such Restricted Subsidiary in whomsoever’s possession to the
extent that it is within such party’s control to permit such inspection (and
shall use commercially reasonable efforts to cause such inspection to be
permitted to the extent that it is not within such party’s control to permit
such inspection), and to examine the books and records of the Borrower and any
such Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower and of any such Restricted Subsidiary with, and be advised as to the
same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or Required Lenders may desire (and subject, in the case of
any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default
(a) only the Administrative Agent, whether on its own or in conjunction with the
Required Lenders, may exercise rights of the Administrative Agent and the
Lenders under this Section 9.2, (b) the Administrative Agent shall not exercise
such rights more than two times in any calendar year and (c) only one such visit
shall be at the Borrower’s expense; provided further that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) or any representative of any Lender may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Required Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

9.3. Maintenance of Insurance. The Borrower will, and will cause each Material
Subsidiary that is a Restricted Subsidiary to, at all times maintain in full
force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower, as applicable) are financially sound and responsible
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business; and will furnish to the Administrative Agent, upon written reasonable
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried. With respect to each Mortgaged Property,
obtain flood insurance in such total amount as the Administrative Agent may from
time to time require, if at any time the area in which any improvements located
on any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.

9.4. Payment of Taxes. The Borrower will pay and discharge, and will cause each
of the Restricted Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims in respect of any Taxes imposed, assessed or
levied that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the

 

#4812-2844-92899582-0297

-162-



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary of the Borrower; provided that neither the
Borrower nor any such Restricted Subsidiary shall be required to pay any such
tax, assessment, charge, levy or claim that is being contested in good faith and
by proper proceedings if it has maintained adequate reserves (in the good faith
judgment of management of the Borrower) with respect thereto in accordance with
GAAP or the failure to pay could not reasonably be expected to result in a
Material Adverse Effect.

9.5. Consolidated Corporate Franchises. The Borrower will do, and will cause
each Material Subsidiary that is a Restricted Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and the Restricted Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

9.6. Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Applicable Laws applicable
to it or its property, including all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

9.7. ERISA. (a) Promptly after the Borrower or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following events that,
individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to the Administrative Agent a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower or such ERISA Affiliate is required or proposes to take, together with
any notices (required, proposed or otherwise) given to or filed with or by the
Borrower, such ERISA Affiliate, the PBGC, a Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan administrator with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

(b) Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of the Restricted Subsidiaries or any ERISA Affiliate may request with respect
to any Multiemployer Plan and (ii) any notices described in Section 101(l) of
ERISA that the Borrower and any of the Restricted Subsidiaries or any ERISA
Affiliate may

 

#4812-2844-92899582-0297

-163-



--------------------------------------------------------------------------------

request with respect to any Multiemployer Plan; provided that if the Borrower,
any of such Restricted Subsidiaries or any ERISA Affiliate has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower, the applicable Restricted Subsidiary(ies) or
the ERISA Affiliate(s) shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof.

(c) Upon the reasonable request of the Administrative Agent, the Borrower shall
deliver to the Administrative Agent copies of: (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Borrower or
any ERISA Affiliate with the Internal Revenue Service with respect to each Plan,
(ii) the most recent actuarial valuation report for each Plan, (iii) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency and (iv) such other documents or governmental
reports or filings relating to any Employee Benefit Plan as the Administrative
Agent shall reasonably request.

9.8. Maintenance of Properties. The Borrower will, and will cause the Restricted
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except to the extent that the failure to do so could reasonably be expected to
have a Material Adverse Effect.

9.9. Transactions with Affiliates. The Borrower will conduct, and cause the
Restricted Subsidiaries to conduct, all transactions with any of its Affiliates
(other than transactions between or among the Borrower and the Restricted
Subsidiaries and, between or among the Borrower, the Restricted Subsidiaries and
to the extent in the ordinary course or consistent with past practice the Parent
and any of its other Subsidiaries, including the Oncor Subsidiaries) on terms
that are, taken as a whole, substantially as favorable to the Borrower or such
Restricted Subsidiary as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that the foregoing
restrictions shall not apply to:

(a) the payment of customary fees to the Sponsors for management, monitoring,
consulting, advisory, underwriting, placement and financial services rendered to
the Parent, US Holdings, the Borrower and the other Subsidiaries of the Parent
and customary investment banking fees paid to the Sponsors for services rendered
to the Parent, US Holdings, the Borrower and the other Subsidiaries of the
Parent in connection with divestitures, acquisitions, financings and other
transactions, whether or not consummated,

(b) transactions permitted by Sections 10.5(c) (other than clause
(iii) thereof), (k), (l), (m), (p), (z), and (bb) and Section 10.6,

(c) (i) the Transactions and the payment of the Transaction Expenses or (ii) the
Amendment Transactions and the payment of the Amendment Transaction Expenses,

(d) the issuance of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) to the management of the Borrower (or any direct or
indirect parent thereof) or any Subsidiary of the Borrower in connection with
the Transactions or pursuant to arrangements described in clause (f) of this
Section 9.9,

(e) loans, advances and other transactions between or among the Borrower, any
Subsidiary of the Borrower or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary of the Borrower has invested
(and which Subsidiary or joint venture would not be an Affiliate of the Borrower
but for the Borrower’s or such Subsidiary’s Subsidiary ownership of Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
under Section 10,

 

#4812-2844-92899582-0297

-164-



--------------------------------------------------------------------------------

(f) payments, advances or loans (or cancellation of loans), employment and
severance arrangements and health and benefit plans or agreements between the
Parent, US Holdings, the Borrower and the other Subsidiaries of the Parent and
their respective officers, employees or consultants (including management and
employee benefit plans or agreements, stock option plans and other compensatory
arrangements) in the ordinary course of business,

(g) payments by the Borrower (and any direct or indirect parent thereof), and
the Subsidiaries of the Parent pursuant to tax sharing agreements among the
Borrower (and any such parent), and the Subsidiaries of the Borrower on
customary terms to the extent attributable to the ownership or operation of the
Borrower and the Subsidiaries of the Parent,

(h) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or, to the extent attributable to the ownership
of the Borrower by such parent, any direct or indirect parent thereof) and the
Subsidiaries of the Borrower in the ordinary course of business,

(i) the payment of indemnities and reasonable expenses incurred by the Sponsors
and their Affiliates in connection with services provided to the Borrower (or
any direct or indirect parent thereof), or any of the Subsidiaries of the
Borrower,

(j) the issuance of Stock or Stock Equivalents (other than Disqualified Stock)
of the Borrower (or any direct or indirect parent thereof) to Holdings, any
Permitted Holder or to any director, officer, employee or consultant,

(k) sales of Receivables Facility Assets in connection with any Permitted
Receivables Financing and

(l) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 9.9 or any amendment thereto to the extent such
an amendment (together with any other amendment or supplemental agreements) is
not adverse, taken as a whole, to the Lenders in any material respect.

9.10. End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (a) each of its, and the Restricted Subsidiaries’
fiscal years to end on December 31 of each year (each a “Fiscal Year”) and
(b) each of its, and the Restricted Subsidiaries’, fiscal quarters to end on
dates consistent with such fiscal year-end and the Borrower’s past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.11. Additional Guarantors and Grantors. Subject to any applicable limitations
set forth in the Guarantee and the Security Documents, the Borrower will cause
each direct or indirect Domestic Subsidiary of the Borrower (excluding any
Excluded Subsidiary) formed or otherwise purchased or acquired after the date
hereofClosing Date (including pursuant to a Permitted Acquisition) and each
other Domestic Subsidiary of the Borrower that ceases to constitute an Excluded
Subsidiary to, within 30 days

 

#4812-2844-92899582-0297

-165-



--------------------------------------------------------------------------------

from the date of such formation, acquisition or cessation, as applicable (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), execute (A) a supplement to each of the Guarantee, the Pledge
Agreement and the Security Agreement in order to become a Guarantor under such
Guarantee, a pledgor under the Pledge Agreement and a grantor under such
Security Agreement, (B) a joinder to the Intercompany Subordinated Note and
(C) a supplement to the Second Lien Intercreditor Agreement.

9.12. Pledge of Additional Stock and Evidence of Indebtedness.

(a) Subject to any applicable limitations set forth in the Pledge
AgreementSecurity Documents, the Borrower will pledge, and, if applicable, will
cause each other Subsidiary Guarantor (or Person required to become a Subsidiary
Guarantor pursuant to Section 9.11), to pledge to the Collateral Agent for the
benefit of the Secured Parties, (i) all the Stock and Stock Equivalents (other
than any Excluded Stock and Stock Equivalents) of each Subsidiary owned by the
Borrower or any Subsidiary Guarantor (or Person required to become a Subsidiary
Guarantor pursuant to Section 9.11), in each case formed or otherwise purchased
or acquired after the Closing Date, pursuant to a supplement to the Pledge
Agreement substantially in the form of Annex A thereto, (ii) except with respect
to intercompany Indebtedness evidenced by the Intercompany Subordinated Note,
all evidences of Indebtedness in excess of $10,000,000 received by(individually
or in a series of related transactions) that is owing to the Borrower or any
Subsidiary Guarantor (or Person required to become a Subsidiary Guarantor
pursuant to Section 9.11), in each case pursuant to a supplement to the Pledge
Agreement substantially in the form of Annex A thereto, and (iii) any global
promissory notes executed after the Closing Date evidencing Indebtedness in
excess of $10,000,000 of the Borrower and the Subsidiaries of the Borrower that
is owing to the Borrower or any Subsidiary Guarantor (or Person required to
become a Subsidiary Guarantor pursuant to Section 9.11), in each case and
(iii) the Intercompany Subordinated Note, pursuant to a supplement to the Pledge
Agreement in the form of Annex A thereto.

(b) The Borrower agrees that all Indebtedness in excess of $10,000,000 of the
Borrower and the Restricted Subsidiaries of the Borrower and that is owing to
the Borrower or to any Subsidiary Guarantor (or Person required to become a
Subsidiary Guarantor pursuant to Section 9.11) shall be evidenced by one or more
global promissory notesthe Intercompany Subordinated Note.

9.13. Use of Proceeds. The Borrower will use the proceeds of the Letters of
Credit and the proceeds of the Loans and Posting Advances for the purposes set
forth in the recitals to this Agreement.

9.14. Further Assurances.

(a) TheSubject to the applicable limitations set forth in the Security
Documents, the Borrower will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents) that may be required under any Applicable Law, or that the Collateral
Agent or the Required Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of US Holdings, the Borrower and the Restricted
Subsidiaries.

(b) Subject to any applicable limitations set forth in the Security Documents
(including in any Mortgage) and in Section 6.2, if any assets (including any
owned Real Estate or improvements thereto (but not any leased Real Estate or any
Stock of Stock Equivalents of any Subsidiary) or any interest therein) with a
book value in excess of $20,000,000 (in the case of Real Estate) or

 

#4812-2844-92899582-0297

-166-



--------------------------------------------------------------------------------

$10,000,000 (in the case of all other assets) are acquired by the Borrower or
any Subsidiary Guarantor after the Closing Date (other than assets constituting
Collateral under the Security Documents that become subject to the Lien of any
Security Document upon acquisition thereof or assets subject to a Lien granted
pursuant to Section 10.2(d) or 10.2(g)) that are of the nature secured by any
Security Document, the Borrower will notify the Collateral Agent (who shall
thereafter notify the Lenders) thereof and, if requested by the Collateral
Agent, will cause such assets to be subjected to a Lien securing the applicable
Obligations and will take, and cause the other Credit Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent,
as soon as commercially reasonable but in no event later than 120 days (or 180
days in the case of Collateral consisting of mining properties), unless extended
by the Collateral Agent in its sole discretion, to grant and perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in paragraph (a) of this Section, all at the expense of the
Credit Parties.

(c) Any Mortgage delivered to the Collateral Agent in accordance with the
preceding clause (b) shall be accompanied by those items set forth in
Section 6.2(f) hereof to the extent that the items in Section 6.2(f) are
customary for the type of assets covered by such Mortgage. Any items that are
customary for the type of assets covered by such Mortgage may be delivered
within a commercially reasonable period of time after the delivery of a Mortgage
if they are not reasonably available at the time the Mortgage is delivered.

(d) With respect to any Post-Closing Mortgaged Property, within 120 days (or 180
days in the case of Collateral consisting of mining properties), unless extended
by the Collateral Agent in its sole discretion, the Borrower will deliver, or
cause to be delivered, to the Collateral Agent (i) a Mortgage with respect to
each Post-Closing Mortgaged Property, executed by a duly authorized officer of
each obligor party thereto, (ii) title insurance of the type described in
Section 6.2(f)(iii) with respect to each such Mortgaged Property and (iii) for
each Post-Closing Mortgaged Property consisting of a nuclear or coal-fired power
plant, a Survey; provided that, notwithstanding the foregoing, with respect to
the oil, gas and other mineral interests described in item 4 under part B of
Schedule 1.1(c), the Post-Closing Mortgages will describe the mortgaged mineral
interests in the manner customary for the mortgaging of similar mineral
interests in similar transactions and there will be no title insurance or
Surveys in connection with such Post-Closing Mortgaged Properties. Within 180
days after the granting of each Mortgage with respect to a Closing Date
Mortgaged Property, the Borrower shall deliver to the Collateral Agent a Survey
with respect to such Closing Date Mortgaged Property constituting a nuclear or
coal fired power generation station. The Borrower, within 30 days of the Closing
Date, will deliver, or cause to be delivered, (i) to the extent not delivered
pursuant to Section 6.2(f)(v), a completed Federal Emergency Management Agency
Standard Flood Determination with respect to each Closing Date Mortgaged
Property, in each case in form and substance reasonably satisfactory to the
Collateral Agent, (ii) evidence of flood insurance with respect to each Closing
Date Mortgaged Property, to the extent and in amounts required by Applicable
Laws, in each case in form and substance reasonably satisfactory to the
Collateral Agent and (iii) revised insurance certificates of the type required
to be delivered pursuant to Section 6.15 to reflect that such insurance covers
all Mortgaged Property and designating the amount of insurance applicable to
each such Mortgaged Property, in each case in form and substance reasonably
acceptable to the Collateral Agent.

(e) Notwithstanding anything herein to the contrary, if the Collateral Agent
determines in its reasonable judgment (confirmed in writing to the Borrower and
the Administrative Agent) that the cost or other consequences (including adverse
tax and accounting consequences) of creating or perfecting any Lien on any
property is excessive in relation to the benefits afforded to the Secured Party
thereby, then such property may be excluded from the Collateral for all purposes
of the Credit Documents.

 

#4812-2844-92899582-0297

-167-



--------------------------------------------------------------------------------

(f) Within 140 days after Final Completion of construction (as defined in the
applicable engineering, procurement and constructions contract, "“EPC
Contract"”) of each of the Oak Grove (which, for the purposes of this
Section 9.14(f), shall include Oak Grove Unit 1 and Oak Grove Unit 2) and Sandow
Unit 5 construction projects (each, a “Project”), the Borrower shall, or shall
cause the applicable Credit Party to deliver to the Collateral Agent (i) a title
insurance bring down and endorsements to the title insurance policy insuring the
Mortgaged Property upon which such Project was constructed amending such title
insurance policy to update the policy to a then current date and reflect that
such policy shall be free and clear of all mechanics, material-men or other
similar liens, except to the extent the same constitute Liens expressly
permitted pursuant to Section 10.2, (ii) all lien waivers from the contractors
and subcontractors relating to such Project as shall be required to be delivered
pursuant to the applicable EPC Contract and shall use commercially reasonable
efforts to deliver to the Collateral Agent such other lien waivers from such
contractors and subcontractors as shall be reasonably requested by the
Collateral Agent and (iii) a Survey of such Mortgaged Property to the extent
necessary for the title insurance company to omit any survey exceptions to the
title insurance policy (including any bring-downs or endorsements required
pursuant to clause (i) of this Section 9.14(f)) with respect to such Mortgaged
Property.

9.15. Changes in Business. The Borrower and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and the Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities incidental or reasonably related to any of the foregoing.

9.16. Independent Review of New Build Program. The Borrower will take all
commercially reasonable actions to permit the Administrative Agent to conduct,
prior to the initial Borrowing under the Delayed Draw Term Loan Facility, expert
independent review (subject to compliance with Section 13.16 and at the sole
cost and expense of the Administrative Agent) of the compliance of the New Build
Program with all Applicable Laws (including state and federal Environmental Laws
and regulatory laws and regulations). It is understood that the foregoing
covenant shall not constitute a condition to any Borrowing under the Delayed
Draw Term Loan Facility.

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date (immediately
after consummation of the Merger) and thereafter, until the Total Commitments
and all Letters of Credit have terminated (unless such Letters of Credit have
been collateralized on terms and conditions reasonably satisfactory to the
applicable Letter of Credit Issuer following the termination of the Revolving
Credit Commitments or the repayment of the Deposit L/C Loans, as the case may
be) and the Loans, Posting Advances and Unpaid Drawings, together with interest,
fees and all other Obligations (other than Hedging Obligations under Secured
Hedging Agreements and/or Secured Commodity Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreement or contingent
indemnification obligations for which no claim has been made), are paid in full:

10.1. Limitation on Indebtedness. The Borrower will not, and will not permit the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness; provided that the Borrower and any Restricted Subsidiary may incur
Indebtedness (and all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest with
regard to such Indebtedness), (x) if immediately before and after giving effect
to such incurrence, no Default shall have occurred and be continuing and (y) on
a Pro Forma Basis, after giving effect to such incurrence, the Consolidated
EBITDA to Consolidated Interest Expense Ratio shall be at least 2.0 to 1.0;
provided, further, that Restricted Subsidiaries that are not Subsidiary
Guarantors may not incur Indebtedness under this provision in an aggregate
principal amount outstanding at any time, when combined with the total amount of
outstanding Indebtedness incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors pursuant to Sections 10.1(d), 10.1(j), 10.1 (k) and
10.1(n), exceeding $1,250,000,000.

 

#4812-2844-92899582-0297

-168-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the limitations set forth in the immediately
preceding paragraph shall not apply to any of the following items:

(a) Indebtedness arising under the Credit Documents (including any Indebtedness
incurred pursuant to Sections 2.14 and 2.15);

(b) subject to compliance with Section 10.5, Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary;
provided that all such Indebtedness of any Credit Party owed to any Person that
is not a Credit Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent(x) evidenced by the
Intercompany Subordinated Note or (y) otherwise be subject to subordination
terms substantially identical to the subordination terms set forth in the
Intercompany Subordinated Note;

(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of construction and restoration
activities and in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims);

(d) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
other Restricted Subsidiary that is permitted to be incurred under this
Agreement (except that a Restricted Subsidiary that is not a Credit Party may
not, by virtue of this Section 10.1(d) guarantee Indebtedness that such
Restricted Subsidiary could not otherwise incur under this Section 10.1) and
(ii) the Borrower in respect of Indebtedness of Restricted Subsidiaries that is
permitted to be incurred under this Agreement; provided that (A) if the
Indebtedness being guaranteed under this Section 10.1(d) is subordinated to the
Obligations, such Guarantee Obligations shall be subordinated to the Guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness, (B) no guarantee by any
Restricted Subsidiary of the Borrower Senior Facility, any Refinanced Bridge
Indebtedness or any Permitted Additional Debt shall be permitted unless such
Restricted Subsidiary shall have also provided a guarantee of the Obligations
substantially on the terms set forth in the Guarantee and (C) the aggregate
amount of Guarantee Obligations incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors under this clause (d), when combined with the total amount
of Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to Sections 10.1(j), 10.1(k) and 10.1(n) and the first
paragraph of Section 10.1, shall not exceed $1,250,000,000 at any time
outstanding;

(e) Guarantee Obligations (i) incurred in the ordinary course of business
(including in respect of construction or restoration activities) in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees
or (ii) otherwise constituting Investments permitted by Sections 10.5(d),
10.5(g), 10.5(i), 10.5(q), 10.5(t) and 10.5(v);

 

#4812-2844-92899582-0297

-169-



--------------------------------------------------------------------------------

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred to finance the purchase price, cost of design, acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of fixed or capital assets or otherwise in respect of Capital
Expenditures, so long as such Indebtedness, except in the case of Environmental
CapEx or Necessary CapEx, is incurred within 270 days of the acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of such fixed or capital assets or incurrence of such Capital
Expenditure, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks and (iii) Indebtedness arising under
Capital Leases, other than Capital Leases in effect on the date hereofClosing
Date and Capital Leases entered into pursuant to subclauses (i) and (ii) above;
provided, that the aggregate amount of Indebtedness incurred pursuant to this
clause (iii) at any time outstanding shall not exceed $400,000,000 and (iv) any
modification, replacement, refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i), (ii) or (iii) above; provided that,
except to the extent otherwise expressly permitted hereunder, the principal
amount thereof does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus the reasonable amounts paid in respect of fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension;

(g) Indebtedness outstanding on the date hereofClosing Date listed on Schedule
10.1 and the Existing Notes and any modification, replacement, refinancing,
refunding, renewal or extension thereof; provided that except to the extent
otherwise expressly permitted hereunder, in the case of any such modification,
replacement, refinancing, refunding, renewal or extension, (wi) the principal
amount thereof does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus the reasonable amounts paid in respect of fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (xii) the direct and contingent
obligors with respect to such Indebtedness are not changed (y)(1) except in the
case of Existing Notes with a Stated Maturity (as of the Closing Date) prior to
the latest Maturity Date of any Credit Facility hereunder,iii) no portion of
such Indebtedness matures prior to the latest Maturity Date of any Credit
Facility hereunder and (2) in the case of the Existing Notes with a Stated
Maturity (as of the Closing Date) prior to the latest Maturity Date of any
Credit Facility, no portion of such Indebtedness matures prior to the Stated
Maturity of such Existing Notes as of the Closing Date and (zStated Maturity of
such Indebtedness as in effect as of the Amendment No. 2 Effective Date and
(iv) if the Indebtedness being refinanced, or any guarantee thereof, constituted
subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent; (it being understood that an Incremental
Amendment or Extension Amendment may provide, without the consent of any other
Lender required, for restrictions similar and in addition to those set forth in
this Section 10.1(g)(iii) on modification, replacement, refinancing, refunding,
renewal or extension of Indebtedness which matures on or after the 2014 Term
Loan Maturity Date but on or before the final maturity date for the Incremental
Term Loans, Incremental Deposit L/C Loans, New Revolving Credit Commitments or
Extended Loans/Commitments provided for in such Incremental Amendment or
Extension Amendment, as the case may be);

 

#4812-2844-92899582-0297

-170-



--------------------------------------------------------------------------------

(h) Indebtedness in respect of Hedging Agreements; provided that (i) other than
in the case of Commodity Hedging Agreements, such Hedging Agreements are not
entered into for speculative purposes (as determined by the Borrower in its
reasonable discretion acting in good faith) and (ii) any speculative Commodity
Hedging Agreements must be entered into in the ordinary course of business and
shall be consistent with past practice;

(i) Indebtedness and Guarantee Obligations in respect of any Borrower Senior
Facility in an aggregate principal amount not to exceed $6,750,000,000 plus the
PIK Interest Amount and (ii) any modification, replacement, refinancing,
refunding, renewal or extension thereof (including Permitted Additional Notes,
the Borrower Senior Term Loans and/or Borrower Senior Exchange Notes); provided
that, except to the extent otherwise expressly permitted hereunder, (A) the
principal amount of any Indebtedness modified, replaced, refinanced, refunded,
renewed or extended pursuant to this clause (ii) does not exceed the principal
amount thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension except by an amount equal to the
unpaid accrued interest and premium thereon and any PIK Interest Amounts plus
other reasonable amounts paid and fees and expenses incurred in connection with
such modification, replacement, refinancing, refunding, renewal or extension,
(B) the direct and contingent obligor with respect to such Indebtedness is not
changed, (C) with respect to any such Indebtedness that is outstanding as of the
Amendment No. 2 Effective Date, no portion of such Indebtedness shall have a
final maturity date equal to or later than six months after the latestprior to
the Stated Maturity of such Indebtedness as in effect as of the Amendment No. 2
Effective Date and, with respect to any such Indebtedness that is incurred after
the Amendment No. 2 Effective Date, no portion of such Indebtedness shall have a
final maturity date that is earlier than the date which is six months after the
Latest Maturity Date of any Credit Facility and (D) the terms and conditions
(including, if applicable, as to collateral but excluding as to interest rate
and prepayment premium) of any such modified, replaced, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, are not materially less
favorable to the Lenders than the terms and conditions of this Agreement;
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) (such modified,
replacement, refinanced, refunded, renewed or extended Indebtedness, “Refinanced
Bridge Indebtedness”);

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that

 

#4812-2844-92899582-0297

-171-



--------------------------------------------------------------------------------

(x) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(y) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than by any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries), and

(z)(A) the Stock and Stock Equivalents of such Person are pledged to the
Collateral Agent to the extent required under Section 9.12, (B) such Person
executes (I) a supplement to each of the Guarantee and the Security Documents
(or alternative guarantee and security arrangements in relation to the
Obligations reasonably acceptable to the Collateral Agent), (II) a supplement to
the Second Lien Intercreditor Agreement and (III) a joinder to the Intercompany
Subordinated Note, in each case to the extent required under Section 9.11, 9.12
or 9.14, as applicable; and (C) to the extent that the assets of such Person
that are required to become Collateral under Section 9.11, 9.12 or 9.14 are
subject to a Lien securing such Indebtedness, such Lien shall be subject to an
intercreditor arrangement in relation to the Obligations on terms and conditions
reasonably satisfactory to the Collateral Agent providing that such Lien shall
rank junior to the Lien securing the Obligations; provided, further, that the
requirements of this subclause (z) shall not apply to any Indebtedness of the
type that could have been incurred under Section 10.1(f);

(ii) any modification, replacement, refinancing, refunding, renewal or extension
of any Indebtedness specified in subclause (i) above; provided that, except to
the extent otherwise expressly permitted hereunder, (x) the principal amount of
any such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus the reasonable amounts paid in respect of fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent; and

(iii) the aggregate amount of Indebtedness incurred under this Section 10.1(j)
(A) shall not exceed $400,000,000 at any time outstanding and (B) by Restricted
Subsidiaries that are not Subsidiary Guarantors, when combined with the total
amount of Indebtedness incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors pursuant to Sections 10.1(d), 10.1(k) and 10.1(n) and the
first paragraph of Section 10.2, shall not exceed $1,250,000,000 at any time
outstanding;

(k) (i) Permitted Additional Debt and Indebtedness of Restricted Subsidiaries
that otherwise meets the requirements of the definition of Permitted Additional
Debt except for the fact that it is incurred by a non-Credit Party incurred to
finance a Permitted Acquisition; provided that

(x) if such Indebtedness is incurred by a Restricted Subsidiary that is not a
Credit Party, such Indebtedness is not guaranteed in any respect by the Borrower
or any other Guarantor except as permitted under Section 10.5, and

 

#4812-2844-92899582-0297

-172-



--------------------------------------------------------------------------------

(y) (A) the Borrower or such other relevant Credit Party pledges the Stock and
Stock Equivalents of any Person acquired in such Permitted Acquisition (the
“acquired Person”) to the Collateral Agent to the extent required under
Section 9.12 and (B) such acquired Person executes (I) a supplement to the
Guarantee and the Security Documents, (II) a supplement to the Second Lien
Intercreditor Agreement (III) and a joinder to the Intercompany Subordinated
Note (or alternative guarantee and security arrangements in relation to the
Obligations reasonably acceptable to the Collateral Agent) to the extent
required under Sections 9.11, 9.12 or 9.14, as applicable;

(ii) any modification, replacement, refinancing, refunding, renewal or extension
of any Indebtedness specified in subclause (i) above; provided that, except to
the extent otherwise expressly permitted hereunder, (x) the principal amount of
any such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus the reasonable amounts paid in respect of fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension and (y) the direct and contingent
obligors with respect to such Indebtedness are not changed; and

(iii) the aggregate amount of Indebtedness incurred under this Section 10.1(k)
(A) shall not exceed $750,000,000 at any time outstanding, unless, on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness and the
application of proceeds thereof, the Consolidated Total Debt to Consolidated
EBITDA Ratio is no greater than 7.0 to 1.0 and (B) by Restricted Subsidiaries
that are not Subsidiary Guarantors, when combined with the total amount of
Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to Sections 10.1(d), 10.1(j) and 10.1(n) and the first
paragraph of Section 10.1, shall not exceed $1,250,000,000 at any time
outstanding;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business
(including in respect of construction or restoration activities) or consistent
with past practice or in respect of coal mine reclamation, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business (including in respect of construction or restoration
activities) or consistent with past practice;

(m) (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
and (ii) any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above; provided that,
except to the extent otherwise permitted hereunder, (x) the principal amount of
any such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of fees
and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension and (y) the direct and contingent
obligors with respect to such Indebtedness are not changed;

(n) (i) additional Indebtedness and (ii) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that the aggregate amount of Indebtedness incurred
and remaining

 

#4812-2844-92899582-0297

-173-



--------------------------------------------------------------------------------

outstanding pursuant to this clause Section 10.1(n) shall not at any time exceed
$1,000,000,000; provided5,000,000,000; provided that no more than $1,000,000,000
of the aggregate amount of Indebtedness incurred pursuant to this
Section 10.1(n) outstanding at any time may (A) have a final maturity on or
before the Latest Maturity Date or (B) be used for any purpose other than (x) as
an issuance in exchange for, or an incurrence to refinance, repay, retire,
refund or replace, any other Indebtedness of the Borrower or its Restricted
Subsidiaries from time to time outstanding or (y) the purchase or other
acquisition (in one transaction or a series of transactions and whether through
direct acquisition, through the acquisition of Stock or Stock Equivalents or
through capital contribution and in compliance with the requirements of
Section 9.9) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person or to finance the purchase price, cost of design,
acquisition, construction, repair, restoration, replacement, expansion,
installation or improvement of fixed or capital assets, to the extent not
constituting Capital Expenditures made in the ordinary course of business (and
provided, further, that, in the case of this subclause (y), on a Pro Forma
Basis, after giving effect to such incurrence and the use of proceeds therefrom
and any purchase, acquisition or other transaction consummated therewith, the
Consolidated Total Debt to Consolidated EBITDA Ratio shall be no greater than
the ratio for the most recently ended Test Period); provided, further, that the
aggregate amount of Indebtedness incurred by Restricted Subsidiaries that are
not Subsidiary Guarantors under this Section 10.1(n), when combined with the
total amount of Indebtedness incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors pursuant to Section 10.1(d), 10.1(j) and 10.1(k) and the
first paragraph of Section 10.1, shall not exceed $1,250,000,000 at any time
outstanding;

(o) Indebtedness in respect of Permitted Additional Debt to the extent that the
Net Cash Proceeds therefrom are, immediately after the receipt thereof, applied
to the prepayment of Term Loans in the manner set forth in Section 5.2(c)(i)
(including any modification, replacement, refinancing, refunding, renewal or
extension of any such Indebtedness that, itself, constitutes Permitted
Additional Debt);

(p) Cash Management Obligations and other Indebtedness in respect of overdraft
facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;

(q) (i) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services, including turbines, transformers and similar equipment and
(ii) Indebtedness in respect of intercompany obligations of the Borrower or any
Restricted Subsidiary with the Borrower or any Restricted Subsidiary of the
Borrower in respect of accounts payable incurred in connection with goods sold
or services rendered in the ordinary course of business and not in connection
with the borrowing of money;

(r) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock or Stock Equivalents permitted hereunder;

 

#4812-2844-92899582-0297

-174-



--------------------------------------------------------------------------------

(s) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business (including in respect of construction or restoration activities);

(t) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(u) Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, managers, consultants, directors and employees (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) to finance the purchase or redemption of Stock
or Stock Equivalents of the Borrower (or any direct or indirect parent thereof)
permitted by Section 10.6(b);

(v) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted hereunder;

(w) Indebtedness in respect of Permitted Receivables Financings;

(x) Indebtedness of the Borrower or any Restricted Subsidiary to the Parent or
any of its other Subsidiaries in the aggregate amount at any time outstanding
not in excess of $25,000,000; and

(y) Indebtedness in respect of (i) Permitted Other Debt issued or incurred for
cash to the extent that the Net Cash Proceeds therefrom are applied to the
prepayment of, at the Borrower’s option as to the allocation among any and all
of the following Classes: (A) Term Loans in the manner set forth in
Section 5.2(a)(iv), (B) at the Borrower’s option, Revolving Credit Loans, New
Revolving Credit Loans and/or Extended Revolving Credit Loans (accompanied by a
permanent reduction in the Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments, as applicable, in the
amount of the Net Cash Proceeds allocated to the prepayment of such Revolving
Credit Loans, New Revolving Credit Loans and/or Extended Revolving Credit Loans)
in the manner set forth in Section 5.2(a)(iv), and/or (C) Deposit L/C Loans in
the manner set forth in Section 5.2(a)(iv), (ii) Permitted Other Loans incurred
under Replacement Revolving Credit Commitments, (iii) other Permitted Other Debt
(provided that the aggregate principal amount of any such Indebtedness incurred
under this clause (y)(iii) does not exceed the lesser of (x) $500,000,000 and
(y) the difference of $750,000,000 minus the aggregate amount of any Incremental
Term Loans, Incremental Deposit L/C Loans or Incremental Revolving Commitment
Increases that have been incurred pursuant to Section 2.14); provided that in
the case of this clause (iii), (x) no Default or Event of Default shall have
occurred and be continuing at the time of the incurrence of any such
Indebtedness or after giving effect thereto and (y) after giving effect to the
incurrence of any such Indebtedness, the Borrower shall be in compliance on a
Pro Forma Basis with the covenant set forth in Section 10.9 recomputed as of the
date of the last ended Test Period; and (iv) any refinancing, refunding,

 

#4812-2844-92899582-0297

-175-



--------------------------------------------------------------------------------

renewal or extension of any Indebtedness specified in subclauses (i), (ii) and
(iii) above; provided that in the case of this clause (iv), except to the extent
otherwise permitted hereunder, (x) the principal amount of any such Indebtedness
is not increased above the principal amount thereof outstanding immediately
prior to such refinancing, refunding, renewal or extension (except for any
original issue discount thereon and the amount of fees, expenses and premium in
connection with such refinancing) and (y) such Indebtedness otherwise complies
the definition of Permitted Other Loans (in the case of Indebtedness in the form
of loans) or the definition of Permitted Other Notes (in the case of
Indebtedness in the form of notes) (it being understood that Permitted Other
Loans may be refinanced by Permitted Other Notes and Permitted Other Notes may
be refinanced by Permitted Other Loans);

(z) (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.17 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that except to the extent otherwise permitted hereunder, (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium in connection with such refinancing) and
(y) such Indebtedness otherwise complies with the definition of “Permitted Other
Debt”; and

(y) (aa) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (xz) above.

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in the proviso to the first paragraph of this
Section 10.1 and clauses (a) through (y) above, the Borrower shall, in its sole
discretion, classify and reclassify or later divide, classify or reclassify such
item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
paragraph or clauses; provided that (i) all Indebtedness outstanding under the
Credit Documents will be deemed at all times to have been incurred in reliance
only on the exception in clause (a) of Section 10.1 and (ii) all Indebtedness
outstanding under the Borrower Senior Facility or any Refinanced Bridge
Indebtedness will be deemed at all times to have been incurred in reliance only
on the exception of clause (i) of Section 10.1.

10.2. Limitation on Liens. The Borrower will not, and will not permit the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or such Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under (i) the Credit Documents securing the Obligations
arising under the Credit Documents;and (ii) the Security Documents and the
Permitted Other Debt Documents securing Permitted Other Debt Obligations
permitted to be incurred under Section 10.1(y) or Section 10.1(z); provided
that, (A) in the case of Liens securing Permitted Other Debt Obligations that
constitute First Lien Obligations pursuant to subclause (ii) above and (1) whose
collateral package is identical to the Collateral (subject to exceptions set
forth in the Security Documents), (a) the applicable Permitted Other Debt
Secured Parties (or a representative thereof on behalf of such holders) shall
have delivered to the

 

#4812-2844-92899582-0297

-176-



--------------------------------------------------------------------------------

Collateral Agent an Additional First Lien Secured Party Consent (as defined in
the Security Agreement), an Additional First Lien Secured Party Consent (as
defined in the Pledge Agreement) and an Accession Agreement (as defined in the
Intercreditor Agreement) and (b) the Borrower shall have complied with the other
requirements of Section 8.18 of the Security Agreement with respect to such
Permitted Other Debt Obligations, if applicable, or (2) whose collateral package
consists of less collateral than the Collateral (subject to exceptions set forth
in the Security Documents) (such collateral package, “Alternate First Lien
Collateral”), the applicable Permitted Other Debt Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially less favorable to the Lenders
than the terms and conditions of the Security Documents and an intercreditor
agreement reasonably acceptable to the Administrative Agent with the Collateral
Agent and each Hedge Bank party to a Commodity Hedging Agreement and the
Intercreditor Agreement with terms and conditions not materially less favorable
to the Lenders than the terms and conditions of the Intercreditor Agreement and
(B) in the case of Liens securing Permitted Other Debt Obligations that do not
constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Other Debt Secured Parties (or a representative thereof on
behalf of such holders) shall have entered into a Joinder Agreement (as defined
in the Second Lien Intercreditor Agreement) pursuant to which such Permitted
Other Debt Secured Parties are designated as “Second Priority Class Debt
Parties” under the Second Lien Intercreditor Agreement or another intercreditor
agreement with terms and conditions not materially less favorable to the Lenders
than the terms and conditions of the Second Lien Intercreditor Agreement and
providing that the Liens securing such Permitted Other Debt Obligations shall
rank junior to the Liens securing the Obligations and any other First Lien
Obligations. Without any further consent of the Lenders, the Administrative
Agent and the Collateral Agent shall be authorized to negotiate, execute and
deliver on behalf of the Secured Parties any intercreditor agreement
contemplated by, or to effect the provisions of, this Section 10.2(a). For the
avoidance of doubt, the Liens created for the benefit of the Revolving Letter of
Credit Issuers or Swingline Lender as contemplated by Section 3.8(c) are
permitted by this Section 10.2(a);

(b) Liens on the Collateral securing obligations under Secured Cash Management
Agreements, Secured Hedging Agreements and Secured Commodity Hedging Agreements;
provided that (i) such obligations shall be secured by the Liens granted in
favor of the Collateral Agent in the manner set forth in, and be otherwise
subject to (and in compliance with), the Intercreditor Agreement and governed by
the applicable Security Documents and (ii) such agreements were not entered into
for speculative purposes (as determined by the Borrower in its reasonable
discretion acting in good faith) and, in the case of any Secured Commodity
Hedging Agreement or any Secured Hedging Agreement of the type described in
clause (c) of the definition of “Hedging Agreement”, entered into in order to
hedge against or manage fluctuations in the price or availability of any Covered
Commodity);

(c) Permitted Liens;

(d) Liens securing Indebtedness permitted pursuant to Section 10.1(f); provided
that (x) except with respect to any Indebtedness incurred in connection with
Environmental CapEx or Necessary CapEx, such Liens attach concurrently with or
within two hundred and seventy (270) days after completion of the acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement (as applicable) of the property subject to such Liens and (y) such
Liens attach at all times only to the assets so financed except (1) for
accessions to the property financed with the proceeds of such Indebtedness and
the proceeds and the products thereof and (2) that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(e) Liens existing on the date hereofClosing Date; provided that any Lien
securing Indebtedness or other obligations in excess of (x) $20,000,000
individually or (y) $100,000,000 in the aggregate (when taken together with all
other Liens securing obligations outstanding in reliance on this clause (e) that
are not set forth on Schedule 10.2) shall only be permitted to the extent such
Lien is listed on Schedule 10.2;

 

#4812-2844-92899582-0297

-177-



--------------------------------------------------------------------------------

(f) the modification, replacement, extension or renewal of any Lien permitted by
clauses (a) through (e) and clauses (g) and (t) of this Section 10.2 upon or in
the same assets theretofore subject to such Lien (or upon or in after-acquired
property that is affixed or incorporated into the property covered by such Lien
or any proceeds or products thereof) or the modification, refunding,
refinancing, replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness or other obligations secured thereby,
to the extent such modification, refunding, refinancing, replacement, extension
or renewal is permitted by Section 10.1;

(g) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person or any of its Subsidiaries) pursuant to a Permitted Acquisition or other
permitted Investment, or existing on assets acquired after the Closing Date, to
the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(j); provided that such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached (and after-acquired property that
is affixed or incorporated into the property covered by such Lien), and secure
only the same Indebtedness or obligations that such Liens secured, immediately
prior to such Permitted Acquisition and any modification, replacement,
refinancing, refunding, renewal or extension thereof permitted by
Section 10.1(j);

(h) [Reserved];

(i) Liens securing Indebtedness or other obligations (i) of the Borrower or any
Restricted Subsidiary in favor of a Credit Party and (ii) of any other
Restricted Subsidiary that is not a Credit Party in favor of any other
Restricted Subsidiary that is not a Credit Party;

(j) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off);

(k) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business (including in
respect of construction or restoration activities) permitted by this Agreement;

(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(n) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Restricted Subsidiary;

 

#4812-2844-92899582-0297

-178-



--------------------------------------------------------------------------------

(o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(p) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(q) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(r) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business or consistent with past practice;

(s) additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed
$1,000,000,0005,000,000,000 (as determined at the date of incurrence) and, to
the extent securing any Indebtedness incurred pursuant to Section 10.1(n),
complies with the terms of Section 10.1(n); provided that to the extent such
Liens are contemplated to be on assets that are Collateral, the holders of such
secured Indebtednessobligations (or a representative thereof on behalf of such
holders) shall have entered into an intercreditor agreementa Joinder Agreement
(as defined in the Second Lien Intercreditor Agreement) pursuant to which such
holders of such secured obligations (or a representative thereof on behalf of
such holders) are designated as “Second Priority Class Debt Parties” under the
Second Lien Intercreditor Agreement or another intercreditor agreement with
terms and conditions not materially less favorable to the Lenders than the terms
and conditions of the Second Lien Intercreditor Agreement and providing that the
Liens securing such Indebtedness shall rank junior to the Liens securing the
Obligations. and any other First Lien Obligations. Without any further consent
of the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to negotiate, execute and deliver on behalf of the Secured Parties
any intercreditor agreement contemplated by, or to effect the provisions of,
this Section 10.2(s);

(t) additional Liens securing Indebtedness permitted under the first paragraph
of Section 10.1; provided that (i) immediately before and after giving effect to
such incurrence, no Default or Event of Default shall have occurred and be
continuing, (ii) on a Pro Forma Basis, after giving effect to such incurrence,
the Consolidated Secured Debt to Consolidated EBITDA Ratio would be no greater
than 5.0 to 1.0 and (iii) to the extent such Liens are contemplated to be on
assets that are Collateral, the holders of such secured Indebtedness (or a
representative thereof on behalf of such holders) shall have entered into an
intercreditor agreement providing that the Liens securing such Indebtedness
shall rank junior to the Liens securing the Obligations;

(u) Liens in respect of Permitted Sale Leasebacks;

(v) Liens on Receivables Facility Assets in respect of any Permitted Receivable
Financings;

(w) rights reserved to or vested in others to take or receive any part of, or
royalties related to, the power, gas, oil, coal, lignite or other minerals or
timber generated, developed, manufactured

 

#4812-2844-92899582-0297

-179 -



--------------------------------------------------------------------------------

or produced by, or grown on, or acquired with, any property of the Borrower and
the Restricted Subsidiaries and Liens upon the production from property of
power, gas, oil, coal, lignite or other minerals or timber, and the by-products
and proceeds thereof, to secure the obligations to pay all or a part of the
expenses of exploration, drilling, mining or development of such property only
out of such production or proceeds;

(x) Liens arising out of all presently existing and future division and transfer
orders, advance payment agreements, processing contracts, gas processing plant
agreements, operating agreements, gas balancing or deferred production
agreements, pooling, unitization or communitization agreements, pipeline,
gathering or transportation agreements, platform agreements, drilling contracts,
injection or repressuring agreements, cycling agreements, construction
agreements, salt water or other disposal agreements, leases or rental
agreements, farm-out and farm-in agreements, exploration and development
agreements, and any and all other contracts or agreements covering, arising out
of, used or useful in connection with or pertaining to the exploration,
development, operation, production, sale, use, purchase, exchange, storage,
separation, dehydration, treatment, compression, gathering, transportation,
processing, improvement, marketing, disposal or handling of any property of the
Borrower and the Restricted Subsidiaries; provided that such agreements are
entered into in the ordinary course of business (including in respect of
construction or restoration activities);

(y) any restrictions on any Stock or Stock Equivalents or other joint venture
interests of the Borrower or any Restricted Subsidiary providing for a breach,
termination or default under any owners, participation, shared facility, joint
venture, stockholder, membership, limited liability company or partnership
agreement between such Person and one or more other holders of such Stock or
Stock Equivalents or interest of such Person, if a security interest or other
Lien is created on such Stock or Stock Equivalents or interest as a result
thereof and other similar Liens;

(z) Rights of first refusal and purchase options in favor of Aluminum Company of
America (“Alcoa”) to purchase Sandow Unit 4 and/or the real property related
thereto, as described in (i) Sandow Unit 4 Agreement dated August 13, 1976, as
amended, between Alcoa and Texas Power & Light Company (“TPL”) and in (ii) Deeds
dated March 14, 1978 and July 21, 1980, as amended, executed by Alcoa conveying
to TPL the Sandow Four real property;

(aa) Lien and other exceptions to title, in either case on or in respect of any
facilities of the Borrower or any Restricted Subsidiary, arising as a result of
any shared facility agreement entered into with respect to such facility, except
to the extent that any such Liens or exceptions, individually or in the
aggregate, materially adversely affect the value of the relevant property or
materially impair the use of the relevant property in the operation of business
the Borrower and the Restricted Subsidiaries, taken as a whole; and

(bb) Liens on cash and Permitted Investments (i) deposited by the Borrower or
any Restricted Subsidiary in margin accounts with or on behalf of brokers,
credit clearing organizations, independent system operators, regional
transmission organizations, pipelines, state agencies, federal agencies, futures
contract brokers, customers, trading counterparties, or any other parties or
issuers of surety bonds or (ii) pledged or deposited as collateral by the
Borrower or any Restricted Subsidiary with any of the entities described in
clause (i) above to secure their respective obligations, in the case of each of
clauses (i) and (ii) above, with respect to: (A) any contracts and transactions
for the purchase, sale, exchange of, or the option (whether physical or
financial) to purchase, sell or exchange (1) natural gas, (2) electricity,
(3) coal, (4) petroleum-based liquids, (5) oil, (6) nuclear fuel (including
enrichment and conversion), (7) emissions or other environmental credits,
(8) waste byproducts, (9) weather, (10) power and other generation capacity,
(11) heat rate, (12) congestion, (13) renewal energy credit or (14) any other
energy-related commodity or services or derivative (including ancillary services
and related risk (such as

 

#4812-2844-92899582-0297

-180-



--------------------------------------------------------------------------------

location basis)); (B) any contracts or transactions for the purchase,
processing, transmission, transportation, distribution, sale, lease, hedge or
storage of, or any other services related to any commodity or service identified
in subparts (1)—(14) above, including any capacity agreement; (C) any financial
derivative agreement (including but not limited to swaps, options or swaptions)
related to any commodity identified in subparts (1)—(14) above, or to any
interest rate or currency rate management activities; (D) any agreement for
membership or participation in an organization that facilitates or permits the
entering into or clearing of any Netting Agreement or any agreement described in
this Section 10.2(bb); (E) any agreement combining part or all of a Netting
Agreement or part or all of any of the agreements described in this
Section 10.2(bb); (F) any document relating to any agreement described in this
Section 10.2(bb) that is filed with a Governmental Authority and any related
service agreements; or (G) any commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements (such agreements described in clauses (A) through (G) of this
Section 10.2(bb) being collectively, “Permitted Contracts”), Netting Agreements,
Hedging Agreements and letters of credit supporting Permitted Contracts, Netting
Agreements and Hedging Agreements.; and

(cc) additional Liens so long as the aggregate amount of obligations secured
thereby at any time outstanding does not exceed $20,000,000.

10.3. Limitation on Fundamental Changes. Except as permitted by Section 10.4 or
10.5, the Borrower will not, and will not permit the Restricted Subsidiaries to,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all its
business units, assets or other properties, except that:

(a) so long as (i) both before and after giving effect to such transaction, no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) after giving effect to such transaction the Borrower shall be
in compliance, on a Pro Forma Basis, with the covenant set forth in
Section 10.9, any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (A) the
Borrower shall be the continuing or surviving company or (B) if the Person
formed by or surviving any such merger, amalgamation or consolidation is not the
Borrower (such other Person, the “Successor Borrower”), (1) the Successor
Borrower (if other than the Borrower) shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (2) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (3) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guarantee confirmed that its guarantee thereunder
shall apply to any Successor Borrower’s obligations under this Agreement,
(4) each grantor and each pledgor, unless it is the other party to such merger
or consolidation, shall have by a supplement to the Security Agreement or the
Pledge Agreement, as applicable, affirmed that its obligations thereunder shall
apply to its Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent
(x) an officer’s certificate stating that such merger or consolidation and such
supplements preserve the enforceability of this Agreement and the Guarantee and
the perfection and priority of the Liens under the applicable Security Documents
and (y) if reasonably requested by the Administrative Agent, an opinion of
counsel to the effect that such merger or consolidation does not violate this
Agreement or any other Credit Document and that the provisions set forth in the
preceding clauses (3)

 

#4812-2844-92899582-0297

-181-



--------------------------------------------------------------------------------

through (5) preserve the enforceability of the Guarantee and the perfection and
priority of the Liens created under the applicable Security Documents (it being
understood that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement);

(b) so long as no Default or Event of Default has occurred and is continuing, or
would result therefrom, any Subsidiary of the Borrower or any other Person (in
each case, other than the Borrower) may be merged, amalgamated or consolidated
with or into any one or more Subsidiaries of the Borrower; provided that (i) in
the case of any merger, amalgamation or consolidation involving one or more
Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or
surviving Person or (B) the Borrower shall cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guarantee and the relevant Security
Documents and a joinder to the Intercompany Subordinated Note, each in form and
substance reasonably satisfactory to the Administrative Agent in order to become
a Guarantor and pledgor, mortgagor and grantor, as applicable, thereunder for
the benefit of the Secured Parties and to acknowledge and agree to the terms of
the Intercompany Subordinated Note, (iii) no Default or Event of Default has
occurred and is continuing or would result from the consummation of such merger,
amalgamation or consolidation and (iv) Borrower shall have delivered to the
Administrative Agent an officers’ certificate stating that such merger,
amalgamation or consolidation and any such supplements to the Guarantee and any
Security Document preserve the enforceability of the Guarantee and the
perfection and priority of the Liens under the applicable Security Documents;

(c) the Merger and the other Transactions may be consummated;

(d) any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;

(e) the Borrower or any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;

(f) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; and

(g) to the extent that no Default or Event of Default would result from the
consummation of such Disposition, the Borrower and the Restricted Subsidiaries
may consummate a merger, dissolution, liquidation, consolidation or disposition,
the purpose of which is to effect a Disposition permitted pursuant to
Section 10.4.

10.4. Limitation on Sale of Assets. The Borrower will not, and will not permit
the Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired

 

#4812-2844-92899582-0297

-182-



--------------------------------------------------------------------------------

or (ii) sell to any Person (other than to the Borrower or a Subsidiary
Guarantor) any shares owned by it of the Borrower’s or any Restricted
Subsidiary’s Stock and Stock Equivalents (each of the foregoing a
“Disposition”), except that:

(a) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of (i) obsolete, worn-out, scrap, used, or surplus or mothballed
equipment (including any such equipment that has been refurbished in
contemplation of such disposition), vehicles and other assets to the extent such
assets are not necessary for the operation of the Borrower’s and the Restricted
Subsidiaries’ business, (ii) inventory or goods (or other assets) held for sale
in the ordinary course of business, (iii) cash and Permitted Investments and
(iv) assets for the purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and the
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;

(b) the Borrower and the Restricted Subsidiaries may make Dispositions of
assets, excluding any Disposition of accounts receivable except in connection
with the Disposition of any business to which such accounts receivable relate,
for fair value; provided that (i) to the extent required, the Net Cash Proceeds
thereof to the Borrower and the Restricted Subsidiaries are promptly applied to
the prepayment of Term Loans as provided for in Section 5.2(a)(i), (ii) after
giving effect to any such Disposition, no Default or Event of Default shall have
occurred and be continuing, (iii) the aggregate consideration for all
Dispositions made in reliance on this Section 10.4(b), when aggregated with the
amount of Permitted Sale Leaseback transactions consummated pursuant to
Section 10.4(g), shall not exceed at any time 10% of Consolidated Total Assets
(determined at the time of each Disposition) for all such transactions
consummated after the Closing Date, (iv) with respect to any Disposition
pursuant to this clause (b) for a purchase price in excess of $50,000,000, the
Person making such Disposition shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided that for
the purposes of this subclause (iv) the following shall be deemed to be cash
(“Deemed Cash”): (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms (1) subordinated to the payment in cash of
the Obligations or (2) not secured by the assets that are the subject of such
Disposition, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Person making such Disposition from the purchaser
that are converted by such Person into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Disposition, (C) any
Designated Non-Cash Consideration received by the Person making such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 10.4(b) that is at that
time outstanding, not in excess of 1.5% of Consolidated Total Assets at the time
of the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value and
(v) any non-cash proceeds received in the form of Real Estate, Indebtedness or
Stock and Stock Equivalents are pledged to the Collateral Agent to the extent
required under Section 9.12 or 9.14;

(c) (i) the Borrower and the Restricted Subsidiaries may make Dispositions to
the Borrower or any other Credit Party and (ii) any Restricted Subsidiary that
is not a Credit Party may make Dispositions to the Borrower or any other
Subsidiary of the Borrower; provided that with respect to any such Dispositions,
such sale, transfer or disposition shall be for fair value;

(d) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;

 

#4812-2844-92899582-0297

-183-



--------------------------------------------------------------------------------

(e) the Borrower and any Restricted Subsidiary may lease, sublease, license
(only on a non-exclusive basis with respect to any intellectual property) or
sublicense (only on a non-exclusive basis with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;

(f) Dispositions of property (including like-kind exchanges) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise;

(g) Dispositions pursuant to Permitted Sale Leaseback transactions in an
aggregate amount pursuant to this Section 10.4(g), when aggregated with the
amount of Dispositions made pursuant to Section 10.4(b), not to exceed the
limitations set forth in Section 10.4(b);

(h) Dispositions of (i) Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements or put/call arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements or (ii) to
joint ventures in connection with the dissolution or termination of a joint
venture to the extent required pursuant to joint venture and similar
arrangements;

(i) Dispositions of Receivables Facility Assets in connection with any Permitted
Receivables Financing; provided that to the extent that any new Participating
Receivables Grantor is added to any Permitted Receivables Financing after the
Closing Date, the Net Cash Proceeds of any Dispositions of Receivables Facility
Assets by such new Participating Receivables Grantor must be promptly applied to
the prepayment of the Term Loans as provided for in Section 5.2(a)(i) without
giving effect to any reinvestment rights under the definition of “Net Cash
Proceeds”; provided, further, that no Net Cash Proceeds shall be required to be
used to prepay the Term Loans pursuant to Section 5.2(a)(i) to the extent that
any new Participating Receivables Grantor replaces (by merger or otherwise) any
existing Participating Receivables Grantor and at the time of such replacement,
the volume of Receivables Facility Assets sold into any Permitted Receivables
Financing does not increase as a result of such replacement;

(j) Dispositions listed on Schedule 10.4 (“Scheduled Dispositions”);

(k) transfers of property subject to a Recovery Event or in connection with any
condemnation proceeding upon receipt of the Net Cash Proceeds of such Recovery
Event or condemnation proceeding;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) the Borrower and the Restricted Subsidiaries may make Dispositions
(excluding any Disposition of accounts receivable except in connection with the
Disposition of any business to which such accounts receivable relate), for fair
value to the extent that (i) the aggregate consideration for all such
Dispositions consummated after the Closing Date, when combined with all
Dispositions made pursuant to Section 10.4(b), does not exceed 15% of
Consolidated Total Assets (determined at the time of each Disposition), (ii) the
Net Cash Proceeds of any such Disposition are promptly applied to the prepayment
of Term Loans as provided in Section 5.2(a)(i) without giving effect to any
reinvestment rights under the definition of “Net Cash Proceeds”; provided that,
in the case of a Disposition of a Baseload Asset pursuant to this
Section 10.4(m), the Borrower shall be permitted to reinvest the Net Cash
Proceeds received in such Disposition in other Baseload Assets within the
reinvestment periods set forth in the definition of “Net Cash

 

#4812-2844-92899582-0297

-184-



--------------------------------------------------------------------------------

Proceeds”, (iii) after giving effect to any such Disposition, no Default or
Event of Default shall have occurred and be continuing, (iv) with respect to any
Disposition pursuant to this Section 10.4(m) for a purchase price in excess of
$50,000,000, the Person making such Disposition shall, subject to the
parenthetical below, receive not less than 75% of such consideration in the form
of cash or Permitted Investments (or, to the extent that less than 75% of such
consideration is in the form of cash or Permitted Investments, the Borrower
shall apply the amount of such difference to the prepayment of Term Loans as
provided in clause (ii) above); provided that for the purposes of this subclause
(iv), Deemed Cash shall be deemed to be cash and (v) any non-cash proceeds
received in the form of Real Estate, Indebtedness or Stock and Stock Equivalents
are pledged to the Collateral Agent to the extent required under Section 9.12 or
9.14;

(n) [Reserved];

(o) Dispositions of power, capacity, heat rate, renewable energy credits, waste
by-products, energy, electricity, coal and lignite, oil and other
petroleum-based liquids, emissions and other environmental credits, ancillary
services, fuel (including all forms of nuclear fuel and natural gas) and other
related assets or products of services, including assets related to trading
activities or the sale of inventory or contracts related to any of the
foregoing, in each case in the ordinary course of business;

(p) the execution of (or amendment to), settlement of or unwinding of any
Hedging Agreement;

(q) any Disposition of mineral rights, other than mineral rights in respect of
coal or lignite;

(r) any Disposition of any real property that is (i) primarily used or intended
to be used for mining which has either been reclaimed, or has not been used for
mining in a manner which requires reclamation, and in either case has been
determined by the Borrower not to be necessary for use for mining, (ii) used as
buffer land, but no longer serves such purpose, or its use is restricted such
that it will continue to be buffer land, or (iii) was acquired in connection
with power generation facilities, but has been determined by the Borrower to no
longer be commercially suitable for such purpose;

(s) any Disposition of any assets required by any Government Authority;

(t) any Disposition of assets in connection with salvage activities; and

(u) Dispositions of any asset between or among the Borrower and/or any
Restricted Subsidiary as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses
(a) through (t) above; provided that after giving effect to any such
Disposition, to the extent the assets subject to such Dispositions constituted
Collateral, such assets shall remain subject to, or be rejoined to, the Lien of
the Security Documents.

10.5. Limitation on Investments. The Borrower will not, and will not permit the
Restricted Subsidiaries, to make any Investment except:

(a) extensions of trade credit, asset purchases (including purchases of
inventory, fuel (including all forms of nuclear fuel), supplies, materials and
equipment) and the licensing or contribution of intellectual property pursuant
to joint marketing arrangements or development agreements with other Persons, in
each case in the ordinary course of business (including in respect of
construction or restoration activities);

 

#4812-2844-92899582-0297

-185-



--------------------------------------------------------------------------------

(b) Investments that were Permitted Investments when such Investments were made;

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any Subsidiary of the
Borrower (gi) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (hii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Parent (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iiii) for
purposes not described in the foregoing subclauses (i) and (ii); provided that
the aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $25,000,000 at any one time outstanding;

(d) Investments (i) existing on, or made pursuant to legally binding written
commitments in existence on, the date hereofClosing Date as set forth on
Schedule 10.5 and any modifications, extensions, renewals or reinvestments
thereof and (ii) existing on the date hereofClosing Date of the Borrower or any
Restricted Subsidiary in the Borrower or any Subsidiary of the Borrower and any
modification, extension, renewal or reinvestment thereof, only to the extent
that the amount of any Investment made pursuant to this clause (d) does not at
any time exceed the amount of such Investment set forth on Schedule 10.5;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock) of the Borrower (or
any direct or indirect parent thereof);

(g) Investments (i) (A) by the Borrower or any Restricted Subsidiary in any
Credit Party, (B) between or among Restricted Subsidiaries that are not Credit
Parties, and (C) consisting of intercompany Investments incurred in the ordinary
course of business in connection with the cash management operations (including
with respect to intercompany self-insurance arrangements) among the Borrower and
the Restricted Subsidiaries (provided that any such intercompany Investment in
connection with cash management arrangements by a Credit Party in a Subsidiary
of the Borrower that is not a Credit Party is in the form of an intercompany
loan or advance and the Borrower or such Restricted Subsidiary complies with
Section 9.12 to the extent applicable); (ii) by Credit Parties in any Restricted
Subsidiary that is not a Credit Party, to the extent that the aggregate amount
of all Investments made on or after the Closing Date pursuant to this subclause
(ii), when valued at the fair market value (determined by the Borrower acting in
good faith) of each such Investment at the time each such Investment was made,
is not in excess of, when combined with, and without duplication of, the
aggregate amount of Investments made pursuant to the proviso to Section 10.5(h),
an amount equal to the sum of (w) $1,000,000,000 plus (x) the Applicable Equity
Amount at such time plus (y) to the extent that the Consolidated Secured Debt to
Consolidated EBITDA Ratio is not greater than 5.0 to 1.00 after giving effect,
on a Pro Forma Basis, to the making of such Investment, the Applicable Amount at
such time plus (z) to the extent not otherwise included in the determination of
the Applicable Equity Amount or the Applicable Amount, an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount referred to in this subclause (z) shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made); and (iii) by Credit Parties in any Restricted Subsidiary
that is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that result in the proceeds of the initial Investment being
invested in one or more Credit Parties;

 

#4812-2844-92899582-0297

-186-



--------------------------------------------------------------------------------

(h) Investments constituting Permitted Acquisitions; provided that the aggregate
amount of any such Investment, as valued at the fair market value (determined by
the Borrower acting in good faith) of such Investment at the time each such
Investment is made, made by the Borrower or any Subsidiary Guarantor in any
Restricted Subsidiary that, after giving effect to such Investment, shall not be
a Guarantor, shall not cause the aggregate amount of all such Investments made
pursuant to this clause (h) (as so valued at the time each such investment is
made) to exceed, when combined with, and without duplication of, the aggregate
amount of Investments made pursuant to clause (ii) of Section 10.5(g), an amount
equal to the sum of (i) $1,000,000,000, plus (ii) the Applicable Equity Amount
at such time plus (iii) to the extent the Consolidated Secured Debt to
Consolidated EBITDA Ratio is not greater than 5.0 to 1.0 after giving effect, on
a Pro Forma Basis, to the making of such Investment, the Applicable Amount at
such time plus (iv) to the extent not otherwise included in the determination of
the Applicable Equity Amount or the Applicable Amount, an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount referred to in this clause (iv) shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made);

(i) Investments (including but not limited to (i) Minority Investments and
Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries and (iii) Investments in Subsidiaries that
are not Credit Parties), in each case valued at the fair market value
(determined the Borrower acting in good faith) of such Investment at the time
each such Investment is made, in an aggregate amount pursuant to this clause
(i) that, at the time each such Investment is made, would not exceed the sum of
(w) $1,000,000,000 plus (x) the Applicable Equity Amount at such time plus
(y) to the extent the Consolidated Secured Debt to Consolidated EBITDA Ratio is
not greater than 5.0 to 1.00 after giving effect, on a Pro Forma Basis, to the
making of such Investment, the Applicable Amount at such time plus (z) to the
extent not otherwise included in the determination of the Applicable Equity
Amount or the Applicable Amount, an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount referred to in this
subclause (z) shall not exceed the amount of such Investment valued at the fair
market value of such Investment at the time such Investment was made);

(j) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 10.4;

(k) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof) in an aggregate amount, when combined
with distributions made pursuant to Section 10.6(b), not to exceed the
limitations set forth in such Section;

(l) Investments consisting of dividends permitted under Section 10.6;

(m) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, dividends to the extent permitted to be
made to such parent in accordance with Section 10.6; provided that the aggregate
amount of such loans and advances shall reduce the ability of the Borrower and
the Restricted Subsidiaries to make dividends under the applicable clauses of
Section 10.6 by such amount;

 

#4812-2844-92899582-0297

-187-



--------------------------------------------------------------------------------

(n) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(o) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(p) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(q) Guarantee Obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r) Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(s) Investments in Hedging Agreements permitted by Section 10.1;

(t) Investments arising out of, or in connection with, any Permitted Receivables
Financing;

(u) Investments consisting of deposits of cash and Permitted Investments as
collateral support permitted under Section 10.2;

(v) other Investments, which, when aggregated with (i) all aggregate principal
amounts paid pursuant to Section 10.7(a)(i) from the Closing Date and (ii) all
loans and advances made to any direct or indirect parent of the Borrower
pursuant to Section 10.5(m) in lieu of dividends permitted by Section 10.6(c)
and (iii) all dividends paid pursuant to Section 10.6(c), shall not exceed an
amount equal to (w) $500,000,000 plus (x) the Applicable Equity Amount at the
time such Investments are made plus (y) to the extent the Consolidated Secured
Debt to Consolidated EBITDA Ratio is not greater than 5.0 to 1.0 after giving
effect, on a Pro Forma Basis, to the making of such Investment, the Applicable
Amount at such time plus (z) to the extent not otherwise included in the
determination of the Applicable Equity Amount or the Applicable Amount, an
amount equal to any repayments, interest, returns, profits, distributions,
income and similar amounts actually received in cash in respect of any such
Investment (which amount referred to in this subclause (z) shall not exceed the
amount of such Investment valued at the fair market value of such Investment at
the time such Investment was made);

(w) [Reserved];

(x) Investments consisting of purchases and acquisitions of assets and services
in the ordinary course of business (including in respect of construction or
restoration activities);

 

#4812-2844-92899582-0297

-188-



--------------------------------------------------------------------------------

(y) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practice;

(z) Investments made as a part of or in connection with the Transactions,
including any payments to be made in connection with the Parent’s and its
Subsidiaries’ long-term incentive plan or in respect of tax gross-ups and other
deferred compensation;

(aa) Investments consisting of Indebtedness permitted by Section 10.1 (but only
to the extent such Indebtedness was permitted without reference to Section 10.5)
or fundamental changes permitted by Section 10.3;

(bb) Investments relating to pension trusts;

(cc) Investments by Credit Parties in any Restricted Subsidiary that is not a
Credit Party so long as such Investment is part of a series of simultaneous
Investments by the Borrower and the Restricted Subsidiaries in other Restricted
Subsidiaries that result in the proceeds of the intercompany Investment being
invested in one or more Credit Parties;

(dd) Investments relating to nuclear decommission trusts;

(ee) Investments in the form of, or pursuant to, operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-out
agreements, contracts for the sale, transportation or exchange of oil and
natural gas, unitization agreements, pooling agreements, area of mutual interest
agreements, production sharing agreements or other similar or customary
agreements, transactions, properties, interests or arrangements, and Investments
and expenditures in connection therewith or pursuant thereto, in each case, made
or entered into in the ordinary course of business; and

(ff) Investments in Shell Wind valued at the fair market value (determined by
the Borrower acting in good faith) of such Investment at the time each such
Investment is made, in an aggregate amount pursuant to this clause (ff) that, at
the time each such Investment is made, would not exceed the sum of
(w) $1,000,000,000 in the aggregate (of which no portion may be used in fiscal
2007, up to $250,000,000 may be used in fiscal 2008 and up to $300,000,000 may
be used in each subsequent fiscal year) plus (x) the Applicable Equity Amount at
such time plus (y) to the extent the Consolidated Secured Debt to Consolidated
EBITDA Ratio is not greater than 5.0 to 1.0 after giving effect, on a Pro Forma
Basis, to the making of such Investment, the Applicable Amount at such time plus
(z) to the extent not otherwise included in the determination of the Applicable
Equity Amount or the Applicable Amount, an amount equal to any repayments,
interest, returns, profits, distributions, income and similar amounts actually
received in cash in respect of any such Investment (which amount referred to in
this subclause (z) shall not exceed the amount of such Investment valued at the
fair market value of such Investment at the time such Investment was made).wind
or other renewable energy projects or in any nuclear power or energy joint
venture in an aggregate amount not to exceed $1,000,000,000 at any time
outstanding; provided that, notwithstanding the definition of Excluded Stock and
Stock Equivalents, all Stock and Stock Equivalents representing any such
Investment shall be pledged to the Collateral Agent for the benefit of the
Secured Parties.

10.6. Limitation on Dividends. The Borrower will not declare or pay any
dividends (other than dividends payable solely in its Stock or Stock Equivalents
(other than Disqualified Stock)) or return any capital to its stockholders or
make any other distribution, payment or delivery of property or cash to its
stockholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of

 

#4812-2844-92899582-0297

-189-



--------------------------------------------------------------------------------

any direct or indirect parent now or hereafter outstanding, or set aside any
funds for any of the foregoing purposes, or permit any Restricted Subsidiary to
purchase or otherwise acquire for consideration (other than in connection with
an Investment permitted by Section 10.5) any Stock or Stock Equivalents of the
Borrower now or hereafter outstanding (all of the foregoing, “dividends”),
provided:

(a) the Borrower may (or may pay dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents; provided that (i) such new Stock
or Stock Equivalents contain terms and provisions at least as advantageous to
the Lenders, taken as a whole, in all respects material to their interests as
those contained in the Stock or Stock Equivalents redeemed thereby and (ii) the
cash proceeds from any such contribution or issuance have not otherwise been
applied pursuant to the Applicable Equity Amount;

(b) so long as no Default or Event of Default shall have occurred and is
continuing or would result therefrom, the Borrower may (or may pay dividends to
permit any direct or indirect parent thereof to) redeem, acquire, retire or
repurchase shares of its (or such parent’s) Stock or Stock Equivalents held by
any present or former officer, manager, consultant, director or employee (or
their respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any direct or indirect parent thereof) and any
Subsidiaries, so long as such repurchase is pursuant to, and in accordance with
the terms of, any stock option or stock appreciation rights plan, any
management, director and/or employee benefit, stock ownership or option plan,
stock subscription plan or agreement, employment termination agreement or any
employment agreements or stockholders’ or shareholders’ agreement; provided,
however, that the aggregate amount of payments made under this Section 10.6(b)
do not exceed in any calendar year $25,000,000 (which shall increase to
$50,000,000 subsequent to the consummation of an underwritten public offering of
Stock by the Borrower (or any direct or indirect parent thereof) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of
$75,000,000 in any calendar year (which shall increase to $150,000,000
subsequent to the consummation of an underwritten public offering of Stock by
the Borrower or any direct or indirect parent corporation of the Borrower));
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed:

(i) the cash proceeds from the sale of Stock (other than Disqualified Stock) of
the Borrower and, to the extent contributed to the Borrower, Stock of any of the
Borrower’s direct or indirect parent companies, in each case to present or
former officers, managers, consultants, directors or employees (or their
respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any of its direct or indirect parent companies) or
any Subsidiary of the Borrower that occurs after the Closing Date, to the extent
the cash proceeds from the sale of such Stock have not otherwise been applied
pursuant to the Applicable Equity Amount; plus

(ii) the cash proceeds of key man life insurance policies received the Borrower
or any Restricted Subsidiary after the Closing Date; less

(iii) the amount of any dividends or distributions previously made with the cash
proceeds described in clauses (i) and (ii) above;

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from present or former officers, managers,
consultants, directors or employees (or

 

#4812-2844-92899582-0297

-190-



--------------------------------------------------------------------------------

their respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any of its direct or indirect parent companies), or
any Subsidiary of the Borrower in connection with a repurchase of Stock or Stock
Equivalents of the Borrower or any of its direct or indirect parent companies
will not be deemed to constitute a dividend for purposes of this covenant or any
other provision of this Agreement;

(c) so long as no Default or Event of Default shall have occurred and is
continuing or would result therefrom, the Borrower may pay dividends on its
Stock or Stock Equivalents; provided that the amount of all such dividends paid
from the Closing Date pursuant to this clause (c), when aggregated with (i) all
aggregate principal amounts paid pursuant to Section 10.7(a)(i) from the Closing
Date and (ii) (A) all loans and advances made to any direct or indirect parent
of the Borrower pursuant to Section 10.5(m) in lieu of dividends permitted by
this clause (c) and (B) all Investments made pursuant to Section 10.5(v), shall
not exceed an amount equal to (x) $500,000,000 plus (y) the Applicable Equity
Amount at the time such dividends are paid plus (z) to the extent the
Consolidated Secured Debt to Consolidated EBITDA Ratio is not greater than 5.0
to 1.0 after giving effect, on a Pro Forma Basis, to the making of such
dividend, the Applicable Amount at such time;

(d) the Borrower may pay dividends to, or make loans to, any direct or indirect
parent company of the Borrower in amount required for any such direct or
indirect parent to pay, in each case without duplication:

(i) foreign, federal, state and local income taxes (including any amounts
reimbursable to the Oncor Subsidiaries in respect of such taxes pursuant to a
tax sharing agreement), to the extent such income taxes are attributable to the
income of (A) the Parent and its Subsidiaries (other than the Oncor
Subsidiaries) and (B) the Oncor Subsidiaries, to the extent that the Oncor
Subsidiaries have not reimbursed the Parent or such direct or indirect parent
company of the Borrower for such payments in amounts required to pay such taxes;
provided that the amount of such payments in any fiscal year does not exceed the
amount that the Parent and its Subsidiaries are required to pay (including any
amounts reimbursable to the Oncor Subsidiaries in respect of such taxes pursuant
to a tax sharing agreement) in respect of foreign, federal, state and local
income taxes for such fiscal year.

(ii) (A) such parents’ and their respective Subsidiaries’ (other than the Oncor
Subsidiaries) general operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and to the extent such costs and expenses are attributable to
(1) the ownership or operation of the Parent and its Subsidiaries (other than
the Oncor Subsidiaries) or (2) the ownership and operation of the Oncor
Subsidiaries, to the extent that the Oncor Subsidiaries have not reimbursed the
Parent or such direct or indirect parent company of the Borrower for such costs
and expenses, (B) any reasonable and customary indemnification claims made by
directors or officers of the Borrower (or any parent thereof) and such parent’s
Subsidiaries, the Borrower or any Restricted Subsidiary or (C) fees and expenses
otherwise due and payable by the Borrower (or any parent thereof and such
parent’s Subsidiaries) or any Restricted Subsidiary and not prohibited to be
paid by the Borrower and its Restricted Subsidiaries hereunder;

(iii) franchise and excise taxes and other fees, taxes and expenses required to
maintain the corporate existence of any direct or indirect parent of the
Borrower;

 

#4812-2844-92899582-0297

-191-



--------------------------------------------------------------------------------

(iv) to any direct or indirect parent of the Borrower to finance any Investment
permitted to be made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.5; provided that (A) such dividend shall be made substantially
concurrently with the closing of such Investment, (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets, Stock or Stock Equivalents) to be contributed to the Borrower
or such Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 10.5) of the Person formed or acquired into the Borrower or any
Restricted Subsidiary, (C) the Borrower shall comply with Section 9.11 and
Section 9.12 to the extent applicable and (D) the aggregate amount of such
dividends shall reduce the ability of the Borrower and the Restricted Subsidiary
to make Investments under the applicable clauses of Section 10.5 by such amount;

(v) customary costs, fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering or acquisition or disposition transaction
payable by the Borrower or the Restricted Subsidiaries; and

(vi) customary salary, bonus and other benefits payable to officers, employees
or consultants of any direct or indirect parent company (and such parent’s
Subsidiaries (other than the Oncor Subsidiaries)) of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to (A) the ownership
or operation of the Parent and its Subsidiaries (other than the Oncor
Subsidiaries) or (B) the ownership and operation of the Oncor Subsidiaries, to
the extent that the Oncor Subsidiaries have not reimbursed the Parent or such
direct or indirect parent company of the Borrower for such payments;

provided that any payments made pursuant to clauses (i), (ii) or (vi) above, to
the extent relating to the ownership, operation or income of the Oncor
Subsidiaries, shall be made in the form of loans, the terms of which shall
require repayment upon receipt by the Parent of funds from the Oncor
Subsidiaries as reimbursement for such amounts;

(e) [Reserved];

(f) to the extent constituting dividends, the Borrower may enter into and
consummate transactions expressly permitted by any provision of Section 10.3;

(g) the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) deemed to occur upon exercise of stock
options or warrants if such Stock or Stock Equivalents represents a portion of
the exercise price of such options or warrants, and the Borrower may pay
dividends to any direct or indirect parent thereof as and when necessary to
enable such parent to effect such repurchases;

(h) the Borrower may (i) pay cash in lieu of fractional shares in connection
with any dividend, split or combination thereof or any Permitted Acquisition and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

(i) the Borrower may pay any dividend or distribution within 60 days after the
date of declaration thereof, if at the date of declaration such payment would
have complied with the provisions of this Agreement;

 

#4812-2844-92899582-0297

-192-



--------------------------------------------------------------------------------

(j) so long as no Default or Event of Default shall have occurred and is
continuing or would result therefrom, the Borrower may declare and pay dividends
on the Borrower’s (or any direct or indirect parent’s thereof) common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering to the extent such net proceeds are not
utilized in connection with other transactions permitted by Section 10.5, 10.6
or 10.7;

(k) the Borrower may pay dividends in an amount equal to withholding or similar
Taxes payable or expected to be payable by any present or former employee,
director, manager or consultant (or their respective Affiliates, estates or
immediate family members) and any repurchases of Stock or Stock Equivalents in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options;

(l) [Reserved];

(m) the Borrower may make payments described in Sections 9.9(a), 9.9(c), 9.9(f),
9.9(g), 9.9(h), 9.9(i), 9.9(k) and 9.9(l);

(n) the Borrower may pay dividends or make distributions in connection with the
Transactions, including payments in respect of the Parent’s and its
Subsidiaries’ long term incentive plan or in respect of tax gross-ups and other
deferred compensation;

(o) so long as no Default or Event of Default shall have occurred and is
continuing or would result therefrom, the Borrower may pay declare and pay
dividends to, or make loans to, any direct or indirect parent company of the
Borrower in amounts up to $750,000,000; provided that such amount may only be
used for Investments by any direct or indirect parent entity of the Borrower in
any unrestricted Subsidiary of such parent to the extent permitted by the Parent
Senior Documents or any documents governing any refinanced, renewed, refunded,
modified, replaced or extended Parent Senior Facility; and provided, further,
that no more than $250,000,000 of such amount may be in a form other than a loan
to such parent;

(p) the Borrower may make distributions or payments of Receivables Fees;

(q) the Borrower may pay declare and pay dividends out of Retained Declined
Proceeds remaining after any Prepayment Event and not included in the Available
Amount in an amount not to exceed $100,000,000;

(r) so long as no Event ofSpecified Default under Section 11.1 or 11.5 shall
have occurred and be continuing or would occur as a consequence thereof, the
Borrower may make loans to the Parent and its other Subsidiaries (other than the
Oncor Subsidiaries) in amounts required for the Parent or such Subsidiaries to
pay, in each case without duplication, principal, premium and interest when due
on (i) the Parent Senior Facility and any Indebtedness incurred in connection
with the modification, replacement, refinancing, refunding, renewal or extension
thereof; provided that, in connection with any such modification, replacement,
refinancing, refunding, renewal or extension, the aggregate principal amount of
such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension (except by an amount equal to accrued interest and premium
thereon (including any PIK interest amount)) plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension, (ii) Indebtedness of
the Parent and its other Subsidiaries (other than the

 

#4812-2844-92899582-0297

-193-



--------------------------------------------------------------------------------

Oncor Subsidiaries) in existence prior to the Closing Date, including the
Existing Parent Notes and any Indebtedness incurred in connection with the
modification, replacement, refinancing, refunding, renewal or extension thereof;
provided that, in connection with any such modification, replacement,
refinancing, refunding, renewal or extension, the aggregate principal amount of
such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension (except by an amount equal to accrued interest and premium
thereon (including any PIK interest amount)) plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension and (iii) any
Indebtedness incurred by the Parent after the Closing Date; provided that in the
case of this clause (iii), such paymentsloans shall not to exceed the sum of
(xw) $250,000,000 plus (yx) the AvailableApplicable Equity Amount at the time of
the making of such paymentloan plus (zy) to the extent the Consolidated Secured
Debt to Consolidated EBITDA Ratio is not greater than 5.0 to 1.0 after giving
effect, on a Pro Forma Basis, to the making of each such payment, the Applicable
Amount at such timeloan, the Applicable Amount at such time plus (z) to the
extent not otherwise included in the determination of the Applicable Equity
Amount or the Applicable Amount, an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such loan made pursuant to this clause (iii) (which
amount referred to in this subclause (z) shall not exceed the amount of such
loan valued at the fair market value of such loan at the time such loan was
made);

(s) the Borrower may make distributions of, or Investments in, Receivables
Facility Assets for purposes of inclusion in any Permitted Receivables
Financing, in each case made in the ordinary course of business or consistent
with past practices;

(t) the Borrower may declare and pay dividends to, or make loans to, the Parent
(or any other direct or indirect parent company of the Borrower) in amounts
sufficient to permit the Parent to make any “Optional Interest Repayment”
permitted by the terms of the Parent Senior Documents or any Indebtedness
incurred in connection with the modification, replacement, refinancing,
refunding, renewal or extension thereof; provided that, in connection with any
such modification, replacement, refinancing, refunding, renewal or extension,
the aggregate principal amount of such Indebtedness does not exceed the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension (except by an amount
equal to accrued interest and premium thereon (including any PIK Interest
Amount) plus other reasonable amounts paid and fees and expenses incurred in
connection with such modification, replacement, refinancing, refunding, renewal
or extension;

(u) the Borrower may make loans to, or permit letters of credit (including
Letters of Credit) to be issued on behalf of, any of its direct or indirect
parent companies or such parents’ Subsidiaries for working capital purposes or
for payments under the Energy Plaza Lease or the cost of maintaining the
headquarters building at Energy Plaza, in each case so long as made in the
ordinary course of business and consistent with past practices and in an amount
not to exceed $350,000,000 of which no more than $250,000,000 may be in the form
of Letters of Credit; and

(v) during the period from the Closing Date until the date that is five months
following the Closing Date, the Borrower may (or may pay dividends to permit any
direct or indirect parent thereof to) redeem, or repurchase shares of its (or
such Parent’s) Stock or Stock Equivalents held by any Management Investor so
long as such redemption or repurchase is only of Stock contributed or “rolled
over” to the Borrower (or such Parent) in connection with the Transactions and
the aggregate amount of payments made under this Section 10.6(v) does not exceed
$5,000,000.

Notwithstanding anything to the contrary contained in Section 10 (including
Section 10.5 and this Section 10.6), the Borrower will not, and will not permit
any of its Restricted Subsidiaries to, pay any cash dividend

 

#4812-2844-92899582-0297

-194-



--------------------------------------------------------------------------------

or make any cash distribution on or in respect of the Borrower’s Stock or Stock
Equivalents or purchase or otherwise acquire for cash any Stock or Stock
Equivalents of the Borrower or any direct or indirect parent of the Borrower,
for the purpose of paying any cash dividend or making any cash distribution to,
or acquiring any Stock or Stock Equivalents of the Borrower or any direct or
indirect parent of the Borrower for cash from the Sponsors, or guarantee any
Indebtedness of any Affiliate of the Borrower for the purpose of paying such
dividend, making such distribution or so acquiring such Stock or Stock
Equivalents to or from the Sponsors, in each case by means of utilization of the
cumulative dividend and investment credit provided by the use of the Applicable
Amount or the exceptions provided by Sections 10.5(i), (m) and (v), Sections
10.6(c) and (i) and Section 10.7(a), unless at the time and after giving effect
to such payment, the Consolidated Total Debt to Consolidated EBITDA Ratio would
be equal to or less than 6.5 to 1.0.

Any loan made pursuant to Section 10.6(d), Section 10.6(o), Section 10.6(r),
Section 10.6(t) or Section 10.6(u) by the Borrower or any of the Restricted
Subsidiaries to the Parent or any of the Parent’s other Subsidiaries (each, a
“Parent Loan”) shall (i) be made on arm’s-length basis and shalleither (x) on
the terms set forth in (1) the Existing SG&A Note (as defined in Amendment
No. 2) (in the case of any Parent Loan made prior to the Amendment No. 2
Effective Date pursuant to Section 10.6(d) or Section 10.6(u)) and maintained,
on and after the Amendment No. 2 Effective Date, on the terms set forth in the
SG&A Note), (2) the Existing P&I Note (as defined in Amendment No. 2) (in the
case of any Parent Loan made prior to the Amendment No. 2 Effective Date
pursuant to Section 10.6(r) or Section 10.6(t)) and maintained, on and after the
Amendment No. 2 Effective Date, on the terms set forth in the P&I Note or
(3) the P&I Note (in the case of any Parent Loan made on and after the Amendment
No. 2 Effective Date pursuant to Section 10.6(r) or Section 10.6(t)), or (y) in
the case of any Parent Loan made pursuant to Section 10.6(o), on terms that are,
taken as a whole, substantially as favorable to the Borrower as it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate,
(ii) contain a repayment provision such that each Parent Loan shall be repaid
with the proceeds from the Disposition of all or any portion of the Stock or
Indebtedness of, or all or substantially all of the assets (in one transaction
or a series of related transactions) of any of the Oncor Subsidiaries (in each
case to the extent such proceeds are received (initially or subsequently) by the
Parent or any of its Subsidiaries other than the Oncor Subsidiaries) prior to
the use of any such proceeds to prepay (other than at maturity) any Indebtedness
of the Parent or to make any dividend or distribution to the Sponsors. and
(iii) on and after the Amendment No. 2 Effective Date contain a covenant that
requires the sum of (without duplication) (A) the aggregate amount of
outstanding senior secured indebtedness (including guarantees) of Parent and any
subsidiary of Parent, including EFIH, that is secured on a second priority basis
by the equity interests that EFIH owns in Oncor Holdings (such indebtedness, the
“EFIH Second Priority Debt”) plus (B) the aggregate amount of outstanding Parent
Loans (including, the SG&A Note and P&I Note) (such sum, the “Parent Loan
Combined Debt Amount”), not to exceed, at any time, the maximum amount of EFIH
Second Priority Debt permitted by the EFH 10% Indenture, as such indenture is in
effect on the Amendment No. 2 Effective Date (the “Parent Loan Debt Limit”).

Notwithstanding the foregoing, after the Amendment No. 2 Effective Date, the
Borrower shall (A) not make any Parent Loan (w) under the SG&A Note or otherwise
under Section 10.6(d), (x) to the extent that, after giving effect to such
Parent Loan, the Parent Loan Combined Debt Amount would exceed the Parent Loan
Debt Limit, (y) that would result in the aggregate principal amount of all
Parent Loans outstanding at any time under the P&I Note or otherwise under
Section 10.6(r) and Section 10.6(t) exceeding $2,000,000,000 or (z) after the
occurrence of a “Permitted Asset Transfer” as defined in the EFH 10% Indenture,
as such indenture is in effect on the Amendment No. 2 Effective Date, and
(B) demand repayment of Parent Loans (x) to the extent that the Parent Loan
Combined Debt Amount exceeds the Parent Loan Debt Limit, which payment shall be
in an amount no less than such excess and (y) in their entirety upon the
occurrence of a Permitted Asset Transfer.

 

#4812-2844-92899582-0297

-195-



--------------------------------------------------------------------------------

10.7. Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit the Restricted Subsidiaries to,
prepay, repurchase or redeem or otherwise defease any Permitted Additional Debt
that is subordinated to the Obligations or any Existing Notes with Stated
Maturities beyond the latest2014 Term Loan Maturity Date of any Credit Facility
under the Agreement (the “Limited Notes”), but in any event, in all cases,
excluding any Existing Tender Offer Notes; provided, however, that so long as no
Default or Event of Default shall have occurred and be continuing on the date of
such prepayment, repurchase, redemption or other defeasance or would result
therefrom, the Borrower and the Restricted Subsidiaries may prepay, repurchase
or redeem or otherwise defease such Permitted Additional Debt or such Limited
Notes (i) in an aggregate amount from the Closing Date, when aggregated with
(A) the aggregate amount of dividends paid pursuant to Section 10.6(c) from the
Closing Date and (B) all (I) Investments made pursuant to Section 10.5(v) and
(II) loans and advances to any direct or indirect parent of the Borrower made
pursuant to Section 10.5(m), not in excess of the sum of (1) $500,000,000 plus
(2) the Applicable Equity Amount at the time of such prepayment, repurchase,
redemption or other defeasance plus (3) to the extent the Consolidated Secured
Debt to Consolidated EBITDA Ratio is not greater than 5.0 to 1.0 on a Pro Forma
Basis, to the making of such prepayment, repurchase, redemption or defeasance,
the Applicable Amount at the time of such prepayment, repurchase, redemption or
other defeasance; (ii) in the case of Permitted Additional Debt, with the
proceeds of other Permitted Additional Debt and (iii) in the case of the Limited
Notes, in compliance with Section 10.1(g). Notwithstanding the foregoing,
nothing in this Section 10.7 shall prohibit (A) the repayment or prepayment of
intercompany subordinated Indebtedness (including under the Intercompany
Subordinated Note) owed among the Borrower and/or the Restricted Subsidiaries,
in either case unless a Default or an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Collateral Agent
instructing it not to make or permit any such repayment or prepayment or
(B) transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer. For the avoidance of doubt, nothing in this
Section 10.7 shall restrict the making of any prepayment of accrued but unpaid
interest and/or original issue discount in respect of either the Borrower Senior
Facility or any Refinanced Bridge Indebtedness Documentation in accordance with
“Optional Interest Repayment” provisions thereof at the end of any accrued
period ending after the fifth anniversary of the Closing Date.

(b) The Borrower will not, and will not permit to the Restricted Subsidiaries to
waive, amend, modify, terminate or release any Permitted Additional Debt that is
subordinated to the Obligations, any Limited Notes or the Borrower Senior
Interim Loan Agreement, in each case, that to the extent that any such waiver,
amendment, modification, termination or release, taken as a whole, would be
adverse to the Lenders in any material respect.

(c) An Incremental Amendment or Extension Amendment may provide, without the
consent of any other Lender required, for restrictions similar and in addition
to those set forth in this Section 10.7 on prepayment, repurchase, redemption,
other defeasance, waiver, amendment, modification, termination or release of
Indebtedness which matures on or after the 2014 Term Loan Maturity Date but on
or before the final maturity date for the Incremental Term Loans, Incremental
Deposit L/C Loans, New Revolving Credit Commitments or Extended
Loans/Commitments provided for in such Incremental Amendment or Extension
Amendment, as the case may be.

(d) Prior to the 2017 Term Loan Maturity Date, to the extent any Permitted Debt
Exchange Notes are issued pursuant to Section 10.1(z) for the purpose of
consummating a Permitted Debt Exchange, (i) the Borrower will not, and will not
permit any Restricted Subsidiary to, prepay, repurchase, redeem or otherwise
defease or acquire any Permitted Debt Exchange Notes unless the Borrower shall
concurrently voluntarily prepay Term Loans pursuant to Section 5.1 on a pro rata
basis among the Class or

 

#4812-2844-92899582-0297

-196-



--------------------------------------------------------------------------------

Classes of Term Loans from which such Permitted Debt Exchange Notes were
exchanged, in an amount not less than the product of (a) a fraction, the
numerator of which is the aggregate principal amount (calculated on the face
amount thereof) of such Permitted Debt Exchange Notes that are proposed to be
prepaid, repurchased, redeemed, defeased or acquired and the denominator of
which is the aggregate principal amount (calculated on the face amount thereof)
of all Permitted Debt Exchange Notes in respect of the relevant Permitted Debt
Exchange then outstanding (prior to giving effect to such proposed prepayment,
repurchase, redemption, defeasance or acquisition) and (b) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans of the
Class or Classes from which such Permitted Debt Exchange Notes were exchanged
then outstanding and (ii) the Borrower will not waive, amend or modify the terms
of any Permitted Debt Exchange Notes or any indenture pursuant to which such
Permitted Debt Exchange Notes have been issued in any manner inconsistent with
the terms of Section 2.17(a), 10.1(z) or the definition of “Permitted Other
Notes” or that would result in a Default hereunder if such Permitted Debt
Exchange Notes (as so amended or modified) were then being issued or incurred.

10.8. Limitations on Sale Leasebacks. The Borrower will not, and will not permit
the Restricted Subsidiaries to, enter into or effect any Sale Leasebacks after
the Closing Date, other than Permitted Sale Leasebacks.

10.9. Consolidated Secured Debt to Consolidated EBITDA Ratio. The Borrower will
not permit the Consolidated Secured Debt to Consolidated EBITDA Ratio for any
Test Period set forth below to be greater than the ratio set forth below
opposite such period:

 

TEST PERIOD ENDING

  

RATIO

September 30, 2008    7.25 to 1.00 December 31, 2008    7.25 to 1.00 March 31,
2009    7.25 to 1.00 June 30, 2009    7.25 to 1.00 September 30, 2009    7.25 to
1.00 December 31, 2009    7.25 to 1.00 March 31, 2010    7.00 to 1.00 June 30,
2010    7.00 to 1.00 September 30, 2010    7.00 to 1.00 December 31, 2010   
6.75 to 1.00 March 31, 2011    6.758.00 to 1.00 June 30, 2011    6.758.00 to
1.00 September 30, 2011    6.758.00 to 1.00 December 31, 2011    6.508.00 to
1.00 March 31, 2012    6.508.00 to 1.00 June 30, 2012    6.508.00 to 1.00
September 30, 2012    6.508.00 to 1.00 December 31, 2012    6.258.00 to 1.00
March 31, 2013    6.258.00 to 1.00 June 30, 2013    6.258.00 to 1.00
September 30, 2013    6.258.00 to 1.00 December 31, 2013    6.008.00 to 1.00
March 31, 2014    5.758.00 to 1.00 June 30, 2014    5.758.00 to 1.00
September 30, 2014    5.758.00 to 1.00 December 31, 2014    8.00 to 1.00
March 31, 2015    7.75 to 1.00

 

#4812-2844-92899582-0297

-197-



--------------------------------------------------------------------------------

TEST PERIOD ENDING

  

RATIO

June 30, 2015    7.50 to 1.00 September 30, 2015    7.25 to 1.00 December 31,
2015    7.00 to 1.00 March 31, 2016    6.50 to 1.00 June 30, 2016    6.50 to
1.00 September 30, 2016    6.50 to 1.00 December 31, 2016    6.50 to 1.00
March 31, 2017    5.50 to 1.00 June 30, 2017    5.50 to 1.00 September 30, 2017
   5.50 to 1.00

Any provision of this Agreement that contains a requirement for the Borrower to
be in compliance with the covenant contained in this Section 10.9 prior to the
time that this covenant is otherwise applicable shall be deemed to require that
the Consolidated Secured Debt to Consolidated EBITDA Ratio for the applicable
Test Period not be greater than 7.25 to 1.00.8.00 to 1.00. An Incremental
Amendment or Extension Amendment may provide, without the consent of any other
Lender required, for additional required Consolidated Secured Debt to
Consolidated EBITDA Ratios with respect to Test Periods ending after
September 30, 2017 and on before the final maturity date for the Incremental
Term Loans, Incremental Deposit L/C Loans, New Revolving Credit Commitments or
Extended Loans/Commitments provided for in such Incremental Amendment or
Extension Amendment, as the case may be; provided that such Incremental
Amendment or Extension Amendment shall not so provide for any Test Period ending
on or before the final maturity date of any Incremental Term Loans, Incremental
Deposit L/C Loans, New Revolving Credit Commitments or Extended
Loans/Commitments established or incurred prior to the date of such Incremental
Amendment or Extension Amendment.

10.10. Incorporation of Certain Covenants of Permitted Other Loans. This
Agreement shall hereby be automatically amended without any further consent
required of any Person to incorporate any provisions of Permitted Other Debt
Documents relating of Permitted Other Loans consisting of: (i) financial
maintenance covenants (including covenants limiting capital expenditures) and
the definitions used therein and (ii) cross-default and cross-acceleration
thresholds (if lower than set forth in this Agreement) (it being understood that
any provisions so incorporated into this Agreement pursuant to this
Section 10.10 shall not replace or otherwise modify any provision already set
forth in this Agreement).

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1. Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans (but not Posting Advances), (b) default, and such default
shall continue for five or more days, in the payment when due of any interest on
the Loans, Posting Advances or any Fees or any Unpaid Drawings or any other
amounts owing hereunder or under any other Credit Document or (c) fail to pay
when due any principal amount of the Posting Advances; provided that, if at the
time of such failure the Posting Lender and the Dealer are not Affiliates, then,
to the extent that such failure is due to, or caused by, the failure of the
Dealer to comply with its payment obligations under any Dealer Swaps, the
Borrower shall have a period of seven Business Days to cure any such failure and
during such cure period, such failure shall not constitute a Default or Event of
Default hereunder, and provided, further, that to the extent that any such
failure to pay is caused by the Posting Lender or the Dealer (to the extent such
entities are Affiliates of each other) to comply with their respective
obligations under any netting and/or settlement agreement with the Borrower or
any Restricted Subsidiary, such failure to pay shall not (to the extent it is
and continues to be caused by such failure) constitute a Default or Event of
Default hereunder; or

 

#4812-2844-92899582-0297

-198-



--------------------------------------------------------------------------------

11.2. Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

11.3. Covenant. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d), Section 9.5 (solely with respect to the
Borrower) or Section 10; provided that, with respect to Section 10.9, an Event
of Default shall not occur until the eleventh day after the date on which the
applicable Section 9.1 Financials are required to be delivered pursuant to
Section 9.1 if the default has not been cured by then pursuant to
Section 11.15); or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any other Credit Document and
such default shall continue unremedied for a period of at least 30 days after
receipt of written notice by the Borrower from the Administrative Agent or the
Required Lenders; or

11.4. Default Under Other Agreements. (a) The Borrower or any Restricted
Subsidiary shall (i) default in any payment with respect to any Indebtedness
(other than any Indebtedness described in Section 11.1, Hedging Obligations or
Indebtedness under any Permitted Receivables Financing) in excess of
$200,000,000 in the aggregate, for the Borrower and such Restricted
Subsidiaries, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than
any agreement or condition relating to, or provided in any instrument or
agreement, under which such Hedging Obligations or such Permitted Receivables
Financing was created), the effect of which default or other event or condition
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment (other than any Hedging Obligations or
Indebtedness under any Permitted Receivables Financing) or as a mandatory
prepayment, prior to the stated maturity thereof; provided that this clause
(b) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; or

11.5. Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under (a) Title 11 of the
United States Code entitled “Bankruptcy,” or (b) in the case of any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, judicial management, insolvency, reorganization, administration
or relief of debtors in effect in its jurisdiction of incorporation, in each
case as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against the Borrower or any Specified Subsidiary and the petition is not
controverted within 30

 

#4812-2844-92899582-0297

-199-



--------------------------------------------------------------------------------

days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, receiver, receiver manager, trustee, administrator or
similar person is appointed for, or takes charge of, all or substantially all of
the property of the Borrower or any Specified Subsidiary; or the Borrower or any
Specified Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Specified Subsidiary; or there is commenced against the Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or the Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or the Borrower or any Specified
Subsidiary suffers any appointment of any custodian, receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or

11.6. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Borrower or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code (including the giving of
written notice thereof); (b) there could result from any event or events set
forth in clause (a) of this Section 11.6 the imposition of a Lien, the granting
of a security interest, or a liability, or the reasonable likelihood of
incurring a Lien, security interest or liability; and (c) such Lien, security
interest or liability will or would be reasonably likely to have a Material
Adverse Effect; or

11.7. Guarantee. Any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee; or

11.8. Pledge Agreement. Any Pledge Agreement pursuant to which the Stock or
Stock Equivalents of the Borrower or any Subsidiary of the Borrower is pledged
or any material provision thereof shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof or any perfection defect
arising solely as a result of the failure of the Collateral Agent to maintain
any possessory collateral) or any pledgor thereunder or any other Credit Party
shall deny or disaffirm in writing such pledgor’s obligations under any Pledge
Agreement; or

11.9. Security Agreement. The Security Agreement or any other Security Document
pursuant to which the assets of any Credit Party are pledged as Collateral or
any material provision thereof shall cease to be in full force or effect (other
than pursuant to the terms hereof or thereof) or any grantor thereunder or any
other Credit Party shall deny or disaffirm in writing such grantor’s obligations
under the Security Agreement or any other Security Document; or

 

#4812-2844-92899582-0297

-200-



--------------------------------------------------------------------------------

11.10. Mortgages. Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof, including a
release by the Collateral Agent of all or a portion of the property covered
thereby in accordance with the terms hereof and thereof) or any mortgagor
thereunder or any other Credit Party shall deny or disaffirm in writing such
mortgagor’s obligations under any Mortgage; or

11.11. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Restricted Subsidiary involving a liability of $200,000,000 or
more in the aggregate for all such judgments and decrees for the Borrower and
the Restricted Subsidiaries (to the extent not paid or covered by insurance
provided by a carrier not disputing coverage) and any such judgments or decrees
shall not have been satisfied, vacated, discharged or stayed or bonded pending
appeal within 60 days after the entry thereof; or

11.12. Hedging Agreements. The Borrower or any of the Restricted Subsidiaries
shall default (and have knowledge of such default) in any required payment
obligation that is not being contested in good faith and by appropriate
proceedings by the Borrower or any Restricted Subsidiary under any one or more
Hedging Agreements and involving liabilities in the aggregate in excess of
$200,000,000 and payable by the Borrower and the Restricted Subsidiaries, after
giving effect to any grace periods, dispute resolution provisions or similar
provisions contained in such Hedging Agreements; and such default shall not have
been cured within 60 days after the date on which the date on which the
counterparty under such Hedging Agreement is permitted to cause the obligation
to become due and payable; or

11.13. Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Required Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii), (iii) and (v) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Revolving Credit Commitment and Swingline Commitment terminated,
whereupon the Revolving Credit Commitment and Swingline Commitment, if any, of
each Lender or the Swingline Lender, as the case may be, shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the Delayed
Draw Term Loan Commitment terminated, whereupon the Delayed Draw Term Loan
Commitment, if any, of each Lender shall forthwith terminate immediately and any
Fees theretofore accrued shall forthwith become due and payable; (iii) declare
the principal of and any accrued interest and Fees in respect of any or all
Loans, Posting Advances and any or all Obligations owing hereunder and under any
other Credit Document to be, whereupon the same shall become, forthwith due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; (iviii) terminate any Letter of Credit
that may be terminated in accordance with its terms; and/or (viv) direct the
Borrower to Cash Collateralize (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 11.5 with respect to the Borrower, it will Cash Collateralize) all
Revolving Letters of Credit issued and then -outstanding; and in any such event;
and at any time thereafter, if any Event of Default shall then be continuing,
the Posting Agent may and, upon the written request of the Required Posting
Lenders, shall, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Posting Agent or any
Lender under the Posting Facility to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the

 

#4812-2844-92899582-0297

-201-



--------------------------------------------------------------------------------

Borrower, the result that would occur upon the giving of written notice by the
Posting Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Posting Commitment terminated, whereupon the Posting Commitment, if any, of each
Lender shall forthwith terminate immediately and any Fees theretofore accrued
(including any Partial Termination Maintenance Fees and Final Termination
Maintenance Fee) shall forthwith become due and payable without any other notice
of any kind; and (ii) declare the principal of and any accrued interest and Fees
(including, without limitation, any Partial Termination Maintenance Fees and
Final Termination Maintenance Fee) in respect of any or all Posting Advances and
any or all Obligations with respect to the Posting Facility owing hereunder and
under any other Credit Document to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower. Notwithstanding the
foregoing, no action may be taken by the Administrative Agent, the Posting Agent
or any Lender with respect to an Event of Default under Section 11.1 relating
solely to payments due in respect of the Posting Facility, unless directed to do
so upon the written request of the Required Posting Lenders and, to the extent
waived by the Required Posting Lenders or each Posting Lender directly and
adversely affected thereby, as applicable, in accordance with the provisions of
Section 13.1, such Event of Default shall cease to be a Default or Event or
Default hereunder.

Notwithstanding anything to the contrary contained herein, any Event of Default
under this Agreement or similarly defined term under any other Credit Document,
other than any Event of Default which cannot be waived without the written
consent of each Lender directly and adversely affected thereby, shall be deemed
not to be “continuing” if the events, act or condition that gave rise to such
Event of Default have been remedied or cured (including by payment, notice,
taking of any action or omitting to take any action) or have ceased to exist and
the Borrower is in compliance with this Agreement and/or such other Credit
Document.

11.14. Application of Proceeds. Any amount received by the Administrative Agent,
Posting Agent or the Collateral Agent from any Credit Party (or from proceeds of
any Collateral) following any acceleration of the Obligations under this
Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied in accordance with Section 4.1 of the
Intercreditor Agreement.

11.15. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 11.3(a), in
the event that the Borrower fails to comply with the requirement of the covenant
set forth in Section 10.9, until the expiration of the tenth day after the date
on which Section 9.1 Financials with respect to the Test Period in which the
covenant set forth in such Section is being measured are required to be
delivered pursuant to Section 9.1, the Parent, US Holdings or any other Person
shall have the right to make a direct or indirect equity investment (other than
in the form of Disqualified Stock) in the Borrower in cash (the “Cure Right”),
and upon receipt by the Borrower of the net cash proceeds pursuant to the
exercise of the Cure Right (including through the capital contribution of any
such net cash proceeds to the Borrower, the “Cure Amount”), the covenant set
forth in such Section shall be recalculated, giving effect to the pro forma
increase to Consolidated EBITDA for such Test Period in an amount equal to such
Cure Amount; provided that (i) such pro forma adjustment to Consolidated EBITDA
shall be given solely for the purpose of determining the existence of a Default
or Event of Default undercalculating the covenant set forth in such Section with
respect to any Test Period that includes the fiscal quarter for which such Cure
Right was exercised and not for any other purpose under any Credit Document and
(ii) no other adjustment under any other financial definition shall be made as a
result of the exercise of any Cure Right (including no netting of cash
constituting any Cure Amount in the definition of Consolidated Total Debt
(either directly or indirectly through the definition of Unrestricted Cash)).

 

#4812-2844-92899582-0297

-202-



--------------------------------------------------------------------------------

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the covenant set forth in Section 10.9 during such Test Period (including for
the purposes of Section 7), the Borrower shall be deemed to have satisfied the
requirements of such covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable Default or Event of Default under Section 11.3 that had
occurred shall be deemed cured for purposes of this Agreement; provided that
(i) in each Test Period there shall be at least one fiscal quarter for which no
Cure Right is exercised and (ii) with respect to any exercise of the Cure Right,
the Cure Amount shall be no greater than the amount required to cause the
Borrower to be in compliance with the covenant set forth in Section 10.9.

SECTION 12. The Agents.

12.1. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Each Posting Lender hereby irrevocably designates
and appoints the Posting Agent as the agent of such Lender under this Agreement
and the other Credit Documents and irrevocably authorizes the Posting Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Posting Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Each Posting Lender and the Borrower hereby
irrevocably designates and appoints the Posting Calculation Agent as the agent
of such Lender and the Borrower under this Agreement and the other Credit
Documents and irrevocably authorizes the Posting Calculation Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Posting Calculation Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The provisions of this Section 12
(other than the third sentence of this Section 12.1 and Sections 12.9 and 12.13
with respect to the Borrower) are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have any rights as a third party beneficiary
of such provision. Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Credit Document, any fiduciary
relationship with any Lender or any agency or trust obligations with respect to
any Credit Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against such Agent.

(b) The Administrative Agent, the Posting Agent, each Lender, the Swingline
Lender and the Letter of Credit Issuers hereby irrevocably designate and appoint
the Collateral Agent as the agent with respect to the Collateral, and each of
the Administrative Agent, the Posting Agent, each Lender, the Swingline Lender
and each Letter of Credit Issuer irrevocably authorizes the Collateral Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall not have any
duties or responsibilities except those expressly set

 

#4812-2844-92899582-0297

-203-



--------------------------------------------------------------------------------

forth herein or in any other Credit Document, any fiduciary relationship with
any of the Administrative Agent, the Posting Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers or any agency or trust obligations with
respect to any Credit Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.

(c) Each of the Syndication Agent, the Posting Syndication Agent, the Joint Lead
Arrangers and Bookrunners, the Posting Lead Arranger and Bookrunner, the Posting
Documentation Agent and the Co-Documentation Agents, each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2. Delegation of Duties. The Administrative Agent, the Posting Agent and the
Collateral Agent may each execute any of its duties under this Agreement and the
other Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither the Administrative Agent, the Posting
Agent nor the Collateral Agent shall be responsible for the negligence or
misconduct of any agents, sub-agents or attorneys-in-fact selected by it in the
absence of gross negligence or willful misconduct (as determined in the final
judgment of a court of competent jurisdiction).

12.3. Exculpatory Provisions.

(a) No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of US Holdings, the Borrower, any other Guarantor, any other Credit Party or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Credit Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Security Documents, or for any failure of
US Holdings, the Borrower, any other Guarantor or any other Credit Party to
perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent, the Posting Agent, any
Lender or any Letter of Credit Issuer to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party.

(b) Each Lender confirms to the Administrative Agent, the Posting Agent, each
other Lender and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, the Posting Agent, any other Lender or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans, making Posting Advances and
other extensions of credit hereunder and under the other Credit Documents and
(z) in taking or not taking actions hereunder and thereunder, (ii) is
financially able to bear such risks and (iii) has determined that entering into
this Agreement and making Loans, making Posting Advances and other extensions of
credit hereunder and under the other Credit Documents is suitable and
appropriate for it.

 

#4812-2844-92899582-0297

-204-



--------------------------------------------------------------------------------

(c) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, the Posting
Agent, any other Lender or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, the Posting Agent, any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Credit Documents based on
such documents and information as it shall from time to time deem appropriate,
which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower and each
other Credit Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Credit Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Credit Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan or Posting Advance, or the issuance of a Letter of Credit
and the form and substance of all evidence delivered in connection with
establishing the satisfaction of each such condition; and

(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, the Posting Agent, any other Lender or by any of their
respective Related Parties under or in connection with this Agreement or any
other Credit Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Credit Document.

12.4. Reliance by Agents. The Administrative Agent, the Posting Agent and the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex, electronic mail, or teletype message, statement, order
or other document or instruction believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to US Holdings and/or the
Borrower), independent accountants and other experts selected by the
Administrative Agent, the Posting Agent or the Collateral Agent. The
Administrative Agent and the Posting Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent and the Posting Agent. The Administrative Agent, the Posting Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders (or the Required
Posting Lenders, as applicable) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent, the Posting Agent and the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders (or the

 

#4812-2844-92899582-0297

-205-



--------------------------------------------------------------------------------

Required Posting Lenders, as applicable), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans and/or Posting Advances; provided that the
Administrative Agent, the Posting Agent and Collateral Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or Applicable Law. For purposes of determining compliance with the conditions
specified in Sections 6 and 7 on the Closing Date, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

12.5. Notice of Default. Neither the Administrative Agent, the Posting Agent nor
the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent, the Posting Agent or Collateral Agent, as applicable, has
received notice from a Lender, US Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent or
the Posting Agent receives such a notice, it shall give notice thereof to the
Lenders, the Administrative Agent, the Posting Agent and the Collateral Agent.
The Administrative Agent and the Posting Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or Required Posting Lenders, as applicable); provided that
unless and until the Administrative Agent or the Posting Agent shall have
received such directions, the Administrative Agent and the Posting Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as is within its
authority to take under this Agreement and otherwise as it shall deem advisable
in the best interests of the Lenders except to the extent that this Agreement
requires that such action be taken only with the approval of the Required
Lenders (or the Required Posting Lenders, as applicable) or each of the Lenders,
as applicable.

12.6. Non-Reliance on Administrative Agent, the Posting Agent, Collateral Agent
and Other Lenders. Each Lender expressly acknowledges that neither the
Administrative Agent, the Posting Agent nor the Collateral Agent nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent, the Posting Agent or Collateral Agent hereinafter
taken, including any review of the affairs of US Holdings, the Borrower, any
other Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent, the Posting Agent or
Collateral Agent to any Lender or the Letter of Credit Issuer. Each Lender and
the Letter of Credit Issuer represents to the Administrative Agent, the Posting
Agent and the Collateral Agent that it has, independently and without reliance
upon the Administrative Agent, Collateral Agent, the Posting Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of US
Holdings, the Borrower, each other Guarantor and each other Credit Party and
made its own decision to make its Loans and/or Posting Advances hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, Collateral
Agent, the Posting Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of US Holdings, the Borrower,
each other Guarantor and each other Credit Party. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent or the Posting Agent hereunder, neither the Administrative
Agent, the Posting Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other

 

#4812-2844-92899582-0297

-206-



--------------------------------------------------------------------------------

information concerning the business, assets, operations, properties, financial
condition, prospects or creditworthiness of US Holdings, the Borrower, any other
Guarantor or any other Credit Party that may come into the possession of the
Administrative Agent, the Posting Agent or Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

12.7. Indemnification. The Lenders agree to indemnify each Agent, each in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans and Posting
Advances shall have been paid in full, ratably in accordance with their
respective portions of the Total Credit Exposure in effect immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans and the Posting Advances) be imposed on,
incurred by or asserted against such Agent, including all fees, disbursements
and other charges of counsel to the extent required to be reimbursed by the
Credit Parties pursuant to Section 13.5, in any way relating to or arising out
of the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing (SUBJECT TO THE PROVISO BELOW,
WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE INDEMNIFIED PARTY); provided
that no Lender shall be liable to any Agent for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 12.7. In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur, be imposed upon, incurred by or asserted against the
Administrative Agent, the Posting Agent or the Collateral Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing
(including at any time following the payment of the Loans and Posting Advances),
this Section 12.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse such Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower; provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s pro rata portion thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action,

 

#4812-2844-92899582-0297

-207-



--------------------------------------------------------------------------------

judgment, suit, cost, expense or disbursement resulting from such Agent’s gross
negligence or willful misconduct (as determined by a final judgment of court of
competent jurisdiction). The agreements in this Section 12.7 shall survive the
payment of the Loans, the Posting Advances and all other amounts payable
hereunder.

12.8. Agents in its Individual Capacities. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with US Holdings, the Borrower, any other Guarantor, and any other Credit Party
as though such Agent were not an Agent hereunder and under the other Credit
Documents. With respect to the Loans or Posting Advances made by it, each Agent
shall have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

12.9. Successor Agents. (a) Each of the Administrative Agent and Collateral
Agent may resign at any time by notifying the other Agent, the Lenders, the
Letter of Credit Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Letter of Credit Issuers, appoint a successor Agent meeting the qualifications
set forth above; provided that if such Agent shall notify the Borrower and the
Lenders that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (x) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Secured
Parties under any of the Credit Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (y) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender and the Letter of Credit Issuer directly, until such
time as the Required Lenders with (except after the occurrence and during the
continuation of a Default or Event of Default) the consent of the Borrower (not
to be unreasonably withheld) appoint successor Agents as provided for above in
this paragraph. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 (including 12.7) and Section 13.5 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as an Agent.

(b) Without limitation to Section 3.6(a) or 13.9, any resignation by Citibank,
N.A. as Administrative Agent pursuant to this Section 12.9 shall also constitute
its resignation as a Letter of Credit Issuer and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent

 

#4812-2844-92899582-0297

-208-



--------------------------------------------------------------------------------

hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer
and Swingline Lender, (b) the retiring Letter of Credit Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.

(c) The Posting Agent may resign at any time by giving 30 days’ prior written
notice to the Posting Lenders and the Borrower. Upon any such resignation, the
Required Posting Lenders shall have the right to appoint a successor Posting
Agent acceptable to the Borrower. If no successor shall have been so appointed
by the Required Posting Lenders and shall have accepted such appointments within
30 days after the Posting Agent gives notice of its resignation, then the
Posting Agent may, on behalf of the Posting Lenders, appoint a successor Posting
Agent, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank and in any case, the Posting Agent’s resignation
shall become effective on the 30th day after such notice of resignation. If
neither the Required Posting Lenders nor the Posting Agent shall have appointed
a successor Posting Agent within 30 days of the date of such notice of
resignation, the Required Posting Lenders shall be deemed to succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Posting Agent until such time as the Required Posting Lenders appoint a
successor Posting Agent in accordance with this paragraph and such successor
Posting Agent accepts such appointment. Upon the acceptance of any appointment
as Posting Agent hereunder by a successor bank (or the Required Posting Lenders
have been deemed to succeed the retiring Posting Agent pursuant to the
immediately preceding sentence), such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Posting Agent and the Posting Agent shall be discharged from its duties and
obligations hereunder. After the Posting Agent’s resignation hereunder, the
provisions of this paragraph and Sections 12.7, 13.5 and 14.11 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Posting Agent. The Posting Calculation Agent and
the Posting Lenders agree that unless the Borrower otherwise consents in
writing, the Posting Calculation Agent may not resign as the Posting Calculation
Agent.

12.10. Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent (or, with respect to the Posting Facility, the Posting
Agent) may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax. If the Internal Revenue Service or any
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent (or, with respect to the Posting Facility, the Posting
Agent) did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent or
(or, with respect to the Posting Facility, the Posting Agent) of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (or, with respect to the Posting Facility, the Posting
Agent) (to the extent that the Administrative Agent (or, with respect to the
Posting Facility, the Posting Agent) has not already been reimbursed by the
Borrower (solely to the extent required by this Agreement) and without limiting
the obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent (or, with respect to the Posting
Facility, the Posting Agent) as tax or otherwise, including penalties and
interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

12.11. Trust Indenture Act. In the event that Citibank, N.A. or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture

 

#4812-2844-92899582-0297

-209-



--------------------------------------------------------------------------------

Act”) in respect of any securities issued or guaranteed by any Credit Party, and
agree that any payment or property received in satisfaction of or in respect of
any Obligation of such Credit Party hereunder or under any other Credit Document
by or on behalf of Citibank, N.A., in its capacity as the Administrative Agent
or the Collateral Agent for the benefit of any Lender or Secured Party under any
Credit Document (other than Citibank, N.A. or an Affiliate of Citibank, N.A.)
and which is applied in accordance with the Credit Documents shall be deemed to
be exempt from the requirements of Section 311 of the Trust Indenture Act
pursuant to Section 311(b)(3) of the Trust Indenture Act.

12.12. Intercreditor Agreement. The Collateral Agent is hereby authorized to
enter into the Intercreditor Agreement, and the parties hereto acknowledge that
the Intercreditor Agreement is binding upon them. Each Lender (a) hereby agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (b) hereby authorizes and instructs the
Collateral Agent to enter into the Intercreditor Agreement and to subject the
Liens on the Collateral securing the Obligations to the provisions thereof. In
addition, each Lender hereby authorizes the Collateral Agent to enter into
(i) any amendments to the Intercreditor Agreement and (ii) any other
intercreditor arrangements, in the case of clauses (i) and (ii) to the extent
required to give effect to the establishment of intercreditor rights and
privileges as contemplated and required by Section 10.2 of this Agreement.

12.13. Security Documents and Guarantee. (a) Agents under Security Documents and
Guarantee. Each Secured Party hereby further authorizes the Administrative Agent
or Collateral Agent, as applicable, on behalf of and for the benefit of the
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Collateral and the Security Documents. Subject to
Section 13.1, without further written consent or authorization from any Secured
Party, the Administrative Agent or Collateral Agent, as applicable, may execute
any documents or instruments necessary to in connection with a sale or
disposition of assets permitted by this Agreement, (i) release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets, or with respect to which Required Lenders (or such other
Lenders as may be required to give such consent under Section 13.1) have
otherwise consented or (ii) release any Guarantor from the Guarantee, or with
respect to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 13.1) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Credit Documents to the contrary notwithstanding, US Holdings, the
Borrower, the Agents and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Security Documents and Guarantee may be exercised solely
by the Collateral Agent, on behalf of the Secured Parties, and (ii) in the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Secured
Party may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

SECTION 13. Miscellaneous.

13.1. Amendments, Waivers and Releases. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in

 

#4812-2844-92899582-0297

-210-



--------------------------------------------------------------------------------

accordance with the provisions of this Section 13.1. The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
and/or the Collateral Agent may, from time to time, (a) enter into with the
relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Required
Lenders or the Administrative Agent and/or Collateral Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that (i) to the extent that any such amendment, supplement,
modification or waiver relates specifically to the terms or provisions of the
Posting Facility (including Schedule 1.1(e)) and does not affect the Security
Documents or otherwise alter any other terms or provisions of this Agreement,
such amendment, supplement, modification or waiver shall require the action or
consent only of the Required Posting Lenders rather than the Required Lenders
and (ii) each such waiver and each such amendment, supplement or modification
shall be effective only in the specific instance and for the specific purpose
for which given; and provided, further, that no such waiver and no such
amendment, supplement or modification shall:

(i) forgive or reduce any portion of any Loan or Posting Advance or extend the
final scheduled maturity date of any Loan or Posting Advance or reduce the
stated rate (it being understood that any change to the definition of
Consolidated Total Debt to Consolidated EBITDA Ratio, or Consolidated Secured
Debt to Consolidated EBITDA Ratio or Consolidated EBITDA to Consolidated
Interest Expense or in the component definitions thereof shall not constitute a
reduction in the rate and only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest or principal
at the “default rate” or amend Section 2.8(d)), or forgive any portion, or
extend the date for the payment, of any interest or Fee payable hereunder (other
than as a result of waiving the applicability of any post-default increase in
interest rates (provided that to the extent such post-default interest relates
to the interest rates applicable under the Posting Facility, the waiver thereof
shall require the consent of the Required Posting Lenders rather than the
Required Lenders)), or extend the final expiration date of any Lender’s
Commitment or extend the final expiration date of any Revolving Letter of Credit
beyond the Revolving L/C Maturity Date or extend the final expiration date of
any Deposit Letter of Credit beyond the Deposit L/C MaturityTermination Date, or
increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 5.3(a) (with respect to the ratable allocation
of any payments only) and 13.8(a) and 13.19 or make any Loan, Posting Advance,
interest, Fee or other amount payable in any currency other than expressly
provided herein, in each case without the written consent of each Lender
directly and adversely affected thereby; or

(ii) amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definition of the term “Required Lenders”,
“Required Revolving Credit Lenders”, “Required 2014 Term Loan Lenders”,
“Required 2017 Term Loan Lenders”, “Required Term Loan Lenders”, “Required
Deposit L/C Loan Lenders”, “Required Initial Term Loan Lenders”, “Required
Initial Tranches B-1 Term Loan Lenders”, “Required Initial Tranche B-2 Term Loan
Lenders, “Required Initial Tranche B-3 Term Lenders” or “Required Delayed Draw
Term Loan Lenders” or “Required Posting Lenders”, consent to the assignment or
transfer by U.S. Holdings or the Borrower of their respective rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3) or alter the order of application set forth
in Section 5.2(c)(i) or in the Intercreditor Agreement, in each case without the
written consent of each Lender directly and adversely affected thereby, or

 

#4812-2844-92899582-0297

-211-



--------------------------------------------------------------------------------

(iii) amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent, Posting Agent and Collateral
Agent or any other former or current Agent to whom Section 12 then applies in a
manner that directly and adversely affects such Person, or

(iv) amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit without the written consent of the applicable Letter of Credit
Issuer, or

(v) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender, or

(vi) change any Revolving Credit Commitment to aan Incremental Term Loan
Commitment, or Changechange any Incremental Term Loan Commitment to a Revolving
Credit Commitment, in each case without the prior written consent of each Lender
directly and adversely affected thereby, or

(vii) release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee or this Agreement) or, subject
to the Intercreditor Agreement, release all or substantially all of the
Collateral under the Security Documents (except as expressly permitted by the
Security Documents or this Agreement), in either case without the prior written
consent of each Lender, or

(viii) amend Section 2.9 (or any related definitions) so as to permit Interest
Period intervals greater than six months without regard to availability to
Lenders, without the written consent of each Lender directly and adversely
affected thereby, or

(ix) affect the rights or duties of, or any Fees or other amounts payable to,
any Agent under this Agreement or any other Credit Document without the prior
written consent of such Agent, or

(x) decrease the amount or allocation of any mandatory prepayment to be received
by any Initial Term Loan Lender (other than Term Loan Lenders holding
Incremental Term Loans) without the written consent of the Required Initial Term
Loan Lenders (but not including in such calculation any Incremental Term Loans),
or

(xi) (A) decrease the Initial2014 Term Loan Repayment Amount applicable to
Initial Tranche B-1the 2014 Term Loans, extend any scheduled Initial2014 Term
Loan Repayment Date applicable to Initial Tranche B-1the 2014 Term Loans or,
except as set forth in Section 5.1(a) or5.1, Section 5.2(c)(i) or 5.2(c)(ii),
decrease the amount or allocation of any mandatory prepayment to be received by
any Initial Tranche B-12014 Term Loan Lender in a manner
disproportionatelydisproportionally adverse to the interests of the Initial
Tranche B-12014 Term Loan Lenders in relation to the Initial Term Loan Lenders
of any other Class of Initial Term Loans (other than any Class of Incremental
Term Loans), in each case without the written consent of the Required Initial
Tranche B-12014 Term Loan Lenders, or (B) decrease the Initial2017 Term Loan
Repayment Amount applicable to Initial Tranche B-2the 2017 Term Loans, or extend
any scheduled Initial2017 Term Loan Repayment Date applicable to Initial Tranche
B-2 Term Loans, except as set forth in Section 5.1(a) or Section 5.2(c),
decrease the amount or allocation of any mandatory prepayment or any prepayment
premium to be received by any Initial Tranche B-2 Term Loan Lender in a manner
disproportionately adverse to the interests of the Initial Tranche B-2 Term Loan
Lenders in relation to the Initial Term Loan Lenders of any other Class of
Initialthe

 

#4812-2844-92899582-0297

-212-



--------------------------------------------------------------------------------

2017 Term Loans, in each case without the written consent of the Required
Initial Tranche B-2 Term Loan Lenders or (C) decrease the Initial Term Loan
Repayment Amount applicable to Initial Tranche B-3 Term Loans, extend any
scheduled Initial Term Loan Repayment Date applicable to Initial Tranche B-3
Term Loans, except as set forth in Section 5.1(a) or Section 5.2(c), decrease
the amount or allocation of any mandatory prepayment or any prepayment premium
to be received by any Initial Tranche B-3 Term Loan Lender in a manner
disproportionately adverse to the interests of the Initial Tranche B-3 Term Loan
Lenders in relation to the Initial Term Loan Lenders of any other Class of
Initial Term Loans, in each case without the written consent of the Required
Initial Tranche B-3 Term Loan Lenders,2017 Term Loan Lenders (it being
understood and agreed that any decrease in the amount of 2014 Term Loans or the
2017 Term Loans, as the case may be, on the 2014 Term Loan Maturity Date or the
2017 Term Loan Maturity Date, respectively, or any extension of the scheduled
maturity of the 2014 Term Loans or the 2017 Term Loans, as the case may be,
shall, in each case, also be subject to the provisions of Section 13.1(i)), or

(xii) decrease any Delayed Draw Term Loan Repayment Amount, extend any scheduled
Delayed Draw Term Loan Repayment Date or decrease the amount or allocation of
any mandatory prepayment to be received by any Lender with a Delayed Draw Term
Loan Commitment or an outstanding Delayed Draw Term Loan, in each case without
the written consent of the Required Delayed Draw Term Loan Lenders,

(xiii) amend any provision in Section 5.1(b) (or any related definition) or
Section 5.2(a)(i)(B) in any manner adverse to the Initial Tranche B-3 Term Loan
Lenders without the written consent of each Initial Tranche B-3 Term Loan
Lender,

(xiv) amend any provision in Section 5.1(c) in any manner adverse to the Initial
Tranche B-2 Term Loan Lenders without the written consent of each Initial
Tranche B-2 Term Loan Lender; or

(xv) (xii) amend, modify or waive any provision of the Posting Facility Fee
Letter without the written consent of the Posting Lead Arranger and the
Borrower.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon US Holdings,
the Borrower, the applicable Credit Parties, such Lenders, the Administrative
Agent, the Posting Agent and all future holders of the affected Loans or Posting
Advances.

In the case of any waiver, US Holdings, the Borrower, the applicable Credit
Parties, the Lenders, the Administrative Agent and the Posting Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent and, if applicable, the Posting Agent may, but shall have
no obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments, Loans or Posting Advances held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders, except as expressly provided for by this
Agreement).

 

#4812-2844-92899582-0297

-213-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in addition to any credit extensions and related
Incremental Amendment(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Posting Agent, US Holdings and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Loans, Posting Advances and Commitments and
the accrued interest and Fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and other definitions related to such new Loans, Posting
Advances and Commitments.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, US Holdings, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans, or all Initial Term Loans,
Delayed Draw Term Loans or Incremental Term Loans of a given trancheClass
(“Refinanced Term Loans”) with a replacement term loan tranche (“Replacement
Term Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Applicable ABR Margin and Applicable LIBOR Margin
for such Replacement Term Loans shall not be higher than the Applicable ABR
Margin and Applicable LIBOR Margin for such Refinanced Term Loans immediately
prior to such refinancing, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, US Holdings, the Borrower and
the Lenders providing the relevant Replacement Deposit L/C Loans (as defined
below) to permit the refinancing of all outstanding Deposit L/C Loans of a given
Class (“Refinanced Deposit L/C Loans”) with a replacement term loan tranche
(“Replacement Deposit L/C Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Deposit L/C Loans shall not exceed the
aggregate principal amount of such Refinanced Deposit L/C Loans, (b) the
Applicable ABR Margin and Applicable LIBOR Margin for such Replacement Deposit
L/C Loans shall not be higher than the Applicable ABR Margin and Applicable
LIBOR Margin for such Refinanced Deposit L/C Loans immediately prior to such
refinancing, (c) the weighted average life to maturity of such Replacement
Deposit L/C Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Deposit L/C Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Deposit L/C Loans)
and (d) all other terms applicable to such Replacement Deposit L/C Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Deposit L/C Loans than those applicable to such Refinanced Deposit
L/C Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Deposit
L/C Loans in effect immediately prior to such refinancing.

 

#4812-2844-92899582-0297

-214-



--------------------------------------------------------------------------------

In addition notwithstanding the foregoing, this Agreement and the other Credit
Documents may be amended with the written consent of the Administrative Agent,
US Holdings, the Borrower, the Deposit Letter of Credit Issuers and the Lenders
providing the relevant Replacement Facility (as defined below) to permit the
replacement of all outstanding Deposit L/C Loans of a given Class (“Replaced
Deposit L/C Loans”) with a replacement revolving credit loan facility (the sole
purpose of which would be to support the issuance of letters of credit), an
off-balance sheet synthetic letter of credit facility or another facility
designed to provide the Borrower with access to letters of credit (“Replacement
Facility”) hereunder; provided that (a) the aggregate amount of such Replacement
Facility shall not exceed the aggregate principal amount of such Replaced
Deposit L/C Loans, (b) the Applicable ABR Margin and Applicable LIBOR Margin for
such Replacement Facility shall not be higher than the Applicable ABR Margin and
Applicable LIBOR Margin for such Replaced Deposit L/C Loans immediately prior to
such refinancing and (c) all other terms applicable to such Replacement Facility
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Facility than those applicable to the Replaced Deposit L/C
Loans or the Revolving Credit Facility.

In addition, notwithstanding the foregoing, the Administrative Agent, US
Holdings, the Borrower and the Deposit Letter of Credit Issuers may amend
Section 2.8(j), Section 3.9 and the related definitions without the consent of
any Lender so long as such amendments do not adversely affect the Lenders.

In addition, notwithstanding the foregoing, the Administrative Agent, the
Collateral Agent and the relevant Credit Parties may amend, supplement or modify
the Security Documents to make such ministerial changes as may be required to
effect the provisions of Section 10.2(a) or Section 10.2(s) without the consent
of any Lender so long as such amendments do not adversely affect the Lenders.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released,
subject to the Intercreditor Agreement, (i) in full, upon the termination of
this Agreement and the payment of all Obligations hereunder (except for Hedging
Obligations in respect of any Secured Hedging Agreement and/or any Secured
Commodity Hedging Agreement, Cash Management Obligations in respect of Secured
Cash Management Agreements and contingent indemnification obligations in respect
of which a claim has not yet been made), (ii) upon the sale or other disposition
of such Collateral (including as part of or in connection with any other sale or
other disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such sale or other disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination (in
accordance with the terms of this Agreement) or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Subsidiary Guarantor, upon
the release of such Subsidiary Guarantor from its obligations under the
Guarantee (in accordance with the following sentence) and (vi) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Collateral
Documents. Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that the
Subsidiary Guarantors shall be released from the Guarantee upon consummation of
any transaction resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary. The Lenders hereby authorize the Administrative Agent and the

 

#4812-2844-92899582-0297

-215-



--------------------------------------------------------------------------------

Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Subsidiary Guarantor or Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender.

13.2. Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile or other electronic transmission). All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:if to US Holdings, the
Borrower, the Administrative Agent, the Posting Agent, the Posting Calculation
Agent, the Collateral Agent, the Revolving Letter of Credit Issuer, the Deposit
Letter of Credit Issuer or the Swingline Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to US Holdings, the
Borrower, the Administrative Agent, the Posting Agent, the Collateral Agent, the
Revolving Letter of Credit Issuer, the Deposit Letter of Credit Issuer and the
Swingline Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent, the Posting Agent or the Lenders pursuant to Sections 2.3,
2.6, 2.9, 4.2 and 5.1 shall not be effective until received.

13.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Posting Agent, the
Collateral Agent or any Lender, any right, remedy, power or privilege hereunder
or under the other Credit Documents shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

13.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans or Posting Advances hereunder.

13.5. Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Agents and the Letter of Credit Issuers for all their reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution and delivery of, and any amendment,
supplement or modification to, this Agreement and the other Credit Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable and

 

#4812-2844-92899582-0297

-216-



--------------------------------------------------------------------------------

documented fees, disbursements and other charges of Cahill Gordon & Reindel
LLPMilbank, Tweed, Hadley & McCloy LLP, Haynes and Boone, LLP, and Morrison &
Foerster LLP, and one counsel in each relevant local jurisdiction, (b) to pay or
reimburse each Agent and the Letter of Credit Issuers for all their respective
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable and documented fees, disbursements and other charges of one firm
of counsel, and, if necessary, one firm of regulatory counsel and/or one firm of
local counsel in each appropriate jurisdiction, in each case to the Agents and
the Letter of Credit Issuers (and, in the case of an actual or perceived
conflict of interest where the Person affected by such conflict informs the
Borrower of such conflict and thereafter, after receipt of the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), retains
its own counsel, of another firm of counsel for such affected Person), (c) to
pay, indemnify, and hold harmless each Lender, the Letter of Credit Issuers and
each Agent from, any and all recording and filing fees and (d) to pay,
indemnify, and hold harmless each Lender, the Letter of Credit Issuers and each
Agent and their respective Affiliates, directors, officers, partners, employees
and agents from and against any and all other liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever, including reasonable and
documented fees, disbursements and other charges of one firm of primary counsel
and, if necessary, one firm of regulatory counsel and/or one firm of local
counsel in each appropriate jurisdiction, in each case, to all indemnified
Persons (and, in the case of an actual or perceived conflict of interest where
the Person affected by such conflict informs the Borrower of such conflict and
thereafter, after receipt of the consent of the Borrower (which consent shall
not be unreasonably withheld or delayed), retains its own counsel, of another
firm of counsel for such affected Person), related to the Transactions
(including the Merger) or, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including, any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law
(other than by such indemnified person or any of its Related Parties (other than
trustees and advisors)) or to any actual or alleged presence, release or
threatened release into the environment of Hazardous Materials attributable to
the operations of US Holdings, the Borrower, any of the Borrower’s Subsidiaries
or any of the Real Estate (all the foregoing in this clause (d), collectively,
the “indemnified liabilities”) (SUBJECT TO THE PROVISO BELOW, WHETHER OR NOT
CAUSED BY OR ARISING IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE ORDINARY NEGLIGENCE OF THE INDEMNIFIED PARTY); provided that the
Borrower shall have no obligation hereunder to any Agent, any Letter of Credit
Issuer or any Lender or any of their respective Related Parties with respect to
indemnified liabilities to the extent it has been determined by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnified Party or any of its Related Parties (other than trustees and
advisors), (B) a breach of the obligations of such Indemnified Party or any of
its Related Parties (other than trustees and advisors) under the Credit
Documents or (C) disputes not involving an act or omission of US Holdings, the
Borrower or any other Credit Party or any of their respective Affiliates and
that is brought by an Indemnified Party against any other Indemnified Party. All
amounts payable under this Section 13.5 shall be paid within ten Business Days
of receipt by the Borrower of an invoice relating thereto setting forth such
expense in reasonable detail. The agreements in this Section 13.5 shall survive
repayment of the Loans, Posting Advances and all other amounts payable
hereunder.

No Credit Party nor any Indemnified Party shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(except, in the case of the Borrower’s obligation hereunder to indemnify and
hold harmless the Indemnified Parties, to the extent any Indemnified Party is
found liable for special, punitive, indirect or consequential damages to a third
party). No Indemnified Party shall be liable for any damages arising from the
use by unintended

 

#4812-2844-92899582-0297

-217-



--------------------------------------------------------------------------------

recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent that such damages have
resulted from the willful misconduct, bad faith or gross negligence of any
Indemnified Party or any of its Related Parties (as determined by a final
non-appealable judgment of a court of competent jurisdiction).

13.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, neither US Holdings nor the Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent, the Posting Agent and each Lender (and any
attempted assignment or transfer by US Holdings or the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of a
Letter of Credit Issuer that issues any Letter of Credit), Participants (to the
extent provided in clause (c) of this Section 13.6), to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Posting Agent, the Collateral Agent, the Letter of Credit Issuers and the
Lenders and each other Person entitled to indemnification under Section 13.5
and, to the extent expressly contemplated by Section 13.20, the Oncor
Subsidiaries) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments (including any Existing Revolving Credit Commitments or Extended
Revolving Credit Commitments), Posting Advances and the Loans (including
participations in Revolving L/C Obligations or Swingline Loans) at the time
owing to it) with the prior written consent (such consent not be unreasonably
withheld or delayed; it being understood that, without limitation, the Borrower
shall have the right to withhold or delay its consent to any assignment if in
order for such assignment to comply with Applicable Law, the Borrower would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority and, in the case of any assignment under the Posting
Facility, the Assignee shall have, at the date of assignment, a corporate credit
rating of less than A- from S&P) of:

(A) the Borrower (which consent shall not be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for an assignment
(1) to a Lender, an Affiliate of a Lender (other than in respect of an
assignment of a Revolving Credit Commitment and Revolving Credit Loans), an
Affiliate of a Lender (other than in respect of an assignment of a Revolving
Credit Commitment and Revolving Credit Loans (except to an Affiliate of such
Revolving Credit Lender having a combined capital and surplus of not less than
the greater of (x) $100,000,000 and (y) an amount equal to twice the amount of
Revolving Credit Commitments to be held by such assignee after giving effect to
such assignment, in which case no such Borrower consent shall be required)
(provided, that, in the case of such an assignment to an Affiliate by any
Posting Lender, the assignee Affiliate shall have the same or greater credit
rating as the assignor, unless such assignor shall have benefited from a
guarantee or other credit support, in which case (x) such assignee Affiliate
shall have the same or greater credit rating as such guarantor or credit support
party or (y) such guarantee or other credit support shall continue in effect
with respect to the obligations and liabilities of such assignee Affiliate) or
an Approved Fund or (2) if an Event of

 

#4812-2844-92899582-0297

-218-



--------------------------------------------------------------------------------

Default under Section 11.1 or Section 11.5(other than in respect of an
assignment of a Revolving Credit Commitment and Revolving Credit Loans) or
(2) if Specified Default has occurred and is continuing with respect to the
Borrower, to any other assignee; and

(B) other than in the case of the Posting Facility, the Administrative Agent
(which consent shall not be unreasonably withheld or delayed), and in the case
of Revolving Credit Commitments or Revolving Credit Loans, the Swingline Lender
or the applicable Revolving Letter of Credit Issuer; provided that no consent of
the Administrative Agent shall be required for any assignment of any Term Loan,
Deposit L/C Loan, Incremental or Deposit L/C Loan to a Lender, an Affiliate of a
Lender or an Approved Fund.

(C) in the case of the Posting Facility, the Posting Agent (which consent shall
not be unreasonably withheld or delayed); provided that no consent of the
Posting Agent shall be required for any assignment of any Posting Advance or
Posting Commitment to a Lender, an Affiliate of a Lender or an Approved Fund.

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

(ii) Assignments shall be subject to the following additional conditions:

(A) except (i) in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, Posting Advances or Loans of any Class,
(ii) an assignment to a Federal Reserve Bank or (iii) in connection with the
initial syndication of the Commitments, Loans or Posting Advances, the amount of
the Commitment, Posting Advances or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or the
Posting Agent, as applicable), shall not be less than, in the case of Loans and
Commitments other than under the Posting Facility, $5,000,000 and increments of
$1,000,000 in excess thereof and, in the case of Posting Commitments, 0.05% of
the Posting Commitments or, if the amount of the Posting Commitment of the
assigning Lender is less than 0.05% of the Posting Commitments, the aggregate
amount of such Lender’s Posting Commitment (provided that any assignment of a
Posting Commitment shall be of a constant, and not a varying percentage of all
the assigning Lender’s rights and obligations under this Agreement) unless each
of the Borrower and the Administrative Agent, other than in connection with the
Posting Facility, and the Posting Agent, in connection with the Posting
Facility, in each case otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event ofa Specified Default under Section 11.1 or
Section 11.5 has occurred and is continuing with respect to US Holdings or the
Borrower; provided, further, that contemporaneous assignments to a single
assignee made by Affiliates of Lenders and related Approved Funds shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments, Posting Advances or Loans;

(C) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the

 

#4812-2844-92899582-0297

-219-



--------------------------------------------------------------------------------

amount of $3,500; provided that the Administrative Agent or the Posting Agent,
as applicable. may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent or the Posting Agent, as applicable, an administrative
questionnaire in a form approved by the Administrative Agent (the
“Administrative Questionnaire”).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans, Posting Advances and any payment made by any Letter of
Credit Issuer under any Letter of Credit owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Further, each Register shall
contain the name and address of the Administrative Agent and the lending office
through which each such Person acts under this Agreement. The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Posting Agent, the Collateral Agent, the Letter of Credit Issuers and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by US Holdings, the Borrower, the Collateral Agent, the Posting
Agent, the Letter of Credit Issuers and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of US Holdings, the Borrower, the
Administrative Agent, the Posting Agent, any Letter of Credit Issuer or the
Swingline Lender, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
(including any Existing Revolving Credit Commitments or Extended Revolving
Credit Commitments), Posting Advances and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) US Holdings, the Borrower, the
Administrative Agent, the Posting Agent, the Letter of Credit Issuers and the
other Lenders shall continue to deal solely and

 

#4812-2844-92899582-0297

-220-



--------------------------------------------------------------------------------

directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any consent,
amendment, modification, supplement or waiver described in clauses (i) or
(vii) of the second proviso of the first paragraph of Section 13.1 that affects
such Participant. Subject to clause (c)(ii) of this Section 13.6, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.10,
2.11 and 5.4 to the same extent as if it were a Lender, and provided that such
Participant agrees to be subject to the requirements of those Sections as though
it were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 13.6 To the extent permitted by Applicable Law, each
Participant also shall be entitled to the benefits of Section 13.8(b) as though
it were a Lender; provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, or 5.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld or
delayed).

(ii) Each Lender that sells a participation shall, acting for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts of each participant’s
interest in the Loans or Posting Advances (or other rights or obligations) held
by it (the “Participant Register”). The entries in the Participant Register
shall be conclusive, and such lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such Loan, Posting Advance
or other obligation hereunder as the owner thereof for all purposes of this
Agreement notwithstanding any notice to the contrary. Any such Participant
Register shall be available for inspection by the Administrative Agent, the
Posting Agent and the Borrower at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may, without the consent of US Holdings, the Borrower, the
Administrative Agent or the Posting Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 13.6 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. In order to facilitate such pledge or assignment or
for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after any Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
K-1,1-A, K-1-B, K-2-A, K-2-B, K-2-C, K-3-A or K-4,3-B, evidencing the 2013
Revolving Credit Loans and Swingline Loans, Initial Tranche B-1 Term Loans,
Initial Tranche B-2 Term Loans, Initial Tranche B-3 Term Loans, Delayed Draw
Term Loans and, 2016 Revolving Credit Loans, 2014 Term Loans, 2017 Term Loans,
2014 Deposit L/C Loans and 2017 Deposit L/C Loans, respectively, owing to such
Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”), any prospective Transferee and any prospective direct or indirect
contractual counterparties to any swap or derivative transactions to be entered
into in connection with or relating to Loans or Posting Advances made hereunder
any and all financial information in such Lender’s possession concerning the
Borrower and its Affiliates that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates pursuant to this Agreement or

 

#4812-2844-92899582-0297

-221-



--------------------------------------------------------------------------------

that has been delivered to such Lender by or on behalf of the Borrower and its
Affiliates in connection with such Lender’s credit evaluation of the Borrower
and its Affiliates prior to becoming a party to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, (x) no SPV shall be entitled to any greater rights
under Sections 2.10, 2.11, and 5.4 than its Granting Lender would have been
entitled to absent the use of such SPV and (y) each SPV agrees to be subject to
the requirements of Sections 2.10, 2.11, and 5.4 as though it were a Lender and
has acquired its interest by assignment pursuant to clause (b) of this
Section 13.6.

(h) Contribution and Cancellation. Upon any contribution of Term Loans or
Deposit L/C Loans to the Borrower or any Restricted Subsidiary (including
pursuant to a Permitted Debt Exchange), (A) the aggregate principal amount
(calculated on the face amount thereof) of such Loans shall automatically be
cancelled and retired by the Borrower on the date of the contribution thereof
(and, if requested by the Administrative Agent, any applicable contributing
Lender shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in such Loans to the Borrower for immediate cancellation)
and (B) the Administrative Agent shall record such cancellation and retirement
in the Register.

 

#4812-2844-92899582-0297

-222-



--------------------------------------------------------------------------------

13.7. Replacements of Lenders under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (b) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution; provided that (i) such replacement does not conflict with any
Applicable Law, (ii) no Event ofSpecified Default under Section 11.1 or 11.5
shall have occurred and be continuing at the time of such replacement, (iii) the
Borrower shall repay (or the replacement bank or institution shall purchase, at
par) all Loans, Posting Advances and other amounts (other than any disputed
amounts), pursuant to Section 2.10, 2.11, 3.5 or 5.4, as the case may be) owing
to such replaced Lender prior to the date of replacement, (iv) the replacement
bank or institution, if not already a Lender, and the terms and conditions of
such replacement, shall be reasonably satisfactory to the Administrative Agent
(or, in the case of any Posting Lender, the Posting Agent), (v) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent, the Posting Agent or any other Lender shall have
against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, modification, supplement, waiver, discharge or
termination that pursuant to the terms of Section 13.1 requires the consent of
all of the Lenders or all Lenders affected and with respect to which the
Required Lenders (or the Required Posting Lenders, as applicable) shall have
granted their consent, then provided no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans, Posting Advances and its Commitments hereunder to
one or more assignees reasonably acceptable to the Administrative Agent or, with
respect to the Posting Facility, the Posting Agent; provided that: (a) all
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment, the Borrower, Administrative Agent, the Posting Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6.

13.8. Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans or Posting Advances, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans or Posting Advances, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan or Posting Advance, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

 

#4812-2844-92899582-0297

-223-



--------------------------------------------------------------------------------

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Applicable Law,
each Lender shall have the right, without prior notice to US Holdings, the
Borrower, any such notice being expressly waived by US Holdings, the Borrower to
the extent permitted by Applicable Law, upon any amount becoming due and payable
by the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

13.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.Severability. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13.11. INTEGRATION. THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT OF PARENT, US HOLDINGS, THE BORROWER, THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE POSTING AGENT, THE LETTER OF
CREDIT ISSUERS AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
(1) THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY US
HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT, THE POSTING AGENT, THE
COLLATERAL AGENT, THE LETTER OF CREDIT ISSUERS OR ANY LENDER RELATIVE TO SUBJECT
MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER
CREDIT DOCUMENTS, (2) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND (3) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES; PROVIDED THAT THE SYNDICATION PROVISIONS AND THE BORROWER’S AND
PARENT’S CONFIDENTIALITY OBLIGATIONS IN THE COMMITMENT LETTER SHALL REMAIN IN
FULL FORCE AND EFFECT. IT IS SPECIFICALLY AGREED THAT THE PROVISION OF THE
CREDIT FACILITIES HEREUNDER BY THE LENDERS SUPERSEDES AND IS IN SATISFACTION OF
THE OBLIGATIONS OF THE AGENTS (AS DEFINED IN THE COMMITMENT LETTER) TO PROVIDE
THE COMMITMENTS SET FORTH IN EXHIBIT B OF THE COMMITMENT LETTER.

13.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

#4812-2844-92899582-0297

-224-



--------------------------------------------------------------------------------

13.13. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent and the Posting Agent shall have been notified pursuant to
Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e) subject to the last paragraph of Section 13.5, waives, to the maximum extent
not prohibited by Applicable Law, any right it may have to claim or recover in
any legal action or proceeding referred to in this Section 13.13 any special,
exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Applicable Law.

13.14. Acknowledgments. Each of US Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between US Holdings and the Borrower,
on the one hand, and the Administrative Agent, the Posting Agent, the Letter of
Credit Issuer, the Lenders and the other Agents on the other hand, and US
Holdings, the Borrower and the other Credit Parties are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated hereby and by the other Credit Documents
(including any amendment, waiver or other modification hereof or thereof);
(ii) in connection with the process leading to such transaction, each of the
Administrative Agent, the Posting Agent and the other Agents, is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary for any of US Holdings, the Borrower, any other Credit Parties or any
of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent, the Posting Agent nor any
other Agent has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of US Holdings, the Borrower or any other Credit Party
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent, the Posting Agent or any other Agent has advised or is
currently advising US Holdings, the

 

#4812-2844-92899582-0297

-225-



--------------------------------------------------------------------------------

Borrower, the other Credit Parties or their respective Affiliates on other
matters) and neither the Administrative Agent, the Posting Agent or other Agent
has any obligation to US Holdings, the Borrower, the other Credit Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent, the Posting Agent, each other Agent
and each Affiliate of the foregoing may be engaged in a broad range of
transactions that involve interests that differ from those of US Holdings, the
Borrower and their respective Affiliates, and neither the Administrative Agent,
the Posting Agent nor any other Agent has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent, the Posting Agent nor any other Agent has
provided and none will provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Credit Document)
and US Holdings and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. US Holdings
and the Borrower agree not to claim that the Administrative Agent, the Posting
Agent or any other Agent has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to US Holdings, the Borrower or any
other Affiliates, in connection with the transactions contemplated hereby or the
process leading hereto.

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among US Holdings and the Borrower, on the one hand, and any Lender,
on the other hand.

13.15. WAIVERS OF JURY TRIAL. US HOLDINGS, THE BORROWER, EACH AGENT AND EACH
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

13.16. Confidentiality. The Administrative Agent, the Posting Agent, each Letter
of Credit Issuer, each other Agent and each Lender shall hold all non-public
information furnished by or on behalf of US Holdings, the Borrower or any
Subsidiary of the Borrower in connection with such Lender’s evaluation of
whether to become a Lender hereunder or obtained by such Lender, the
Administrative Agent, the Posting Agent, Letter of Credit Issuer or such other
Agent pursuant to the requirements of this Agreement or in connection with any
amendment, supplement, modification or waiver or proposed amendment, supplement,
modification or waiver hereto (including any Extension Amendment) or the other
Credit Documents (“Confidential Information”), confidential in accordance with
its customary procedure for handling confidential information of this nature and
(in the case of a Lender that is a bank) in accordance with safe and sound
banking practices and in any event may make disclosure as required or requested
by any governmental, regulatory or self-regulatory agency or representative
thereof or pursuant to legal process or Applicable Law or (a) to such Lender’s
or the Administrative Agent’s or such Posting Agent’s or such Letter of Credit
Issuer’s or such other Agent’s attorneys, professional advisors, independent
auditors, trustees or Affiliates, (b) to an investor or prospective investor in
a Securitization that agrees its access to information regarding the Credit
Parties, the Loans, Posting Advances and the Credit Documents is solely for
purposes of evaluating an investment in a Securitization and who agrees to treat
such information as confidential, (c) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a Securitization and who agrees to treat such information as confidential and
(d) to a nationally recognized ratings agency that requires access to
information regarding the Credit Parties, the Loans, Posting Advances and Credit
Documents in connection with ratings issued with respect to a Securitization;
provided that unless specifically prohibited by Applicable Law or court order,
each Lender, the Administrative Agent, the Posting Agent, each Letter of Credit
Issuer and each other Agent shall use commercially reasonable efforts to notify
the Borrower of any request made to such Lender, the Administrative Agent, the
Posting Agent, such Letter of Credit Issuer or

 

#4812-2844-92899582-0297

-226-



--------------------------------------------------------------------------------

such other Agent, as applicable, by any governmental, regulatory or
self-regulatory agency or representative thereof (other than any such request in
connection with a routine examination of such Lender by such governmental
regulatory or self-regulatory agency) for disclosure of any such non-public
information prior to disclosure of such information; and provided further that
in no event shall any Lender, the Administrative Agent, the Posting Agent, any
Letter of Credit Issuer or any other Agent be obligated or required to return
any materials furnished by US Holdings, the Borrower or any Subsidiary of the
Borrower. Each Lender, the Administrative Agent, the Posting Agent, each other
Letter of Credit Issuer and each other Agent agrees that it will not provide to
prospective Transferees or to any pledgee referred to in Section 13.6 or to
prospective direct or indirect contractual counterparties to any swap or
derivative transactions to be entered into in connection with or relating to
Loans or Posting Advances made hereunder any of the Confidential Information
unless such Person is advised of and agrees to be bound by the provisions of
this Section 13.16 or confidentiality provisions at least as restrictive as
those set forth in this Section 13.16.

13.17. Direct Website Communications.

(a) US Holdings and the Borrower may, at their option, provide to the
Administrative Agent any information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent at oploanswebadmin@citigroup.com; provided that:
(i) upon written request by the Administrative Agent, US Holdings or the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) US
Holdings or the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. Nothing in this Section 13.17 shall prejudice the right of US
Holdings, the Borrower, the Administrative Agent, any other Agent or any Lender
to give any notice or other communication pursuant to any Credit Document in any
other manner specified in such Credit Document.

(b) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

(c) US Holdings and the Borrower further agree that the Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially

 

#4812-2844-92899582-0297

-227-



--------------------------------------------------------------------------------

similar electronic transmission system (the “Platform”), so long as the access
to such Platform is limited (i) to the Agents, the Letter of Credit Issuers, the
Lenders or any bonafide potential Transferee and (ii) remains subject the
confidentiality requirements set forth in Section 13.16.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. In no event shall any Agent or their Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to US Holdings, the Borrower, any Lender, any Letter of Credit Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of US Holdings’, the
Borrower’s or any Agent’s transmission of Communications through the internet,
except to the extent the liability of any Agent Party resulted from such Agent
Party’s (or any of its Related Parties’ (other than trustees or advisors)) gross
negligence, bad faith or willful misconduct or material breach of the Credit
Documents (as determined in a final non-appealable judgment of a court of
competent jurisdiction).

(e) The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to US Holdings, the Borrower, the Subsidiaries of the
Borrower or their securities) and, if documents or notices required to be
delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that US Holdings or the Borrower
has indicated contains only publicly available information with respect to US
Holdings, the Borrower and the Subsidiaries of the Borrower and their securities
may be posted on that portion of the Platform designated for such public-side
Lenders. If US Holdings or the Borrower has not indicated whether a document or
notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to US Holdings, the Borrower, the Subsidiaries of the
Borrower and their securities. Notwithstanding the foregoing, US Holdings and
the Borrower shall use commercially reasonable efforts to indicate whether any
document or notice contains only publicly available information.

13.18. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

13.19. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

 

#4812-2844-92899582-0297

-228-



--------------------------------------------------------------------------------

13.20. Separateness. (a) The Secured Parties hereby acknowledge (i) the legal
separateness of US Holdings, the Borrower and the Subsidiaries of the Borrower
from the Oncor Subsidiaries, (ii) that the lenders under the Oncor Credit
Facility and the noteholders under the Existing Oncor Notes and under the
transition bonds have likely advanced funds thereunder in reliance upon the
separateness of the Oncor Subsidiaries from US Holdings, the Borrower and the
Subsidiaries of the Borrower, (iii) that the Oncor Subsidiaries have assets and
liabilities that are separate from those of US Holdings, the Borrower and the
Subsidiaries of the Borrower, (iv) that the Obligations are obligations and
liabilities of the Borrower and the other Credit Parties only, and are not the
obligations or liabilities of any of the Oncor Subsidiaries, (v) that the
Secured Parties shall look solely to the Borrower and the Guarantors and such
Persons’ assets, and not to any assets, or to the pledge of any assets, owned by
any of the Oncor Subsidiaries, for the repayment of any amounts payable pursuant
to this Agreement and for satisfaction of any other Obligations and (vi) that
none of the Oncor Subsidiaries shall be personally liable to the Secured Parties
for any amounts payable, or any other Obligation, under the Credit Documents.

(b) The Secured Parties hereby acknowledge and agree that the Secured Parties
shall not (i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against any of the Oncor Subsidiaries, or against any of the Oncor
Subsidiaries’ assets. The Secured Parties further acknowledge and agree that
each of the Oncor Subsidiaries is a third party beneficiary of the forgoing
covenant and shall have the right to specifically enforce such covenant in any
proceeding at law or in equity.

SECTION 14. Posting Facility.

14.1. [Reserved].

14.2. Computation of MTM Exposure.

(a) By no later than 9:00 p.m. (New York time) on each Business Day (unless it
has been prevented from doing so due to a technical delay or failure (which
shall not include a delay or failure that could have been reasonably avoided or
for which alternative provision could reasonably have been made) or as a result
of a Market Disruption Event), the Posting Calculation Agent shall determine the
MTM Exposure as of the close of business on such Business Day. Promptly after
making such determination, it shall advise the Posting Agent and the Borrower of
that determination in a form substantially similar to Exhibit P (each, a “Daily
Notice”) (which Daily Notice shall be provided via email to the addresses of the
Borrower and the Posting Agent set forth on Schedule 13.2). If a Market
Disruption Event has occurred, then the Posting Calculation Agent shall, as
promptly as reasonably practicable, determine the MTM Exposure in accordance
with the Disruption Fallbacks and any other relevant provisions of the Commodity
Definitions. If such determination is prevented due to a technical delay or
failure described above, the Posting Calculation Agent shall make such
determination as promptly as reasonably practicable after such matter is
remedied.

(b) After 5:00 p.m. (New York time), on any Business Day, the Posting
Calculation Agent shall endeavor, in a commercially reasonable manner, to
estimate (based on such factors and information as it deems reasonably relevant
and are then available to it) the MTM Exposure for such Business Day (the
“Estimated MTM Exposure”) and provide the same to the Borrower and the Posting
Agent (via email to the addresses of the Borrower and the Posting Agent set
forth on Schedule 13.2);

 

#4812-2844-92899582-0297

-229-



--------------------------------------------------------------------------------

provided that (i) the Posting Calculation Agent shall not be required to provide
such Estimated MTM Exposure within any specified time period, (ii) the Borrower
acknowledges that the Estimated MTM Exposure for any Business Day may differ
significantly from the actual MTM Exposure determined by the Posting Calculation
Agent for that Business Day pursuant to clause (a) above (the “Actual MTM
Exposure”), (iii) that any difference between the Estimated MTM Exposure and the
Actual MTM Exposure for any Business Day shall in no way limit or diminish the
obligations of the Borrower, the Posting Agent, the Posting Lenders or the
Posting Calculation Agent hereunder, which shall be based on the Actual MTM
Exposure, (iv) the Borrower shall be solely responsible for whether and the
extent to which it makes use of any Estimated MTM Exposure it receives and shall
have no claim of any nature against the Posting Calculation Agent, the Posting
Agent or any Lender as a result of or based on its use of such Estimated MTM
Exposure or any difference between the Estimated MTM Exposure and the Actual MTM
Exposure for any Business Day and (v) that the Posting Calculation Agent shall
not be required, and shall have no obligation, to provide any backup data or
other information supporting or reconciling any differences between an Estimate
MTM Exposure and an Actual MTM Exposure.

(c) Without limiting clauses (a) and (b) above, the Borrower acknowledges that
each Daily Notice and each Estimated MTM Exposure provided by the Posting
Calculation Agent shall include, and be subject to, the Posting Calculation
Agent’s standard disclaimer relating to mark-to-market calculations, a copy of
which is set forth in Exhibit O hereto.

14.3. Computation of Posting Advance Amounts or Posting Repayment Amounts.

(a) The Posting Calculation Agent shall calculate the MTM Exposure as of the
close of business on the Business Day immediately preceding the Closing Date
(the “Closing Date MTM Exposure”) and shall provide the same to the Borrower in
writing no later than 9:00 p.m. (New York time) on the day preceding the Closing
Date. The amount of the Posting Advance to be made on the Closing Date shall
equal the Closing Date MTM Exposure (the “Initial Posting Advance Amount”).

(b) On each Computation Date, the Posting Calculation Agent shall determine the
amount by which the MTM Exposure for that Computation Date is greater than or
less than the Aggregate Posting Advances Outstanding as of that Computation
Date. If such MTM Exposure exceeds such Aggregate Posting Advances Outstanding,
then such excess (rounded up or down to the nearest integral multiple of
$100,000) shall be the “Posting Advance Amount” for that Computation Date and
the related Posting Advance Date. If such Aggregate Posting Advances Outstanding
exceed such MTM Exposure, then such excess (rounded up or down to the nearest
integral multiple of $100,000) shall be the “Posting Repayment Amount” for that
Computation Date and the related Posting Repayment Date.

(c) By no later than 9:00 p.m. (New York time), on each Computation Date (unless
it has been prevented from doing so due to a technical delay or failure (which
shall not include a delay or failure that could have been reasonably avoided or
for which alternative provision could reasonably have been made) or as a result
of a Market Disruption Event), the Posting Calculation Agent shall notify the
Posting Agent and the Borrower of the Posting Advance Amount or Posting
Repayment Amount (as applicable) for such Computation Date, which shall be
included in, if applicable, the Daily Notice for that date (and may be provided
via email to the addresses of the Borrower and the Posting Agent set forth on
Schedule 13.2).

(d) If the Daily Notice for any Computation Date specifies a Posting Repayment
Amount, then by no later than 10:00 a.m. (New York time) on the first Business
Day after such Daily Notice has been given, the Borrower may advise the Posting
Agent that it has elected to repay such Posting Repayment Amount on the first
Business Day following such Computation Date and such Posting Repayment Amount
shall be due on such date.

 

#4812-2844-92899582-0297

-230-



--------------------------------------------------------------------------------

14.4. Posting Advances Amounts.

(a) Subject to the terms and conditions herein set forth, each Posting Lender,
severally, and not jointly, agrees to make a Posting Advance in Dollars on the
Closing Date to the Borrower in an amount equal to such Posting Lender’s Posting
Percentage (based on its Posting Commitment) of the Initial Posting Advance
Amount.

(b) Subject to the terms and conditions herein set forth, each Posting Lender,
severally, and not jointly, agrees to make a Posting Advance in Dollars on each
Posting Advance Date (other than the Closing Date) to the Borrower in an amount
equal to such Posting Lender’s Posting Percentage of the Posting Advance Amount
for that Posting Advance Date.

(c) No later than 2:00 p.m. (New York time) on each Posting Advance Date, each
Posting Lender will make available its Posting Percentage of each Borrowing of
Posting Advances to be made on such date in the manner provided below; provided,
further, that on the Closing Date, such funds may be made available at such
earlier time as may be agreed among the Posting Lenders, the Borrower and the
Posting Agent.

(d) Each Posting Lender shall make available all amounts it is to make available
to the Borrower under any Borrowing of Posting Advances for its applicable
Commitments in immediately available funds pursuant to the Payment Instructions
(subject to any alternative Payment Instructions or netting and/or settlement
agreements as in effect from time to time), to the Posting Agent, and the
Posting Agent will apply such amounts in accordance with the Payment
Instructions. Unless the Posting Agent shall have been notified by any Posting
Lender prior to the date of any such Borrowing of such Posting Advances that
such Lender does not intend to make available to the Posting Agent such Lender’s
portion of the Borrowing of such Posting Advances to be made on such date, the
Posting Agent may assume that such Lender has made such amount available to the
Posting Agent on such date of such Borrowing, and the Posting Agent, in reliance
upon such assumption, may (in its sole discretion and without any obligation to
do so) make available to the Borrower on such date a corresponding amount. If
such corresponding amount is not in fact made available to the Posting Agent by
such Lender and the Posting Agent has made available such amount to the
Borrower, the Posting Agent shall be entitled to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Posting Agent’s demand therefor the Posting Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Posting Agent in Dollars. The Posting Agent shall
also be entitled to recover from such Lender or the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Posting Agent to the Borrower to the date such
corresponding amount is recovered by the Posting Agent, at a rate per annum
equal to (i) if paid by such Lender, the Overnight Rate or (ii) if paid by the
Borrower, the then-applicable rate of interest or fees, calculated in accordance
with Section 2.8, for the respective Posting Advances. If such Lender shall
repay to the Posting Agent such corresponding amount, such amount shall
constitute such Lender’s portion of such Posting Advance for purposes of this
Agreement.

(e) Nothing in this Section 14.4 shall be deemed to relieve any Posting Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

#4812-2844-92899582-0297

-231-



--------------------------------------------------------------------------------

(f) Each Posting Advance shall be made by the Posting Lenders pro rata in
accordance with their then-applicable Posting Commitments; provided, however,
that the failure of any Lender to make any Posting Advance shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Posting Advance required to be made by such other
Lender).

14.5. Posting Repayment Amounts by the Borrower.

(a) On each Posting Repayment Date, the Borrower shall repay to the Posting
Agent, for the benefit of the Posting Lenders an amount equal to the Posting
Repayment Amount for that Posting Repayment Date; provided, however, that at any
time that the Posting Lender and the Dealer are not Affiliates, the Borrower
shall not be required to repay any Posting Repayment Amount to any Posting
Lender while such Posting Lender is a Defaulting Lender until the earlier of
(i) the 60th day following the date such Posting Repayment Amount is due and
(ii) two Business Days following the date upon which such Posting Lender ceases
to be a Defaulting Lender.

(b) On the Posting Facility Maturity Date, the Borrower shall repay to the
Lenders the Aggregate Posting Advances Outstanding.

14.6. Payment Instructions; Netting and/or Settlement Agreements.

(a) From time to time, the Borrower may establish with the Posting Agent Payment
Instructions regarding the making of Posting Advances hereunder. So long as any
such Payment Instruction remains in effect, the terms thereof shall supersede
any conflicting terms set forth herein.

(b) From time to time, the Borrower may request that the Posting Agent, on
behalf of the Posting Lenders, enter into netting and/or settlement agreements
with the Dealer in order to facilitate the timely payment of amounts payable to
or from the Lenders hereunder and to or from the Dealer. So long as any such
payment netting and/or settlement arrangement remains in effect, the terms
thereof shall supersede any conflicting terms set forth herein.

14.7. Deemed Transactions.

(a) The “Deemed Transactions” shall consist of a portfolio of hypothetical
over-the-counter fixed-for-floating swap transactions under which the Borrower
(and its Restricted Subsidiaries) are, on a net volume basis, the “floating
price” payor (or has an equivalent position) and which have the net volumes and
fixed prices and relate to the delivery periods in Columns I, II, III and IV of
Schedule 1.1(e).

(b) The volumes subject to the Deemed Transactions may, from time to time, be
subject to adjustment as follows:

(i) with respect to the monthly volumes referenced in Column III of Schedule
1.1(e) hereto, the Borrower may:

(A) without any additional fee, (x) increase the volumes in earlier periods if
it simultaneously and permanently decreases by the same amount the volumes in
later periods or (y) decrease the volume in any period without increasing the
volume in any other period, and

 

#4812-2844-92899582-0297

-232-



--------------------------------------------------------------------------------

(B) decrease volumes in earlier periods and simultaneously and permanently
increases by the same amount the volumes in the later periods; provided that,
prior to the effectiveness of any such simultaneous decrease in earlier volumes
and increases in later volumes, the Borrower shall have paid to the Posting Lead
Arranger and Bookrunner the Ad Hoc Adjustment Maintenance Fee (as defined in the
Posting Facility Fee Letter) in respect of such change; and

(ii) with respect to the monthly volumes referenced in Column II of Schedule
1.1(e), the Borrower may reduce such volumes on a pro rata basis across all
periods, so long as the Borrower pays to the Posting Lead Arranger and
Bookrunner, the Partial Termination Maintenance Fee (as defined in the Posting
Facility Fee Letter) for the volumes so reduced accrued through the date of such
reduction; provided that, the Borrower may make no more than six volume
adjustments in any consecutive 12 month period and no more than one volume
adjustment during any period of 30 consecutive days.

14.8. Evidence of Indebtedness.

(a) Each Posting Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness to such Lender resulting from
each Posting Advance made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(b) The Posting Agent shall maintain accounts in which it will record (i) the
amount and date of each Posting Advance made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Posting Lender hereunder and (iii) the amount of any sum
received by the Posting Agent hereunder from the Borrower and each Lender’s
share thereof.

(c) The entries made in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by Applicable Law, be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Posting Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Posting Advances Outstanding in
accordance with their terms.

14.9. Termination and Reduction of Posting Commitments.

(a) The Posting Commitments shall terminate automatically at 5:00 p.m. (New York
time) on the Posting Facility Maturity Date.

(b) Subject to clause (c) below, upon at least ten Business Days’ prior
irrevocable written notice to the Posting Agent, the Borrower may at the end of
any calendar month, in whole permanently terminate the Posting Commitments. The
Posting Agent shall advise the Posting Lenders of any notice given pursuant to
this clause (b).

(c) If the Posting Commitments terminate in whole prior to December 31, 2012 for
any reason other than as a result of a Lender Default, the Borrower shall pay to
the Posting Lead Arranger and Bookrunner, the Final Termination Maintenance Fee
(as defined in the Posting Facility Fee Letter).

 

#4812-2844-92899582-0297

-233-



--------------------------------------------------------------------------------

(d) The Borrower shall pay to the Facility Lead Arranger and Bookrunner on the
date of the termination of the Posting Commitments, any Maintenance Fees accrued
through the date of such termination.

14.10. Pro Rata Treatment. Each Posting Advance shall be allocated pro rata
among the Lenders in accordance with their respective Posting Commitments (or,
if such Posting Commitments shall have expired or been terminated, in accordance
with the respective principal amounts of their Posting Advances Outstanding).
Each repayment of any Posting Advance and each payment of interest on the
Posting Advances shall be allocated pro rata among the Lenders in accordance
with their respective Posting Commitments (or, if such Posting Commitments shall
have expired or been terminated, in accordance with the respective principal
amounts of their Posting Advances Outstanding). Each Lender agrees that in
computing such Lender’s portion of any Posting Advance to be made hereunder, the
Posting Agent may, in its discretion, round each Lender’s percentage of such
Posting Advance to the next higher or lower whole dollar amount.

14.11. Trading Acknowledgment. The Borrower hereby acknowledges that, with
respect to Goldman Sachs Credit Partners L.P., (i) one or more of its affiliates
(“Trading Affiliates”) are merchants of crude oil, petroleum products, natural
gas, electricity and other commodities and may, from time to time, be dealing
with prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of such Trading Affiliates’ business that are unrelated
to the Posting Facility and that such dealings and such trading or hedging
strategies may be different from or opposite to those being pursued by, for, or
in connection with, the Posting Facility or by or for any Credit Party or such
Person’s account, (ii) nothing herein or in the Credit Documents shall be
construed to prevent any such Trading Affiliate, or any of its partners,
officers, employees or affiliates, in any way from purchasing, selling or
otherwise trading in crude oil, petroleum products, natural gas or any other
commodity for its or their own account or for the account of others, whether
prior to, simultaneously with or subsequent to the term of the Posting Facility
and (iii) such trading and hedging activities may be in conflict with or have an
adverse effect on the trading or hedging activities of a Credit Party or
transactions to which any Credit Party is a party (including transactions that
may be referenced in the Posting Facility).

 

#4812-2844-92899582-0297

-234-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY By:  

 

  Name:   Title: TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY, as the Borrower
By:  

 

  Name:   Title: CITIBANK, N.A., as Administrative Agent, Collateral Agent,
Swingline Lender, Revolving Lender, Letter of Credit Issuer, Deposit Letter of
Credit Issuer and a Lender By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as a Revolving Letter of Credit
Issuer and a Lender By:  

 

  Name:   Title: GOLDMAN SACHS CREDIT PARTNERS L.P., as Posting Agent and a
Lender By:  

 

  Name:   Title:

 

#4812-2844-92899582-0297

-235-



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

 

  Name:   Title: [MORGAN STANLEY BANK], as a Lender By:  

 

  Name:   Title: [LENDER NAMES], as a Lender By:  

 

  Name:   Title:

 

#4812-2844-92899582-0297

-236-



--------------------------------------------------------------------------------

Annex II

Downstream Note

[See Attached]

 

Annex II to Amendment No. 2



--------------------------------------------------------------------------------

Existing P&I Note

[See Attached]

 

Annex II to Amendment No. 2



--------------------------------------------------------------------------------

Existing SG&A Note

[See Attached]

 

Annex II to Amendment No. 2



--------------------------------------------------------------------------------

Annex III

Excess Cash Flow for the Fiscal Years Ended 2008, 2009 and 2010

[See Attached]

 

Annex III to Amendment No. 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(h)

P&I Note

PROMISSORY NOTE

FOR VALUE RECEIVED, Energy Future Holdings Corp., a Texas corporation,
(collectively with its successors and assigns, the “Maker”) promises to pay, on
demand, to the order of TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY, a Delaware
limited liability company (collectively with its successors and assigns as
holder of this Note, the “Payee”), an amount equal to the principal amount
agreed upon by Maker and Payee from time to time (such amount not to exceed TWO
BILLION DOLLARS ($2,000,000,000) outstanding at any one time) and set forth (as
of the most recent date) on Schedule I attached hereto, together with interest
thereon at the interest rate herein described, and otherwise in strict
accordance with the terms and provisions hereof.

1. Payments. All payments under this Note shall be made in immediately available
funds in lawful money of the United States of America which at the time shall be
legal tender for the payment of all debts, public and private.

2. Interest. Interest shall accrue on the unpaid daily principal balance hereof
on a monthly basis (i.e. from, and including, the first day of such month to,
and including, the last day of such month) at a rate equal to one-month LIBOR
(as reasonably determined by Maker on the first business day of each month) plus
five hundred (500) basis points. Interest shall be calculated on the basis of a
three hundred sixty (360) day year for the actual days elapsed. Unless otherwise
agreed to by Maker and Payee, interest shall be paid on the last calendar day of
each month; provided, however, if such day is not a business day, then such
interest shall be paid, without penalty, on the first business day of the next
succeeding month.

3. Interest Computation. At no time shall the interest rate on indebtedness
evidenced by this Note exceed the maximum lawful rate of interest which may be
contracted for, charged, taken, reserved or received by Payee in accordance with
the applicable laws of the State of Texas (or applicable United States federal
law to the extent that such law permits the Payee to contract for, charge, take,
reserve or receive a greater amount than under Texas law), taking into account
all charges made in connection with the transactions evidenced by this Note
(“Maximum Lawful Rate”).

4. Optional Prepayment. Maker may prepay at any time in whole, or from time to
time in part, at its option, amounts due under this Note without premium or
penalty.

5. Mandatory Prepayment. Maker agrees to repay amounts due under this Note
without premium or penalty as contemplated in, and to the extent required by,
the last two

 

Schedule 1.1(h) to the Credit Agreement



--------------------------------------------------------------------------------

paragraphs of Section 10.6 of that certain Credit Agreement, dated as of
October 10, 2007 (as amended from time to time, the “Credit Agreement”), among
Payee, the several lenders named therein and Citibank N.A., as Administrative
Agent.

6. Default Interest Rate. If the unpaid principal balance of any advance made
hereunder is not paid on demand, such matured unpaid principal balance shall
thereafter bear interest at the Maximum Lawful Rate. After maturity, interest
shall be computed on the basis of a three hundred sixty-five (365) day year.

7. Waivers. MAKER AND ANY ENDORSERS OR GUARANTORS SEVERALLY WAIVE AND RELINQUISH
PRESENTMENT FOR PAYMENT, NOTE OF NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE
OF PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER
NOTICES OR ANY OTHER ACTION.

8. Guarantors. Each of Energy Future Competitive Holdings Company and Energy
Future Intermediate Holding Company LLC (each, a “Guarantor,” and together, the
“Guarantors”) hereby, jointly and severally, fully and unconditionally
guarantees all payment obligations of Maker hereunder. Each Guarantor agrees
that this is a guarantee of payment and not a guarantee of collection. Each
Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Maker, any
right to require a proceeding first against the Maker, protest, notice and all
demands whatsoever and covenants that its guarantee shall not be discharged
except by complete performance of the obligations contained hereunder. If Payee
is required by any court or otherwise to return to the Maker, the Guarantors or
any custodian, trustee, liquidator or other similar official acting in relation
to either the Maker or the Guarantors, any amount paid to the Payee, each
Guarantor agrees that its guarantee, to the extent theretofore discharged, shall
be reinstated in full force and effect. Each Guarantor agrees that it shall not
be entitled to any right of subrogation in relation to the Payee in respect of
any obligations guaranteed hereby until payment in full of all obligations
guaranteed hereby. Each payment to be made by a Guarantor in respect of its
guarantee shall be made without set-off, counterclaim, reduction or diminution
of any kind or nature.

9. Special Covenant. Maker hereby covenants and agrees that the sum of (without
duplication) (A) the aggregate amount of outstanding senior secured indebtedness
(including guarantees) of Maker and any subsidiary of Maker, including Energy
Future Intermediate Holdings Company LLC (“EFIH”), that is secured on a second
priority basis by the equity interests that EFIH owns in Oncor Electric Delivery
Holdings Company LLC or any successor thereto (such indebtedness, “EFIH Second
Priority Debt”) plus (B) the aggregate amount of outstanding Parent Loans (as
such term is defined in the Credit Agreement), shall not exceed, at any time,
the maximum amount of EFIH Second Priority Debt permitted by the EFH 10%
Indenture (as defined in the Credit Agreement), as such indenture is in effect
on the Amendment No. 2 Effective Date (as defined in the Credit Agreement).

10. Set-off. At any time, in addition to any rights and remedies of the Payee
provided by the applicable laws of the State of Texas, Payee shall have the
right, upon prior notice to Maker, upon any amount becoming due and payable by
Maker hereunder to set-off and

 

Schedule 1.1(h) to the Credit Agreement



--------------------------------------------------------------------------------

appropriate and apply against such amount any and all loans or similar
extensions of credit made by Maker to Payee, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Payee to or for the credit or the account of Maker.

11. Usury Savings. It is expressly stipulated and agreed to be the intent of
Maker and Payee at all times to comply strictly with the applicable Texas law
governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note (or applicable United States federal law to the extent
that such law permits the Payee to contract for, charge, take, reserve or
receive a greater amount than under Texas law). If any amount (i) contracted
for, charged, taken, reserved or received pursuant to this Note, or any other
communication or writing between Maker and Payee, (ii) contracted for, charged
or taken, reserved or received by reason of Payee’s demand of payment, or
(iii) Maker will have paid or Payee will have received by reason of a voluntary
prepayment of indebtedness evidenced by this Note, is ever judiciously
interpreted to be usurious, then it is Maker’s and Payee’s express intent that
all amounts charged in excel of the Maximum Lawful Rate shall be automatically
cancelled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Payee shall be credited on the principal balance of
this Note owed by Maker (or if such amounts have been paid in full, refunded to
Maker).

12. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Texas.

13. Authorization. Maker represents and warrants to Payee that its execution and
delivery of this Note and performance of the terms of this Note have been duly
authorized by the board of directors of Maker and that this Note constitutes the
legal, valid, binding and enforceable agreement of Maker.

14. Headings. Headings appearing in this Note are only for convenience of the
parties and shall not be used in interpreting any provisions of this Note.

[remainder of page intentionally left blank]

 

Schedule 1.1(h) to the Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set its hand effective as of
April 7, 2011.

 

ENERGY FUTURE HOLDINGS CORP., as Maker By:  

 

Name:   Anthony Horton Title:   Senior Vice President & Treasurer ENERGY FUTURE
COMPETITIVE HOLDINGS COMPANY, as Guarantor By:  

 

Name:   Anthony Horton Title:   Senior Vice President & Treasurer ENERGY FUTURE
INTERMEDIATE HOLDING COMPANY LLC, as Guarantor By:  

 

Name:   Anthony Horton Title:   Senior Vice President & Treasurer

ACKNOWLEDGED AND AGREED:

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY

 

By:  

 

Name:   Anthony Horton Title:   Senior Vice President & Treasurer

 

Schedule 1.1(h) to the Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1(i)

SG&A Note

PROMISSORY NOTE

FOR VALUE RECEIVED, Energy Future Holdings Corp., a Texas corporation,
(collectively with its successors and assigns, the “Maker”) promises to pay, on
demand, to the order of TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY, a Delaware
limited liability company (collectively with its successors and assigns as
holder of this Note, the “Payee”), an amount equal to $232,753,047.31, together
with interest thereon at the interest rate herein described, and otherwise in
strict accordance with the terms and provisions hereof.

1. Payments. All payments under this Note shall be made in immediately available
funds in lawful money of the United States of America which at the time shall be
legal tender for the payment of all debts, public and private.

2. Interest. Interest shall accrue on the unpaid daily principal balance hereof
on a monthly basis (i.e. from, and including, the first day of such month to,
and including, the last day of such month) at a rate equal to one-month LIBOR
(as reasonably determined by Maker on the first business day of each month) plus
five hundred (500) basis points. Interest shall be calculated on the basis of a
three hundred sixty (360) day year for the actual days elapsed. Unless otherwise
agreed to by Maker and Payee, interest shall be paid on the last calendar day of
each month; provided, however, if such day is not a business day, then such
interest shall be paid, without penalty, on the first business day of the next
succeeding month.

3. Interest Computation. At no time shall the interest rate on indebtedness
evidenced by this Note exceed the maximum lawful rate of interest which may be
contracted for, charged, taken, reserved or received by Payee in accordance with
the applicable laws of the State of Texas (or applicable United States federal
law to the extent that such law permits the Payee to contract for, charge, take,
reserve or receive a greater amount than under Texas law), taking into account
all charges made in connection with the transactions evidenced by this Note
(“Maximum Lawful Rate”).

4. Optional Prepayment. Maker may prepay at any time in whole, or from time to
time in part, at its option, amounts due under this Note without premium or
penalty.

5. Mandatory Prepayment. Maker agrees to repay amounts due under this Note
without premium or penalty as contemplated in, and to the extent required by,
the last two paragraphs of Section 10.6 of that certain Credit Agreement, dated
as of October 10, 2007 (as amended from time to time, the “Credit Agreement”),
among Payee, the several lenders named therein and Citibank N.A., as
Administrative Agent.

 

Schedule 1.1(i) to the Credit Agreement



--------------------------------------------------------------------------------

6. Default Interest Rate. If the unpaid principal balance of any advance made
hereunder is not paid on demand, such matured unpaid principal balance shall
thereafter bear interest at the Maximum Lawful Rate. After maturity, interest
shall be computed on the basis of a three hundred sixty-five (365) day year.

7. Waivers. MAKER AND ANY ENDORSERS OR GUARANTORS SEVERALLY WAIVE AND RELINQUISH
PRESENTMENT FOR PAYMENT, NOTE OF NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE
OF PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER
NOTICES OR ANY OTHER ACTION.

8. Guarantors. Each of Energy Future Competitive Holdings Company and Energy
Future Intermediate Holding Company LLC (each, a “Guarantor,” and together, the
“Guarantors”) hereby, jointly and severally, fully and unconditionally
guarantees all payment obligations of Maker hereunder. Each Guarantor agrees
that this is a guarantee of payment and not a guarantee of collection. Each
Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Maker, any
right to require a proceeding first against the Maker, protest, notice and all
demands whatsoever and covenants that its guarantee shall not be discharged
except by complete performance of the obligations contained hereunder. If Payee
is required by any court or otherwise to return to the Maker, the Guarantors or
any custodian, trustee, liquidator or other similar official acting in relation
to either the Maker or the Guarantors, any amount paid to the Payee, each
Guarantor agrees that its guarantee, to the extent theretofore discharged, shall
be reinstated in full force and effect. Each Guarantor agrees that it shall not
be entitled to any right of subrogation in relation to the Payee in respect of
any obligations guaranteed hereby until payment in full of all obligations
guaranteed hereby. Each payment to be made by a Guarantor in respect of its
guarantee shall be made without set-off, counterclaim, reduction or diminution
of any kind or nature.

9. Special Covenant. Maker hereby covenants and agrees that the sum of (without
duplication) (A) the aggregate amount of outstanding senior secured indebtedness
(including guarantees) of Maker and any subsidiary of Maker, including Energy
Future Intermediate Holdings Company LLC (“EFIH”), that is secured on a second
priority basis by the equity interests that EFIH owns in Oncor Electric Delivery
Holdings Company LLC or any successor thereto (such indebtedness, “EFIH Second
Priority Debt”) plus (B) the aggregate amount of outstanding Parent Loans (as
such term is defined in the Credit Agreement), shall not exceed, at any time,
the maximum amount of EFIH Second Priority Debt permitted by the EFH 10%
Indenture (as defined in the Credit Agreement), as such indenture is in effect
on the Amendment No. 2 Effective Date (as defined in the Credit Agreement).

10. Set-off. At any time, in addition to any rights and remedies of the Payee
provided by the applicable laws of the State of Texas, Payee shall have the
right, upon prior notice to Maker, upon any amount becoming due and payable by
Maker hereunder to set-off and appropriate and apply against such amount any and
all loans or similar extensions of credit made by Maker to Payee, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by Payee to or for the credit or the account of Maker.

 

Schedule 1.1(i) to the Credit Agreement



--------------------------------------------------------------------------------

11. Usury Savings. It is expressly stipulated and agreed to be the intent of
Maker and Payee at all times to comply strictly with the applicable Texas law
governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note (or applicable United States federal law to the extent
that such law permits the Payee to contract for, charge, take, reserve or
receive a greater amount than under Texas law). If any amount (i) contracted
for, charged, taken, reserved or received pursuant to this Note, or any other
communication or writing between Maker and Payee, (ii) contracted for, charged
or taken, reserved or received by reason of Payee’s demand of payment, or
(iii) Maker will have paid or Payee will have received by reason of a voluntary
prepayment of indebtedness evidenced by this Note, is ever judiciously
interpreted to be usurious, then it is Maker’s and Payee’s express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
cancelled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Payee shall be credited on the principal balance of
this Note owed by Maker (or if such amounts have been paid in full, refunded to
Maker).

12. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Texas.

13. Authorization. Maker represents and warrants to Payee that its execution and
delivery of this Note and performance of the terms of this Note have been duly
authorized by the board of directors of Maker and that this Note constitutes the
legal, valid, binding and enforceable agreement of Maker.

14. Headings. Headings appearing in this Note are only for convenience of the
parties and shall not be used in interpreting any provisions of this Note.

[remainder of page left intentionally blank]

 

Schedule 1.1(i) to the Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set its hand effective as of
April 7, 2011.

 

ENERGY FUTURE HOLDINGS CORP., as Maker By:  

 

Name:   Anthony Horton Title:   Senior Vice President & Treasurer ENERGY FUTURE
COMPETITIVE HOLDINGS COMPANY, as Guarantor By:  

 

Name:   Anthony Horton Title:   Senior Vice President & Treasurer ENERGY FUTURE
INTERMEDIATE HOLDING COMPANY LLC, as Guarantor By:  

 

Name:   Anthony Horton Title:   Senior Vice President & Treasurer

ACKNOWLEDGED AND AGREED:

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY

 

By:  

 

Name:   Anthony Horton Title:   Senior Vice President & Treasurer

 

Schedule 1.1(i) to the Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.5

Repayment Amounts

A. Repayment Amounts if the 2011 Term/Deposit L/C Extension Effective Date shall
not have occurred:

 

Repayment Date

   2014 Term Loan
Repayment  Amount  

June 30, 2011

     0.25 % 

September 30, 2011

     0.25 % 

December 31, 2011

     0.25 % 

March 31, 2012

     0.25 % 

June 30, 2012

     0.25 % 

September 30, 2012

     0.25 % 

December 31, 2012

     0.25 % 

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

2014 Term Loan Maturity Date

    


 

Balance of outstanding


2014 Term Loans

  


  

 

Schedule 2.5 to the Credit Agreement



--------------------------------------------------------------------------------

B. Repayment Amounts if the 2011 Term/Deposit L/C Extension Effective Date shall
have occurred:

 

Repayment Date

   2014 Term Loan
Repayment  Amount      2017 Term Loan
Repayment  Amount  

June 30, 2011

     —           —     

September 30, 2011

     —           —     

December 31, 2011

     —           —     

March 31, 2012

     —           —     

June 30, 2012

     —           —     

September 30, 2012

     —           —     

December 31, 2012

     —           —     

March 31, 2013

     —           —     

June 30, 2013

     —           —     

September 30, 2013

     —           —     

December 31, 2013

     —           —     

March 31, 2014

     —           —     

June 30, 2014

     —           —     

September 30, 2014

     —           —     

2014 Term Loan Maturity Date

    


 

 

Balance of


outstanding 2014

Term Loans

  


  

  

     —     

December 31, 2014

     —           0.25 % 

March 31, 2015

     —           0.25 % 

June 30, 2015

     —           0.25 % 

September 30, 2015

     —           0.25 % 

December 31, 2015

     —           0.25 % 

March 31, 2016

     —           0.25 % 

June 30, 2016

     —           0.25 % 

September 30, 2016

     —           0.25 % 

December 31, 2016

     —           0.25 % 

March 31, 2017

     —           0.25 % 

June 30, 2017

     —           0.25 % 

September 30, 2017

     —           0.25 % 

2017 Term Loan Maturity Date

     —          


 

 

Balance of


outstanding 2017

Term Loans

  


  

  

 

Schedule 2.5 to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT J

TO THE CREDIT AGREEMENT

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities5 identified below [(including, without
limitation, the Deposit Letters of Credit included in such
facilities)]6[(including, without limitation, the Revolving Letters of Credit
and the Swingline Loans included in such facilities, as applicable)]7 and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.

6  Include only if assignment includes a Deposit L/C Loan.

7  Include only if assignment involves a Revolving Credit Commitment.

 

Exhibit J to the Credit Agreement



--------------------------------------------------------------------------------

any way based on or related to any of the foregoing, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory claims and all
other claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

1.       Assignor[s]:  

 

      

 

   2.       Assignee[s]:  

 

      

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.       Borrower(s):  

 

   4.       Administrative Agent: Citibank, N.A., as the Administrative Agent
under the Credit Agreement 5.       Credit Agreement: Credit Agreement, dated as
of October [10], 2007, among Texas Competitive Electric Holdings Company LLC,
the Lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent, Collateral Agent, Revolving Letter of Credit Issuer,
Deposit Letter of Credit Issuer and Swing Line Lender 6.       Assigned
Interest:

 

Assignor[s]8

  

Assignee[s]9

    

Facility

Assigned10

    

Aggregate

Amount of

Commitment/Loans

for all  Lenders11

    

Amount of

Commitment/ Loans

Assigned

    

Percentage

Assigned of

Commitment/

Loans12

   

CUSIP

Number

              $                                                      $
                   $                           %                               
                      $                    $                           %      
                                               $                    $
                          %                                            

 

[7.

Trade Date:                                         ]13

 

8  List each Assignor, as appropriate.

9  List each Assignee, as appropriate.

10  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “2013
Revolving Credit Facility”, “2016 Revolving Credit Facility”, “2014 Term Loan
Facility”, “2017 Term Loan Facility”, “2014 Deposit L/C Loan Facility”, “2017
Deposit L/C Loan Facility” etc.).

11  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

12  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

13  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit J to the Credit Agreement



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

      ASSIGNOR       [NAME OF ASSIGNOR]       By:  

 

        Title:       ASSIGNEE       [NAME OF ASSIGNEE]       By:  

 

        Title: Consented to and Accepted:       CITIBANK, N.A., as      
    Administrative Agent       By:  

 

        Title:       Consented to:14       By:  

 

        Title:      

 

14  Insert for the Borrower or any other entity whose consent is required under
the credit agreement

 

Exhibit J to the Credit Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.6(b)(ii) and
(iii) and (v) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 13.6(b)(i) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 9.1 of the Credit Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Euro Tranche Term
Loan Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 

Exhibit J to the Credit Agreement



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit J to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-1-A

TO THE CREDIT AGREEMENT

FORM OF PROMISSORY NOTE

(2013 REVOLVING CREDIT LOANS)

 

$               

New York, New York

[                    , 200  ]

FOR VALUE RECEIVED, TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to the order of the 2013 Revolving Credit Lender or its registered assign
(the “ 2013 Revolving Credit Lender”), at the Administrative Agent’s office or
such other place as CITIBANK, N.A., (the “Administrative Agent”) shall have
specified, in immediately available funds, in accordance with Section 2.5 of the
Credit Agreement (as defined below; capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement) on the 2013 Revolving Credit Maturity Date (a) [AMOUNT]
($][            ])], or, if less, (b) the aggregate unpaid principal amount, if
any, of all advances made by the Lender to the Borrower in respect of 2013
Revolving Credit Loans pursuant to the Credit Agreement. The Borrower further
promises to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates per annum and on the
dates specified in Section 2.8 of the Credit Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Credit Agreement, dated as of October 10, 2007 (as amended,
restated, supplemented or otherwise modified, refinanced or replaced from time
to time, the “Credit Agreement”), among Energy Future Competitive Holdings
Company, the Borrower, the Lenders party thereto from time to time, CITIBANK,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender, Revolving
Letter of Credit Issuer and Deposit Letter of Credit Issuer, and the other
parties named therein. This Promissory Note is subject to, and the 2013
Revolving Credit Lender is entitled to the benefits of, the provisions of the
Credit Agreement, and the 2013 Revolving Credit Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The 2013 Revolving Credit Loans evidenced hereby are subject to prepayment prior
to the 2013 Revolving Credit Maturity Date, in whole or in part, as provided in
the Credit Agreement.

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and notice of any kind whatsoever in connection
with this Promissory Note.

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5(e) of the Credit
Agreement, and such Person shall be treated as the 2013 Revolving Credit Lender
hereunder for all purposes of the Credit Agreement.

 

Exhibit K-1-A to the Credit Agreement



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(signature page follows)

 

Exhibit K-1-A to the Credit Agreement



--------------------------------------------------------------------------------

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

 

Exhibit K-1-A to the Credit Agreement



--------------------------------------------------------------------------------

TRANSACTIONS ON

[REVOLVING CREDIT] [SWINGLINE] LOAN NOTE

 

Date

  Amount of
[Revolving
Credit] [Swingline]
Loan Made This
Date   Amount of Principal
Paid This Date   Outstanding Principal
Balance This Date   Notation
Made By

 

Exhibit K-1-A to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-1-B

TO THE CREDIT AGREEMENT

FORM OF PROMISSORY NOTE

(2016 REVOLVING CREDIT LOANS AND SWINGLINE LOANS)

 

$               New York, New York   [                    , 200  ]

FOR VALUE RECEIVED, TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to the order of [2016 Revolving Credit] [Swingline] Lender or its registered
assign (the “[2016 Revolving Credit] [Swingline] Lender”), at the Administrative
Agent’s office or such other place as CITIBANK, N.A., (the “Administrative
Agent”) shall have specified, in immediately available funds, in accordance with
Section 2.5 of the Credit Agreement (as defined below; capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement) on the [2016 Revolving Credit] [Swingline] Maturity
Date (a) [AMOUNT] ($][            ])], or, if less, (b) the aggregate unpaid
principal amount, if any, of all advances made by the Lender to the Borrower in
respect of [2016 Revolving Credit] [Swingline] Loans pursuant to the Credit
Agreement. The Borrower further promises to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates per annum and on the dates specified in Section 2.8 of the Credit
Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Credit Agreement, dated as of October [10], 2007 (as amended,
restated, supplemented or otherwise modified, refinanced or replaced from time
to time, the “Credit Agreement”), among Energy Future Competitive Holdings
Company, the Borrower, the Lenders party thereto from time to time, CITIBANK,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender, Revolving
Letter of Credit Issuer and Deposit Letter of Credit Issuer, and the other
parties named therein. This Promissory Note is subject to, and the [2016
Revolving Credit] [Swingline] Lender is entitled to the benefits of, the
provisions of the Credit Agreement, and the [2016 Revolving Credit] [Swingline]
Loans evidenced hereby are guaranteed and secured as provided therein and in the
other Credit Documents. The [2016 Revolving Credit] [Swingline] Loans evidenced
hereby are subject to prepayment prior to the [2016 Revolving Credit]
[Swingline] Maturity Date, in whole or in part, as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and notice of any kind whatsoever in connection
with this Promissory Note.

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5(e) of the Credit
Agreement, and such Person shall be treated as the [2016 Revolving Credit]
[Swingline] Lender hereunder for all purposes of the Credit Agreement.

 

Exhibit K-1-B to the Credit Agreement



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(signature page follows)

 

Exhibit K-1-B to the Credit Agreement



--------------------------------------------------------------------------------

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

 

Exhibit K-1-B to the Credit Agreement



--------------------------------------------------------------------------------

TRANSACTIONS ON

[REVOLVING CREDIT] [SWINGLINE] LOAN NOTE

 

Date

  Amount of
[Revolving
Credit][Swingline]
Loan Made This
Date   Amount of Principal
Paid This Date   Outstanding Principal
Balance This Date   Notation
Made  By

 

Exhibit K-1-B to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-2-A

TO THE CREDIT AGREEMENT

FORM 2014 TERM NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned, TEXAS COMPETITIVE ELECTRIC DELIVERY
HOLDINGS COMPANY LLC, a Delaware limited liability company (the “Borrower”),
hereby promises to pay to                                          or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of (a) [AMOUNT] [($[            ])],
or, if less, (b) the aggregate unpaid principal amount, if any, of the 2014 Term
Loan made by the Lender to the Borrower under that certain Credit Agreement,
dated as of October [10], 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Energy Future
Competitive Holdings Company, the Borrower, the Lenders party thereto from time
to time, CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, Revolving Letter of Credit Issuer and Deposit Letter of Credit Issuer,
and the other parties named therein.

The Borrower promises to pay interest on the unpaid principal amount of the 2014
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s office or such other place as the
Administrative Agent shall have specified. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. The 2014 Term Loan evidenced hereby is guaranteed and secured as
provided therein and in the other Credit Documents. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Promissory Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
The 2014 Term Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Promissory Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

 

Exhibit K-2-A to the Credit Agreement



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

 

Exhibit K-2-A to the Credit Agreement



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made     Amount of
Loan Made     End of
Interest
Period     Amount of
Principal or
Interest Paid
This Date     Outstanding
Principal
Balance This
Date     Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
     

 

Exhibit K-2-A to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-2-B

TO THE CREDIT AGREEMENT

FORM OF 2017 TERM NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned, TEXAS COMPETITIVE ELECTRIC DELIVERY
HOLDINGS COMPANY LLC, a Delaware limited liability company (the “Borrower”),
hereby promises to pay to                                          or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of (a) [AMOUNT] [($[            ])],
or, if less, (b) the aggregate unpaid principal amount, if any, of the 2017 Term
Loan made by the Lender to the Borrower under that certain Credit Agreement,
dated as of October [10], 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Energy Future
Competitive Holdings Company, the Borrower, the Lenders party thereto from time
to time, CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, Revolving Letter of Credit Issuer and Deposit Letter of Credit Issuer,
and the other parties named therein.

The Borrower promises to pay interest on the unpaid principal amount of the 2017
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s office or such other place as the
Administrative Agent shall have specified. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. The 2017 Term Loan evidenced hereby is guaranteed and secured as
provided therein and in the other Credit Documents. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Promissory Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
The 2017 Term Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Promissory Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

 

Exhibit K-2-B to the Credit Agreement



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

 

Exhibit K-2-B to the Credit Agreement



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made     Amount of
Loan Made     End of
Interest
Period     Amount of
Principal or
Interest Paid
This Date     Outstanding
Principal
Balance This
Date     Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
     

 

Exhibit K-2-B to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-3-A

TO THE CREDIT AGREEMENT

FORM OF 2014 DEPOSIT L/C NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned, TEXAS COMPETITIVE ELECTRIC DELIVERY
HOLDINGS COMPANY LLC, a Delaware limited liability company (the “Borrower”),
hereby promises to pay to                                          or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of (a) [AMOUNT] [($[            ])],
or, if less, (b) the aggregate unpaid principal amount, if any, of the 2014
Deposit L/C Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of October 10, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Energy Future Competitive Holdings Company, the Borrower, the Lenders
party thereto from time to time, CITIBANK, N.A., as Administrative Agent,
Collateral Agent, Swingline Lender, Revolving Letter of Credit Issuer and
Deposit Letter of Credit Issuer, and the other parties named therein.

The Borrower promises to pay interest on the unpaid principal amount of the 2014
Deposit L/C Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s office or such other
place as the Administrative Agent shall have specified. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. The 2014 Deposit L/C Loan evidenced hereby is guaranteed and secured as
provided therein and in the other Credit Documents. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Promissory Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
The 2014 Deposit L/C Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Promissory Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

 

Exhibit K-3-A to the Credit Agreement



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

 

Exhibit K-3-A to the Credit Agreement



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made     Amount of
Loan Made     End of
Interest
Period     Amount of
Principal or
Interest Paid
This Date     Outstanding
Principal
Balance This
Date     Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
     

 

Exhibit K-3-A to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-3-B

TO THE CREDIT AGREEMENT

FORM OF 2017 DEPOSIT L/C NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned, TEXAS COMPETITIVE ELECTRIC DELIVERY
HOLDINGS COMPANY LLC, a Delaware limited liability company (the “Borrower”),
hereby promises to pay to                                          or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of (a) [AMOUNT] [($[            ])],
or, if less, (b) the aggregate unpaid principal amount, if any, of the 2017
Deposit L/C Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of October 10, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Energy Future Competitive Holdings Company, the Borrower, the Lenders
party thereto from time to time, CITIBANK, N.A., as Administrative Agent,
Collateral Agent, Swingline Lender, Revolving Letter of Credit Issuer and
Deposit Letter of Credit Issuer, and the other parties named therein.

The Borrower promises to pay interest on the unpaid principal amount of the 2017
Deposit L/C Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s office or such other
place as the Administrative Agent shall have specified. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. The 2017 Deposit L/C Loan evidenced hereby is guaranteed and secured as
provided therein and in the other Credit Documents. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Promissory Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
The 2017 Deposit L/C Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Promissory Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

 

Exhibit K-3-B to the Credit Agreement



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC

By:  

 

  Name:   Title:

 

Exhibit K-3-B to the Credit Agreement



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

     Type of
Loan Made      Amount of
Loan Made      End of
Interest
Period      Amount of
Principal or
Interest Paid
This Date      Outstanding
Principal
Balance This
Date      Notation
Made By                                                                       
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                                
                                                                              
                                                                              
                 

 

Exhibit K-3-B to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT R

TO THE CREDIT AGREEMENT

EXECUTION COPY

SECOND LIEN INTERCREDITOR AGREEMENT

among

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY,

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC,

THE SUBSIDIARY GUARANTORS

CITIBANK, N.A.

as Senior Collateral Agent for the Senior Secured Parties and

as Representative for the Credit Agreement Secured Parties

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as the Initial Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of October 6, 2010

 

Exhibit R to the Credit Agreement



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of October 6, 2010 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware limited liability
company (the “Company”), ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY, a Texas
corporation (“U.S. Holdings”), the Subsidiary Guarantors (as defined in the
Credit Agreement referred to below), CITIBANK, N.A., as collateral agent for the
Senior Secured Parties (as defined below) (in such capacity, the “Senior
Collateral Agent”) and as Representative for the Credit Agreement Secured
Parties (in such capacity, the “Administrative Agent”), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., as Representative for the Initial Second Priority
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Priority Representative”), and each additional
Second Priority Representative and Senior Representative that from time to time
becomes a party hereto pursuant to Section 8.09.

A. WHEREAS, U.S. Holdings and the Company (i) are party to the Credit Agreement,
dated as of October 10, 2007 (as amended by Amendment No. 1 thereto, dated as of
August 7, 2009, and as the same may be further amended, restated, supplemented
or otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”) among U.S. Holdings, as parent guarantor, the Company, as borrower,
the other guarantors party thereto, the several banks and other financial
institutions or entities from time to time parties thereto as lenders, Citibank,
N.A., as administrative agent and collateral agent, and the other agents and
entities party thereto, and (ii) may become a party to Additional Senior Debt
Documents;

B. WHEREAS, the Company entered into (i) an amended and restated Confirmation
dated October 10, 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time), each transaction confirmed pursuant to
the foregoing, the ISDA Master Agreement incorporated by reference in such
Confirmation and each related schedule, exhibit or annex attached to any of the
foregoing, in each case with Citigroup Energy Inc. (“Citi Energy”); (ii) an
amended and restated Confirmation dated October 10, 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time), each
transaction confirmed pursuant to the foregoing, an amended and restated ISDA
Master Agreement dated as of August 28, 2006, the Amended and Restated MS ISDA
Schedule dated as of February 23, 2007 thereto (as the same may be amended,
restated, supplemented or otherwise modified from time to time), and each
related schedule, exhibit or annex attached to any of the foregoing, in each
case with Morgan Stanley Capital Group Inc. (“MS Capital”); (iii) an amended and
restated Confirmation dated October 10, 2007 (as the same may be amended,
restated, supplemented or otherwise modified from time to time), each
confirmation confirmed pursuant to the foregoing, the ISDA Master Agreement
incorporated by reference in such Confirmation and each related schedule,
exhibit or annex attached to any of the foregoing, in each case with J. Aron &
Company (“J. Aron”); and (iv) a Confirmation dated November 2, 2007 (as the same
may be amended, restated, supplemented or otherwise modified from time to time),
each confirmation confirmed pursuant to the foregoing, the ISDA Master Agreement
incorporated by reference in such Confirmation and each related schedule,
exhibit or annex attached to any of the foregoing, in each case with Credit
Suisse Energy LLC (“Credit Suisse” and, together with Citi Energy, MS Capital
and J. Aron, the “Secured Commodity Hedge Counterparties”); and

C. WHEREAS, the Company and TCEH Finance, Inc. (“TCEH Finance”) (i) are party to
the Indenture dated as of October 6, 2010, among the Company, the guarantors
party thereto, The Bank of New York Mellon, N.A., as Trustee and the Initial
Second Priority Representative, pursuant to which the Company and TCEH Finance
have issued $335,905,000 aggregate principal amount of 15% Senior Secured Second
Lien Notes due 2021; and (ii) may become a party to other Second Priority Debt
Documents governing future Second Priority Debt; and

 

Exhibit R to the Credit Agreement



--------------------------------------------------------------------------------

D. WHEREAS, the 15% Senior Secured Second Lien Notes due 2021 are Second
Priority Debt and to secure the Second Priority Debt Obligations in connection
therewith the Company and TCEH Finance have entered into (i) a Second Lien
Security Agreement, dated as of the date hereof (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Initial Second Priority Security Agreement”) among the Company, TCEH Finance,
certain subsidiaries of the Company listed on the signature pages thereto or
that becomes a party thereto pursuant to Section 8.13 thereof and The Bank of
New York Mellon Trust Company, N.A., as Collateral Agent for the benefit of the
Second Lien Secured Parties (as defined therein), and (ii) a Second Lien Pledge
Agreement, dated as of the date hereof (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Initial
Second Priority Pledge Agreement” and, together with the Initial Second Lien
Security Agreement, the “Initial Second Priority Collateral Documents”) among
the Company, TCEH Finance, certain subsidiaries of the Company listed on the
signature pages thereto or that becomes a party thereto pursuant to Section 9
thereof and The Bank of New York Mellon Trust Company, N.A., as Collateral Agent
for the benefit of the Second Lien Secured Parties (as defined therein).

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the UCC, the meanings specified therein. As used in this Agreement,
the following terms have the meanings specified below:

“Additional Senior Debt” means any Indebtedness of the Company (other than
Indebtedness constituting Credit Agreement Obligations) incurred by U.S.
Holdings, the Company or any other Grantor and secured by the Senior Collateral
(or a portion thereof) on a pari passu basis (but without regard to control of
remedies) with the Credit Agreement Obligations (and not secured by Liens on any
other assets of the Company or any Subsidiary or other Grantor); provided that
(i) such Indebtedness is permitted to be incurred and secured on such basis by
each Senior Debt Document and Second Priority Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have become party to
this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 and, if applicable, a first lien intercreditor agreement with the
Senior Collateral Agent and/or other Senior Secured Parties to the extent
required by the terms of the Senior Debt Documents. Additional Senior Debt shall
include any Registered Equivalent Notes and Guarantees thereof by the Guarantors
issued in exchange therefor.

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest which

 

Exhibit R to the Credit Agreement

 

- 2 -



--------------------------------------------------------------------------------

accrues after the commencement of any Bankruptcy Case, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Additional Senior Debt, (b) all other amounts payable to the related Additional
Senior Debt Parties under the related Additional Senior Debt Documents and
(c) any renewals or extensions of the foregoing.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any Guarantor under any
related Additional Senior Debt Documents.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means the Senior Collateral Agent, the Senior Representatives and each
Second Priority Representative.

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized required by law to close.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” has the meaning set forth in the recitals hereto.

“Credit Agreement Loan Documents” means the Credit Agreement, the other “Credit
Documents” and the “Secured Hedging Agreements”, in each case as defined in the
Credit Agreement.

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Deposit Account Collateral” means that part of the Shared Collateral comprised
of or contained in Deposit Accounts or Securities Accounts.

 

Exhibit R to the Credit Agreement

 

- 3 -



--------------------------------------------------------------------------------

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Instructing Group, in a notice to the Senior Collateral Agent and the Company
hereunder, as the “Designated Second Priority Representative” for purposes
hereof.

“DIP Financing” has the meaning assigned to such term in Section 6.02.

“Discharge of Senior Obligations” means, except to the extent otherwise provided
in Sections 5.06 and 6.05, the “Discharge of Secured Obligations” as defined in
the Senior Intercreditor Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“Enforcement Action” means, with respect to the Senior Obligations or the Second
Priority Debt Obligations, the exercise of any rights and remedies with respect
to any Shared Collateral or the commencement or prosecution of enforcement of
any of the rights and remedies with respect to any Shared Collateral under, as
applicable, the Senior Debt Documents or the Second Priority Debt Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under any Bankruptcy Law.

“Enforcement Notice” has the meaning assigned to such term in Section 3.07(a).

“Event of Default” means an “Event of Default” as defined in any Senior Debt
Document.

“Grantors” shall mean the Company, U.S. Holdings, each other Credit Party (as
defined in the Credit Agreement) and each of the Company’s Subsidiaries and each
other direct or indirect parent company or subsidiary of the Company which has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

“Initial Second Priority Collateral Documents” has the meaning set forth in the
recitals hereto.

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Documents” means the Indenture dated as of
October 6, 2010, among U.S. Holdings, the Company, TCEH Finance, Inc., the
guarantors party thereto, The Bank of New York Mellon Trust Company, N.A., as
trustee, in respect of the 15% Senior Secured Second Lien Notes due 2021 issued
thereunder, and any notes, guaranties, security documents and other operative
agreements evidencing or governing such Indebtedness, including any agreement
entered into for the purpose of securing the Initial Second Priority Debt
Obligations.

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Pledge Agreement” has the meaning set forth in the
recitals hereto.

“Initial Second Priority Secured Parties” means the holders of any Initial
Second Priority Debt Obligations and the Initial Second Priority Representative,
in each case, solely in such party’s capacity as a holder of Second Priority
Secured Debt.

“Initial Second Priority Security Agreement” has the meaning set forth in the
recitals hereto.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

 

Exhibit R to the Credit Agreement

 

- 4 -



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means: (a) any case commenced by or
against the Company or any other Grantor under any Bankruptcy Law, any other
proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of the Company or any other Grantor, any
receivership or assignment for the benefit of creditors relating to the Company
or any other Grantor or any similar case or proceeding relative to the Company
or any other Grantor or its creditors, as such, in each case whether or not
voluntary; (b) any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Company or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or (c) any other proceeding of any type or nature in
which substantially all claims of creditors of the Company or any other Grantor
are determined and any payment or distribution is or may be made on account of
such claims.

“Intellectual Property” means trademarks, service marks, trade names, domain
names, copyrights, patents, patent rights, technology, software, know-how
database rights, design rights, license rights with respect to the foregoing and
other intellectual property rights.

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
or Annex III required to be delivered by a Representative to the Senior
Collateral Agent and the Designated Second Priority Debt Representative pursuant
to Section 8.09 in order to include an additional Debt Facility hereunder and to
become the Representative hereunder for the Senior Secured Parties or Second
Priority Secured Parties, as the case may be, under such Debt Facility.

“LC Cash Collateral” has the meaning assigned to such term in Section 3.07(c).

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement or any lease in the nature thereof.

“Majority Senior Parties” means “Required Secured Parties” as defined in the
Senior Intercreditor Agreement.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.07(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral, any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by the Senior
Collateral Agent or any Senior Secured Party from a Second Priority Secured
Party in respect of Shared Collateral pursuant to this Agreement or any other
intercreditor agreement.

“Purchase” has the meaning assigned to such term in Section 3.07(b).

“Purchase Notice” has the meaning assigned to such term in Section 3.07(a).

“Purchasing Parties” has the meaning assigned to such term in Section 3.07(b).

“Purchase Price” has the meaning assigned to such term in Section 3.07(c).

“Recovery” has the meaning assigned to such term in Section 6.05.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.

 

Exhibit R to the Credit Agreement

 

- 5 -



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a private placement transaction pursuant to the exemption from registration
provided by Rule 144A or another rule or regulation under the Securities Act of
1933, as amended, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Company or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the security agreements and other instruments
and documents executed and delivered by the Company or any other Grantor for
purposes of providing collateral security for any Second Priority Debt
Obligation.

“Second Priority Debt” means any Indebtedness of the Company, including the
Initial Second Priority Debt, which Indebtedness are secured by the Second
Priority Collateral on a pari passu basis (but without regard to control of
remedies, other than as provided by the terms of the applicable Second Priority
Debt Documents) with any other Second Priority Debt Obligations and the
applicable Second Priority Debt Documents of which provide that such
Indebtedness is to be secured by such Second Priority Collateral on a junior and
subordinate basis to the Liens securing the Senior Obligations (and which is not
secured by Liens on any assets of the Company or any Subsidiary or other Grantor
other than the Second Priority Collateral or which are not included in the
Senior Collateral); provided, however, that (i) such Indebtedness is permitted
to be incurred, and secured on such basis by each Senior Debt Document and
Second Priority Debt Document and (ii) except in the case of the Initial Second
Priority Debt hereunder, the Representative for the holders of such Indebtedness
shall have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09. Second Priority Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Guarantors issued in
exchange therefor.

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the promissory notes, indentures, Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Second
Priority Collateral Documents.

“Second Priority Debt Facility” means each indenture, credit agreement or other
governing agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest (including, without limitation, any
interest which accrues after the commencement of any Bankruptcy Case, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to, such Second Priority Debt, (b) all other amounts payable to the related
Second Priority Secured Parties under the related Second Priority Debt Documents
and (c) any renewals or extensions of the foregoing.

 

Exhibit R to the Credit Agreement

 

- 6 -



--------------------------------------------------------------------------------

“Second Priority Instructing Group” means holders of at least a majority of the
aggregate principal amount of Second Priority Debt Obligations then outstanding.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Secured Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Facility covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility and the
Second Priority Secured Parties thereunder the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

“Second Priority Secured Parties” means the Initial Second Priority Secured
Parties and, with respect to any series, issue or class of Second Priority Debt,
the holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Company
or any Grantor under any related Second Priority Debt Documents, in each case,
solely in such party’s capacity as a holder of Second Priority Secured Debt.

Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Commodity Hedge Counterparties” has the meaning set forth in the
recitals hereto.

“Secured Parties” means the Senior Secured Parties and the Second Priority
Secured Parties.

“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Company or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligation.

“Senior Collateral Agent” means Citibank, N.A., in its capacity as collateral
agent under the Senior Collateral Documents, and any successor thereof or
replacement senior collateral agent appointed in accordance with the terms of
the Credit Agreement Loan Documents and any Additional Senior Debt Documents.

“Senior Collateral Documents” means the “Security Agreement” and the other
“Security Documents” as defined in the Credit Agreement, each of the security
agreements and other instruments and documents executed and delivered by the
Company or any other Grantor for purposes of providing collateral security for
any Senior Obligation.

“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

“Senior Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of August 7, 2009, among the Senior Collateral
Agent, the Company, U.S. Holdings, certain other Grantors and the Secured
Commodity Hedge Counterparties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

Exhibit R to the Credit Agreement

 

- 7 -



--------------------------------------------------------------------------------

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations, and shall include any DIP Financing.

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent
and (ii) in the case of any Additional Senior Debt Facility or the Additional
Senior Debt Parties thereunder, the trustee, administrative agent, collateral
agent, security agent or similar agent under such Additional Senior Debt
Facility that is named as the Representative in respect of such Additional
Senior Debt Facility in the applicable Joinder Agreement.

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time, including, without
limitation, any assets in which the Senior Collateral Agent is automatically
deemed to have a Lien pursuant to the provisions of Section 2.04. If, at any
time, any portion of the Senior Collateral under one or more Senior Facilities
does not constitute Second Priority Collateral under one or more Second Priority
Debt Facilities, then such portion of such Senior Collateral shall constitute
Shared Collateral only with respect to the Second Priority Debt Facilities for
which it constitutes Second Priority Collateral and shall not constitute Shared
Collateral for any Second Priority Debt Facility which does not have a security
interest in such Collateral at such time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Standstill Period” has the meaning assigned to such term in Section 3.02.

“Surviving Obligations” has the meaning assigned to such term in
Section 3.07(b).

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, and (v) unless

 

Exhibit R to the Credit Agreement

 

- 8 -



--------------------------------------------------------------------------------

otherwise expressly qualified herein, the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination of Liens. Notwithstanding the date, time, method,
manner or order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to any Second Priority
Representative or any Second Priority Secured Parties on the Shared Collateral
or of any Liens granted to the Senior Collateral Agent or the Senior Secured
Lenders on the Shared Collateral (or any actual or alleged defect or deficiency
in any of the foregoing) and notwithstanding any provision of the UCC, any
Bankruptcy Law, any other applicable law, any Second Priority Debt Document or
any Senior Debt Document, whether the Senior Collateral Agent, either directly
or through agents, holds possession of, or has control over, all or any part of
the Shared Collateral, the fact that any such Liens may be subordinated, voided,
avoided, invalidated or lapsed or any other circumstance whatsoever, each Second
Priority Representative, on behalf of itself and each Second Priority Secured
Party under its Second Priority Debt Facility, hereby agrees that (i) any Lien
on the Shared Collateral securing any Senior Obligations now or hereafter held
by or on behalf of the Senior Collateral Agent, any Senior Secured Parties or
any Senior Representative or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall have priority over and be senior in all respects and prior to any Lien on
the Shared Collateral securing any Second Priority Debt Obligations and (ii) any
Lien on the Shared Collateral securing any Second Priority Debt Obligations now
or hereafter held by or on behalf of any Second Priority Representative, any
Second Priority Secured Parties or any Second Priority Representative or other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Shared Collateral securing any
Senior Obligations. All Liens on the Shared Collateral securing any Senior
Obligations shall be and remain senior in all respects and prior to all Liens on
the Shared Collateral securing any Second Priority Debt Obligations for all
purposes, whether or not such Liens securing any Senior Obligations are
(x) subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed. Notwithstanding any failure by any Senior
Secured Party or Second Priority Secured Party to perfect its security interests
in the Shared Collateral or any avoidance, invalidation or subordination by any
third party or court of competent jurisdiction of the security interests in the
Shared Collateral granted to the Senior Secured Parties or the Second Priority
Secured Parties, the priority and rights as between the Senior Secured Parties
and the Second Priority Secured Parties with respect to the Shared Collateral
shall be as set forth herein.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Secured Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion

 

Exhibit R to the Credit Agreement

 

- 9 -



--------------------------------------------------------------------------------

thereof. As between the Company and the other Grantors and the Second Priority
Secured Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Company and the other Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

SECTION 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) take any action to challenge, contest or support any other
Person in contesting or challenging, directly or indirectly, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, extent,
perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of the Senior
Collateral Agent or any of the Senior Secured Parties or any Senior
Representative or other agent or trustee therefor in any Senior Collateral, and
the Senior Collateral Agent and each Senior Representative, for itself and on
behalf of each Senior Secured Party under its Senior Facility, agrees that it
shall not (and hereby waives any right to) contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Second Priority Debt Obligations held (or purported to be
held) by or on behalf of any Second Priority Representative or any of the Second
Priority Secured Parties in the Second Priority Collateral; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
the Senior Collateral Agent or any Senior Representative to enforce this
Agreement (including the priority of the Liens securing the Senior Obligations
as provided in Section 2.01) or any of the Senior Debt Documents.

SECTION 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) each Second Priority Representative
agrees, for itself and on behalf of each applicable Second Priority Secured
Party, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, that it shall not
acquire or hold any Lien on any assets of the Company or any other Grantor
securing any Second Priority Debt Obligations that are not also subject to the
first-priority Lien in respect of the Senior Obligations under the Senior Debt
Documents (other than with respect to Additional Senior Debt Obligations that,
by their terms, are not intended to be secured by all of the Senior Collateral
and, in particular, are not intended to be secured by such assets). If any
Second Priority Representative or any Second Priority Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any Collateral
that is not also subject to the first-priority Lien in respect of the Senior
Obligations under the Senior Debt Documents, then such Second Priority
Representative shall, without the need for any further consent of any party and
notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such Lien for the benefit of the Senior Collateral Agent
as security for the applicable Senior Obligations (subject to the lien priority
and other terms hereof) and shall promptly notify the Senior Collateral Agent in
writing of the existence of such Lien and in any event take such actions as may
be requested by the Senior Collateral Agent to assign or release such Liens to
the Senior Collateral Agent (and/or its designees) as security for the
applicable Senior Obligations (but may retain a junior lien on such assets or
property subject to the terms hereof) and until such release or assignment,
shall be deemed to hold and have held such Lien for the benefit of the Senior
Collateral Agent as security for the Senior Obligations. To the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to the Senior Secured Parties, the Second
Priority Representatives and the other Second Priority Secured Parties agree
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.04 shall be subject
to Section 4.02.

 

Exhibit R to the Credit Agreement

 

- 10 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in this Agreement (including
this Section 2.04), the Grantors may grant or permit Liens solely on the cash
proceeds (and any deposit account in which such proceeds are deposited) of any
issuance or incurrence of any Second Priority Debt Obligations for the benefit
of the holders of such obligations (including any representative or trustee
thereof) without granting a Lien on such assets to secure the Senior Obligations
or any Second Priority Debt Obligations other than the Second Priority Debt
Obligations the issuance of which created such cash proceeds.

SECTION 2.05. Perfection of Liens. Except for the agreements of the Senior
Collateral Agent pursuant to Section 5.07, none of the Senior Collateral Agent,
the Senior Representatives or the Senior Secured Parties shall be responsible
for perfecting and maintaining the perfection of Liens with respect to the
Shared Collateral for the benefit of the Second Priority Representatives or the
Second Priority Secured Parties. The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the Senior Secured
Parties and the Second Priority Secured Parties and such provisions shall not
impose on the Senior Collateral Agent, the Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives, the Second Priority
Secured Parties or any agent or trustee therefor any obligations in respect of
the disposition of Proceeds of any Shared Collateral which would conflict with
prior perfected claims therein in favor of any other Person or any order or
decree of any court or governmental authority or any applicable law.

SECTION 2.06. Waiver of Marshalling. Until the Discharge of the Senior
Obligations, each Second Priority Representative, on behalf of itself and the
applicable Second Priority Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Shared Collateral or any other similar
rights a junior secured creditor may have under applicable law.

ARTICLE III

Enforcement

SECTION 3.01. Exclusive Enforcement. Until the Discharge of Senior Obligations
has occurred, whether or not an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, the Senior Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Shared Collateral, without any consultation with or consent of any Second
Priority Secured Party, but subject to the provisos set forth in Sections 3.02
and 6.01. Upon the occurrence and during the continuance of a default or an
event of default under the Senior Debt Documents, the Senior Collateral Agent
and the other Senior Secured Parties may take and continue any Enforcement
Action with respect to the Senior Obligations and the Shared Collateral in such
order and manner as they may determine in their sole discretion.

SECTION 3.02. Standstill and Waivers. The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
until the Discharge of the Senior Obligations has occurred, subject to the
proviso set forth in Section 6.01:

(a) they will not take or cause to be taken any Enforcement Action with respect
to the Shared Collateral;

(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Debt Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the Senior
Obligations or the Senior Secured Parties with respect to any of the Shared
Collateral;

 

Exhibit R to the Credit Agreement

 

- 11 -



--------------------------------------------------------------------------------

(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing (including on the basis of a deficiency claim, unsecured claim or
otherwise) of an Insolvency or Liquidation Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Shared
Collateral by any Senior Secured Party or any other Enforcement Action taken
with respect to the Shared Collateral (or any forbearance from taking any
Enforcement Action with respect to the Shared Collateral) by or on behalf of any
Senior Secured Party;

(d) they have no right to (i) direct either the Senior Collateral Agent or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Shared Collateral or pursuant to the Senior Collateral Documents or
(ii) consent or object to the exercise by the Senior Collateral Agent or any
other Senior Secured Party of any right, remedy or power with respect to the
Shared Collateral or pursuant to the Senior Collateral Documents or to the
timing or manner in which any such right is exercised or not exercised (or, to
the extent they may have any such right described in this clause (d), whether as
a junior lien creditor or otherwise, they hereby irrevocably waive such right);

(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency or Liquidation Proceeding or other proceeding any claim against any
Senior Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no Senior Secured
Party shall be liable for, any action taken or omitted to be taken by any Senior
Secured Party with respect to the Shared Collateral or pursuant to the Senior
Debt Documents; and

(f) they will not seek, and hereby waive any right, to have the Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Shared Collateral;

(g) they will not make any judicial or nonjudicial claim or demand or commence
any judicial or non-judicial proceedings against any Grantor or any of their
respective subsidiaries or affiliates under or with respect to any Second
Priority Collateral Document seeking payment or damages from or other relief by
way of specific performance, instructions or otherwise under or with respect to
any Second Priority Collateral Document (other than filing a proof of claim) or
exercise any right, remedy or power under or with respect to, or otherwise take
any action to enforce, other than filing a proof of claim, any Second Priority
Collateral Document; or

(h) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Shared
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Shared
Collateral or pursuant to the Second Priority Collateral Documents;

provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of the Shared Collateral under
the Second Priority Collateral Documents or applicable law after the passage of
a period of 180 days (the “Standstill Period”) from the date of delivery of a
notice in writing to the Senior Collateral Agent of its intention to exercise
such rights and remedies, which notice may only be delivered following the
occurrence of and during the continuation of an “Event of Default” under and as
defined in the Second Priority Debt Documents (which notice shall specify such
Event of Default); provided, further, however, that, notwithstanding the
foregoing, in no event shall any

 

Exhibit R to the Credit Agreement

 

- 12 -



--------------------------------------------------------------------------------

Second Priority Secured Party exercise or continue to exercise any such rights
or remedies if, notwithstanding the expiration of the Standstill Period, (i) any
Senior Secured Party shall have commenced and is diligently pursuing the
exercise of any of its rights and remedies with respect to any of the Shared
Collateral or (ii) an Insolvency or Liquidation Proceeding in respect of any
Grantor shall have been commenced; and provided, further, that in any Insolvency
or Liquidation Proceeding commenced by or against any Grantor, the Second
Priority Representative and the Second Priority Secured Parties may take any
action expressly permitted by Section 6.01. Without limiting the generality of
the foregoing, unless and until the Discharge of Senior Obligations has
occurred, except as expressly provided in Section 6.01, the sole right of the
Second Priority Representatives and the Second Priority Secured Parties with
respect to the Shared Collateral or any other Collateral is to hold a Lien on
the Shared Collateral or such other Collateral in respect of the applicable
Second Priority Debt Obligations pursuant to the Second Priority Debt Documents,
as applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Senior Obligations
has occurred. For the avoidance of doubt, nothing in this Agreement prohibits
the acceleration of the Second Priority Obligations in accordance with the terms
of the Second Priority Debt Documents.

SECTION 3.03. Judgment Creditors. In the event that any Second Priority Secured
Party becomes a judgment lien creditor in respect of Shared Collateral as a
result of its enforcement of its rights as an unsecured creditor, any such
judgment lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Senior Lien and the Senior Obligations) to the
same extent as other Liens securing the Second Priority Debt Obligations are
subject to the terms of this Agreement.

SECTION 3.04. Cooperation. Each Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties under the Second Priority
Debt Facility to which it is a party, agrees that each of them shall take such
actions as the Senior Collateral Agent shall request in connection with the
exercise by the Senior Secured Parties of their rights set forth herein. Each
Second Priority Representative hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Collateral Agent or Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

SECTION 3.05. No Additional Rights For the Grantors Hereunder. Except as
provided in Section 3.06, if any Senior Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Grantor shall be entitled to use such violation as a defense to
any action by any Senior Secured Party or Second Priority Secured Party, nor to
assert such violation as a counterclaim or basis for set off or recoupment
against any Senior Secured Party or Second Priority Secured Party.

SECTION 3.06. Actions upon Breach. (a) If any Second Priority Secured Party,
contrary to this Agreement, commences, participates or supports any Person
commencing or participating in any action or proceeding against or with respect
to any Grantor or the Shared Collateral, such Grantor, with the prior written
consent of the Senior Collateral Agent, may interpose as a defense or dilatory
plea the making of this Agreement, and any Senior Secured Party may intervene
and interpose such defense or plea in its or their name or in the name of such
Grantor.

(b) Should any Second Priority Representative or any Second Priority Secured
Party, contrary to this Agreement, in any way take, attempt to take or threaten
to take any action with respect to the Shared Collateral (including any attempt
to realize upon or enforce any remedy with respect to this Agreement) or fail to
take any action required by this Agreement, the Senior Collateral Agent or any
Senior Representative or other Senior Secured Party (in its or their own name or
in the name of the Company or any other Grantor) or the Company or any other
Grantor may obtain relief against such

 

Exhibit R to the Credit Agreement

 

- 13 -



--------------------------------------------------------------------------------

Second Priority Representative or such Second Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief. Each
Second Priority Representative, on behalf of itself and each Second Priority
Secured Party under its Second Priority Facility, hereby (i) agrees that the
Senior Secured Parties’ damages from the actions of the Second Party
Representatives or any Second Priority Secured Party may at that time be
difficult to ascertain and may be irreparable and waives any defense that the
Company, any other Grantor or the Senior Secured Parties cannot demonstrate
damage or be made whole by the awarding of damages and (ii) irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the Senior Collateral Agent, any Senior Representative or and
Senior Secured Party.

SECTION 3.07. Option to Purchase. (a) The Senior Collateral Agent agrees that it
will give the Second Priority Representative written notice (the “Enforcement
Notice”) within ten days after (i) the occurrence of any Event of Default under
any Senior Debt Document and the commencement of any Enforcement Action with
respect to Shared Collateral (which notice shall be effective for all
Enforcement Actions taken after the date of such notice so long as the Senior
Collateral Agent is diligently pursuing in good faith the exercise of its
default or enforcement rights or remedies against, or diligently attempting in
good faith to vacate any stay of enforcement rights of its Senior Liens on a
material portion of the Shared Collateral, including, without limitation, all
Enforcement Actions identified in such notice), (ii) acceleration of the Senior
Obligations in accordance with the terms of the Senior Debt Documents; or
(iii) the commencement of an Insolvency or Liquidation Proceeding . Any Second
Priority Secured Party shall have the option upon receipt of the Enforcement
Notice by the Second Priority Representative, by irrevocable written notice (the
“Purchase Notice”) delivered by the Second Priority Representative to the Senior
Collateral Agent no later than ten days after delivery from the Senior
Collateral Agent of the Enforcement Notice, to purchase all (but not less than
all) of the Senior Obligations from the Senior Secured Parties. If the Second
Priority Representative so delivers the Purchase Notice, the Senior Collateral
Agent shall terminate any existing Enforcement Actions and shall not take any
further Enforcement Actions; provided that (i) the Purchase shall have been
consummated on the date specified in the Purchase Notice in accordance with this
Section 3.07 and (ii) prior to such date the Senior Collateral Agent may
continue to take such Enforcement Action deemed by it to be necessary to the
preservation of the rights of the Senior Secured Parties or their rights in the
Shared Collateral.

(b) On the date specified by the Second Priority Representative in the Purchase
Notice (which shall be a Business Day not less than five days, nor more than ten
days, after receipt by the Senior Collateral Agent of the Purchase Notice), the
Senior Secured Parties shall, subject to any required approval of any court or
other governmental authority then in effect, sell to the Second Priority Secured
Parties electing to purchase pursuant to Section 3.07(a) (the “Purchasing
Parties”), and the Purchasing Parties shall purchase (the “Purchase”) from the
Senior Secured Parties, the Senior Obligations; provided that the Senior
Obligations purchased shall not include any rights of Senior Secured Parties
with respect to indemnification and other obligations of the Grantors under the
Senior Debt Documents that are expressly stated to survive the termination of
the Senior Debt Documents (the “Surviving Obligations”).

(c) Without limiting the obligations of the Grantors under the Senior Debt
Documents to the Senior Secured Parties with respect to the Surviving
Obligations (which shall not be transferred in connection with the Purchase), on
the date of the Purchase, the Purchasing Parties shall (i) pay in cash to the
Senior Secured Parties as the purchase price (the “Purchase Price”) therefor the
full amount of all Senior Obligations then outstanding and unpaid (including
principal, interest, fees, breakage costs, attorneys’ fees and expenses, and, in
the case of any Secured Hedging Agreement, the amount that would be payable by
the relevant Grantors thereunder if it were to terminate such Secured Hedging
Agreement on the date of the Purchase or, if not terminated, an amount
determined by the relevant Senior Secured Party to be necessary to collateralize
its credit risk arising out of such Secured Hedging Agreement, (ii)

 

Exhibit R to the Credit Agreement

 

- 14 -



--------------------------------------------------------------------------------

furnish cash collateral (the “LC Cash Collateral”) to the Senior Secured Parties
in such amounts as the relevant Senior Secured Parties determine is reasonably
necessary to secure such Senior Secured Parties in connection with any
outstanding Letters of Credit (not to exceed 105% of the aggregate undrawn face
amount of such Letters of Credit), (iii) agree in writing in form and substance
satisfactory to the Senior Collateral Agent to reimburse the Senior Secured
Parties for any loss, cost, damage or expense (including attorneys’ fees and
expenses) in connection with any fees, costs or expenses related to any checks
or other payments provisionally credited to the Senior Obligations and/or as to
which the Senior Secured Parties have not yet received final payment and
(iv) agree in writing in form and substance satisfactory to the Senior
Collateral Agent, after written request from the Senior Collateral Agent, to
reimburse the Senior Secured Parties in respect of indemnification obligations
of the Grantors under the Senior Debt Documents as to matters or circumstances
known to the Purchasing Parties at the time of the Purchase which could
reasonably be expected to result in any loss, cost, damage or expense to any of
the Senior Secured Parties; provided that in no event shall any Purchasing Party
have any liability for such amounts in excess of proceeds of Shared Collateral
received by the Purchasing Parties.

(d) The Purchase Price and LC Cash Collateral shall be remitted by wire transfer
in immediately available funds to such account of the Senior Collateral Agent as
it shall designate to the Purchasing Parties. The Senior Collateral Agent shall,
promptly following its receipt thereof, distribute the amounts received by it in
respect of the Purchase Price to the Senior Secured Parties in accordance with
the Senior Debt Documents. Interest shall be calculated to but excluding the day
on which the Purchase occurs if the amounts so paid by the Purchasing Parties to
the account designated by the Senior Collateral Agent are received in such
account prior to 12:00 noon, New York City time, and interest shall be
calculated to and including such day if the amounts so paid by the Purchasing
Parties to the account designated by the Senior Collateral Agent are received in
such account later than 12:00 noon, New York City time.

(e) The Purchase shall be made without representation or warranty of any kind by
the Senior Secured Parties as to the Senior Obligations, the Shared Collateral
or otherwise and without recourse to the Senior Secured Parties, except that the
Senior Secured Parties shall represent and warrant: (i) the amount of the Senior
Obligations being purchased, (ii) that the Senior Secured Parties own the Senior
Obligations free and clear of any liens or encumbrances and (iii) that the
Senior Secured Parties have the right to assign the Senior Obligations and the
assignment is duly authorized.

(f) For the avoidance of doubt, the parties hereto hereby acknowledge and agree
that in no event shall the Second Priority Representative (i) be deemed to be a
Purchasing Party for purposes of this Section 3.07, (ii) be subject to or liable
for any obligations of a Purchasing Party pursuant to this Section 3.07 or
(iii) incur any liability to any Senior Secured Party or any other Person in
connection with any Purchase pursuant to this Section 3.07.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. All Shared Collateral and Proceeds
thereof received in connection with the Disposition or collection of the Shared
Collateral in connection with an Enforcement Action, whether or not pursuant to
an Insolvency or Liquidation Proceeding, shall be distributed as follows: first,
to the payment on a pro rata basis of costs and expenses of each Agent, as
applicable, in connection with such Enforcement Action; second, to the Senior
Collateral Agent for application to the Senior Obligations in accordance with
the terms of the Senior Debt Documents, until the Discharge of Senior
Obligations has occurred; third, to Designated Second Priority Representative
for application in accordance with the Second Priority Debt Documents; and
fourth, the balance, if any, to the

 

Exhibit R to the Credit Agreement

 

- 15 -



--------------------------------------------------------------------------------

Credit Parties or to whomsoever may be lawfully entitled to receive the same or
as writ of competent jurisdiction may direct. Upon the Discharge of Senior
Obligations, the Senior Collateral Agent shall deliver promptly to the
Designated Second Priority Representative any Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the relevant Second Priority Representative to the Second Priority
Debt Obligations in such order as specified in the relevant Second Priority Debt
Documents.

SECTION 4.02. Payments Over. So long as the Discharge of Senior Obligations has
not occurred, any Shared Collateral or Proceeds thereof received by any Second
Priority Representative or any Second Priority Secured Party in contravention of
this Agreement shall be segregated and held in trust for the benefit of and
forthwith paid over to the Senior Collateral Agent for the benefit of the Senior
Secured Parties in the same form as received, with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct, for application in
accordance with Section 4.01, and each Second Priority Secured Party hereby
authorizes the Senior Collateral Agent to make any such endorsements as agent
for each of the Second Priority Representatives or any such Second Priority
Secured Party (which authorization, being coupled with an interest, is
irrevocable).

ARTICLE V

Other Agreements

SECTION 5.01. Releases. (a) If, at any time any Grantor or any Senior Secured
Party delivers notice to each Second Priority Representative with respect to any
specified Shared Collateral (including for such purpose, in the case of the sale
or other disposition of all or substantially all of the equity interests in any
Subsidiary, any Shared Collateral held by such Subsidiary or any direct or
indirect Subsidiary thereof) that:

(i) such specified Shared Collateral has been or is being sold, transferred or
otherwise disposed of in connection with a Disposition by the owner of such
Shared Collateral in a transaction permitted under the Senior Debt Documents; or

(ii) the Senior Liens thereon have been or are being released in connection with
a Subsidiary that is released from its guarantee under the Senior Debt
Documents; or

(iii) the Senior Liens thereon have been or are being otherwise released as
permitted by the Senior Debt Documents or by the Senior Collateral Agent on
behalf of the Senior Secured Parties (unless, in the case of clause (ii) or
(iii) of this Section 5.01(a) such release occurs in connection with, and after
giving effect to, a Discharge of Senior Obligations, which discharge is not in
connection with a foreclosure of, or other exercise of remedies with respect to,
Shared Collateral by the Senior Secured Parties (such discharge not in
connection with any such foreclosure or exercise of remedies or a sale or other
disposition generating sufficient proceeds to cause the Discharge of Senior
Obligations, a “Payment Discharge”)),

then the Second Priority Liens upon such Shared Collateral will automatically be
released and discharged as and when, but only to the extent, such Liens on such
Shared Collateral securing Senior Obligations are released and discharged
(provided that in the case of a Payment Discharge, the Liens on any Shared
Collateral disposed of in connection with the satisfaction in whole or in part
of Senior Obligations shall be automatically released but any proceeds thereof
not used for purposes of the Discharge of Senior Obligations or otherwise in
accordance with the Second Priority Debt Documents shall be subject to Second
Priority Liens and shall be applied pursuant to Section 4.01). Upon delivery to
the Second Priority Representatives of a notice from the Senior Collateral Agent
stating that any such release of Liens

 

Exhibit R to the Credit Agreement

 

- 16 -



--------------------------------------------------------------------------------

securing or supporting the Senior Obligations has become effective (or shall
become effective upon the Second Priority Representatives’ release), the Second
Priority Representatives will promptly, at the Company’s expense, execute and
deliver such instruments, releases, termination statements or other documents
confirming such release on customary terms, which instruments, releases and
termination statements shall be substantially identical to the comparable
instruments, releases and termination statements executed by the Senior
Collateral Agent in connection with such release (and shall be prepared by the
Senior Collateral Agent). In the case of the sale of capital stock of a
Subsidiary or any other transaction resulting in the release of such
Subsidiary’s guarantee under the Senior Debt Documents in accordance with the
Credit Agreement, the guarantee in favor of the Second Priority Secured Parties,
if any, made by such Subsidiary will automatically be released and discharged as
and when, but only to the extent, the guarantee by such Subsidiary of Senior
Obligations is released and discharged.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Senior Collateral Agent and any officer
or agent of the Senior Collateral Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Second Priority Representative or such Second
Priority Secured Party or in the Senior Collateral Agent’s own name, from time
to time in the Senior Collateral Agent’s discretion, for the purpose of carrying
out the terms of this Section 5.01, to take any and all appropriate action and
to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this Section 5.01, including any
termination statements, endorsements or other instruments of transfer or release
(which appointment, being coupled with an interest, is irrevocable); provided
that such appointment shall terminate automatically, without any action by the
Senior Collateral Agent or any Second Priority Secured Party, upon the Discharge
of Senior Obligations, and provided, further, that the Senior Collateral Agent
shall notify such Second Priority Representative or such Second Priority Secured
Party of any action taken by such Senior Collateral Agent as attorney-in-fact
for such Second Priority Representative or such Second Priority Secured Party
pursuant to this clause (b).

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an Event of Default under any Senior Debt
Document, of Deposit Account Collateral or proceeds of Shared Collateral to the
repayment of Senior Obligations pursuant to the Senior Debt Documents; provided
that nothing in this Section 5.01(c) shall be construed to prevent or impair the
rights of the Second Priority Representatives or the Second Priority Secured
Parties to receive proceeds in connection with the Second Priority Debt
Obligations not otherwise in contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor to (i) make payment in
respect of any item of Shared Collateral to, (ii) deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) register ownership of any item of Shared Collateral in the name of or make
an assignment of ownership of any Shared Collateral or the rights thereunder to,
(iv) cause any securities intermediary, commodity intermediary or other Person
acting in a similar capacity to agree to comply, in respect of any item of
Shared Collateral, with instructions or orders from, or to treat, in respect of
any item of Shared Collateral, as the entitlement holder, (v) hold any item of
Shared Collateral in trust for (to the extent such item of Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Shared Collateral, to follow the instructions of, or (vii) obtain the
agreement of a landlord with respect to access to leased premises where any item
of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in

 

Exhibit R to the Credit Agreement

 

- 17 -



--------------------------------------------------------------------------------

any case, both the Senior Collateral Agent and any Second Priority
Representative or Second Priority Secured Party, such Grantor may, until the
applicable Discharge of Senior Obligations has occurred, comply with such
requirement under the Second Priority Collateral Document as it relates to such
Shared Collateral by taking any of the actions set forth above only with respect
to, or in favor of, the Senior Collateral Agent.

SECTION 5.02. Inspection; Insurance and Condemnation Awards. (a) Any Senior
Secured Party and its representatives and invitees may at any time inspect,
repossess, remove and otherwise deal with the Shared Collateral, and the Senior
Collateral Agent may advertise and conduct public auctions or private sales of
the Shared Collateral, in each case without notice to, the involvement of or
interference by any Second Priority Secured Party or liability to any Second
Priority Secured Party.

(b) Unless and until the Discharge of Senior Obligations has occurred, the
Senior Collateral Agent and the Senior Secured Parties shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Debt
Documents, (i) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Grantor (except that to
the extent provided for in the Second Priority Debt Documents, the Second
Priority Debt Representatives shall have the right to be named as additional
insureds and loss payees so long as their junior lien status is identified in a
manner satisfactory to the Senior Collateral Agent), (ii) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder, and to make, adjust or settle any claim under any title insurance
policy covering any Shared Collateral (including any such policy issued in favor
of the Second Priority Representative and/or any Second Priority Secured Party
(and each Second Secured Debt Party hereby authorizes the Senior Collateral
Agent to make, adjust or settle any such claim with respect thereto as agent for
each of the Second Priority Representatives or any such Second Priority Secured
Party, which authorization, being coupled with an interest, is irrevocable) and
(iii) to approve any award granted in any condemnation or similar proceeding
affecting the Shared Collateral. Unless and until the Discharge of Senior
Obligations has occurred, all proceeds of any such policy and any such award, if
in respect of the Shared Collateral, shall be paid (A) first, prior to the
occurrence of the Discharge of Senior Obligations, to the Senior Collateral
Agent for the benefit of Senior Secured Parties pursuant to the terms of the
Senior Debt Documents, (B) second, after the occurrence of the Discharge of
Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Secured Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (C) third, if no Second Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. So long as the Discharge of Senior Obligations has not
occurred, if any Second Priority Representative or any Second Priority Secured
Party shall, at any time, receive any proceeds of any such policy or any such
award in contravention of this Agreement, it shall pay such proceeds over to the
Senior Collateral Agent in accordance with the terms of Section 4.02.

SECTION 5.03. Second Priority Collateral Documents. (a) Each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that, unless otherwise agreed by
the Senior Collateral Agent, each Second Priority Collateral Document under its
Second Priority Debt Facility shall include the following language (or language
to a similar effect reasonably approved by the Senior Collateral Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Citibank, N.A., as administrative agent, pursuant to or in
connection with the Credit Agreement, dated as of October 10, 2007, as amended
by Amendment No. 1 thereto, dated as of August 7, 2009 (as further amended,
restated,

 

Exhibit R to the Credit Agreement

 

- 18 -



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time), among U.S. Holdings, as
parent guarantor, the Company, as borrower, the other guarantors party thereto,
the several banks and other financial institutions or entities from time to time
parties thereto as lenders, Citibank, N.A., as administrative agent and
collateral agent and the other agents and entities party thereto, [and to the
liens and security interests granted to Citibank, N.A., as collateral agent
pursuant to [Addition Senior Debt Documents (as amended, supplemented or
otherwise modified from time to time)]] and (ii) the exercise of any right or
remedy by the [Second Priority Representative] hereunder is subject to the
limitations and provisions of the Second Lien Intercreditor Agreement dated as
of October 6 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Citibank, N.A., as Senior
Collateral Agent, the [Second Priority Representative], U.S. Holdings, as parent
guarantor, the Company, as borrower, the other guarantors party thereto, and the
other parties (if any) party thereto. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.”

In addition, the Second Priority Representatives, on behalf of the Second
Priority Secured Parties, agree that each mortgage, if applicable, covering any
Shared Collateral shall contain such other language as the Senior Collateral
Agent may reasonably request to reflect the subordination of such mortgage to
the Senior Liens in respect of such Shared Collateral.

(b) In the event the Senior Collateral Agent enters into any amendment, waiver
or consent in respect of any of the Senior Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any Senior Collateral Document or changing in any manner the
rights of any parties thereunder, in each case solely with respect to any Shared
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Second Priority Collateral Document without the
consent of or action by any Second Priority Secured Party; provided that notice
of such amendment, waiver or consent shall be given to the Second Priority
Representative no later than 30 days after its effectiveness and, provided,
further, that the failure to give such notice shall not affect the effectiveness
and validity thereof.

(c) Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Obligations has occurred, no Second Priority Collateral
Document shall be entered into unless the Collateral covered thereby is also
subject to a perfected first-priority interest in favor of the Senior Collateral
Agent for the benefit of the Senior Secured Parties pursuant to the Senior
Collateral Documents (other than with respect to Additional Senior Obligations
that, by their terms, are not intended to be secured by all of the Senior
Collateral and, in particular, are not intended to be secured by such
Collateral).

SECTION 5.04. Amendments to Senior Debt Documents; Senior Obligations. Each
Second Priority Representatives, on behalf of itself and the Second Priority
Secured Parties, agrees that, without affecting the obligations of the Second
Priority Secured Parties hereunder, the Senior Collateral Agent, the Senior
Representatives and the Senior Secured Parties represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Second Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to such Second Priority Secured
Party or impairing or releasing the subordination provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure or
otherwise modify any of the Senior Debt Documents in any manner whatsoever,
including to (i) change the manner, place, time or terms of payment, or renew,
alter or increase, all or any of the Senior Obligations, or otherwise amend,
restate, supplement or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Obligations or any of the
Senior Debt Documents, (ii) retain or obtain a Lien on any Property of any
Person to secure any of the Senior Obligations, and in connection therewith to
enter into any additional Senior Debt Documents, (iii) amend, or grant any
waiver, compromise or release with respect to, or

 

Exhibit R to the Credit Agreement

 

- 19 -



--------------------------------------------------------------------------------

consent to any departure from, any guaranty or other obligation of any Person
obligated in any manner under or in respect of the Senior Obligations,
(iv) release its Lien on any Shared Collateral or other Property, (v) exercise
or refrain from exercising any rights against any Credit Party or any other
Person, (vi) retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Senior Obligations, and (vii) otherwise manage
and supervise the Senior Obligations as the applicable Senior Collateral Agent
or Senior Representatives shall deem appropriate.

SECTION 5.05. Amendments to Second Priority Debt Documents. The Second Priority
Representatives, on behalf of themselves and the Second Priority Secured
Parties, agree that they shall not at any time execute or deliver any amendment
or other modification to any of the Second Priority Debt Documents inconsistent
with or in violation of this Agreement. The Senior Collateral Agent, on behalf
of itself and the Senior Secured Parties represented thereby, agrees that,
without affecting the obligations of the Senior Secured Parties hereunder, the
Second Priority Representatives and the Second Priority Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to any Senior Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to such Senior Secured Party or impairing or
releasing the priority provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure or otherwise modify any of the
Second Priority Documents in any manner whatsoever, including to (i) change the
manner, place, time or terms of payment, or renew, alter or increase, all or any
of the Second Priority Debt Obligations, or otherwise amend, restate, supplement
or otherwise modify in any manner, or grant any waiver or release with respect
to, all or any part of the Second Priority Debt Obligations or any of the Second
Priority Debt Documents, (ii) retain or obtain a Lien on any Property of any
Person to secure any of the Second Priority Debt Obligations, and in connection
therewith to enter into any additional Second Priority Debt Documents,
(iii) amend, or grant any waiver, compromise or release with respect to, or
consent to any departure from, any guaranty or other obligation of any Person
obligated in any manner under or in respect of the Second Priority Debt
Obligations, (iv) release its Lien on any Shared Collateral or other Property,
(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person, (vi) retain or obtain the primary or secondary obligation of
any other Person with respect to any of the Second Priority Debt Obligations,
and (vii) otherwise manage and supervise the Second Priority Debt Obligations as
the Second Lien Representatives shall deem appropriate.

SECTION 5.06.

The Company agrees to promptly deliver to the Senior Collateral Agent copies of
(i) any amendments, supplements or other modifications to the Second Priority
Collateral Documents and (ii) any new Second Priority Collateral Documents
promptly after effectiveness thereof.

SECTION 5.07. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement (except subject to Section 3.02 and Articles VI and
VIII), the Second Priority Representatives and the Second Priority Secured
Parties may exercise rights and remedies as unsecured creditors against the
Company and any other Grantor in accordance with the terms of the Second
Priority Debt Documents and applicable law. Nothing in this Agreement shall
prohibit the receipt by any Second Priority Representative or any Second
Priority Secured Party of the required payments of interest and principal so
long as such receipt is not the direct or indirect result of (a) the exercise in
contravention of this Agreement by any Second Priority Representative or any
Second Priority Secured Party of rights or remedies as a secured creditor in
respect of Shared Collateral or other Collateral or (b) enforcement in
contravention of this Agreement of any Lien in respect of Second Priority Debt
Obligations held by any of them. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Collateral Agent,
the Senior Representatives or the Senior Secured Parties may have with respect
to the Senior Collateral.

 

Exhibit R to the Credit Agreement

 

- 20 -



--------------------------------------------------------------------------------

SECTION 5.08. Gratuitous Bailee for Perfection. (a) The Senior Collateral Agent
acknowledges and agrees that if it shall at any time hold a Lien securing any
Senior Obligations on any Shared Collateral that can be perfected by the
possession or control of such Shared Collateral or of any account in which such
Shared Collateral is held, and if such Shared Collateral or any such account is
in fact in the possession or under the control of the Senior Collateral Agent,
or of agents or bailees of the Senior Collateral Agent (such Shared Collateral
being referred to herein as the “Pledged or Controlled Collateral”), or if it
shall any time obtain any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral, the
Senior Collateral Agent shall also hold such Pledged or Controlled Collateral,
or take such actions with respect to such landlord waiver, bailee’s letter or
similar agreement or arrangement, as sub-agent or gratuitous bailee for the
relevant Second Priority Representatives, in each case solely for the purpose of
perfecting the Liens granted under the relevant Second Priority Collateral
Documents and subject to the terms and conditions of this Section 5.07.

(b) In the event that the Senior Collateral Agent (or its agents or bailees) has
Lien filings against Intellectual Property that is part of the Shared Collateral
that are necessary for the perfection of Liens in such Shared Collateral, the
Senior Collateral Agent agrees to hold such Liens as sub-agent and gratuitous
bailee for the relevant Second Priority Representatives and any assignee
thereof, solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the relevant Second Priority Collateral Documents,
subject to the terms and conditions of this Section 5.07 (such bailment being
intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).

(c) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Collateral Agent shall be entitled
to deal with the Pledged or Controlled Collateral in accordance with the terms
of the Senior Debt Documents as if the Liens under the Second Priority
Collateral Documents did not exist. The rights of the Second Priority
Representatives and the Second Priority Secured Parties with respect to the
Pledged or Controlled Collateral shall at all times be subject to the terms of
this Agreement.

(d) The Senior Collateral Agent shall have no obligation whatsoever to the
Second Priority Representatives or any Second Priority Secured Party to assure
that any of the Pledged or Controlled Collateral is genuine or owned by the
Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Shared Collateral, except as expressly set forth in
this Section 5.07. The duties or responsibilities of the Senior Collateral Agent
under this Section 5.07 shall be limited solely to holding or controlling the
Shared Collateral and the related Liens referred to in paragraphs (a) and (b) of
this Section 5.07 as subagent and gratuitous bailee for the relevant Second
Priority Representative for purposes of perfecting the Lien held by such Second
Priority Representative.

(e) The Senior Collateral Agent shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Secured Party, and each Second Priority Representative, for itself and
on behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Collateral Agent from all claims
and liabilities arising pursuant to the Senior Collateral Agent’s role under
this Section 5.07 as sub-agent and gratuitous bailee with respect to the Shared
Collateral.

(f) Upon the Discharge of Senior Obligations, the Senior Collateral Agent shall,
at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated Second
Priority Representative all Shared Collateral, including all proceeds thereof,
held or controlled by the Senior Collateral Agent or any of its agents or
bailees, including the transfer of possession and control, as applicable, of the
Pledged or

 

Exhibit R to the Credit Agreement

 

- 21 -



--------------------------------------------------------------------------------

Controlled Collateral, together with any necessary endorsements and notices to
depositary banks, securities intermediaries and commodities intermediaries, and
assign its rights under any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral
(including pursuant to the delivery of change of agent notices under deposit
account control agreements and similar agreements) or (B) if the Second Priority
Debt Obligations are not outstanding at such time, direct and deliver such
Shared Collateral as a court of competent jurisdiction may otherwise direct,
(ii) notify any applicable insurance carrier that it is no longer entitled to be
a loss payee or additional insured under the insurance policies of any Grantor
issued by such insurance carrier and (iii) notify any governmental authority
involved in any condemnation or similar proceeding involving any Grantor that
the Designated Second Party Representative is entitled to approve any awards
granted in such proceeding. The Company and the other Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Senior Collateral Agent for loss or damage suffered by the
Senior Collateral Agent as a result of such transfer, except to the extent such
loss or damage is determined by a court of competent jurisdiction by a final and
non appealable judgment to have been suffered by the Senior Collateral Agent as
a result of its own wilful misconduct, gross negligence or bad faith. The Senior
Collateral Agent has no obligation to follow instructions from the Designated
Second Priority Representative in contravention of this Agreement.

(g) Neither the Senior Collateral Agent nor any of the Senior Representatives or
Senior Secured Parties shall be required to marshal any present or future
collateral security for any obligations of the Company or any Subsidiary or
other Grantor to the Senior Collateral Agent, any Senior Representative or any
Senior Secured Party under the Senior Debt Documents or any assurance of payment
in respect thereof, or to resort to such collateral security or other assurances
of payment in any particular order, and all of their rights in respect of such
collateral security or any assurance of payment in respect thereof shall be
cumulative and in addition to all other rights, however existing or arising.

SECTION 5.09. When Discharge of Senior Obligations Deemed to Not Have Occurred.
If, in connection with the Discharge of Senior Obligations, the Company or any
other Grantor enters into any substantially concurrent Refinancing of any Senior
Obligations, then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Debt Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Shared Collateral
set forth herein and the granting by the Senior Collateral Agent of amendments,
waivers and consents hereunder and the agent, representative or trustee for the
holders of such Senior Obligations shall be the Senior Collateral Agent for all
purposes of this Agreement. Upon receipt of notice that the Company has entered
into a new Senior Debt Document (which notice shall include the identity of the
new Senior Collateral Agent), each Second Priority Representative (including the
Designated Second Priority Representative) shall promptly (a) enter into such
documents and agreements (at the expense of the Company), including amendments
or supplements to this Agreement, as the Company or such new Senior Collateral
Agent shall reasonably request in writing in order to provide the new Senior
Collateral Agent the rights of the Senior Collateral Agent contemplated hereby,
in each case consistent in all material respects with this Agreement,
(b) deliver to the Senior Collateral Agent all Shared Collateral, including all
proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Pledged or Controlled Collateral, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, (c) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (d) notify any governmental authority involved in any condemnation
or similar proceeding involving a Grantor that the new Senior Collateral Agent
is entitled to approve any awards granted in such proceeding.

 

Exhibit R to the Credit Agreement

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Filing of Motions. Until the Discharge of Senior Obligations has
occurred, the Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency or Liquidation Proceeding, file
any pleadings or motions, take any position at any hearing or proceeding of any
nature, join with or support any other Person doing so, or otherwise take any
action whatsoever, in each case that (a) violates, or is prohibited by, this
Article VI (or, in the absence of an Insolvency or Liquidation Proceeding,
otherwise would violate or be prohibited by this Agreement), (b) asserts any
right, benefit or privilege that arises in favor of the Second Priority
Representative or Second Priority Secured Parties, in whole or in part, as a
result of their interest in the Shared Collateral (unless the assertion of such
right is expressly permitted by this Agreement) or (c) challenges the validity,
priority, enforceability or voidability of any Liens or claims held by the
Senior Collateral Agent or any other Senior Secured Party with respect to the
Shared Collateral, or the extent to which the Senior Obligations constitute
secured claims or the value thereof under Section 506(a) of the Bankruptcy Code
or otherwise; provided that the Second Priority Representative may (i) file a
proof of claim in an Insolvency or Liquidation Proceeding and (ii) file any
necessary responsive or defensive pleadings in opposition of any motion or other
pleadings made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Second Priority Secured Parties on the Shared Collateral,
subject to the limitations contained in this Agreement and only if consistent
with the terms and the limitations on the Second Priority Representative imposed
hereby.

SECTION 6.02. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding, and if the Senior Collateral Agent or (with the prior
written consent of the Senior Collateral Agent and the Majority Senior Parties)
any Senior Representative, shall desire to consent (or not object) to the sale,
use or lease of cash collateral under the Bankruptcy Code or to provide
financing to any Grantor under the Bankruptcy Code or to consent (or not object)
to the provision of such financing to any Loan Party by any third party (any
such financing, “DIP Financing”), then each Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, that
each Second Priority Secured Party (a) will be deemed to have consented to, will
raise no objection to, nor support any other Person objecting to, and will not
otherwise contest, the use of such cash collateral or to such DIP Financing,
(b) will not request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such DIP Financing except as
set forth in Section 6.04 and (c) will subordinate (and will be deemed hereunder
to have subordinated) the Second Priority Liens on any Shared Collateral (i) to
such DIP Financing on the same terms as the Senior Liens are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the Senior Secured
Parties or the Second Priority Secured Parties, (iii) to any “carve-out” for
professional and United States Trustee fees agreed to by the Senior Collateral
Agent or the other Senior Secured Parties, and (iv) agrees that notice received
two (2) calendar days prior to the entry of an order approving such usage of
cash collateral or approving such financing shall be adequate notice.
Notwithstanding anything herein to the contrary, prior to the Discharge of the
Senior Obligations, each Second Priority Representative, for itself and on
behalf of each other Second Priority Secured Party under its Second Priority
Debt Facility, agrees that unless no Senior Secured Party has committed or
consented to provide or provided, or consented to or supported any other Person
committing to provide or providing, any DIP Financing, no such Second Priority
Secured Party will (x) commit or consent to provide, or

 

Exhibit R to the Credit Agreement

 

- 23 -



--------------------------------------------------------------------------------

provide, any DIP Financing, without the prior written consent of the Senior
Collateral Agent and the Majority Senior Parties or (y) consent to or support
any other Person (other than the Senior Collateral Agent or any Senior
Representative or other Secured Party as provided in the immediately preceding
sentence) committing to provide or providing any DIP Financing which is not
supported by the Senior Collateral Agent and the Majority Senior Parties.

SECTION 6.03. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, agrees that (a) none of them shall seek relief from the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding or take any action
in derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Senior Collateral Agent and (b) it will raise
no objection to, and will not support any objection to, and will not otherwise
contest any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of Senior Obligations made by the
Senior Collateral Agent or any holder of Senior Obligations.

SECTION 6.04. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that none of them shall object, contest, support
or join with any other Person objecting to or contesting (a) any request by the
Senior Collateral Agent, the Senior Representatives or the Senior Secured
Parties for adequate protection, (b) any objection by the Senior Collateral
Agent, the Senior Representatives or the Senior Secured Parties to any motion,
relief, action or proceeding based on the Senior Collateral Agent’s or any
Senior Representative’s or Senior Secured Party’s claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
the Senior Collateral Agent, any Senior Representative or any other Senior
Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law. Each Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, further agrees that, prior to the Discharge of Senior Obligations, none
of them shall assert or enforce any claim under Section 506(b) or 506(c) of the
Bankruptcy Code or otherwise that is senior to or on a parity with the Senior
Liens for costs or expenses of preserving or disposing of any Shared Collateral.
Notwithstanding anything contained in this Section 6.04 or Section 6.02, in any
Insolvency or Liquidation Proceeding, (i) the Second Priority Representative and
the Second Priority Secured Parties may seek, support, accept or retain adequate
protection (A) only if the Senior Secured Parties are granted adequate
protection that includes replacement liens on additional collateral and
superpriority claims and the Senior Collateral Agent does not object to the
adequate protection being provided to the Senior Secured Parties and (B) solely
in the form of (1) a replacement Lien on such additional collateral,
subordinated to the Liens securing the Senior Obligations and such DIP Financing
on the same basis as the other Liens securing the Second Priority Obligations
are so subordinated to the Senior Obligations under this Agreement and
(2) superpriority claims junior in all respects to the superpriority claims
granted to the Senior Secured Parties; provided, however, that the Second
Priority Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Priority Secured Parties for which it is acting, in any stipulation and/or order
granting such adequate protection, that such junior superpriority claims may be
paid, under any Plan under Chapter 11 of the Bankruptcy Code that the First Lien
Lenders and First Lien Agent support, in any combination of cash, debt, equity
or other property, and (ii) in the event any Second Priority Representative, on
behalf of itself and the Second Priority Secured Parties, receives adequate
protection, including in the form of additional collateral, then such Second
Priority Representative, on behalf of itself and the Second Priority Secured
Parties, agrees that the Senior Secured Parties shall have a senior Lien and
claim on such adequate protection as security for the Senior Obligations and
that any Lien on any additional collateral securing the Second Priority
Obligations shall be subordinated to the Liens on such Collateral securing the
Senior Obligations and any DIP Financing (and all Obligations relating thereto)
and any other Liens granted to the Senior Secured Parties as adequate
protection, with such subordination to be on the same terms that the other Liens
securing the Second Priority Obligations are subordinated to such Senior
Obligations under this Agreement.

 

Exhibit R to the Credit Agreement

 

- 24 -



--------------------------------------------------------------------------------

SECTION 6.05. Avoidance Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of any Grantor, because such amount was avoided or
ordered to be paid or disgorged for any reason, including without limitation
because it was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the Senior Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Discharge of Senior Obligations shall be deemed not to have
occurred. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The Second Priority Secured Parties agree
that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement. Any Shared
Collateral or proceeds thereof received by any Second Priority Secured Party
prior to the time of such Recovery shall be deemed to have been received prior
to the Discharge of Senior Obligations and subject to the provisions of
Section 4.02.

SECTION 6.06. Application. This Agreement shall be applicable prior to and after
the commencement of any Insolvency or Liquidation Proceeding. All references
herein to any Grantor shall apply to any trustee for such Person and such Person
as debtor in possession. The relative rights as to the Shared Collateral and
other Collateral and proceeds thereof shall continue after the filing thereof on
the same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.

SECTION 6.07. Waivers. Until the Discharge of Senior Obligations has occurred,
each Second Priority Representative, on behalf of itself and each applicable
Second Priority Secured Party, (a) will not assert or enforce any claim under
Section 506(c) of the United States Bankruptcy Code First Priority to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral or other Collateral, and
(b) waives any claim it may now or hereafter have arising out of the election by
any Senior Secured Parties of the application of Section 1111(b)(2) of the
Bankruptcy Code.

SECTION 6.08. Asset Dispositions in an Insolvency Proceeding. In an Insolvency
or Liquidation Proceeding or otherwise, neither the Second Priority
Representative nor any other Second Priority Secured Party shall oppose any sale
or disposition of any Shared Collateral that is consented to or supported by the
requisite Senior Secured Parties, and the Second Priority Representative and
each other Second Priority Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale supported by the
requisite Senior Secured Parties and to have released their Liens on such
assets; provided that, in connection with any such sale or disposition, (a) each
Second Priority Representative retains the right, if and to the extent permitted
by applicable law, to credit bid pursuant to Section 363(k) of the Bankruptcy
Code and (b) the proceeds of such sale or disposition are applied in accordance
with the terms of Section 4.01.

SECTION 6.09. Separate Grants of Security and Separate Classifications. Each
Party acknowledges and agrees that (a) the grants of Liens pursuant to the
Senior Collateral Documents and the Second Priority Collateral Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Shared Collateral, the Second
Priority Debt

 

Exhibit R to the Credit Agreement

 

- 25 -



--------------------------------------------------------------------------------

Obligations are fundamentally different from the Senior Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the Senior Secured Parties and the Second Priority Secured Parties
in respect of the Shared Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the Shared
Collateral (with the effect being that, to the extent that the aggregate value
of the Shared Collateral is sufficient (for this purpose ignoring all claims
held by the Second Priority Secured Parties), the Senior Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest (whether or not allowed or allowable) before any
distribution is made in respect of the Second Priority Debt Obligations, with
each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, hereby
acknowledging and agreeing to turn over to the Senior Collateral Agent amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this Section 6.09, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Secured Parties. Neither
any Second Priority Representative nor any Second Priority Secured Party shall
oppose or seek to challenge any claim by the Senior Collateral Agent or any
Senior Secured Party for allowance in any Insolvency or Liquidation Proceeding
of Senior Obligations consisting of post-petition interest, fees or expenses to
the extent of the value of the Senior Secured Party’s Lien, without regard to
the existence of the Lien of any Second Priority Agent on behalf of the Second
Priority Secured Parties on the Shared Collateral.

SECTION 6.10. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall prohibit or in any way limit the Senior Collateral Agent, any
Senior Representative or any other Senior Secured Party from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Secured Party inconsistent with the terms of this Agreement,
including the seeking by any Second Priority Secured Party of adequate
protection or the assertion by any Second Priority Secured Party of any of its
rights and remedies under the Second Priority Documents or otherwise.

SECTION 6.11. Plans of Reorganization. No Second Priority Secured Party shall
file, propose, support or vote in favor of any plan of reorganization (and each
shall vote and shall be deemed to have voted to reject any plan of
reorganization) unless such plan (i) pays off, in cash in full, all Senior
Obligations or (ii) is accepted by the Majority Senior Parties and is supported
by each Senior Representative. To the extent that any Second Priority Secured
Party attempts to vote or votes in favor of any plan or reorganization in a
manner inconsistent with this Section 6.11, such Second Priority Secured Party
irrevocably agrees that the Senior Collateral Agent may be, and may be deemed,
an “authorized agent” of such party under Bankruptcy Rules 3018(c) and 9010, and
that the Senior Collateral Agent shall be authorized and entitled to submit a
superseding ballot on behalf of such Second Priority Secured Party that is
consistent herewith.

SECTION 6.12. Other Matters. Except as set forth in Sections 6.01, 6.02, 6.04
and 6.08 hereof, to the extent that any Second Priority Representative or any
Second Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law with respect to any of the Shared Collateral, such Second
Priority Representative, on behalf of itself and each Second Priority Secured
Party under its Second Priority Debt Facility, agrees not to assert any such
rights without the prior written consent of the Senior Collateral Agent;
provided that if requested by the Senior Collateral Agent, such Second Priority
Representative shall timely exercise

 

Exhibit R to the Credit Agreement

 

- 26 -



--------------------------------------------------------------------------------

such rights in the manner requested by the Senior Collateral Agent, including
any rights to payments in respect of such rights. Notwithstanding the foregoing,
nothing in this Section 6.12 shall be interpreted to broaden or expand the
rights provided in, or waive any limitations, restrictions or prohibitions
contained in, Sections 6.01, 6.02, 6.04 or 6.08 hereof.

SECTION 6.13. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of any reorganized debtor secured by Liens upon any
property of such reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

SECTION 6.14. Effectiveness in Insolvency Proceeding. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law, shall be effective before, during and after the commencement of
any Insolvency or Liquidation Proceeding.

ARTICLE VII

Reliance; etc.

SECTION 7.01. Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to U.S.
Holdings, the Company or any other Grantor shall be deemed to have been given
and made in reliance upon this Agreement. Each Second Priority Representative,
on behalf of itself and each Second Priority Secured Party under its Second
Priority Debt Facility, acknowledges that it and such Second Priority Secured
Parties have, independently and without reliance on the Senior Collateral Agent
or any Senior Representative or other Senior Secured Party, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Second Priority Debt Documents to which
they are party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decision in taking or not taking any action under the Second Priority Debt
Documents or this Agreement.

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Secured Party under its Second
Priority Debt Facility, acknowledges and agrees that neither the Senior
Collateral Agent nor any Senior Representative or other Senior Secured Party has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Senior Debt Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon. The Senior
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Senior Debt Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Second Priority Representatives and
the Second Priority Secured Parties have in the Shared Collateral or otherwise,
except as otherwise provided in this Agreement. Neither the Senior Collateral
Agent nor any Senior Representative or other Senior Secured Party shall have any
duty to any Second Priority Representative or Second Priority Secured Party to
act or refrain from acting in a manner that allows, or results in, the
occurrence or continuance of an event of default or default under any agreement
with the Company or any other Grantor (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with.

 

Exhibit R to the Credit Agreement

 

- 27 -



--------------------------------------------------------------------------------

Except as expressly set forth in this Agreement, the Senior Collateral Agent,
the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties have not otherwise made
to each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Senior
Obligations, the Second Priority Debt Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) any
Grantor’s title to or right to transfer any of the Shared Collateral or (c) any
other matter except as expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Collateral Agent, the Senior Representatives, the
Senior Secured Parties, the Second Priority Representatives and the Second
Priority Secured Parties hereunder shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
Collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) the Company or any other Grantor in respect of the
Senior Obligations or (ii) any Second Priority Representative or Second Priority
Secured Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.05, this Agreement shall continue to be effective until Discharge of
Senior Obligations and the indefeasible payment in full of the Second Priority
Debt Obligations shall have occurred. This is a continuing agreement of Lien
subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Secured Party, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Company or any other Grantor constituting
Senior Obligations in reliance hereon. The terms of this Agreement shall survive
and continue in full force and effect in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining

 

Exhibit R to the Credit Agreement

 

- 28 -



--------------------------------------------------------------------------------

provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8.03. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 8.03, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) The Majority Senior Parties (or the Senior Collateral Agent acting with the
approval of the Majority Senior Parties) and the Second Priority Instructing
Group (and with respect to any such amendment, supplement or waiver (i) which by
the terms of this Agreement requires the Company’s consent or which increases
the obligations or reduces the rights of the Company or any other Grantor, with
the consent of the Company, (ii) which by the terms of this Agreement requires
the consent of any Second Priority Representative or which increases the
obligations or reduces the rights of a Second Priority Representative, with the
consent of such Second Priority Representative, (iii) which by its terms
adversely affects the rights of the Second Priority Secured Parties under a
particular Second Priority Debt Facility, in a manner materially different from
its effect on the other Second Priority Debt Facilities, with the consent of the
Representative for such Second Priority Debt Facility and (iv) which by its
terms adversely affects the rights of the Senior Secured Parties under a
particular Senior Debt Facility in a manner materially different from its effect
on the other Senior Debt Facilities, with the consent of the Representative for
such Senior Debt Facility) may from time to time amend, supplement or waive any
provision hereof. Any such amendment, supplement or waiver shall be in writing
and shall be binding upon the Senior Secured Parties and the Second Priority
Secured Parties and their respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 and upon such execution and delivery,
such Representative and the Secured Parties and Senior Obligations or Second
Priority Debt Obligations of the Debt Facility for which such Representative is
acting shall be subject to the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of the Company and the
Subsidiaries. Neither the Senior Collateral Agent nor any other Senior Secured
Party shall have any obligation to any Second Priority Representative or any
other Second Priority Secured Party to keep the Second Priority Representative
or any Second Priority Secured Party informed of, and the Second Priority
Representatives and the Second Priority Secured Parties shall not be entitled to
rely on the Senior Collateral Agent or the Senior Secured Parties with respect
to, (a) the financial condition of the Company and the Subsidiaries and all
endorsers or guarantors of the Senior Obligations or the Second Priority Debt
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the Senior Obligations or the Second Priority Debt Obligations. The Senior
Collateral Agent, the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties shall
have no duty to advise any other party hereunder of information known to it or
them regarding such condition or any such circumstances or otherwise. In the
event that the Senior Collateral Agent, any Senior Representative, any Senior
Secured Party, any Second Priority Representative or any

 

Exhibit R to the Credit Agreement

 

- 29 -



--------------------------------------------------------------------------------

Second Priority Secured Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to any other party, it shall
be under no obligation to (i) make, and the Senior Collateral Agent, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Secured Parties shall not make or be deemed to have
made, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness or validity of any such information
so provided, (ii) provide any additional information or to provide any such
information on any subsequent occasion, (iii) undertake any investigation or
(iv) disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Secured Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents and Section 4.01. Each Second
Priority Representative, on behalf of itself and each applicable Second Priority
Secured Party, assents to any such extension or postponement of the time of
payment of the Senior Obligations or any part thereof and to any other
indulgence with respect thereto, to any substitution, exchange or release of any
security that may at any time secure any part of the Senior Obligations and to
the addition or release of any other Person primarily or secondarily liable
therefor.

SECTION 8.07. Additional Grantors. The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex I. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Senior Collateral Agent.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Company or any other Grantor to the Senior Collateral Agent, the Majority Senior
Parties, the Second Priority Instructing Group or the Designated Second Priority
Representative to take or permit any action under any of the provisions of this
Agreement or under any Collateral Document (if such action is subject to the
provisions hereof), the Company or such Grantor, as appropriate, shall furnish
to the Senior Collateral Agent or the Designated Second Priority Representative
a certificate of an appropriate officer (an “Officer’s Certificate”) stating
that all conditions precedent, if any, provided for in this Agreement or such
Collateral Document, as the case may be, relating to the proposed action have
been complied with; provided that, in the case of any such application or demand
as to which the furnishing of such documents is specifically required by any
provision of this Agreement or any Collateral Document relating to such
particular application or demand, no such additional certificate need be
furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the Senior Debt Documents and the Second Priority
Debt Documents, the Company may incur or issue and sell one or more series or
classes of Second Priority Debt and one or more series or classes of Additional
Senior Debt. Any such additional class or series of Second Priority Debt (the
“Second Priority Class Debt”) may be secured by a second priority, subordinated
Lien on

 

Exhibit R to the Credit Agreement

 

- 30 -



--------------------------------------------------------------------------------

Shared Collateral, in each case under and pursuant to the relevant Second
Priority Collateral Documents for such Second Priority Class Debt, if and
subject to the condition that the Representative of any such Second Priority
Class Debt (each, a “Second Priority Class Debt Representative”), acting on
behalf of the holders of such Second Priority Class Debt (such Representative
and holders in respect of any Second Priority Class Debt being referred to as
the “Second Priority Class Debt Parties”), becomes a party to this Agreement by
satisfying conditions (i) through (vi), as applicable, of the immediately
succeeding paragraph. Any such additional class or series of Senior Facilities
(the “Senior Class Debt”; and the Senior Class Debt and Second Priority Class
Debt, collectively, the “Class Debt”) may be secured by a senior Lien on Shared
Collateral, in each case under and pursuant to the Senior Collateral Documents,
if and subject to the condition that the Representative of any such Senior Class
Debt (each, a “Senior Class Debt Representative”; and the Senior Class Debt
Representatives and Second Priority Class Debt Representatives, collectively,
the “Class Debt Representatives”), acting on behalf of the holders of such
Senior Class Debt (such Representative and holders in respect of any such Senior
Class Debt being referred to as the “Senior Class Debt Parties”; and the Senior
Class Debt Parties and Second Priority Class Debt Parties, collectively, the
“Class Debt Parties”), becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) through (vi), as applicable, of the
immediately succeeding paragraph. In order for a Class Debt Representative to
become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex II (if such Representative is a
Second Priority Class Debt Representative) or Annex III (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Senior Collateral Agent and such Class Debt Representative) to
the Senior Collateral Agent and the Designated Second Priority Representative
pursuant to which it becomes a Representative hereunder, and the Class Debt in
respect of which such Class Debt Representative is the Representative and the
related Class Debt Parties become subject hereto and bound hereby;

(ii) the Company shall have delivered to the Senior Collateral Agent and the
Designated Second Priority Representative true and complete copies of each of
the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt, certified as being true and correct by the chief
executive officer, president, chief financial officer or treasurer of the
Company;

(iii) in the case of any Second Priority Class Debt, all filings, recordations
and/or amendments or supplements to the Second Priority Collateral Documents
necessary or desirable in the opinion of the Designated Second Priority
Representative to confirm and perfect the second priority Liens securing the
relevant Second Priority Debt Obligations relating to such Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordings have
been taken in the reasonable judgment of the Designated Second Priority
Representative), and all fees and taxes in connection therewith shall have been
paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Senior Collateral Agent);

(iv) in the case of any Senior Class Debt, all filings, recordations and/or
amendments or supplements to the Senior Collateral Documents necessary or
desirable in the opinion of the Senior Collateral Agent to confirm and perfect
the Senior Lien securing the relevant Senior Obligations relating to such Class
Debt shall have been made, executed and/or delivered (or, with respect to any
such filings or recordations, acceptable provisions to perform such filings or
recordings have been taken in the reasonable judgment of the Senior Collateral
Agent), and all fees and taxes in connection therewith shall have been paid; and

 

Exhibit R to the Credit Agreement

 

- 31 -



--------------------------------------------------------------------------------

(v) the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Senior Collateral Agent and the Designated Second Priority
Representative, that each Class Debt Party with respect to such Class Debt will
be subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Class Debt.

SECTION 8.10. Consent to Jurisdiction; Waivers. The Senior Collateral Agent and
each Representative irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at the
address referred to in Section 8.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Company or any other Grantor, to the Company, at its address at
1601 Bryan, Dallas, TX, 7520 Attention of Treasurer, telecopy no.
(214) 812-4097;

(ii) if to the Initial Second Priority Representative to it at 601 Travis
Street, 16th Floor, Houston, TX 77002, Attention of: TCEH Senior Secured Second
Lien Notes Trustee, telecopy no.: 713-483-6954;

(iii) if to the Senior Collateral Agent or the Administrative Agent, to it at
1615 Brett Road, Ops III; New Castle, DE 19720 Attention of Annemarie E. Pavco,
telecopy no. 212-994-0961; with a copy to 388 Greenwich St., New York, NY,
100013, Attention of Neil Mahon, telecopy no. (646) 291-1629 and to 388
Greenwich St., New York, NY, 100013, Attention of Todd Guenther, telecopy no.
(646) 792-4981;

(iv) if to any other Second Priority Representative or Senior Representative, to
it at the address specified by it in the Joinder Agreement delivered by it
pursuant to Section 8.09.

 

Exhibit R to the Credit Agreement

 

- 32 -



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among the Senior Collateral Agent and each
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 8.12. Further Assurances. Each of the Senior Collateral Agent, on behalf
of itself and each Senior Secured Party, and each Second Party Representative
agrees that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

SECTION 8.13. GOVERNING LAW; WAIVER OF JURY TRIAL. (A) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.14. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Collateral Agent, the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives, the Second Priority Secured
Parties, the Company, the other Grantors party hereto and their respective
successors and assigns.

SECTION 8.15. Specific Performance. The Senior Collateral Agent may demand
specific performance of this Agreement. Each Second Priority Representative
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by the Senior Collateral Agent.

SECTION 8.17. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.18. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile, each of which shall be an
original and all of which shall together constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 8.19. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Senior
Collateral Agent represents and warrants that this Agreement is binding upon the
Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Representative.

 

Exhibit R to the Credit Agreement

 

- 33 -



--------------------------------------------------------------------------------

SECTION 8.20. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Collateral Agent, the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties, and
their respective permitted successors and assigns, and no other Person
(including the Grantors, or any trustee, receiver, debtor in possession or
bankruptcy estate in a bankruptcy or like proceeding) shall have or be entitled
to assert such rights.

SECTION 8.21. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding.
All references to the Company or any other Grantor shall include the Company or
any other Grantor as debtor and debtor-in-possession and any receiver or trustee
for the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

SECTION 8.22. Senior Collateral Agent and Trustee. It is understood and agreed
that (a) the Senior Collateral Agent is entering into this Agreement in its
capacities as Administrative Agent and Collateral Agent under the Credit
Agreement and the provisions of Section 12 of the Credit Agreement applicable to
it as administrative agent and collateral agent thereunder shall also apply to
it as Senior Collateral Agent hereunder and (b) the Initial Second Priority
Representative is entering into this Agreement in its capacity as trustee under
the indenture referred to the definition of “Initial Second Priority Debt
Documents” and the provisions of Article 7 of such indenture applicable to such
trustee thereunder shall also apply to such trustee hereunder.

SECTION 8.23. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a) or 5.01(d)),
nothing in this Agreement is intended to or will (a) amend, waive or otherwise
modify the provisions of the Credit Agreement, any other Senior Debt Document or
any Second Priority Debt Documents, or permit the Company or any other Grantor
to take any action, or fail to take any action, to the extent such action or
failure would otherwise constitute a breach of, or default under, the Credit
Agreement or any other Senior Debt Document or any Second Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Company or
any other Grantor to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, the Credit Agreement or any
other Senior Debt Document or any Second Priority Debt Document.

SECTION 8.24. Intercreditor Agreements. Each party hereto agrees that the Senior
Secured Parties (as among themselves) and the Second Priority Secured Parties
(as among themselves) may each enter into intercreditor agreements (or similar
arrangements) with the Senior Collateral Agent or applicable Second Priority
Agent governing the rights, benefits and privileges as among the Senior Secured
Parties or the Second Priority Secured Parties, as the case may be, in respect
of all or a portion of the Shared Collateral, this Agreement and the other
Senior Collateral Documents or Second Priority Collateral Documents, as the case
may be, including as to application of proceeds of the Shared Collateral, voting
rights, control of the Shared Collateral and waivers with respect to the Shared
Collateral, in each case so long as the terms thereof do not violate or conflict
with the provisions of this Agreement or the other Senior Collateral Documents
or Second Priority Collateral Documents, as the case may be. In any event, if a
respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other Senior Collateral
Document or Second Priority Collateral Document, and the

 

Exhibit R to the Credit Agreement

 

- 34 -



--------------------------------------------------------------------------------

provisions of this Agreement and the other Senior Collateral Documents and
Second Priority Collateral Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

SECTION 8.25. Acknowledgement. Each Second Priority Representative hereby
acknowledges that there are assets of the Company, the other Grantors and their
Subsidiaries which are subject to Liens in favor of the Senior Secured Parties
or other creditors but which do not constitute Shared Collateral, and nothing in
this Agreement shall grant or imply the grant of any Lien or other security
interest in such assets in favor of any Second Priority Secured Party to secure
any Second Priority Obligations.

SECTION 8.27. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

[Signature page follows]

 

Exhibit R to the Credit Agreement

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENERGY FUTURE COMPETITIVE HOLDINGS

COMPANY

By:  

 

  Name:   Title:

TEXAS COMPETITIVE ELECTRIC HOLDINGS

COMPANY LLC

By:  

 

  Name:   Title: TCEH FINANCE, INC. By:  

 

  Name:   Title:

 

Exhibit R to the Credit Agreement

 

- 36 -



--------------------------------------------------------------------------------

BIG BROWN 3 POWER COMPANY LLC BIG BROWN LIGNITE COMPANY LLC BIG BROWN POWER
COMPANY LLC COLLIN POWER COMPANY LLC DECORDOVA POWER COMPANY LLC GENERATION MT
COMPANY LLC GENERATION SVC COMPANY LAKE CREEK 3 POWER COMPANY LLC LUMINANT BIG
BROWN MINING COMPANY LLC LUMINANT ENERGY COMPANY LLC LUMINANT ENERGY SERVICES
COMPANY LUMINANT ENERGY TRADING (CALIFORNIA) COMPANY LUMINANT ET SERVICES
COMPANY LUMINANT GENERATION COMPANY LLC LUMINANT HOLDING COMPANY LLC LUMINANT
MINERAL DEVELOPMENT COMPANY LLC LUMINANT MINING COMPANY LLC LUMINANT MINING
SERVICES COMPANY LUMINANT POWER SERVICES COMPANY LUMINANT RENEWABLES COMPANY LLC
MARTIN LAKE 4 POWER COMPANY LLC MONTICELLO 4 POWER COMPANY LLC MORGAN CREEK 7
POWER COMPANY LLC NCA RESOURCES DEVELOPMENT COMPANY LLC OAK GROVE MANAGEMENT
COMPANY LLC OAK GROVE MINING COMPANY LLC OAK GROVE POWER COMPANY LLC SANDOW
POWER COMPANY LLC TRADINGHOUSE 3 & 4 POWER COMPANY LLC TRADINGHOUSE POWER
COMPANY LLC TXU ENERGY RETAIL COMPANY LLC TXU ENERGY SOLUTIONS COMPANY LLC TXU
RETAIL SERVICES COMPANY TXU SEM COMPANY TXU SESCO COMPANY LLC TXU SESCO ENERGY
SERVICES COMPANY VALLEY NG POWER COMPANY LLC VALLEY POWER COMPANY LLC By:  

 

  Name:   Title:

 

Exhibit R to the Credit Agreement

 

- 37 -



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit R to the Credit Agreement

 

- 38 -



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A.,

as Initial Second Priority Representative

By:  

 

  Name:   Title:

 

Exhibit R to the Credit Agreement

 

- 39 -



--------------------------------------------------------------------------------

ANNEX I to the

Second Lien Intercreditor Agreement

SUPPLEMENT NO. [    ] dated as of [            ], 20[    ] to the SECOND LIEN
INTERCREDITOR AGREEMENT dated as of [                ], 2010 (the “Second Lien
Intercreditor Agreement”), among TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY
LLC, a Delaware limited liability company (the “Company”), ENERGY FUTURE
COMPETITIVE HOLDINGS COMPANY, a Texas corporation (“U.S. Holdings”), the
Subsidiary Guarantors (as defined in the Credit Agreement referred to below),
CITIBANK, N.A., as collateral agent for the Senior Secured Parties (as defined
below) (in such capacity, the “Senior Collateral Agent”) and as Representative
for the Credit Agreement Secured Parties (in such capacity, the “Administrative
Agent”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Representative for
the Initial Second Priority Secured Parties (in such capacity and together with
its successors in such capacity, the “Initial Second Priority Representative”),
and the additional Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Company are required to enter into the Second Lien
Intercreditor Agreement. Section 8.07 of the Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.

Accordingly, the Senior Collateral Agent and the New Subsidiary Grantor agree as
follows:

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Senior Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Senior
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Exhibit R to the Credit Agreement

 

- 40 -



--------------------------------------------------------------------------------

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Company as specified in the Second Lien Intercreditor Agreement.

SECTION 8. The Company agrees to reimburse the Senior Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Senior
Collateral Agent.

 

Exhibit R to the Credit Agreement

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Senior Collateral Agent have duly
executed this Supplement to the Second Lien Intercreditor Agreement as of the
day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By  

 

  Name:   Title:

 

Acknowledged by:

CITIBANK, N.A.,

as Senior Collateral Agent

By  

 

  Name:   Title:

[                    ],

as Designated Second Priority Representative,

By  

 

  Name:   Title:

 

Exhibit R to the Credit Agreement

 

- 42 -



--------------------------------------------------------------------------------

Annex II to the

Second Lien Intercreditor Agreement

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of
[            ], 20[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[                    ], 2010 (the “Second Lien Intercreditor Agreement”), among
TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware limited liability
company (the “Company”), ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY, a Texas
corporation (“U.S. Holdings”), the Subsidiary Guarantors (as defined in the
Credit Agreement referred to below), CITIBANK, N.A., as collateral agent for the
Senior Secured Parties (as defined below) (in such capacity, the “Senior
Collateral Agent”) and as Representative for the Credit Agreement Secured
Parties (in such capacity, the “Administrative Agent”), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., as Representative for the Initial Second Priority
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Priority Representative”), and the additional
Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Second Priority Debt
and to secure such Second Priority Class Debt with the Second Priority Lien and
to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Representative in respect of
such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the Second
Lien Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor
Agreement provides that such Second Priority Class Debt Representative may
become a Representative under, and such Second Priority Class Debt and such
Second Priority Class Debt Parties may become subject to and bound by, the
Second Lien Intercreditor Agreement, pursuant to the execution and delivery by
the Second Priority Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Second Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative (the “New Representative”)
is executing this Supplement in accordance with the requirements of the Senior
Debt Documents and the Second Priority Debt Documents.

Accordingly, the Senior Collateral Agent, the Designated Second Priority Debt
Representative and the New Representative agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Secured Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Senior
Collateral Agent, the Designated Second Priority Debt Representative and the
other Secured Parties that (i) it has full power

Exhibit R to the Credit Agreement



--------------------------------------------------------------------------------

and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Second
Lien Intercreditor Agreement as Second Priority Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Senior Collateral Agent shall have received a counterpart of
this Representative Supplement that bears the signature of the New
Representative and the Designated Second Priority Debt Representative. Delivery
of an executed signature page to this Representative Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Senior Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Senior Collateral Agent.

 

Exhibit R to the Credit Agreement

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative, the Senior Collateral Agent and the
Designated Second Priority Debt Representative have duly executed this
Representative Supplement to the Second Lien Intercreditor Agreement as of the
day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [            ] for the holders of
[            ]         by  

 

  Name:   Title:     Address for notices:  

 

 

 

  attention of:  

 

       Telecopy:  

 

 

CITIBANK, N.A.,

as Senior Collateral Agent,

by    

 

Name: Title:

[                             ],

as Designated Second Priority Debt Representative,

by    

 

Name: Title:

 

Exhibit R to the Credit Agreement

 

- 3 -



--------------------------------------------------------------------------------

Acknowledged by:

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY         by  

 

 

Name:

 

Title:

[OTHER GRANTORS SIGNATURE LINES TO BE PROVIDED BELOW] by  

 

 

Name:

 

Title:

 

Exhibit R to the Credit Agreement

 

- 4 -



--------------------------------------------------------------------------------

ANNEX III to the

Second Lien Intercreditor Agreement

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[                ], 2010 (the “Second Lien Intercreditor Agreement”), among
TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware limited liability
company (the “Company”), ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY, a Texas
corporation (“U.S. Holdings”), the Subsidiary Guarantors (as defined in the
Credit Agreement referred to below), CITIBANK, N.A., as collateral agent for the
Senior Secured Parties (as defined below) (in such capacity, the “Senior
Collateral Agent”) and as Representative for the Credit Agreement Secured
Parties (in such capacity, the “Administrative Agent”), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A.,, as Representative for the Initial Second Priority
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Priority Representative”), and the additional
Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Senior Class Debt after
the date of the Second Lien Intercreditor Agreement and to secure such Senior
Class Debt with the Senior Lien and to have such Senior Class Debt guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the Senior
Collateral Documents, the Senior Class Debt Representative in respect of such
Senior Class Debt is required to become a Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Second Lien Intercreditor Agreement.
Section 8.09 of the Second Lien Intercreditor Agreement provides that such
Senior Class Debt Representative may become a Representative under, and such
Senior Class Debt and such Senior Class Debt Parties may become subject to and
bound by, the Second Lien Intercreditor Agreement, pursuant to the execution and
delivery by the Senior Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Second Lien Intercreditor Agreement. The
undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Senior Collateral Agent, the Designated Second Priority Debt
Representative and the New Representative agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Secured Parties. Each reference to a “Representative” or “Senior
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

 

Exhibit R to the Credit Agreement

 

- 5 -



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Senior
Collateral Agent, the Designated Second Priority Debt Representative and the
other Secured Parties that (i) it has full power and authority to enter into
this Representative Supplement, in its capacity as [agent] [trustee], (ii) this
Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of such Agreement and (iii) the Senior Debt
Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the Second Lien Intercreditor Agreement as Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Senior Collateral Agent shall have received a counterpart of
this Representative Supplement that bears the signature of the New
Representative. Delivery of an executed signature page to this Representative
Supplement by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Senior Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Senior Collateral Agent.

 

Exhibit R to the Credit Agreement

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative, the Senior Collateral Agent and the
Designated Second Priority Debt Representative have duly executed this
Representative Supplement to the Second Lien Intercreditor Agreement as of the
day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [            ] for the holders of
[            ]         by  

 

  Name:   Title:     Address for notices:  

 

 

 

  attention of:  

 

      Telecopy:  

 

 

CITIBANK, N.A.,

as Senior Collateral Agent

by    

 

Name: Title:

[                             ],

as Designated Second Priority Debt Representative,

by    

 

Name: Title:

 

Exhibit R to the Credit Agreement

 

- 7 -



--------------------------------------------------------------------------------

Acknowledged by:

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY         by  

 

 

Name:

 

Title:

[OTHER GRANTORS SIGNATURE LINES TO BE PROVIDED BELOW] by  

 

 

Name:

 

Title:

 

Exhibit R to the Credit Agreement

 

- 8 -